Exhibit 10.7

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 28, 2004

 

among

 

DICK’S SPORTING GOODS, INC.

 

as Borrower,

 

THE OTHER LOAN PARTIES SIGNATORY HERETO,

 

as Loan Parties,

 

and

 

THE LENDERS PARTY HERETO,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent,

 

and

 

CITIZEN’S BANK OF PENNSYLVANIA

 

and

 

NATIONAL CITY BUSINESS CREDIT, INC.,

 

as Co-Documentation Agents,

 

and

 

FLEET RETAIL GROUP, INC.,

 

as Syndication Agent,

 

and

 

GECC CAPITAL MARKETS GROUP, INC.,

 

as Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

AMOUNT AND TERMS OF CREDIT

3

 

 

 

 

 

1.1

Revolving Credit Advances

3

 

 

 

 

 

1.2

Repayment; Termination of Commitment

6

 

 

 

 

 

1.3

Use of Proceeds

7

 

 

 

 

 

1.4

Interest on Revolving Credit Advances

7

 

 

 

 

 

1.5

Eligible Inventory

8

 

 

 

 

 

1.6

Fees

8

 

 

 

 

 

1.7

Cash Management System

9

 

 

 

 

 

1.8

Receipt of Payments

9

 

 

 

 

 

1.9

Proportionate Shares

9

 

 

 

 

 

1.10

Application and Allocation of Payments

10

 

 

 

 

 

1.11

Non-Receipt of Funds by Agent

10

 

 

 

 

 

1.12

Sharing of Payments, Etc.

11

 

 

 

 

 

1.13

Settlement Procedures

12

 

 

 

 

 

1.14

Accounting

13

 

 

 

 

 

1.15

Indemnity

13

 

 

 

 

 

1.16

Access

15

 

 

 

 

 

1.17

Taxes

16

 

 

 

 

 

1.18

Letters of Credit

18

 

 

 

 

 

1.19

Capital Adequacy

18

 

 

 

 

 

1.20

Increased Costs

18

 

 

 

 

 

1.21

Illegality

19

 

 

 

 

 

1.22

Replacement of Lender in Respect of Increased Costs

19

 

 

 

 

2.

CONDITIONS PRECEDENT

20

 

 

 

 

 

2.1

Conditions to Effectiveness

20

 

 

 

 

 

2.2

Further Conditions to Each Revolving Credit Advance and Each Letter of Credit
Obligation

22

 

 

 

 

 

2.3

Additional Conditions to the Revolving Credit Advance

22

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES

22

 

 

 

 

 

3.1

Corporate Existence; Compliance with Law

22

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

3.2

Executive Offices; Corporate or Other Names

23

 

 

 

 

 

3.3

Corporate Power; Authorization; Enforceable Obligations

23

 

 

 

 

 

3.4

Financial Statements and Projections

23

 

 

 

 

 

3.5

Material Adverse Change

24

 

 

 

 

 

3.6

Ownership of Property; Liens

24

 

 

 

 

 

3.7

Restrictions; No Default

25

 

 

 

 

 

3.8

Labor Matters

25

 

 

 

 

 

3.9

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

26

 

 

 

 

 

3.10

Government Regulation

26

 

 

 

 

 

3.11

Margin Regulations

26

 

 

 

 

 

3.12

Taxes

27

 

 

 

 

 

3.13

ERISA

27

 

 

 

 

 

3.14

No Litigation

28

 

 

 

 

 

3.15

Brokers

28

 

 

 

 

 

3.16

Intellectual Property

29

 

 

 

 

 

3.17

Full Disclosure

29

 

 

 

 

 

3.18

Hazardous Materials

29

 

 

 

 

 

3.19

Insurance Policies

30

 

 

 

 

 

3.20

Deposit and Disbursement Accounts

30

 

 

 

 

 

3.21

Solvency

30

 

 

 

 

 

3.22

Merger Agreement

30

 

 

 

 

 

3.23

Tender Consideration

31

 

 

 

 

 

3.24

Fiscal Quarters

31

 

 

 

 

4.

FINANCIAL STATEMENTS AND INFORMATION

31

 

 

 

 

 

4.1

Reports and Notices

31

 

 

 

 

 

4.2

Communication with Accountants

31

 

 

 

 

5.

AFFIRMATIVE COVENANTS

31

 

 

 

 

 

5.1

Maintenance of Existence and Conduct of Business

31

 

 

 

 

 

5.2

Payment of Charges and Claims

32

 

 

 

 

 

5.3

Books and Records

32

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

5.4

Litigation

32

 

 

 

 

 

5.5

Insurance

33

 

 

 

 

 

5.6

Compliance with Laws

33

 

 

 

 

 

5.7

Agreements; Leases

34

 

 

 

 

 

5.8

Supplemental Disclosure

34

 

 

 

 

 

5.9

Environmental Matters

34

 

 

 

 

 

5.10

Application of Proceeds

34

 

 

 

 

 

5.11

Fiscal Year

35

 

 

 

 

 

5.12

Landlord’s Waiver and Other Agreements

35

 

 

 

 

 

5.13

Certain Obligations Respecting Subsidiaries

35

 

 

 

 

 

5.14

Further Assurances

35

 

 

 

 

 

5.15

Appraisals and Field Audits

36

 

 

 

 

 

5.16

Future Guarantors, Security, etc.

36

 

 

 

 

 

5.17

Tender Offer

37

 

 

 

 

6.

NEGATIVE COVENANTS

37

 

 

 

 

 

6.1

Mergers, Subsidiaries, Etc.

37

 

 

 

 

 

6.2

Investments

38

 

 

 

 

 

6.3

Indebtedness

39

 

 

 

 

 

6.4

Affiliate and Employee Transactions

40

 

 

 

 

 

6.5

Capital Structure and Business

40

 

 

 

 

 

6.6

Guaranteed Indebtedness

41

 

 

 

 

 

6.7

Liens

41

 

 

 

 

 

6.8

Sale of Assets

42

 

 

 

 

 

6.9

ERISA

42

 

 

 

 

 

6.10

Financial Covenant

43

 

 

 

 

 

6.11

[Intentionally Omitted.]

43

 

 

 

 

6.12RESTRICTED PAYMENTS

43

 

 

6.13HAZARDOUS MATERIALS

44

 

 

6.14SALE-LEASEBACKS

44

 

 

6.15CANCELLATION OF INDEBTEDNESS

44

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

6.16

[Intentionally Omitted]

44

 

 

 

 

 

6.17

No Speculative Investments

44

 

 

 

 

6.18MARGIN REGULATIONS

44

 

 

6.19LIMITATION ON NEGATIVE PLEDGE CLAUSES

44

 

 

6.20MATERIAL CONTRACTS

44

 

 

6.21LEASES

45

 

 

 

 

 

6.22

Limitations on Modifications of Convertible Notes

45

 

 

 

 

 

6.23

Long Form Event

45

 

 

 

 

7.

TERM

46

 

 

 

 

 

7.1

Duration

46

 

 

 

 

 

7.2

Survival of Obligations

46

 

 

 

 

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

46

 

 

 

 

 

8.1

Events of Default

46

 

 

 

 

 

8.2

Remedies

48

 

 

 

 

 

8.3

Waivers by Borrower

49

 

 

 

 

9.

AGENT

49

 

 

 

 

 

9.1

Appointment, Powers and Immunities

49

 

 

 

 

 

9.2

Reliance by Agent

50

 

 

 

 

 

9.3

Defaults

50

 

 

 

 

 

9.4

Rights as a Lender

50

 

 

 

 

 

9.5

Indemnification

50

 

 

 

 

 

9.6

Non-Reliance on Agent and Other Lenders

51

 

 

 

 

 

9.7

Failure to Act

51

 

 

 

 

 

9.8

Resignation of Agent

51

 

 

 

 

 

9.9

Consents under Loan Documents

52

 

 

 

 

 

9.10

Collateral Matters

52

 

 

 

 

 

9.11

Co-Documentation Agents, Syndication Agent and Lead Arranger

53

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

53

 

 

 

 

 

10.1

Successors and Assigns

53

 

 

 

 

 

10.2

Assignments and Participations

53

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

11.

MISCELLANEOUS

56

 

 

 

 

 

11.1

Complete Agreement; Modification of Agreement

56

 

 

 

 

 

11.2

Fees and Expenses

56

 

 

 

 

 

11.3

No Waiver

57

 

 

 

 

 

11.4

Remedies

58

 

 

 

 

 

11.5

Severability

58

 

 

 

 

 

11.6

Conflict of Terms

58

 

 

 

 

 

11.7

Right of Setoff

58

 

 

 

 

 

11.8

Authorized Signature

58

 

 

 

 

 

11.9

Notices

59

 

 

 

 

 

11.10

Section Titles

60

 

 

 

 

 

11.11

Counterparts

60

 

 

 

 

 

11.12

Time of the Essence

60

 

 

 

 

 

11.13

GOVERNING LAW

60

 

 

 

 

 

11.14

WAIVER OF JURY TRIAL

61

 

 

 

 

 

11.15

Publicity

61

 

 

 

 

 

11.16

Confidentiality

62

 

 

 

 

 

11.17

Dating

62

 

 

 

 

 

11.18

Subordination

62

 

v

--------------------------------------------------------------------------------


 

INDEX OF ANNEXES, SCHEDULES AND EXHIBITS

 

Appendix 1

-

Revolving Credit Commitments and Lender Information

Annex A

-

Definitions; Rules of Construction

Annex B

-

Cash Management System

Annex C

-

Schedule of Closing Documents

Annex D

-

Financial Statements and Notices

Annex E

-

Insurance Requirements

Annex F

-

Letters of Credit

Annex G

-

Additional Conditions Precedent

Schedule 3.2

-

Executive Offices; Trade Names

Schedule 3.3

-

Conflicts

Schedule 3.4

-

Financial Statements and Projections

Schedule 3.5

-

Material Adverse Change

Schedule 3.6

-

Real Estate and Leases

Schedule 3.8

-

Labor Matters

Schedule 3.9

-

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.11

-

Margin Stock

Schedule 3.12

-

Tax Matters

Schedule 3.13

-

ERISA Plans

Schedule 3.14

-

Litigation

Schedule 3.15

-

Brokers

Schedule 3.16

-

Patents, Trademarks, Copyrights and Licenses

Schedule 3.18

-

Environmental Matters

Schedule 3.19

-

Insurance Policies

Schedule 3.20

-

Disbursement and Deposit Accounts

Schedule 3.24

-

Fiscal Quarters

Schedule 6.2

-

Investments

Schedule 6.3

-

Indebtedness

Schedule 6.4

-

Loans to and Transactions with Employees

Schedule 6.7

-

Liens

Schedule 6.20

-

Material Contracts

Schedule 11.8

-

Authorized Signatures

Exhibit A-1

-

Form of Notice of Revolving Credit Advance

Exhibit A-2

-

Form of Notice of Conversion/Continuation

Exhibit B-1

-

Form of Borrowing Base Certificate – Pre-Merger

Exhibit B-2

-

Form of Borrowing Base Certificate – Post-Merger

Exhibit C

-

Form of Revolving Credit Note

Exhibit D-1

-

Borrower Security Agreement

Exhibit D-2

-

Subsidiary Security Agreement

Exhibit E

-

[Intentionally Omitted]

Exhibit F

-

Pledge Agreement

Exhibit G

-

Form of Assignment and Acceptance

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 28, 2004, among
DICK’S SPORTING GOODS, INC., a Delaware corporation (“Borrower”), the other Loan
Parties signatory hereto, the Lenders signatory hereto from time to time (each
individually a “Lender” and collectively “Lenders”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GE Capital”),
for itself, as Lender, and as Agent for Lenders (in such capacity, “Agent”),
CITIZEN’S BANK OF PENNSYLVANIA and NATIONAL CITY BUSINESS CREDIT, INC., as
co-documentation agents, and FLEET RETAIL GROUP, INC., as syndication agent.

 

R E C I T A L S

 

A.            Borrower, the lenders parties thereto (the “Existing Lenders”) and
General Electric Capital Corporation, as agent for the Existing Lenders, are
parties to an Amended and Restated Credit Agreement, dated as of July 26, 2000,
as amended, modified or otherwise supplemented from time to time prior to the
date hereof (the “Existing Credit Agreement”).

 

B.            Diamondbacks Acquisition Inc., an Indiana corporation
(“Acquirer”), a direct, wholly-owned subsidiary of Borrower, has made a cash
tender offer (the “Tender Offer”) for all of the outstanding shares of common
stock, no par value (the “Shares”), of Galyan’s Trading Company, Inc., an
Indiana corporation (“Galyan’s”) at a purchase price of $16.75 per Share.

 

C.            Upon the consummation of the Tender Offer (i) if the number of
Shares tendered is less than the Short-Form Merger Threshold but greater than
the Minimum Shares (a “Long Form Event”), and the required vote of the
shareholders of Galyan’s to consummate the Acquisition (as hereinafter defined)
is obtained, or (ii) if the number of Shares tendered is greater than or equal
to the Short-Form Merger Threshold, Acquirer shall be merged with and into
Galyan’s (the “Merger” and together with the Tender Offer, the “Acquisition”),
resulting in Galyan’s becoming a direct wholly owned subsidiary of Borrower.

 

D.            Borrower has requested that Lenders extend revolving credit
facilities to Borrower of up to $350,000,000 in the aggregate for the purposes
of: (a) (i) if a Long Form Event shall have occurred, Borrower advancing funds
to Acquirer to purchase from time to time the tendered Shares of Galyan’s (the
“Acquirer Loan”), and Borrower advancing funds to Galyan’s to refinance the
Indebtedness evidenced by the Existing Galyan’s Credit Agreement and provide
working capital to Galyan’s (the “Galyan’s Loan”), or (ii) if the Short
Form Threshold has been obtained, funding a portion of the Acquisition pursuant
to the Acquirer Loan and/or a capital contribution made by Borrower to Acquirer
in a manner satisfactory to Agent, (b) refinancing the Indebtedness evidenced by
the Existing Galyan’s Credit Agreement, and (c) providing (i) working capital
financing for Borrower and its Subsidiaries, (ii) funds for other general
corporate purposes of Borrower and its Subsidiaries and (iii) funds for the
purposes otherwise permitted hereunder; and for these purposes, Lenders are
willing to make and continue to make certain loans and other extensions of
credit to Borrower of up to such amount upon the terms and conditions set forth
herein.

 

E.             If Acquirer finances a portion of the Tender Offer with the
Acquirer Loan and, in any event, if the Long Form Event shall have occurred,
(i) Acquirer shall issue an intercompany

 

1

--------------------------------------------------------------------------------


 

note to Borrower to evidence the Acquirer Loan (the “Acquirer Intercompany
Note”), which shall be unsecured, (ii) Acquirer shall guaranty the Obligations,
and (iii) Galyan’s shall issue an intercompany note to Borrower evidencing the
Galyan’s Loan (the “Galyan’s Intercompany Note”), which note shall be secured by
the assets of Galyan’s consistent with those types of assets of Borrower
securing the Obligations and shall be pledged (together with the collateral
supporting such note) by Borrower to Agent for the benefit of Lenders (the
“Galyan’s Pledge”), and shall otherwise be in form and substance satisfactory to
Agent.

 

F.             If the Short Form Merger Threshold shall have been attained,
Acquirer will finance a portion of the Tender Offer with either the Acquirer
Loan or with the proceeds of a capital contribution from Borrower to Acquirer,
and upon consummation of the Merger, (i) if a portion of the Tender Offer is
financed with the Acquirer Loan, Galyan’s shall assume the obligations of
Acquirer under such Acquirer Loan, (ii) Galyan’s shall guaranty the Obligations
and pledge its assets consistent with those types of assets of Borrower securing
the Obligations to secure such guaranty, and (iii) Borrower shall pledge the
Stock of Galyan’s to secure the Obligations.

 

G.            Upon the consummation of the Tender Offer, Galyan’s and its
Subsidiaries will become Subsidiaries of the Borrower.  Notwithstanding Galyan’s
and its Subsidiaries status as Subsidiaries of the Borrower, unless the Merger
is consummated on the Closing Date, Galyan’s and its Subsidiaries shall be Loan
Parties for purposes of this Agreement, but shall not become a signatory to this
Agreement before the Merger is consummated, and simultaneously therewith
Galyan’s and its Subsidiaries shall execute a joinder in form and substance
satisfactory to the Agent.

 

H.            Each of the parties hereto wishes to and agrees to amend and
restate the Existing Credit Agreement on the terms and conditions set forth
herein.

 

I.              It is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities, that this Agreement amend and restate in its entirety the
Existing Credit Agreement, and that from and after the date hereof, the Existing
Credit Agreement be of no further force and effect except as to evidence the
incurrence of the “Obligations” thereunder and the representations and
warranties made thereunder.

 

J.             Unless otherwise defined herein, capitalized terms used herein
(including the Recitals hereto) shall have the respective meanings ascribed to
them in Annex A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Annex A shall govern.  Unless
otherwise indicated, all references in this Agreement to sections, subsections,
schedules, exhibits, and attachments shall refer to the corresponding sections,
subsections, schedules, exhibits, and attachments of or to this Agreement.  All
schedules, annexes, exhibits and attachments hereto, or expressly identified to
this Agreement, are incorporated herein by reference, and taken together, shall
constitute but a single agreement.  Unless otherwise expressly set forth herein,
or in a written amendment referring to such schedules and annexes, all schedules
and annexes referred to herein shall mean the schedules and annexes as in effect
as of the Closing Date.  These Recitals shall be construed as part of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree that, effective on the Closing
Date, the Existing Credit Agreement shall be and hereby is amended and restated
in its entirety to read as follows:

 

1.             AMOUNT AND TERMS OF CREDIT

 

1.1           Revolving Credit Advances.

 

(a)           Upon and subject to the terms and conditions hereof, each Lender
severally agrees to make available (and continue outstanding any such advances
outstanding pursuant to the terms of the Existing Credit Agreement), from time
to time, until the Commitment Termination Date, for Borrower’s use and upon the
request of Borrower therefor to Agent, advances (each, including any such
advances outstanding pursuant to the terms of the Existing Credit Agreement,
together with any payments made in respect of any Letter of Credit Obligations
which are automatically deemed to constitute Revolving Credit Advances pursuant
to paragraph (b)(i) of Annex F, a “Revolving Credit Advance”) in an aggregate
principal amount at any time outstanding up to but not exceeding the Revolving
Credit Commitment of such Lender, provided that in no event shall the principal
amount of the Revolving Credit Loan exceed the Borrowing Availability.  Borrower
may from time to time borrow, repay and reborrow Revolving Credit Advances under
this Section 1.1; provided that Borrower shall give Agent notice of each such
borrowing as provided in Section 1.1(c).

 

(b)           Anything in this Agreement to the contrary notwithstanding, at the
request of Borrower, in its discretion Agent may (but shall have absolutely no
obligation to) make Revolving Credit Advances to Borrower on behalf of Lenders
to maintain, protect or preserve the Collateral and/or the Agent’s rights under
the Loan Documents in amounts that cause the outstanding balance of the
aggregate Revolving Credit Loan to exceed Borrowing Availability (any such
excess Revolving Credit Advances are herein referred to collectively as
“Overadvances”); provided that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s or Lenders’ right to refuse to make any further
Overadvances or Revolving Credit Advances, or incur any Letter of Credit
Obligations, as the case may be, at any time that an Overadvance exists, and
(B) no Overadvance shall result in a Default based on Borrower’s failure to
comply with Section 1.2(b) for so long as Agent permits such Overadvance to be
outstanding, but solely with respect to the amount of such Overadvance.  In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2 have not been met.  All Overadvances shall constitute Index Rate
Loans, shall bear interest at the Default Rate and shall be payable on demand. 
Except as otherwise provided in Section 1.10, the authority of Agent to make
Overadvances is limited to an aggregate amount not to exceed $15,000,000 at any
time (the “Maximum Overadvance”), shall not cause the aggregate Revolving Credit
Loan to exceed the Aggregate Revolving Credit Commitment, may be revoked
prospectively by a written notice to Agent signed by Required Lenders, shall not
remain outstanding for more than sixty (60) consecutive days (with no less than
five (5) Business Days between each such 60-day period), and shall not be
permitted to occur more than two (2) times in any twelve month period.

 

(c)           Each Revolving Credit Advance shall be made on notice by Borrower
to Agent at its address at 201 Merritt 7, Norwalk, CT 06856, Attention: Dick’s
Account Manager, Telephone No. (203) 229-5000, Telecopy No. (203) 229-5787. 
Those notices must be given no

 

3

--------------------------------------------------------------------------------


 

later than (1) 12:00 noon (New York time) on the Business Day of the proposed
Revolving Credit Advance, in the case of an Index Rate Loan, or (2) 12:00 noon
(New York time) on the date which is three (3) Business Days prior to the
proposed Revolving Credit Advance, in the case of a LIBOR Loan.  Each such
notice (a “Notice of Revolving Credit Advance”) must be given in writing (by
telecopy or overnight courier) substantially in the form of Exhibit A-1, and
shall include the information required in such Exhibit and such other
information as may be required by Agent.  Subject to Section 1.13, Agent shall
promptly (and in any event prior to 2:00 p.m. (New York City time) on any day it
receives a Notice of Revolving Credit Advance if the applicable borrowing is to
occur on such day or prior to 5:00 p.m. (New York City time) on such day
otherwise) notify each Lender thereof and on or prior to 3:00 p.m. on the date
specified for such borrowing each Lender shall make available the amount of the
Revolving Credit Advance(s) to be made by it on such date to Agent to such
account of Agent as Agent may designate, in immediately available funds, for the
account of Borrower.  Notwithstanding anything to the contrary contained herein,
if Borrower desires to have the Revolving Credit Advances bear interest by
reference to a LIBOR Rate, Borrower must comply with Section 1.1(d).

 

(d)           So long as no Default or Event of Default shall have occurred and
be continuing, and subject to the additional conditions precedent set forth in
Section 2.2, Borrower shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part
of outstanding Loans from Index Rate Loans to LIBOR Loans, (iii) convert any
LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with Section 1.15(c) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan as a LIBOR Loan upon the expiration of the applicable LIBOR
Period and the succeeding LIBOR Period of that continued Loan shall commence on
the last day of the LIBOR Period of the Loan to be continued.  Any Loan to be
made or continued as, or converted into, a LIBOR Loan must be in a minimum
amount of $1,500,000 and integral multiples of $500,000 in excess of such
amount.  Any such election must be made by 12:00 noon (New York time) on the
third Business Day prior to (1) the date of any proposed Advance which is to
bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect
to any LIBOR Loans to be continued as such, or (3) the date on which Borrower
wishes to convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period
designated by Borrower in such election.  If no election is received with
respect to a LIBOR Loan by 12:00 noon (New York time) on the third Business Day
prior to the end of the LIBOR Period with respect thereto (or if a Default or an
Event of Default shall have occurred and be continuing or the additional
conditions precedent set forth in Section 2.2 shall not have been satisfied),
that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.  Borrower must make such election by notice to Agent in writing, by
telecopy or overnight courier.  In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2.  Agent and Lenders shall
be entitled to rely upon and shall be fully protected under this Agreement in
relying upon any Notice of Revolving Credit Advance or Notice of
Conversion/Continuation reasonably believed by Agent to be genuine and to assume
that the persons executing and delivering the same were duly authorized unless
the responsible individual acting thereon for Agent shall have actual knowledge
to the contrary.

 

4

--------------------------------------------------------------------------------


 

(e)           The Revolving Credit Advances made by each Lender (including any
such advances made pursuant to the terms of the Existing Credit Agreement) shall
be evidenced by a single promissory note of Borrower for each Lender
substantially in the form of Exhibit C, dated the Closing Date, payable to such
Lender in a principal amount equal to the amount of its Revolving Credit
Commitment as in effect on the Closing Date and otherwise duly completed.  The
date and amount of each Revolving Credit Advance made by such Lender to Borrower
and the date and amount of each payment or prepayment of principal thereof shall
be recorded on the books and records of such Lender, which books and records
shall constitute prima facie evidence of the accuracy of the information therein
recorded, provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligation of Borrower to make a payment
when due of any amount owing hereunder or under such Lender’s Revolving Credit
Note.  Subject to the terms and conditions hereof, each Lender agrees on the
Closing Date to exchange its Revolving Credit Note (as defined in the Existing
Credit Agreement) for such Lender’s Revolving Credit Note issued pursuant to the
terms hereof.

 

(f)            Borrower shall furnish to Agent and each Lender a Borrowing Base
Certificate completed and signed by an Executive Officer, which sets forth a
calculation of the Borrowing Base at the times and for the periods set forth in
Annex D and be in the form of Exhibit B-1 or B-2, as applicable, or with respect
to Galyan’s prior to the consummation of the Merger, in such form as is
acceptable to Agent.  Borrower agrees that in making any Revolving Credit
Advance hereunder Agent and each Lender shall be entitled to rely upon the most
recent Borrowing Base Certificate delivered to Agent by Borrower.  Borrower
further agrees that if Borrower shall have failed to deliver a Borrowing Base
Certificate to Agent within the specified period Lenders shall be under no
obligation to make any further Revolving Credit Advances or incur Letter of
Credit Obligations until such time as such certificate is delivered to Agent and
Lenders.

 

(g)           The failure of any Lender (such Lender until such failure has been
cured by such Lender, a “Non-Funding Lender”) to make any Revolving Credit
Advance to be made by it on the date specified therefor shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligation to
make its Revolving Credit Advance on such date, but neither any Other Lender nor
Agent shall be responsible for the failure of any Non-Funding Lender to make a
Revolving Credit Advance to be made by such Non-Funding Lender, and no
Non-Funding Lender shall have any obligation to Agent or any Other Lender for
the failure by such Non-Funding Lender.  Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be included in the calculation of “Required Lenders” hereunder) for
any voting or consent rights under or with respect to any Loan Document. 
Anything in this Agreement to the contrary notwithstanding, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or the Revolving Credit Notes
(including exercising any rights of off-set) without first obtaining the prior
written consent of Agent or Required Lenders, it being the intent of Lenders
that any such action to protect or enforce rights under this Agreement and the
Revolving Credit Notes shall be taken in concert and at the direction or with
the consent of Agent or Required Lenders and not individually by a single
Lender.

 

5

--------------------------------------------------------------------------------


 

(h)           To the extent any amounts are due and owing from Borrower on
account of the Obligations, Agent may make Revolving Credit Advances for
Borrower’s account pursuant to Section 1.10.

 

(i)            Revolving Credit Loan Under Existing Credit Agreement. The Loan
Parties acknowledge and agree that as of the Closing Date (i) the outstanding
principal amount of Revolving Credit Loan under the Existing Credit Agreement
equals $0 and that such Revolving Credit Loan is continued as Revolving Credit
Loan hereunder; and (ii) Letters of Credit are outstanding under the Existing
Credit Agreement having a stated amount of $15,148,262.04 and such Letters of
Credit are continued as Letters of Credit hereunder.  All Revolving Credit
Commitments under the Existing Credit Agreement shall hereinafter, to the extent
applicable, be deemed assigned without recourse and re-allocated among the
Lender’s respective Revolving Credit Commitments hereunder, and after giving
effect hereto, the percentages of the Revolving Credit Commitments of the
Lenders hereunder are as set forth on Appendix 1 hereto for all purposes
hereof.  The extensions of credit made by the Existing Lenders shall, effective
as of the Closing Date, be evidenced and governed by this Agreement and the Loan
Documents.

 

1.2           Repayment; Termination of Commitment.

 

(a)           Borrower hereby promises to pay to Agent for account of each
Lender the entire outstanding principal amount of the Revolving Credit Loan and
all other outstanding Obligations (including any Revolving Credit Advances made
pursuant to the terms of the Existing Credit Agreement), and the Revolving
Credit Loan and all other outstanding Obligations shall mature, on the
Commitment Termination Date.

 

(b)           Except as permitted by Section 1.1(b), in the event that the
outstanding principal amount of the Revolving Credit Loan shall, at any time,
exceed the Borrowing Availability, Borrower shall immediately repay the
Revolving Credit Loan in the amount of such excess. In the event that, at any
time, no Revolving Credit Advances are outstanding and the Letter of Credit
Obligations exceed the Borrowing Base then in effect, Borrower shall make
arrangements, as provided in paragraph (c) of Annex F, for satisfaction of
Letter of Credit Obligations in the amount of such excess.

 

(c)           Borrower shall have the right at any time upon ten (10) days’
prior written notice to Agent to voluntarily terminate or permanently reduce
(but not terminate) the Aggregate Revolving Credit Commitment without premium or
penalty, provided that (i) any such reductions shall be in a minimum amount of
$5,000,000 and integral multiples of $250,000, (ii) after giving effect to such
reductions, Borrower shall comply with Section 1.2(b), and (iii) the Aggregate
Revolving Credit Commitment shall not be reduced to less than $150,000,000. 
Upon any such reduction or termination, Borrower’s right to receive Revolving
Credit Advances, and the benefit of Letter of Credit Obligations and Borrower’s
obligation to pay the Non-use Fee shall simultaneously be permanently reduced or
terminated, as the case may be, and, notwithstanding anything to the contrary
contained herein or in any Loan Document, upon any such termination, the entire
outstanding balance of the Revolving Credit Loan and all other Obligations shall
be immediately due and payable.  On the date of such termination, Borrower shall
pay to Agent in immediately available funds all of the Obligations, and any
accrued and

 

6

--------------------------------------------------------------------------------


 

unpaid interest thereon, and make arrangements, in accordance with paragraph
(c) of Annex F, for satisfaction of any outstanding Letter of Credit
Obligations.

 

1.3           Use of Proceeds.  Borrower shall use the proceeds of the Revolving
Credit Loan only for (a) payment of Fees, expenses and other costs incurred in
connection with the Transaction, (b) funding a portion of the Acquisition
(including, if applicable, providing the funds for the Acquirer Loan and the
Galyan’s Loan), (c) refinancing certain indebtedness of Galyan’s and
(d) providing (i) working capital financing for Borrower and its Subsidiaries,
(ii) funds for other general corporate purposes of Borrower and its Subsidiaries
and (iii) funds for the purposes otherwise permitted hereunder, including those
referred to in Recital D hereof; and for these purposes, Lenders are willing to
make certain loans and other extensions of credit to Borrower of up to such
amount upon the terms and conditions set forth herein.

 

1.4           Interest on Revolving Credit Advances.

 

(a)           Borrower shall pay interest on the Revolving Credit Loan to Agent
for the account of each Lender, (i) in the case of Index Rate Loans, in arrears
for the preceding calendar month, on the second Business Day of each calendar
month commencing on the second Business Day of the calendar month immediately
following the Closing Date, (ii) in the case of LIBOR Loans, in arrears, on the
last day of each LIBOR Period therefor, (iii) on the Commitment Termination
Date, and (iv) if any interest accrues or remains payable after the Commitment
Termination Date, upon demand.  If any interest or other payment under this
Agreement becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day (except
as set forth in the definition of LIBOR Period) and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

(b)           Borrower shall be obligated to pay interest to Agent for the
account of each Lender on the outstanding balance of the Revolving Credit Loan
(i) with respect to Index Rate Loans at a floating rate equal to the Index Rate
(as in effect from time to time) plus the Applicable Margin, and (ii) with
respect to LIBOR Loans, for each LIBOR Period relating thereto, the LIBOR Rate
for such Loan for such LIBOR Period plus the Applicable Margin.  All
computations of interest shall be made by Agent and on the basis of a three
hundred and sixty (360) day year, in each case for the actual number of days
occurring in the period for which such interest is payable.  Each determination
by Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error or bad faith.

 

(c)           Upon the occurrence and during the continuance of any Default,
(i) any outstanding LIBOR Loan may be converted by the Agent (in its discretion)
to an Index Rate Loan, and (ii) the Required Lenders may in their discretion, by
giving notice to Borrower of their intention to do so, increase as of the date
of such notice the interest rate applicable to all of the Obligations, including
the Revolving Credit Loan, to the Default Rate and increase the rate for
calculation of Letter of Credit Fees by two percent (2%) per annum above the
rate otherwise applicable; provided, however, that upon the occurrence of an
Event of Default specified in Section 8.1(f), (g) or (h), the interest rate
applicable to all of the Obligations and the rate for calculation of Letter of
Credit Fees shall be increased automatically as provided above without the
necessity of any action on the part of Required Lenders.

 

7

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything to the contrary set forth in this
Section 1.4, if, at any time until the Termination Date, the rate of interest
payable to any Lender hereunder exceeds the highest rate of interest permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto (the “Maximum Lawful Rate”), then in such
event and so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable hereunder to such Lender shall be equal to the Maximum Lawful
Rate; provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, Borrower shall continue
to pay interest hereunder to such Lender at the Maximum Lawful Rate until such
time as the total interest received by such Lender from the making of Revolving
Credit Advances hereunder is equal to the total interest which such Lender would
have received had the interest rate payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement.  Thereafter, the interest rate payable to
such Lender hereunder shall be the rate of interest provided in Sections
1.4(a) through (c) of this Agreement, unless and until the rate of interest
again exceeds the Maximum Lawful Rate, in which event this paragraph shall again
apply.  In no event shall the total interest received by any Lender pursuant to
the terms hereof exceed the amount which such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.  In the event the Maximum Lawful Rate is calculated
pursuant to this paragraph, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.  In the event that a court of competent
jurisdiction, notwithstanding the provisions of this Section 1.4(d), shall make
a final determination that a Lender has received interest hereunder or under any
of the Loan Documents in excess of the Maximum Lawful Rate, such Lender shall,
to the extent permitted by applicable law, promptly apply such excess first to
any lawful interest due and not yet paid hereunder, then to the outstanding
principal of the Obligations, then to Fees and any other unpaid Obligations and
thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.

 

1.5           Eligible Inventory.  Based on the most recent Borrowing Base
Certificate delivered by Borrower to Agent and on other information available to
Agent, Agent shall determine which Inventory shall be deemed Eligible Inventory
for purposes of determining the amounts, if any, to be advanced to Borrower
under the Revolving Credit Loan.

 

1.6           Fees.

 

(a)           Borrower agrees to pay to Agent for the account of Lenders an
unused facility fee (the “Non-use Fee”) equal to the Applicable Unused Line Fee
Margin per annum on the difference between (x) the Aggregate Revolving Credit
Commitment (as it may be reduced from time to time) and (y) the average for the
period of the daily closing balances of the aggregate Revolving Credit Loan and
aggregate Letter of Credit Obligations, payable in arrears (i) for the preceding
calendar month, on the second Business Day of the succeeding calendar month
commencing on the second Business Day of the calendar month immediately
succeeding the Closing Date, and (ii) on the Commitment Termination Date.  All
computations of the foregoing fee shall be made by Agent on the basis of a three
hundred sixty (360) day year, and for the actual number of days occurring in the
period for which such fee is payable.

 

8

--------------------------------------------------------------------------------


 

(b)           Borrower agrees to pay to Agent on the Closing Date, for the
account of each Existing Lender, a non refundable amendment fee equal to 0.10%
of the Revolving Credit Commitment of such Existing Lender under the Existing
Credit Agreement (the “Existing Commitment”), which amount shall be $180,000 in
the aggregate.

 

(c)           Borrower agrees to pay to Agent on the Closing Date, for the
account of each Lender, a non refundable commitment fee equal to 0.25% of the
difference between the Revolving Credit Commitment of such Lender and the
Existing Commitment, if any, of such Lender, which amount shall be $425,000 in
the aggregate.

 

(d)           Borrower agrees to pay to Agent for the account of Lenders the
Letter of Credit Fee as provided in Annex F.

 

(e)           Borrower agrees to pay to Agent for its own account and the
Lenders’ account, as the case may be, such other fees and charges as are set
forth in the fee letter between Borrower and Agent dated as of July 7, 2004 (the
“GE Capital Fee Letter”), at the times specified for payment therein.

 

1.7           Cash Management System.  On or prior to the Closing Date, Borrower
will establish and maintain (or cause to be established and maintained) until
the Termination Date the cash management system described in Annex B.

 

1.8           Receipt of Payments.  Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York City time) on the day when due in
Dollars in immediately available funds to the Collection Account.  For purposes
of computing interest and Fees and receipt of payments (a) all payments
(including cash sweeps) consisting of cash, wire, or electronic transfers in
immediately available funds shall be deemed received by Agent upon deposit no
later than 2:00 p.m. (New York City time) in the Collection Account in
accordance with the blocked account agreement governing the Concentration
Account and (b) all payments consisting of checks, drafts, or similar non-cash
items shall be deemed received two (2) Business Days following deposit in the
Collection Account (together with notice to Agent of such deposit). For purposes
of determining the Borrowing Availability:  (a) all payments (including cash
sweeps) consisting of cash, wire, or electronic transfers in immediately
available funds shall be deemed received by Agent upon deposit in the Collection
Account in accordance with the blocked account agreement governing the
Concentration Account; and (b) all payments consisting of checks, drafts, or
similar non-cash items shall be deemed received upon deposit in the Collection
Account (together with notice to Agent of such deposit).  Subject to
Section 1.13, each payment received by Agent under this Agreement or any
Revolving Credit Note or any other Loan Documents for the account of the Lenders
shall be paid by Agent promptly to the Lenders, in the same funds received, for
application to the Revolving Credit Advances or other Obligations in respect of
which such payment is made.

 

1.9           Proportionate Shares.  Except to the extent otherwise provided
herein and subject to Section 1.13: (i) each borrowing of the Revolving Credit
Loan from Lenders shall be incurred and made by the Lenders according to their
respective Proportionate Shares; and (ii) each payment or prepayment of
principal of the Revolving Credit Loan by Borrower shall be made for the account
of the relevant Lenders in accordance with their respective Proportionate
Shares; and

 

9

--------------------------------------------------------------------------------


 

(iii) each payment of interest on the Revolving Credit Loan, Non-use Fees and
Letter of Credit Fees by Borrower shall be made for the account of the Lenders
in accordance with their Proportionate Shares.

 

1.10         Application and Allocation of Payments.  Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received from or on behalf of Borrower, and Borrower
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the then due and payable Obligations and in
repayment of the Revolving Credit Loan, Letter of Credit Obligations and other
Obligations as Agent may deem advisable.  Notwithstanding the foregoing, in the
absence of a specific determination by Agent with respect thereto or if an Event
of Default shall have occurred and be continuing, the same shall be applied in
the following order: (a) the principal of any Revolving Credit Advances made by
Agent under Section 1.13(a); (b) then due and payable Fees, expenses and other
Obligations owing to Agent; (c) then due and payable Fees and expenses of
Lenders; (d) then due and payable interest payments on the Revolving Credit Loan
in accordance with Section 1.13(d); (e) other than the principal described in
clause (a) above, principal of the Revolving Credit Loan; (f) to provide cash
collateral for any Letter of Credit Obligations in the manner set forth in Annex
F, (g) Obligations to Lenders other than Fees, expenses and interest and
principal payments; and (h) to the extent there are no other Obligations then
due and payable, to Borrower or its successors or assigns or as a court of
competent jurisdiction may direct.  Agent on behalf of Lenders is authorized to,
and at its option may, make or cause to be made Revolving Credit Advances by
Lenders on behalf of Borrower for payment of all Fees, expenses, charges, costs,
principal, interest or other Obligations then due and payable by Borrower under
this Agreement or any of the Loan Documents (including any payments made by
Agent under Section 5.5(a) or any costs or expenses payable by Borrower under
Section 11.2), even if the conditions precedent in Section 2.2 have not been
satisfied with respect to such Revolving Credit Advance, including if the making
of such Revolving Credit Advances causes the outstanding balance of the
Revolving Credit Loan to exceed the Borrowing Availability.

 

1.11         Non-Receipt of Funds by Agent.  Unless Agent shall have been
notified by a Lender or Borrower (“Payor”) prior to the date on which (i) such
Lender is to make payment to Agent of the proceeds of a Revolving Credit Advance
to be made by such Lender hereunder or (ii) Borrower is to make payment to Agent
for account of one or more of Lenders hereunder (such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt,
that Payor does not intend to make the Required Payment to Agent, Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient(s) on such date; and, if Payor has not in fact made the
Required Payment to Agent, the recipient(s) of such payment shall, on demand,
repay to Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by Agent until the date Agent recovers such amount at a rate per
annum equal to the Index Rate for such period.  Nothing in this Section 1.11 or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

10

--------------------------------------------------------------------------------


 

1.12         Sharing of Payments, Etc.

 

(a)           Borrower agrees that, in addition to (and without limitation of)
any right of set-off, banker’s lien or counterclaim a Lender may otherwise have,
each Lender shall be entitled, at its option (but subject, as between Lenders,
to the provisions of the last sentence of Section 1.1(g)), to offset balances
held by it for the account of Borrower at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Revolving Credit Advances or any other amount payable to such Lender hereunder,
that is not paid when due (regardless of whether such balances are then due to
Borrower), in which case it shall promptly notify Borrower and Agent thereof,
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.  For avoidance of doubt and for purposes of determining
whether any adjustments are required pursuant to the terms of Section 1.12(b),
no effect shall be given to any Obligations owing in respect of Interest Rate
Agreements.

 

(b)           If any Lender (including Agent) shall obtain from Borrower payment
of any principal of or interest on any Revolving Credit Advance owing to it or
payment of any other amount under this Agreement or any Revolving Credit Note
held by it or any other Loan Document through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise (other than
from Agent as provided herein), and, as a result of such payment, such Lender
shall have received more than its Proportionate Share of the principal of or
interest on the Revolving Credit Advances or such other amounts then due
hereunder or thereunder by Borrower to such Lender than the percentage received
by any other Lender, it shall promptly pay to Agent, for the benefit of Lenders,
the amount of such excess and simultaneously purchase from such other Lenders a
participation in (or, if and to the extent specified by such Lender, direct
interests in) the Revolving Credit Advances or such other amounts, respectively,
owing to such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective
Proportionate Shares.  Amounts received by Agent under this paragraph shall be
treated as a payment received by Borrower under Section 1.10.  To such end all
Lenders shall make appropriate adjustments among themselves (by the resale of
participation sold or otherwise) if such payment is rescinded or must otherwise
be restored.  For the avoidance of doubt and for purposes of determining whether
any adjustments are required pursuant to the terms of this Section 1.12(b), no
effect shall be given to any Obligations owing in respect of Interest Rate
Agreements.

 

(c)           Borrower agrees that any Lender so purchasing such a participation
(or direct interest) may exercise, in a manner consistent with Section 1.12(a),
all rights of set-off, banker’s lien, counterclaim or similar rights with
respect to such participation as fully as if such Lender were a direct holder of
Revolving Credit Advances or other amounts (as the case may be) owing to such
Lender in the amount of such participation.

 

(d)           Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of Borrower.  If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in

 

11

--------------------------------------------------------------------------------


 

lieu of a set-off to which this Section 1.12 applies, such Lender shall, to the
extent practicable, assign such rights to Agent for the benefit of Lenders and,
in any event, exercise its rights in respect of such secured claim in a manner
consistent with the rights of Lenders entitled under this Section 1.12 to share
in the benefits of any recovery on such secured claim.

 

1.13         Settlement Procedures.

 

(a)           In order to administer the Revolving Credit Loan in an efficient
manner and to minimize the transfer of funds between Agent and Lenders, so long
as the conditions precedent set forth in Section 2.1 and Section 2.2, as the
case may be, remain satisfied, Agent may, in its discretion, subject to the
following paragraphs (b), (c) and (d), make available, on behalf of Lenders, the
full amount of the Revolving Credit Advances in an amount of up to $35,000,000
outstanding on any day (after application of payments received on such day)
requested or deemed requested by Borrower pursuant to Section 1.1(c) and
Section 1.1(h), without notice to Lenders of the proposed Revolving Credit
Advance pursuant to Section 1.1(c).

 

(b)           If Agent shall have made one or more Revolving Credit Advances on
behalf of Lenders as provided in this Section 1.13(b), the amount of each
Lender’s Proportionate Share of the outstanding Revolving Credit Advances (for
purposes of this Section 1.13(b)) shall be computed weekly rather than daily and
shall be adjusted upward or downward on the basis of the amount of the
outstanding Revolving Credit Advances as of 5:00 P.M. (New York City time) on
the Business Day immediately preceding the date of each computation; provided,
that Agent retains the absolute right at any time or from time to time to make
the above described adjustments at intervals more frequent than weekly.  Agent
shall deliver to each of the Lenders after the end of each week, or such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Revolving Credit Advances for such period (such week or lesser
period or periods being hereafter referred to as a “Settlement Period”).  If the
summary statement is sent by Agent and received by a Lender prior to 12:00 Noon
(New York City time) then such Lender shall make the transfers described in the
next succeeding sentence no later than 2:00 P.M. (New York City time) on the day
such summary statement was sent, and if such summary statement is sent by Agent
and received by a Lender after 12:00 Noon (New York City time), such Lender
shall make such transfers no later than 2:00 P.M. (New York City time) on the
next succeeding Business Day.  If, in any Settlement Period, the amount of a
Lender’s Proportionate Share of the outstanding Revolving Credit Advances is
more than such Lender’s Proportionate Share of the outstanding Revolving Credit
Advances for the previous Settlement Period, then such Lender shall forthwith
(but in no event later than the time set forth in the next preceding sentence)
transfer to Agent by wire transfer in immediately available funds the amount of
the increase; and on the other hand, if the amount of a Lender’s Proportionate
Share of the outstanding Revolving Credit Advances in any Settlement Period is
less than the amount of such Lender’s Proportionate Share of the outstanding
Revolving Credit Advances for the previous Settlement Period, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of the decrease.  The obligation of each of the Lenders to
transfer such funds shall be irrevocable and unconditional and without recourse
to or warranty by Agent.  Each of Agent and Lenders agrees to mark its books and
records at the end of each Settlement Period to show at all times the Dollar
amount of its Proportionate Share of the outstanding Revolving Credit Advances.

 

12

--------------------------------------------------------------------------------


 

(c)           To the extent that Agent has made any such amounts available and
the settlement described above shall not yet have occurred, upon repayment of
any Revolving Credit Advances by Borrower, Agent may apply such amounts repaid
directly to any amounts made available by Agent pursuant to Section 1.13(a).

 

(d)           Because Agent, on behalf of Lenders, may be advancing or may be
repaid Revolving Credit Advances prior to the time when Lenders will actually
advance or be repaid Revolving Credit Advances, interest, Non-use Fees and
Letter of Credit Fees with respect to the outstanding Revolving Credit Advances
shall be allocated by Agent to each Lender (including Agent in its capacity as a
Lender), and the amount of each Lender’s (including Agent’s in its capacity as a
Lender) Proportionate Share shall be computed daily, in accordance with the
amount of the outstanding Revolving Credit Advances actually advanced by and
repaid to each Lender (including Agent in its capacity as a Lender) on each day
during each Settlement Period and shall accrue from and including the date such
Revolving Credit Advances are advanced by Agent to but excluding the date such
Revolving Credit Advances are repaid by Borrower in accordance with Section 1.2
or actually settled by the applicable Lender as described in this Section 1.13. 
On the second Business Day of each calendar month (an “Interest Settlement
Date”), Agent will advise each Lender by telephone, telecopy or other form of
written transmission of the amount of such Lender’s Proportionate Share of
interest paid and Non-use Fees and Letter of Credit Fees paid for the benefit of
Lenders on the Revolving Credit Loan as of such Interest Settlement Date. 
Provided that such Lender has made all payments required to be made by it under
this Agreement and the other Loan Documents, Agent will pay to such Lender, by
wire transfer to such Lender not later than 12:00 noon (New York time) on the
next Business Day following the Interest Settlement Date, such Lender’s
Proportionate Share of interest paid and Non-use Fees and Letter of Credit Fees
paid for the benefit of Lenders on the Revolving Credit Loan.

 

1.14         Accounting.  Agent will provide a monthly accounting of
transactions under the Revolving Credit Loan to Borrower.  Each and every such
accounting shall (absent manifest error) be deemed final, binding and conclusive
upon Borrower in all respects as to all matters reflected therein, unless
Borrower, within thirty (30) days after the date any such accounting is
rendered, shall notify Agent in writing of any objection which Borrower may have
to any such accounting, describing the basis for such objection with
specificity.  In that event, only those items expressly objected to in such
notice shall be deemed to be disputed by Borrower.  Agent’s determination, based
upon the facts available, of any disputed item shall (absent manifest error) be
final, binding and conclusive on Borrower.

 

1.15         Indemnity.

 

(a)           Each Loan Party that is a signatory hereto shall jointly and
severally indemnify and hold Agent, each Lender and their respective Affiliates,
and each of their respective officers, directors, employees and their respective
attorneys and agents (each, an “Indemnified Person”), harmless from and against
any and all suits, actions, costs, fines, deficiencies, penalties, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigations or defense,
including those incurred upon any appeal) (each, a “Claim”) which may be
instituted or asserted against or incurred by such Indemnified Person as the
result of credit having been extended

 

13

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document or otherwise arising in
connection with the transactions contemplated hereunder and thereunder,
including any and all Environmental Liabilities and Costs and regardless of
whether the Indemnified Person is a party to such Claim, provided, that Borrower
shall not be liable for any indemnification to such Indemnified Person with
respect to any portion of any such Claim which results solely from such
Indemnified Person’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction.  The foregoing indemnity
obligations of Borrower shall be in addition to, and not in limitation of, any
other liability or obligations that Borrower or any other Person may have to any
Indemnified Person, by contract, at common law or otherwise, included but not
limited to any right of contribution.  NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY HERETO, ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED UNDER THE LOAN DOCUMENTS OR OTHERWISE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY.

 

In any suit proceeding or action brought by Agent or Lenders relating to any
Collateral for any sum owing in respect thereof or to enforce any provision of
any Collateral, Borrower shall save, indemnify and keep Agent and Lenders
harmless from and against all expense, loss or damage suffered by reason of any
defense, setoff, counterclaim, recoupment or reduction of liability whatsoever
of the obligor thereunder arising out of a breach by Borrower of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from Borrower,
all such obligations of Borrower shall be and remain enforceable against, and
only against, Borrower and shall not be enforceable against Agent or Lenders.

 

(b)           Borrower hereby acknowledges and agrees that neither Agent nor any
Lender (as of the date hereof) is now or has ever been in control of any of the
Subject Property or the affairs of any Loan Party.

 

(c)           To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or is the
result of acceleration, by operation of law or otherwise); (ii) Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) Borrower shall default in making any borrowing of, conversion into
or continuation of LIBOR Loans after Borrower has given notice requesting the
same in accordance herewith; or (iv) Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower has given a notice thereof in accordance
herewith, Borrower shall indemnify and hold harmless each Lender from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing.  Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained.  For the
purpose of calculating amounts payable to a Lender under this Section, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest

 

14

--------------------------------------------------------------------------------


 

at the LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section.  This covenant shall survive the termination of this
Agreement and the payment of the Revolving Credit Notes and all other amounts
payable hereunder.  As promptly as practicable under the circumstances, each
Lender shall provide Borrower with its written calculation of all amounts
payable pursuant to this Section 1.15(c), and such calculation shall be binding
on the parties hereto unless Borrower shall object in writing within thirty (30)
Business Days of receipt thereof, specifying the basis for such objection in
detail.

 

1.16         Access.  Each Loan Party shall: (a) provide access during normal
business hours to Agent and any of its officers, employees and agents as
frequently as Agent determines to be appropriate upon reasonable advance notice
to Borrower (unless a Default shall have occurred and be continuing, in which
event no such notice shall be required and such access shall be at any and all
times) to the properties and facilities of Borrower or any of its Subsidiaries;
(b) permit Agent and any of its officers, employees and agents, as frequently as
Agent determines to be appropriate, to inspect, audit and make extracts from all
of any Loan Party’s records, files and books of account; and (c) permit Agent
and any of its officers, employees and agents, as frequently as Agent determines
to be appropriate, upon reasonable advance notice to Borrower (unless a Default
shall have occurred and be continuing, in which event no such notice shall be
required and such access shall be at any and all times) to conduct audits to
inspect, review and evaluate the Collateral, and Borrower agrees to render to
Agent at Borrower’s cost and expense such clerical and other assistance as may
be reasonably requested with regard thereto.  Each Loan Party shall make
available to Agent and each Lender and their respective counsel, as quickly as
practicable under the circumstances, originals or copies of all books, records,
board minutes, contracts, insurance policies, environmental audits, business
plans, files, financial statements (actual and pro forma), filings with federal,
state and local regulatory agencies, and other instruments and documents in such
Loan Party’s custody or control or otherwise belonging to or property of such
Loan Party which Agent or any Lender may reasonably request.  Each Loan Party
shall deliver any document or instrument reasonably necessary for Agent, as it
may from time to time request, to obtain records from any service bureau or
other Person which maintains records for such Loan Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by Borrower or Subsidiary.  Borrower shall make available to
Agent upon its reasonable request information and records prepared by its
certified public accountants and its banking and other financial institutions. 
Notwithstanding the foregoing, nothing in this Section 1.16 or otherwise in any
Loan Document shall require any Loan Party to disclose to Agent, any Lender, or
any of their respective officers, employees or agents, any documents,
instruments or other information protected by the attorney-client privilege if
(i) in the opinion of counsel reasonably acceptable to Agent such privilege has
not previously been waived or lost, (ii) in the opinion of counsel reasonably
acceptable to Agent such disclosure could reasonably be expected to cause such
Loan Party to waive the benefit of such privilege and (iii) losing the benefit
of such privilege would be materially detrimental to such Loan Party.

 

15

--------------------------------------------------------------------------------


 

1.17         Taxes.

 

(a)           Any and all payments by or on behalf of Borrower hereunder or
under the Revolving Credit Note, or any other Loan Document, shall be made, in
accordance with this Section 1.17, free and clear of and without deduction for
any and all present or future Taxes.  If Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Revolving Credit Note or any other Loan Document to Agent or any Lender, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 1.17) Agent or such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, and (iii) Borrower shall pay the full amount deducted to
the relevant taxing or other authority in accordance with applicable law. 
Notwithstanding the foregoing, Borrower shall not be required to increase any
such sum payable to any Lender or assignee of a Lender to the extent such Lender
fails to comply with the requirements of paragraph (f) of this Section.

 

(b)           In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).  Notwithstanding the preceding
sentence, Other Taxes shall not include any taxes, charges or similar levies
that are imposed on or measured by the net income of any Lender by the United
States of America, the jurisdiction under the laws of which such Lender is
organized or the jurisdiction in which such Lender’s applicable lending office
is located or, in each case any political subdivision thereof, or any franchise
or similar taxes.

 

(c)           Each Loan Party that is a signatory hereto shall jointly and
severally indemnify, Agent and each Lender for the full amount of Taxes or Other
Taxes owed by Borrower pursuant to paragraph (a) or (b) of this Section (as well
as any amounts imposed by any jurisdiction on amounts payable under this
Section 1.17) paid by Agent or such Lender and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Any amounts payable to Agent or any Lender pursuant to the preceding
sentence shall be paid within ten (10) days of demand therefor.

 

(d)           Within thirty (30) days after the date of any such payment of
Taxes or Other Taxes described in Section 1.17(a), (b) or (c), Borrower shall
furnish to Agent or such Lender, the original or a certified copy of a receipt
evidencing payment thereof.

 

(e)           If any Lender subsequently receives from a taxing authority a
refund of any Tax or Other Tax previously paid by Borrower and for which
Borrower has indemnified Lender pursuant to this Section 1.17, such Lender shall
within thirty (30) days after receipt of such refund, and to the extent
permitted by applicable law, pay to Borrower the net amount of any such refund
(including any interest paid thereon by such taxing authority) after deducting
taxes and reasonable expenses attributable thereto and any taxes which such
Lender is required to withhold from the payment to Borrower.

 

(f)            Each Lender or assignee of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and, upon the
written request of the

 

16

--------------------------------------------------------------------------------


 

Agent, each other Lender of a Lender) agrees that it will deliver to each of the
Borrower and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the IRC.  The
term “Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the IRC or
Regulations that certify or establish the status of a payee or beneficial owner
as a U.S. or foreign person.  Each Lender assignee required to deliver to the
Borrower and the Agent a Withholding Certificate pursuant to the two preceding
sentences shall deliver such valid Withholding Certificate as follows:  (A) each
Lender which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrower hereunder for the
account of such Lender; and (B) each assignee shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment (unless the Agent in its sole discretion shall permit
such assignee to deliver such valid Withholding Certificate less than five
(5) Business Days before such date in which case it shall be due on the date
specified by the Agent).  Each Lender which so delivers a valid Withholding
Certificate further undertakes to deliver to each of the Borrower and the Agent
two (2) additional copies of such Withholding Certificate (or a successor form)
on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by the Borrower
or the Agent or as may be required by United States federal tax law, provided
that (i) no change in treaty, law, rule, regulation or directive or the official
interpretation thereof has occurred prior to the date on which any such delivery
would otherwise be required which renders a form inapplicable or which prevents
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises Borrower and Agent; and (ii) no other form or means
of delivery is available that would effectively substitute for the form or means
of delivery otherwise contemplated hereunder.  Notwithstanding the submission of
a Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full applicable statutory withholding rate (30% as of the
date of this Agreement) if in its reasonable judgment it is required to do so
under the due diligence requirements imposed upon a withholding agent under §
1.1441-7(b) of the Regulations, provided that the Borrower or Agent shall
consult with such Lender before declining to rely on such Withholding
Certificate and shall accept any reasonable attempt by the party delivering the
Withholding Certificate to correct any deficiencies in it.  In the event that,
by virtue of the preceding sentence, any United States federal income taxes are
erroneously withheld, the Lender with respect to any payment to which such
erroneous withholding occurred shall, upon the request Borrower or Agent, and at
the sole expense of the Borrower, take all reasonable steps to seek a refund of
such erroneously withheld taxes (and interest payable thereon) and cooperate
with the Borrower or Agent in the prosecution of such refund claim; provided,
however, that such Lender need not take any step that, in its sole discretion,
such Lender determines would be materially adverse to its business, assets,
operations, prospects or financial condition or otherwise prejudicial or harmful
to any tax position of such Lender (other

 

17

--------------------------------------------------------------------------------


 

than any position based upon its payment or deemed payment of the taxes sought
to be refunded); provided further, that no Lender shall be required to make
available to Borrower or Agent any of its tax returns or to disclose to Borrower
or Agent any information regarding its tax affairs or computations or other
information which it deems confidential.

 

1.18         Letters of Credit.  Subject to the terms and conditions of this
Agreement including Annex F, Borrower shall have the right to request, and each
Lender agrees to incur, the Letter of Credit Obligations (and Revolving Credit
Advances and other obligations in respect thereof) in accordance with the terms
and conditions set forth in Annex F.

 

1.19         Capital Adequacy.  Borrower shall pay directly to each Lender from
time to time on request such amounts as such Lender may reasonably determine to
be necessary to compensate such Lender for any costs that it reasonably
determines are attributable to the maintenance by such Lender, pursuant to any
law or regulation or any interpretation, directive or request (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) of any Governmental Authority (a) following any Regulatory Change or
(b) implementing after the date hereof any risk-based capital guideline or other
capital requirement (whether or not having the force of law and whether or not
the failure to comply therewith would be unlawful) heretofore or hereafter
issued by any Governmental Authority, of capital in respect of such Lender’s
Revolving Credit Commitment, Revolving Credit Advances and/or Letter of Credit
Obligations hereunder (such compensation to include, without limitation, an
amount equal to any reduction of the rate of return on assets or equity of such
Lender to a level below that which such Lender could have achieved but for such
law, regulation, interpretation, directive or request).  Each Lender shall
notify Borrower of any event occurring after the date of this Agreement
entitling such Lender to compensation under this Section 1.19 as promptly as
practicable, but in any event within 90 days, after such Lender obtains actual
knowledge thereof; provided that if any Lender fails to give such notice within
90 days after it obtains actual knowledge of such an event, such Lender shall,
with respect to compensation payable pursuant to this Section 1.19 in respect of
any costs resulting from such event, only be entitled to payment under this
Section 1.19 for costs incurred from and after the date 90 days prior to the
date that such Lender does give such notice.  Each Lender will furnish to
Borrower a certificate setting forth the basis and amount of each request by
such Lender for compensation under this Section 1.19.  Determinations and
allocations by any Lender for purposes of this Section 1.19 of the effect of any
Regulatory Change pursuant to or of capital maintained pursuant to this
Section 1.19, on its costs or rate of return of maintaining Revolving Credit
Advances or its Revolving Credit Commitment and of the amounts required to
compensate such Lender under this Section 1.19, shall be conclusive absent
manifest error.

 

1.20         Increased Costs.

 

If, due to either (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining any
Loan, then Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to Agent), pay to Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased
cost.  A certificate as to the

 

18

--------------------------------------------------------------------------------


 

amount of such increased cost, submitted to Borrower and to Agent by such
Lender, shall be conclusive and binding on Borrower for all purposes, absent
manifest error.  Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrower pursuant to this Section 1.20.

 

1.21         Illegality.

 

Notwithstanding anything to the contrary contained herein, if the introduction
of or any change in any law or regulation (or any change in the interpretation
thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to make or to continue to fund or maintain any LIBOR Loan, then, unless that
Lender is able to make or to continue to fund or to maintain such LIBOR Loan at
another branch or office of that Lender without, in that Lender’s opinion,
adversely affecting it or its Loans or the income obtained therefrom, on notice
thereof and demand therefor by such Lender to Borrower through Agent, (i) the
obligation of such Lender to agree to make or to make or to continue to fund or
maintain LIBOR Loans shall terminate and (ii) Borrower shall forthwith prepay in
full all outstanding LIBOR Loans owing to such Lender, together with interest
accrued thereon, unless Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all such Loans into a Loan bearing
interest based on the Index Rate.

 

1.22         Replacement of Lender in Respect of Increased Costs.  Within
fifteen (15) days after receipt by Borrower of written notice and demand from
any Lender (an “Affected Lender”) for payment of additional amounts or increased
costs as provided in Section 1.17(a), 1.19 or 1.20, Borrower may, at its option,
notify Agent and such Affected Lender of its intention to replace the Affected
Lender.  So long as no Default or Event of Default shall have occurred and be
continuing, Borrower, with the consent of Agent, may obtain, at Borrower’s
expense, a replacement Lender (“Replacement Lender”) for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent.  If Borrower
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Revolving Credit Loans held by the Affected Lender and all
accrued interest and Fees with respect thereto through the date of such sale,
provided that Borrower shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment.

 

Notwithstanding the foregoing, Borrower shall not have the right to obtain a
Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within fifteen (15) days following its receipt of
Borrower’s notice of intention to replace such Affected Lender.  Furthermore, if
Borrower gives a notice of intention to replace and does not so replace such
Affected Lender within ninety (90) days thereafter, Borrower’s rights under this
Section 1.22 shall terminate and Borrower shall promptly pay all increased costs
or additional amounts demanded by such Affected Lender pursuant to Sections
1.17(a), 1.19 and 1.20.

 

19

--------------------------------------------------------------------------------


 

2.             CONDITIONS PRECEDENT

 

2.1           Conditions to Effectiveness.

 

Notwithstanding any other provision of this Agreement and without affecting in
any manner the rights of Agent or any Lender hereunder, the effectiveness of
this Agreement and the obligation of Agent and Lenders to make and/or continue
any Revolving Credit Advances hereunder, to continue and/or incur any Letter of
Credit Obligations, or to take, fulfill, or perform any other action hereunder,
are subject to the fulfillment of the following conditions to the satisfaction
of Agent (and to the extent specified below, of Lenders):

 

(a)           This Agreement or counterparts thereof shall have been duly
executed by Borrower and delivered to Agent and each Lender.

 

(b)           Agent and Lenders shall have received such documents, instruments,
certificates, opinions and agreements as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement, including all
documents, instruments, agreements and other materials listed in the Schedule of
Documents each in form and substance satisfactory to Agent and each Lender.

 

(c)           Evidence satisfactory to Agent that Borrower has obtained consents
and acknowledgments of all Persons, except as set forth on Schedule 3.3, whose
consents and acknowledgments may be required, including, but not limited to, all
requisite Governmental Authorities, to the terms and to the execution and
delivery, of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby.

 

(d)           Subject to Section 5.16(c), evidence satisfactory to Agent that
the insurance policies provided for in Section 3.19 and Annex E are in full
force and effect, together with appropriate evidence showing a loss payable
and/or additional insured clauses or endorsements, as appropriate, in favor of
Agent and Lenders and in form and substance satisfactory to Agent.

 

(e)           Payment by Borrower to Agent (i) for its account and the account
of Lenders, as the case may be, of all Fees, costs, and expenses of closing
(including fees and expenses of consultants and counsel to Agent presented as of
the Closing Date), and (ii) for the account of the Existing Lenders, all
interest, letter of credit fees and unused line fees under the Existing Credit
Agreement accrued through, but not including, the Closing Date, plus any and all
reimbursable expenses or other charges payable by Borrower under the Existing
Credit Agreement accrued through the Closing Date, whether or not then due and
payable.

 

(f)            On or prior to the Closing Date, no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority to enjoin, restrain or prohibit,
or to obtain damages in respect of, or which is related to or arises out of this
Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby and thereby and which, in Agent’s sole
judgment, would make it inadvisable to consummate the transactions contemplated
by this Agreement or any of the other Loan Documents.

 

(g)           Acquirer shall have acquired no less than the Minimum Shares.  If
the Short Form Merger Threshold has been obtained on or prior to the Closing
Date, the Acquisition

 

20

--------------------------------------------------------------------------------


 

and the other Transactions, contemporaneously with the Revolving Credit Advance
to be made on the Closing Date, shall have been consummated in accordance with
the terms of the Merger Agreement and the other Transactions Documents.  The
cash tender offer price to be paid for the Shares of Galyan’s shall not exceed
$16.75 per Share and the aggregate fees and closing costs (including those
payable to Agent and Lenders) of the Transactions upon consummation of the
Acquisition shall not exceed $20,000,000.

 

(h)           Since January 31, 2004, no event or circumstance having a Material
Adverse Effect has occurred.

 

(i)            Each Lender shall be satisfied on the Closing Date, in its
reasonable judgment, with (i) the corporate, capital, tax, legal and management
structure of each Loan Party; (ii) the nature and status of all contractual
obligations, securities, labor, tax, ERISA, employee benefit, environmental,
health and safety matters, in each case, involving or affecting any Loan Party;
and (iii) to the extent applicable, the terms of each Loan Party’s stockholders’
agreements, voting trust agreements, stock redemption agreements, and other
agreements with shareholders (including payments, covenants, defaults and
remedies thereunder) and any earnout or deferred compensation arrangements with
management of Borrower.

 

(j)            Agent and Lenders shall have received as of the Closing Date the
Closing Date Projections in form and substance satisfactory to Agent.

 

(k)           On or prior to the Closing Date, Agent shall have completed its
business and legal due diligence, including a roll forward of its previous
Collateral audit, with results reasonably satisfactory to Agent.

 

(l)            On the Closing Date, the Eligible Inventory supporting the
Revolving Credit Advance and Letter of Credit Obligations incurred and the
amount of the Reserves to be established on the Closing Date shall be sufficient
in value, as determined by Agent, to provide Borrower with Excess Availability,
after giving effect to the Revolving Credit Advance on the Closing Date made to
Borrower, the incurrence of any Letter of Credit Obligations on the Closing Date
and the consummation of the Transactions of at least $80,000,000.

 

(m)          The Acquirer shall have provided to the Agent a copy of the
Acquirer’s notice of acceptance for the Shares and a certificate executed by an
Executive Officer certifying that Borrower (i) has advanced to Acquirer at least
$155,000,000 of Borrower’s cash-on-hand (the “Cash-on-hand”) obtained from
sources other than the Revolving Credit Loan prior to the making of the
Revolving Credit Advance on the Closing Date and (ii) will cause Acquirer to use
the Cash-on-hand to purchase the Shares in the Tender Offer.

 

The execution of this Agreement by each Lender shall be an acknowledgment by
such Lender that the conditions set forth in this Section 2.1 have been
satisfied or provided for in a manner satisfactory to such Lender.

 

21

--------------------------------------------------------------------------------


 

2.2           Further Conditions to Each Revolving Credit Advance and Each
Letter of Credit Obligation.

 

No Lender shall be obligated to fund any Loan, convert or continue any Loan as a
LIBOR Loan or incur any Letter of Credit Obligation unless the following
conditions have been fulfilled:

 

(a)           Each Loan Party’s representations and warranties contained herein
or in any of the Loan Documents shall be true and correct on and as of the
Closing Date and the date on which such Revolving Credit Advance is made or such
Letter of Credit Obligations are incurred, as the case may be, as though made on
or incurred on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date and
except for changes therein permitted or contemplated by this Agreement.

 

(b)           The making of the Loans or issuance of Letter of Credit shall not
contravene any law applicable to any Borrower or its Subsidiaries or any of the
Lenders.

 

(c)           No event shall have occurred and be continuing, or would result
from the making of such Revolving Credit Advance or the incurrence of such
Letter of Credit Obligation, as the case may be, which constitutes or would
constitute a Default.

 

(d)           After giving effect to such Revolving Credit Advance or the
incurrence of such Letter of Credit Obligation, the aggregate principal amount
of the Revolving Credit Loan shall not exceed the Borrowing Availability, except
as may be permitted by Agent pursuant to Section 1.1(b).

 

The request and acceptance by Borrower of the proceeds of any Revolving Credit
Advance, the incurrence of any Letter of Credit Obligation or the conversion or
continuation of any Loan into, or as, a LIBOR Loan, as the case may be, shall be
deemed to constitute, as of the date of such request or acceptance, (i) a
representation and warranty by Borrower that the conditions in Section 2.1, this
Section 2.2 and, to the extent applicable, Section 2.3 have been satisfied and
(ii) a confirmation by Borrower of the granting and continuance of Agent’s
Liens, on behalf of itself and Lenders, pursuant to the Collateral Documents.

 

2.3           Additional Conditions to the Revolving Credit Advance.  No Lender
shall be obligated to make any Revolving Credit Advance or incur any Letter of
Credit Obligation on the Closing Date, until the additional conditions precedent
set forth in Annex G have been satisfied.

 

3.             REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement, make the Revolving
Credit Loans and incur the Letter of Credit Obligations, Borrower represents and
warrants to Agent and Lenders that:

 

3.1           Corporate Existence; Compliance with Law.  Each Loan Party: 
(a) is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified to do business and is in good standing in
each other jurisdiction where its ownership or lease of property or the conduct
of its business requires such qualification and the failure to so qualify,
individually or in the aggregate, would not reasonably be expected to have or
result in a Material Adverse Effect; (b) has the requisite power and authority
and the legal right to own, pledge, mortgage or otherwise

 

22

--------------------------------------------------------------------------------


 

encumber and operate its properties, to lease the property it operates under
lease, and to conduct its business as now, heretofore and proposed to be
conducted; (c) has all licenses, permits, consents or approvals from or by, and
has made all filings with, and has given all material notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct, except to the extent any failure to obtain any
such license, permit, consent or approval or make any such filing or give any
such notice, individually or in the aggregate, would not reasonably be expected
to have or result in a Material Adverse Effect; (d) is in compliance with its
charter and bylaws or operating agreement, as applicable; and (e) is in
compliance in all respects with all applicable provisions of law except to the
extent that such non-compliance, individually or in the aggregate, would not
reasonably be expected to have or result in a Material Adverse Effect.

 

3.2           Executive Offices; Corporate or Other Names.  As of the Closing
Date, the current location of each Loan Party’s executive offices, principal
place of business, corporate offices, all warehouses and premises within which
any Collateral is stored or located, and the locations of all Loan Parties’
records concerning the Collateral are set forth in Schedule 3.2 and, except as
set forth in Schedule 3.2, such locations have not changed during the preceding
12 months.  During the prior five (5) years, except as set forth in Schedule
3.2, no Loan Party has been known as or used any corporate, fictitious or trade
name.

 

3.3           Corporate Power; Authorization; Enforceable Obligations.  Except
as set forth on Schedule 3.3, the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party and all other
instruments and documents to be delivered by such Loan Party hereunder and
thereunder to the extent it is a party thereto and the creation of all Liens
provided for herein and therein:  (a) are within such Loan Party’s power;
(b) have been duly authorized by all necessary corporate or limited liability
company and, if any, shareholder action; (c) are not in contravention of any
provision of such Loan Party’s charter, bylaws or operating agreement, as
applicable; (d) will not violate any law or regulation, or any order or decree
of any court or governmental instrumentality; (e) will not conflict with or
result in the breach or termination of, constitute a default under or accelerate
any performance required by, any indenture, mortgage, deed of trust, lease,
material agreement or other material instrument to which any Loan Party is a
party or by which any Loan Party or any of its property is bound; (f) will not
result in the creation or imposition of any Lien upon any of the property of any
Loan Party other than those in favor of Agent or Lenders, all pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in
Section 2.1(c), all of which will have been duly obtained, made or complied with
prior to the Closing Date and which are in full force and effect.  At or prior
to the Closing Date, each of the Loan Documents shall have been duly executed
and delivered for the benefit of or on behalf of each Loan Party which is a
party thereto and each shall then constitute a legal, valid and binding
obligation of such Loan Party to the extent it is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights and to equitable principles of general
applicability.

 

3.4           Financial Statements and Projections.  Except for the Projections
all Financial Statements concerning Borrower, Galyan’s and their respective
Subsidiaries that are referred to below have been prepared in accordance with
GAAP consistently applied throughout the periods

 

23

--------------------------------------------------------------------------------


 

covered (except as disclosed therein and except, with respect to unaudited
Financial Statements, for the absence of footnotes and normal year-end audit
adjustments) and present fairly in all material respects the financial position
of the Persons covered thereby as at the dates thereof and the results of their
operations and cash flows for the periods then ended.

 

(a)           Financial Statements.  The following Financial Statements attached
hereto on Schedule 3.4 have been delivered on the date hereof:

 

(i)         The audited consolidated balance sheets at January 31, 2004 and
February 1, 2003 and the related statements of income and cash flows of Borrower
and its Subsidiaries (other than Galyan’s and its Subsidiaries) for the Fiscal
Years then ended, certified by Deloitte & Touche LLP.

 

(ii)        The unaudited balance sheet(s) at May 1, 2004 and the related
statement(s) of income and cash flows of Borrower and its Subsidiaries (other
than Galyan’s and its Subsidiaries) for the one Fiscal Quarter then ended.

 

(iii)       The audited consolidated balance sheets at January 31, 2004 and
February 1, 2003 and the related statements of income and cash flows of Galyan’s
and its Subsidiaries for the Fiscal Years then ended, certified by Deloitte &
Touche LLP.

 

(iv)       The unaudited consolidated balance sheet(s) at May 1, 2004 and the
related statement(s) of income and cash flows of Galyan’s and its Subsidiaries,
in each case for the one (1) Fiscal Quarter then ended.

 

(b)           Projections.  The Closing Date Projections delivered on the date
hereof and attached hereto on Schedule 3.4 have been prepared by Borrower in
light of the past operations of its and Galyan’s businesses, and reflect
projections for the three and one-half (3.5) year period beginning on July 1,
2004 on a quarter-by-quarter basis for the first one and one-half (1.5) years
and on a year-by-year basis thereafter.  The Projections (including the Closing
Date Projections) have been prepared in good faith and are based upon the
assumptions stated therein, which Borrower believes to be reasonable and fair in
light of current conditions and current facts known to Borrower.

 

3.5           Material Adverse Change.  Except as set forth in Schedule 3.5,
neither Borrower nor any of its Subsidiaries has any material obligations,
contingent liabilities, or liabilities for Charges, long-term leases or unusual
forward or long-term commitments which are not reflected in the audited
January 31, 2004 consolidated balance sheets of Borrower and Galyan’s which,
individually or in the aggregate would reasonably be expected to have or result
in a Material Adverse Effect.  Since January 31, 2004, no event or events have
occurred or are continuing which, individually or in the aggregate, could
reasonably be expected to have or result in a Material Adverse Effect.

 

3.6           Ownership of Property; Liens.  As of the Closing Date, except as
described in Schedule 3.6, the real estate listed in Schedule 3.6 constitutes
all of the real property owned, leased, or used in its business by each Loan
Party.  Each Loan Party (a) holds good and valid fee simple title to all of its
owned real estate, (b) occupies their Leases pursuant to enforceable leasehold
interests and (c) holds valid title or valid rights to use all of its other
properties and

 

24

--------------------------------------------------------------------------------


 

assets.  None of the properties and assets of Borrower or any of its
Subsidiaries are subject to any Liens, except (x) Permitted Encumbrances and
(y) the Lien in favor of Agent and Lenders pursuant to the Collateral
Documents.  Each Loan Party has received all deeds, assignments, waivers,
consents, non-disturbance and recognition or similar agreements, bills of sale
and other documents, and duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Loan Party’s right, title and
interest in and to all such real estate and other assets or property, subject to
zoning restrictions, easements, licenses, or other restrictions on the use of
real property or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such real property, leases or leasehold estates.  Except as
described in Schedule 3.6, (i) no Loan Party and, to Borrower’s knowledge, no
other party to any Lease is in default of its obligations thereunder or has
delivered or received any notice of default under any such Lease, and no event
has occurred which, to Borrower’s knowledge, with the giving of notice, the
passage of time, or both, would constitute a default under any such Lease which
default or defaults, individually or in the aggregate, would reasonably be
expected to have or result in a Material Adverse Effect, (ii) as of the Closing
Date, no Loan Party owns or holds, or is obligated under or a party to, any
option, right of first refusal or any other contractual right to purchase,
acquire, sell, assign or dispose of any real property owned or leased by such
Loan Party, and (iii) no material portion of any real property owned or leased
by any Loan Party has suffered any material damage by fire or other casualty
loss which has not heretofore been completely repaired and restored to its
original condition.  All permits required to have been issued or appropriate to
enable the real property owned or leased by any Loan Party to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used, have been lawfully issued and are, as of the date hereof, in full
force and effect, except to the extent that the failure to have any such permit
or permits, individually or in the aggregate, would not reasonably be expected
to have or result in a Material Adverse Effect.

 

3.7           Restrictions; No Default.  No Contract, lease, agreement,
instrument or other document to which any Loan Party is a party or by which it
or any of its properties or assets is bound or affected and no provision of any
charter, corporate restriction, applicable law or governmental regulation,
individually or in the aggregate, has had or resulted in or would reasonably be
expected to have or result in a Material Adverse Effect.  No Loan Party is in
default and, to Borrower’s knowledge, no third party is in default, under or
with respect to any Contract, lease, agreement, instrument or other documents to
which any Loan Party is a party, which default or defaults, individually or in
the aggregate, would reasonably be expected to have or result in a Material
Adverse Effect.  No Default has occurred and is continuing.

 

3.8           Labor Matters.  As of the Closing Date (a) no strikes or other
material labor disputes against any Loan Party that are pending or, to
Borrower’s knowledge, threatened, (b) hours worked by and payment made to
employees of each Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable laws dealing with such matters which
individually, or in the aggregate, would reasonably be expected to have or
result in a Material Adverse Effect, (c) all material payments due from any Loan
Party on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of such Loan Party, (d) except as set forth
in Schedule 3.8, no Loan Party has any obligation under any collective
bargaining agreement, management agreement, or any employment agreement (and a
correct and complete copy of each agreement listed in Schedule 3.8 has been
provided to Agent),

 

25

--------------------------------------------------------------------------------


 

(e) there is no organizing activity involving any Loan Party pending or, to
Borrower’s knowledge, threatened by any labor union or group of employees,
(f) except as set forth in Schedule 3.14, there are no representation
proceedings pending or, to Borrower’s knowledge, threatened with the National
Labor Relations Board, and no labor organization or group of employees of any
Loan Party has made a pending demand for recognition, and (g) except as set
forth in Schedule 3.14, there are no material complaints or charges against any
Loan Party pending or, to Borrower’s knowledge, threatened to be filed with any
federal, state, local or foreign court, governmental agency or arbitrator based
on, arising out of, in connection with, or otherwise relating to the employment
or termination of employment by any Loan Party of any individual.

 

3.9           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Schedule 3.9, as of the Closing Date, no
Loan Party has any Subsidiaries.  Each of ASL and DSGV engages in no business,
operations or other activities and owns no property or assets and has no
liabilities other than to the extent contemplated and permitted by Section 6.5. 
Acquirer engages in no business, operations or other activities and owns no
property or assets and has no liabilities other than to the extent contemplated
and described in the this Agreement and in the Transaction Documents.  Except as
set forth in Schedule 3.9, as of the Closing Date, no Loan Party is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person.  As of the Closing Date, except as set forth in Schedule 3.9,
there are no outstanding rights to purchase options, warrants or similar rights
or agreements pursuant to which any Loan Party (other than Borrower or Galyan’s)
may be required to issue, sell or purchase any Stock or other equity security.
Schedule 3.9 lists all outstanding Stock of each Loan Party (other than Borrower
or Galyan’s) and the percentage of ownership and voting interests of the owners
thereof as of the Closing Date.  Schedule 6.3 lists all Indebtedness of each
Loan Party as of the Closing Date.

 

3.10         Government Regulation.  No Loan Party is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940 as amended; or (b) subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act or any other federal or state statute that restricts or limits such
Loan Party’s ability to incur Indebtedness, pledge its assets, or to perform its
obligations hereunder, or under any other Loan Document; and the making of the
Revolving Credit Advances and the incurrence of the Letter of Credit
Obligations, in each case by Lenders, the application of the proceeds and
repayment thereof by Borrower, and the consummation of the transactions
contemplated by this Agreement and the other Loan Documents, will not violate
any provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

 

3.11         Margin Regulations.  No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  Except as
set forth on Schedule 3.11, no Loan Party owns any Margin Stock (other than the
Shares) as of the Closing Date, and none of the proceeds of the Revolving Credit
Loan or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock (other
than the Shares), for the purpose of reducing or retiring any Indebtedness which
was originally incurred

 

26

--------------------------------------------------------------------------------


 

to purchase or carry any Margin Stock or for any purpose which might cause the
Revolving Credit Loan or other extensions of credit under this Agreement to
violate any of Regulations T, U or X of the Federal Reserve Board.  No Loan
Party will take or permit to be taken by any Loan Party any action which might
cause any Loan Document to violate any regulation of the Federal Reserve Board.

 

3.12         Taxes.  Except as set forth in Schedule 3.12, all federal, state,
local and foreign tax returns, reports and statements, including information
returns required to be filed by each Loan Party, have been filed with the
appropriate Governmental Authority and all Charges and other impositions shown
thereon to be due and payable have been paid prior to the date on which any
fine, penalty, interest or late charge may be added thereto for nonpayment
thereof, or any such fine, penalty, interest, late charge or loss has been
paid.  Except as set forth in Schedule 3.12, each Loan Party has paid when due
and payable all material Charges required to be paid by it.  As of the Closing
Date, each Loan Party has, to the best of its knowledge, correctly classified
all of its employees as employees for employment tax purposes and has withheld
proper and accurate amounts from those classified as its employees for all
periods in compliance with the tax, social security and unemployment withholding
provisions of applicable federal, state, local and foreign law and such
withholdings have been timely paid to the respective Governmental Authorities. 
Schedule 3.12 sets forth as of the Closing Date those taxable years for which
any of the tax returns of each Loan Party are currently being audited by the IRS
or any other applicable Governmental Authority; and any assessments or
threatened assessments in connection with such audit or otherwise currently
outstanding.  Except as described in Schedule 3.12, as of the Closing Date no
Loan Party is a party to any agreement or other document with the IRS or any
other Governmental Authority extending, or having the effect of extending, the
period for assessment or collection of any Charges.  No Loan Party has any
obligation under any tax sharing agreement or arrangement except as described in
Schedule 3.12.

 

3.13         ERISA. (a) Schedule 3.13 lists all Plans maintained or contributed
to by any Loan Party and all Qualified Plans, unfunded Pension Plans, or Welfare
Plans maintained or contributed to by any ERISA Affiliate as of the Closing
Date.  Neither any Loan Party nor any current or former ERISA Affiliate sponsors
(or has sponsored), contributes to (or has contributed to), or is (or was)
required to contribute to any Title IV Plan, any Multiemployer Plan, any Plan
subject to IRC Section 412 or ERISA Section 302, or any Retiree Welfare Plan. 
IRS determination letters regarding the qualified status under IRC Section 401
of each Qualified Plan have been received as of the dates listed in Schedule
3.13.  Each of the Qualified Plans has been amended to comply with the Tax
Reform Act of 1986 and to make other changes required under the IRC or ERISA,
and if such required amendments are not subject to the determination letters
described in the previous sentence, each Qualified Plan so amended will be
submitted to the IRS for a determination letter as to the ongoing qualified
status of the Plan under the IRC within the applicable IRC
Section 401(b) remedial amendment period; and each such Plan shall be amended,
including retroactive amendments, as required during such determination letter
process to maintain the qualified status of such Plans.  To the knowledge of
Borrower, the Qualified Plans as amended continue to qualify under Section 401
of the IRC, the trusts created thereunder continue to be exempt from tax under
the provisions of IRC Section 501(a), and nothing has occurred which would cause
the loss of such qualification or tax-exempt status.  To the knowledge of
Borrower, each Plan is in compliance in all material respects with the
applicable provisions of ERISA and the IRC, including the filing of all reports
required under the IRC or

 

27

--------------------------------------------------------------------------------


 

ERISA which are true and correct as of the date filed, and all required
contributions and benefits have been paid in accordance with the provisions of
each such Plan.  No Loan Party has engaged in a prohibited transaction, as
defined in IRC Section 4975 or Section 406 of ERISA, in connection with any Plan
which would subject any such Person (after giving effect to any exemption) to a
material tax on prohibited transactions imposed by IRC Section 4975 or any other
material liability.  Except as set forth in Schedule 3.13:  (i) there are no
pending, or to the knowledge of Borrower, threatened claims, actions or lawsuits
(other than claims for benefits in the normal course), asserted or instituted
against (x) any Plan or its assets, (y) any fiduciary with respect to any Plan
or (z) any Loan Party or any ERISA Affiliate with respect to any Plan; (ii) each
Loan Party and each ERISA Affiliate has complied with the notice and
continuation coverage requirements of IRC Section 4980B and the proposed or
final regulations thereunder; and (iii) no liability under any Plan has been
funded, nor has such obligation been satisfied with, the purchase of a contract
from an insurance company that is not rated AAA by Standard & Poor’s Corporation
and the equivalent by each other nationally recognized rating agency.
Notwithstanding the forgoing, the representations set forth in
(i) Section 3.13(a) relates to each Loan Party other than Galyan’s and its
Subsidiaries and (ii) Section 3.13(b) relates to Galyan’s and its Subsidiaries.

 

(b)           Except set forth on Schedule 3.13, and except as would not
reasonably be expected to have a Material Adverse Effect (reading such
definition for the purposes of this Section 3.13(b) only to replace “Borrower”
with “Galyan’s”) on Galyan’s, (A) neither Galyan’s nor any Affiliate maintains,
nor has contributed since January 1, 2000, to any multiemployer plan within the
meaning of Sections 3(37) or 4001(a)(3) of ERISA, (B) for each funded employee
pension benefit plan (within the meaning of Section 3(2) of ERISA) that (x) is
subject to the provisions of Section 401(a) of the IRC and (y) is maintained by
Galyan’s or any of its Subsidiaries for any of its employees, Galyan’s or such
Subsidiary has obtained a favorable determination letter from the IRS, (C) to
the knowledge of Borrower, none of said determination letters has been revoked
by the IRS, nor has the IRS given any indication to the Borrower that it intends
to revoke any such determination letter, (D) neither Galyan’s nor any of its
Subsidiaries currently maintains, contributes to or has any liability with
respect to any employee benefit plan that is subject to Title IV of ERISA and
(E) Galyan’s and its Subsidiaries and Galyan’s Plans have not committed any
violation of ERISA or any agreement relating to the administration of such
Plans.

 

3.14         No Litigation.  Except as set forth in Schedule 3.14, no
litigation, action, suit, claim, arbitration, investigation or other proceeding
is now pending or, to the knowledge of Borrower, threatened in writing against
any Loan Party, at law, in equity or otherwise, (a) which challenges any such
Person’s right, power, or competence to enter into or perform any of its
obligations under the Loan Documents, or the validity or enforceability of any
Loan Document or any action taken thereunder or any Liens granted to Agent, on
behalf of itself and each of Lenders, or (b) which if determined adversely,
individually or in the aggregate, would have or result in a Material Adverse
Effect.  To the knowledge of Borrower, there does not exist a state of facts
which could reasonably be expected to give rise to any such litigation, action,
suit, claim, arbitration, investigation or other proceeding.

 

3.15         Brokers.  Except as set forth on Schedule 3.15, no broker or finder
acting on behalf of Borrower brought about the obtaining, making or closing of
the credit extended or

 

28

--------------------------------------------------------------------------------


 

continued pursuant to this Agreement or the transactions contemplated by the
Loan Documents and Borrower has no obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

 

3.16         Intellectual Property.  As of the Closing Date, except where the
failure to own any such Intellectual Property right, individually or in the
aggregate, would not reasonably be expected to have or result in a Material
Adverse Effect, each Loan Party owns all Intellectual Property which is
necessary to continue to conduct its business as heretofore conducted by it, now
conducted by it and, to Borrower’s knowledge, proposed to be conducted by it,
each of which, as of the Closing Date, is listed, together with United States
Patent and Trademark Office application or registration numbers, where
applicable, in Schedule 3.16.  Each Loan Party conducts business without
infringement or claim of infringement of any Intellectual Property right of
others, except where such infringement or claim of infringement, individually or
in the aggregate, would not reasonably be expected have or result in a Material
Adverse Effect.  Except as set forth in Schedule 3.16, to Borrower’s knowledge,
there is no infringement or claim of infringement by others of any Intellectual
Property of any Loan Party, except where such infringement or claim of
infringement, individually or in the aggregate, would reasonably be expected to
have or result in a Material Adverse Effect.

 

3.17         Full Disclosure.  No information contained in this Agreement, the
other Loan Documents, the Financial Statements or any written statement
furnished by or on behalf of Borrower or any Affiliate thereof pursuant to the
terms of this Agreement or any other Loan Document, which has previously been
delivered to Agent or any Lender, taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made; provided, that except as provided in
the next two sentences, Borrower makes no representation or warranty regarding
business plans, forecasts or projections, including without limitation, the
Projections.  With respect to the Closing Date Projections (a) all facts that
formed the basis of such Projections were (and are as of the Closing Date) true
and complete in all material respects and no material fact was omitted from such
Projections at the time such Projections were prepared and as of the Closing
Date, and (b) such Projections were prepared in good faith and based on
assumptions of facts that Borrower believed to be reasonable under the
circumstances at the time such Projections were prepared and as of the Closing
Date and are disclosed therein.  With respect to any business plans, forecasts
or projections (including the Projections other than the Closing Date
Projections) made available to Agent or any Lender after the Closing Date, the
foregoing clauses (a) and (b) shall be true and correct in all respects as of
the date of such business plans, projections or forecasts and as of the date
delivered to Agent or any Lender.  Notwithstanding anything to the contrary
contained herein, Borrower does not assure or guarantee the attainment of any
Projections.

 

3.18         Hazardous Materials.  Except as set forth in Schedule 3.18 and
except for routine operations in the ordinary course of business in compliance
with applicable permits issued by a Governmental Authority, the Subject Property
is free of any Hazardous Material and no Loan Party has caused or suffered to
occur any Release at, under, above or within any Subject Property.  Except as
set forth in Schedule 3.18, there are no existing or, to the knowledge of any
Loan Party after due inquiry, any potential Environmental Liabilities and Costs
which, individually or in the aggregate, would reasonably be expected to have or
result in a Material

 

29

--------------------------------------------------------------------------------


 

Adverse Effect.  Except as set forth in Schedule 3.18, there are no facts or
circumstances which would reasonably be expected to give rise to the imposition
of any material Environmental Liabilities and Costs on any Loan Party, or any
owner of any premises which such Loan Party occupies, or any Lien securing the
same under any Environmental Law.

 

3.19         Insurance Policies. Schedule 3.19 lists all insurance of any nature
maintained for current occurrences by each Loan Party (including Galyan’s and
its Subsidiaries) as of the Closing Date, as well as a summary of the terms of
such insurance.  Subject to Section 5.16(c), such insurance complies with and
shall at all times comply with the standards set forth in Annex E.

 

3.20         Deposit and Disbursement Accounts. Schedule 3.20 lists all banks
and other financial institutions at which as of the Closing Date, each Loan
Party maintains deposits and/or other accounts and/or post office lock boxes,
including the Disbursement Accounts, the Concentration Account and the Blocked
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number.  Borrower has
delivered to Agent true, correct and complete copies of all agreements,
instruments and other documents relating to any credit card programs,
arrangements or agreements to which it is a party.

 

3.21         Solvency.  After giving effect to (a) any Revolving Credit
Advances, if any, to be made on the Closing Date or on such other date as
Revolving Credit Advances requested hereunder are to be made and/or Letter of
Credit Obligations to be incurred on the Closing Date or on such other date as
Letter of Credit Obligations requested hereunder are to be incurred, (b) the
disbursement of the proceeds of any such Revolving Credit Advances and/or Letter
of Credit Obligations pursuant to Borrower’s instructions, and (c) the payment
and accrual of all transaction costs in connection with the foregoing, Borrower
is Solvent and Borrower and its Subsidiaries taken as a whole are Solvent.

 

3.22         Merger Agreement.  As of the Closing Date, Borrower has delivered
to Agent a complete and correct copy of the Merger Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith).  No Loan
Party and no other Person party thereto is in default in the performance or
compliance with any provisions of the Merger Agreement.  The Merger Agreement
complies with, and, if the Short Form Merger Threshold has been obtained, the
Acquisition has been (or, if the Short Form Merger Threshold has not been
obtained, will be at the time thereof) consummated in accordance with, all
applicable laws.  The Merger Agreement is in full force and effect as of the
Closing Date, and, if applicable, as of the date of the consummation of the
Acquisition, and has not been terminated, rescinded or withdrawn.  Except as set
forth on Schedule 3.3, all requisite approvals by Governmental Authorities
having jurisdiction over Galyan’s, any Loan Party and other Persons referenced
therein with respect to the transactions contemplated by the Merger Agreement
have been obtained, and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Merger Agreement or to the
conduct by any Loan Party of its business thereafter.  To the best of each Loan
Party’s knowledge, none of Galyan’s representations or warranties in the Merger
Agreement contain any untrue statement of a material fact or omit any fact
necessary to make the

 

30

--------------------------------------------------------------------------------


 

statements therein not misleading.  Each of the representations and warranties
given by each applicable Loan Party in the Merger Agreement is true and correct
in all material respects.  Notwithstanding anything contained in the Merger
Agreement to the contrary, such representations and warranties of the Loan
Parties are incorporated into this Agreement by this Section 3.22 and shall,
solely for purposes of this Agreement and the benefit of Agent and Lenders,
survive the consummation of the Acquisition, provided however, from and after
the consummation of the Merger, the representations and warranties in the Merger
Agreement being made separately about Galyan’s and its Subsidiaries by virtue of
this Section 3.22 shall terminate.

 

3.23         Tender Consideration.  Borrower and Acquirer, at all times since
June 28, 2004 up until the Closing Date, have had not less than $155,000,000 in
cash-on-hand from sources other than the Revolving Credit Loan available to pay
for Shares tendered pursuant to the Tender Offer.

 

3.24         Fiscal Quarters.  The Fiscal Quarters of the Borrower and its
Subsidiaries beginning with the first Fiscal Quarter ending immediately after
the Closing Date and each Fiscal Quarter thereafter until August 1, 2009 are set
forth on Schedule 3.24.

 

4.             FINANCIAL STATEMENTS AND INFORMATION

 

4.1           Reports and Notices.  Borrower covenants and agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
(for delivery to Lenders, unless otherwise specified) the Financial Statements,
Projections, Liquidity Projections and notices at the times and in the manner
set forth in Annex D hereto.  Concurrently with the delivery of the annual
audited financial statements referenced in the first sentence of this
Section 4.1, Borrower shall cause to be delivered to Agent a certificate of
Borrower’s independent certified public accountants certifying that during the
course of performing their audit of Borrower they did not become aware of any
Default under the Loan Documents or specifying each Default of which they became
aware.

 

4.2           Communication with Accountants.  Upon written request by Agent to
Borrower, Borrower will provide reasonable access to Borrower’s independent
certified public accountants and tax advisors so long as any communications
between the Agent and such accountants or advisors include Borrower or its
authorized agents.  At the written request of Agent, Borrower shall send a
letter to such accountants and tax advisors, and deliver a copy thereof to
Agent, instructing them to make available to Agent such information and records
as Agent may reasonably request and to otherwise comply with the provisions of
this Section 4.

 

5.             AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, unless Required Lenders shall otherwise
consent in writing, from and after the date hereof and until the Termination
Date, Borrower shall, and shall cause each other Loan Party to, comply with the
following affirmative covenants:

 

5.1           Maintenance of Existence and Conduct of Business.  Each Loan Party
shall:  (a) except as permitted by Section 6.1, do or cause to be done all
things necessary to preserve and keep in full force and effect its statutory
existence and its rights and franchises material to the business of the Loan
Parties taken as a whole; (b) continue to conduct its business substantially

 

31

--------------------------------------------------------------------------------


 

as now conducted or as otherwise permitted hereunder; (c) at all times maintain,
preserve and protect all of its material Intellectual Property, and preserve all
the remainder of its material property, in use or useful in the conduct of its
business and keep the same in good repair, working order and condition (taking
into consideration ordinary wear and tear) and from time to time make, or cause
to be made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
provided that nothing in this Section 5.1(c) shall prevent any Loan Party from
discontinuing the use or operation of any property (including any Intellectual
Property) if such discontinuance, in the reasonable judgment of such Loan
Party’s management, is desirable in the conduct of its business; and (d) in the
case of Persons that are Loan Parties on the Closing Date, transact business
only under the names set forth in Schedule 3.2, or the name of such other Loan
Party into which such Person is merged pursuant to Section 6.1(a)(iv).

 

5.2           Payment of Charges and Claims.  Each Loan Party shall pay and
discharge, or cause to be paid and discharged in accordance with the terms
thereof, (a) all Charges imposed upon it or its income and profits, or any of
its property (real, personal or mixed) prior to the date on which penalties
attach thereto, and (b) all lawful claims for labor, materials, supplies and
services or otherwise, which if unpaid might or could become a Lien on its
property; provided, that such Loan Party shall not be required to pay any such
Charge or claim which is being contested in good faith by proper legal actions
or proceedings, so long as at the time of commencement of any such action or
proceeding and during the pendency thereof (i) adequate reserves with respect
thereto are established and are maintained in accordance with GAAP, (ii) such
contest operates to suspend collection of the contested Charges or claims and is
maintained and prosecuted continuously with diligence, (iii) the Collateral
subject to forfeiture or loss by reason of the institution or prosecution of
such contest has a current fair market value of less than $2,500,000 in the
aggregate at any time, (iv) no Liens securing an aggregate amount in excess of
$2,500,000 shall exist for such Charges or claims during such action or
proceeding (excluding Liens securing obligations fully covered by insurance or
otherwise bonded to the satisfaction of Agent), (v) if such contest is
terminated or discontinued adversely to such Loan Party, such Loan Party shall
promptly pay or discharge such contested Charges and all additional charges,
interest penalties and expenses, if any, and shall deliver to Agent evidence
reasonably acceptable to Agent of such compliance, payment or discharge, if such
contest is terminated or discontinued adversely to such Loan Party, and
(vi) Agent has not advised Borrower in writing that Agent believes that
nonpayment or nondischarge thereof, individually or in the aggregate, could
reasonably be expected to have or result in a Material Adverse Effect.

 

5.3           Books and Records.  Each Loan Party shall keep adequate records
and books of account with respect to its business activities, in which proper
entries, reflecting all of its consolidated and consolidating financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements.

 

5.4           Litigation.  Borrower shall notify Agent in writing, promptly upon
learning thereof, of any litigation, action, suit, claim, investigation,
arbitration or other proceeding commenced or threatened, at law, in equity or
otherwise against any Loan Party, and of the institution against any Loan Party
of any suit or administrative proceeding which (a) may involve an amount in
excess of $2,500,000, individually, or $5,000,000, in the aggregate, or (b) if

 

32

--------------------------------------------------------------------------------


 

adversely determined, individually or in the aggregate, would reasonably be
expected to have or result in a Material Adverse Effect.

 

5.5           Insurance.

 

(a)           Each Loan Party shall, at its sole cost and expense, maintain or
cause to be maintained, the policies of insurance in such amounts and as
otherwise described in Annex E and with insurers recognized as adequate by
Agent.  Borrower shall notify Agent promptly of any occurrence causing a
material loss or decline in value of any real or personal property and the
estimated (or actual, if available) amount of such loss or decline, except as
specified otherwise in Annex E.  Each Loan Party hereby directs all present and
future insurers under its “All Risk” policies of insurance to pay all proceeds
payable thereunder directly to Agent, other than proceeds relating to the loss
or damage to property which secures Indebtedness permitted under clause (c) of
Section 6.3 which is required by the terms of such Indebtedness to be paid to
the holder thereof (“excluded proceeds”).  Each Loan Party irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent) as its true and lawful agent and attorney in-fact for the purpose of,
upon the occurrence and during the continuance of a Default, making, settling
and adjusting claims under the “All Risk” policies of insurance, endorsing the
name of such Person on any check, draft, instrument or other item of payment for
the proceeds of such “All Risk” policies of insurance (other than excluded
proceeds), and for making all determinations and decisions with respect to such
“All Risk” policies of insurance.  In the event any Loan Party at any time or
times hereafter shall fail to obtain or maintain (or fail to cause to be
obtained or maintained) any of the policies of insurance required above or to
pay any premium in whole or in part relating thereto, Agent, without waiving or
releasing any Obligations or Default hereunder, may at any time or times
thereafter (but shall not be obligated to) obtain and maintain such policies of
insurance and pay such premium and take any other action with respect thereto
which Agent deems advisable.  All sums so disbursed, including reasonable
attorneys’ fees, court costs and other charges related thereto, shall be
payable, on demand, by Borrower to Agent and shall be additional Obligations
hereunder secured by the Collateral.

 

(b)           Agent reserves the right at any time, upon review of any Loan
Party’s risk profile, to reasonably require additional forms and limits of
insurance to adequately protect Agent’s and Lenders’ interests.  Each Loan Party
shall, if so requested by Agent, deliver to Agent and each Lender, as often as
Agent may reasonably request, a report of a reputable insurance broker
reasonably satisfactory to Agent with respect to its insurance policies.

 

(c)           Each Loan Party shall deliver to Agent endorsements to all of its
(i) “All Risk” and business interruption insurance naming Agent as loss payee to
the extent provided in Section 5.5(a), and (ii) general liability and other
liability policies naming Agent and each Lender as an additional insured.

 

5.6           Compliance with Laws.  Each Loan Party shall comply with all
federal, state and local laws, permits and regulations applicable to it,
including those relating to licensing, environmental, ERISA and labor matters,
except to the extent any failure or failures to so comply, individually or in
the aggregate, would not reasonably be expected to have or result in a Material
Adverse Effect.

 

33

--------------------------------------------------------------------------------


 

5.7           Agreements; Leases.  Each Loan Party shall perform, within all
required time periods (after giving effect to any applicable grace periods), all
of its obligations and enforce all of its rights under each Contract or other
document or instrument to which it is a party, except where such failure or
failures to so perform and enforce, individually or in the aggregate, would not
reasonably be expected to have or result in a Material Adverse Effect.  Each
Loan Party shall perform and comply in all material respects with all
obligations in respect of Chattel Paper, Instruments, Contracts, Licenses, and
Documents and all other agreements constituting or giving rise to Collateral.

 

5.8           Supplemental Disclosure.  Within thirty (30) days after the
Closing Date, the Loan Parties may, and from time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of a Default), the Loan Parties
shall, supplement each Schedule hereto, or any representation herein or in any
other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Schedule or as an exception to such
representation or that is necessary to correct any information in such Schedule
or representation which has been rendered inaccurate thereby (and, in the case
of any supplements to any Schedule, such Schedule shall be appropriately marked
to show the changes made therein); provided that (a) no such supplement to any
such Schedule or representation shall amend, supplement or otherwise modify any
Schedule or representation, or be or be deemed a waiver of any Default resulting
from the matters disclosed therein, except as consented to by Agent and Required
Lenders in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date, other
than with respect to the optional supplement of the Loan Parties within thirty
(30) days of the Closing Date.

 

5.9           Environmental Matters.  Each Loan Party shall (a) comply with all
Environmental Laws and permits applicable to it where the failure to so comply,
individually or in the aggregate, would reasonably be expected to have or result
in a Material Adverse Effect, (b) notify Agent and each Lender promptly after
such Loan Party becomes aware of any Release upon any Subject Property which,
individually or in the aggregate, would reasonably be expected to have or result
in a Material Adverse Effect, and (c) promptly forward to Agent and each Lender
a copy of any order, notice, permit, application, or any communication or report
received by such Loan Party in connection with any such Release or any other
matter relating to the Environmental Laws that may affect any Subject Property
or any Loan Party, other than any routine notice, permit, application, or any
communication or report received in the ordinary course of business in
connection with the construction of any store, or any such notice, permit,
application or communication which is received in the ordinary course of
business and none of the Subject Property or any Loan Party is adversely
affected thereby.  The provisions of this Section 5.9 shall apply whether or not
the Environmental Protection Agency, any other federal agency or any state or
local environmental agency has taken or threatened any action in connection with
any Release or the presence of any Hazardous Materials.

 

5.10         Application of Proceeds.  Borrower shall use the proceeds of the
Revolving Credit Loan as provided in Section 1.3.

 

34

--------------------------------------------------------------------------------


 

5.11         Fiscal Year.  Each Loan Party shall maintain as its Fiscal Year the
52 or 53-week period ending on the Saturday closest to the end of January of
each year.

 

5.12         Landlord’s Waiver and Other Agreements.  Except as otherwise agreed
to in writing by Agent, each Loan Party shall use commercially reasonable best
efforts to obtain (a) a Landlord’s Waiver in form and substance acceptable to
Agent from the landlord of any present or future leased premises of any Loan
Party where Inventory is located; and (b) a waiver and license agreement in form
and substance acceptable to Agent from any Person (other than Borrower) which
owns, operates or manages a warehouse or other location not owned by Borrower
where Inventory is located ((a) and (b) collectively being the “Waivers”).  With
respect to such locations or warehouse space leased as of the Closing Date or
thereafter, if Agent has not received a Landlord’s Waiver or waiver and license
agreement, as applicable, as of the Closing Date (or, if later, as of the date
such location is leased), any Eligible Inventory at that location shall, in
Agent’s discretion, be subject to the Lease Payment Reserve.  Notwithstanding
this Section 5.12 or anything else in this Agreement to the contrary, Galyan’s
shall have one hundred twenty (120) days following the consummation of the
Merger to obtain the Waivers being sought under this Section 5.12 which relate
to Galyan’s and its Subsidiaries), provided that any Eligible Inventory at any
applicable location shall, in Agent’s discretion (without limiting any other
provision hereof), be subject to the Lease Payment Reserve.

 

5.13         Certain Obligations Respecting Subsidiaries.  Borrower will take
such action from time to time as shall be necessary to ensure that each of its
Subsidiaries is a direct or indirect wholly-owned Subsidiary (unless merged into
Borrower pursuant to Section 6.1(a)(iv)); provided that until consummation of
the Merger, Galyan’s shall be owned, directly or indirectly by Borrower solely
to the extent of the Shares tendered to Acquirer pursuant to the Tender Offer. 
Borrower will not permit any of its Subsidiaries to enter into, after the
Closing Date, any indenture, agreement (other than this Agreement and the other
Loan Documents), instrument or other arrangement that, directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends or
other Restricted Payments, the making of loans, advances or Investments or the
sale, assignment, transfer or other disposition of any property or assets.

 

5.14         Further Assurances.

 

(a)           Each Loan Party shall at its cost and expense, upon request of
Agent, duly execute and deliver, or cause to be duly executed and delivered, to
Agent such further instruments and do and cause to be done such further acts as
may be necessary or proper in the reasonable opinion of Agent to carry out more
effectually the provisions and purposes of this Agreement or any other Loan
Document.

 

(b)           Borrower shall deliver or cause to be delivered to Agent no later
than the thirty (30) days after the Closing Date, with respect to Borrower and
its Subsidiaries (other than Galyan’s and its Subsidiaries), and no later than
the earlier of (i) sixty (60) days after consummation of the Merger and
(ii) ninety (90) days after the Closing Date, in the case of Galyan’s and its
Subsidiaries (or such later date as may be agreed by Agent), duly executed
blocked account agreements referred to in Annex B with respect to each deposit
account and

 

35

--------------------------------------------------------------------------------


 

Disbursement Account set forth on Schedule 3.20 and any other deposit account or
Disbursement Account opened by Galyan’s or any of its Subsidiaries pursuant to
Section 6 of Annex B, which blocked account agreements shall be in form and
substance acceptable to Agent.  In the event that Borrower is unable to deliver
to Agent a blocked account agreement for each deposit account or Disbursement
Account on or before such date, Borrower shall close each deposit account for
which it was unable to deliver a blocked account agreement and open a new
deposit account with a financial institution which will enter into a blocked
account agreement satisfactory to Agent.  Borrower shall deliver or cause to be
delivered to Agent no later than thirty (30) days after the Closing Date, duly
executed Control Letters from (i) all issuers of uncertificated securities and
financial assets held by each Loan Party, (ii) all securities intermediaries
with respect to all securities accounts and securities entitlements of each Loan
Party, and (iii) all futures commission agents and clearing houses with respect
to all commodities contracts and commodities accounts held by any Loan Party.

 

5.15         Appraisals and Field Audits.  Borrower shall allow Agent and its
designees from time to time as Agent shall direct, to perform, and shall assist
Agent and its designees in performing, field audits and appraisals of Borrower’s
and its Subsidiaries’ (including Galyan’s and its Subsidiaries) Inventory.  So
long as no Default has occurred and is continuing, Agent agrees to provide to
Borrower upon the request of Borrower any such appraisal prepared by a third
party unaffiliated with Agent which has consented to Agent so providing such
appraisal.  In furtherance of the foregoing, Agent agrees to use reasonable
efforts to obtain any such consent.  Borrower shall pay all reasonable
out-of-pocket costs and expenses incurred by Agent in connection with such field
audits and appraisals, provided that unless a Default shall be continuing, only
one such field audit and appraisal in any Fiscal Year shall be at the expense of
Borrower if Excess Availability shall be greater than or equal to $50,000,000 at
all times during such Fiscal Year, and only three such field audits and
appraisals (subject to no Default having occurred and be continuing) shall be at
the expense of Borrower if Excess Availability shall be less than $50,000,000 at
any time during such Fiscal Year.  Notwithstanding the foregoing, Agent and its
designees may perform a field audit of Galyan’s and its Subsidiaries within one
year of the Closing Date, which field audit shall be at the expense of the
Borrower but shall not count against the limitations set forth above.

 

5.16         Future Guarantors, Security, etc.

 

(a)           Each Loan Party shall, from time to time, execute such guaranties,
financing statements, documents, security agreements and reports as Agent or
Required Lenders at any time may reasonably request to evidence, perfect or
otherwise implement the guaranties and security for repayment of the Obligations
contemplated by the Loan Documents.  Each Loan Party shall (i) cause each
Person, upon its becoming a Subsidiary of such Loan Party (provided that this
shall not be construed to constitute consent by any of the Lenders to any
transaction not expressly permitted by the terms of this Agreement), promptly
(or immediately upon consummation of the Merger with respect to Galyan’s) to
guaranty the Obligations and to grant Agent, for the benefit of Agent and
Lenders, a security interest in the personal and mixed property of such Person
(consistent with the type of assets in which Borrower has granted a security
interest to Agent for the benefit of Lenders) to secure the Obligations and
(ii) pledge, or cause to be pledged, to Agent, for the benefit of Agent and
Lenders, all of the Stock of such Subsidiary to secure the Obligations; provided
that the Stock of Galyan’s and its Subsidiaries

 

36

--------------------------------------------------------------------------------


 

shall not be pledged until consummation of the Merger.  The documentation for
such guaranty, security and pledge shall be substantially similar to the Loan
Documents executed concurrently herewith with such modifications as are
reasonably requested by Agent.

 

(b)           Without limiting Section 5.16(a) above, immediately upon
consummation of the Merger and to the extent not provided on or prior to the
Closing Date, Galyan’s and its Subsidiaries shall execute such guaranties,
financing statements, documents, security agreements and reports as Agent or
Required Lenders at any time may reasonably request to evidence, perfect or
otherwise implement the guaranties and security for repayment of the Obligations
contemplated by the Loan Documents.  Galyan’s and each of its Subsidiaries shall
promptly (i) guaranty the Obligations and grant to Agent, for the benefit of
Agent and Lenders, a security interest in the personal and mixed property of
such Person (consistent with the type of assets in which Borrower has granted a
security interest to Agent for the benefit of Lenders) to secure the Obligations
and (ii) pledge, or cause to be pledged, to Agent, for the benefit of Agent and
Lenders, all of the Stock of its Subsidiaries to secure the Obligations.  In
connection with the foregoing, the Loan Parties shall deliver duly executed
originals of opinions of counsel for Galyan’s and its Subsidiaries, together
with any local counsel opinions reasonably requested by Agent, each in form and
substance reasonably satisfactory to Agent and its counsel, dated the date of
the consummation of the Merger.

 

(c)           Within one (1) Business Day of the Closing Date, or, at the
discretion of Agent, up to three (3) Business Days, the Loan Parties shall
deliver evidence satisfactory to Agent that the insurance policies covering
Galyan’s and its Subsidiaries provided for in Section 3.19 and Annex E are in
full force and effect, together with appropriate evidence showing a loss payable
and/or additional insured clauses or endorsements, as appropriate, in favor of
Agent and Lenders and in form and substance satisfactory to Agent.

 

5.17         Tender Offer.  In the event the Short Form Merger Threshold is not
attained on or before the Closing Date, the Borrower and Acquirer shall extend
the Tender Offer in accordance with Section 3.13 of the Merger Agreement by
means of a Subsequent Offering Period (as defined in the Merger Agreement).  If
at any time the Short Form Merger Threshold is attained, or a favorable vote of
the shareholders of Galyan’s is obtained, the Acquirer shall consummate the
Merger as soon as practicable thereafter.

 

6.             NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that, unless Required Lenders shall
otherwise consent in writing, from and after the date hereof and until the
Termination Date, each Loan  Party shall, comply with the following negative
covenants:

 

6.1           Mergers, Subsidiaries, Etc.

 

(a)           No Loan Party shall, directly or indirectly, by operation of law
or otherwise, merge, consolidate or otherwise combine with any Person or acquire
or hold all or substantially all of the assets or capital stock of any Person or
form, acquire or hold any Subsidiary, except that:

 

37

--------------------------------------------------------------------------------


 

(i)         Acquirer may acquire Shares of Galyan’s pursuant to the Tender Offer
and consummate the Acquisition;

 

(ii)        Borrower may maintain its existing investments in its Subsidiaries
as of the Closing Date;

 

(iii)       Borrower may form DSG of Virginia, LLC, a wholly-owned Virginia
limited liability company (“DSGV”), for the purpose of issuing and selling
electronic gift cards; provided that at the time of formation of DSGV, the
provisions of Section 5.16(a) are complied with;

 

(iv)       At any time after the Merger has been consummated, any Subsidiary may
liquidate or dissolve voluntarily into, and may merge with and into, Borrower or
any other Subsidiary, and the assets or Stock of any Subsidiary may be purchased
or otherwise acquired by Borrower or any other Subsidiary (it being understood
that Galyan’s may only be purchased initially by Acquirer, and after
consummation of the Merger, by Borrower); and provided; that the Borrower shall
be the survivor of any merger with a Subsidiary and in no event shall any
Subsidiary consolidate with or merge with and into any other Subsidiary unless
after giving effect thereto, the Agent shall have a perfected pledge of, and
security interest in and to, all of the issued and outstanding interests of
Stock (on a fully diluted basis) of the surviving Person to the same extent as
the Agent had with respect to such merged or consolidated Person immediately
prior to such merger or consolidation in form and substance satisfactory to the
Agent and its counsel, pursuant to such documentation and opinions as shall be
necessary in the opinion of the Agent to create, perfect or maintain the
collateral position of the Agent and Lenders therein; and

 

(v)        At any time after the Merger has been consummated, so long as no
Default has occurred and is continuing or would occur after giving effect
thereto, the Borrower or any of its Subsidiaries may (to the extent permitted by
clause (g) of Section 6.2) purchase all or substantially all of the assets or
Stock of any Person (or any division thereof), or acquire such Person by merger.

 

(b)           Other than Galyan’s and its Subsidiaries prior to the consummation
of the Merger, Borrower shall have no Subsidiaries other than wholly-owned
domestic Subsidiaries.

 

6.2           Investments.  No Loan Party shall, directly or indirectly, make or
maintain any Investment except: (a) Investments permitted by Section 6.1, 6.3 or
6.4; (b) Investments outstanding on the date hereof and listed in Schedule 6.2;
(c) Investments in Cash Equivalents and Permitted Investments which are subject
to a first priority perfected Lien of Agent for the benefit of Lenders, provided
that the aggregate outstanding principal amount of such Cash Equivalents and
Permitted Investments shall not exceed (x) $20,000,000 any time during which
Revolving Credit Advances are outstanding and (y) $0, at any time after Agent
has the right to deliver an Activation Notice (whether or not such Activation
Notice has been delivered or rescinded) in accordance with Annex B;
(d) Investments representing stock or obligations issued to any Loan Party in
settlement of claims against any other Person by reason of a composition or
readjustment of debt or reorganization of any debtor of any Loan Party;
(e) Investments

 

38

--------------------------------------------------------------------------------


 

represented by deposits into the Concentration Account, the Blocked Accounts,
the Disbursement Accounts and other bank accounts of such Loan Party to the
extent permitted hereunder; (f) Interest Rate Agreements not prohibited by
Section 6.17 hereof; (g) at any time after the consummation of the
Merger, Investments by way of the acquisition of Stock or assets in each case
constituting Permitted Acquisitions in an aggregate amount not to exceed
$30,000,000 (including any Indebtedness assumed pursuant to Section 6.3(i)) in
any Fiscal Year; provided that, in any event, (i) immediately prior to, and
immediately after giving effect to, such Investment, Excess Availability is
greater than $50,000,000, and (ii) none of the Inventory acquired in connection
with such Permitted Acquisition shall be included in the Borrowing Base unless
and until the Agent has conducted a collateral audit and appraisal thereon
satisfactory to it and has made appropriate adjustments, if any, to the Reserves
and/or the definition of Eligible Inventory, and (h) deposits made in the
ordinary course of business and required in connection with Leases.

 

6.3           Indebtedness.  No Loan Party shall create, incur, assume or permit
to exist any Indebtedness, except:  (a) the Obligations; (b) Deferred Taxes;
(c) Capital Lease Obligations and Indebtedness secured by purchase money Liens
permitted under clause (c) of Section 6.7 (including any such Capital Lease
Obligations and Indebtedness set forth in Schedule 6.3 or any extensions,
renewals, replacements or modifications thereof) in a maximum outstanding
aggregate amount at any time not to exceed $5,000,000 prior to consummation of
the Merger and $15,000,000 thereafter; (d) Guaranteed Indebtedness permitted
under Section 6.6; (e) Indebtedness under Interest Rate Agreements to the extent
not prohibited by Section 6.17; (f) Indebtedness existing on the Closing Date
and set forth in Schedule 6.3 and all extensions, renewals, replacements and
modifications of such Indebtedness on terms and conditions which shall in any
event be on terms no less favorable to Borrower, Agent or any Lender, as
determined by Agent than the terms of the Indebtedness being extended, renewed,
replaced or modified, including, without limitation, with respect to amount,
maturity, amortization, interest rate, premiums, fees, indemnities, covenants,
events of default and remedies; (g) Indebtedness evidenced by the Galyan’s
Intercompany Note and the Acquirer Intercompany Note, in form and substance
satisfactory to Agent; (h) Indebtedness in the form of non-cash obligations for
construction in progress of leased facilities, as reflected on certain of
Borrower’s Financial Statements as “Non-cash obligations for CIP - Leased
Facilities”; (i) at any time after consummation of the Merger, Indebtedness of a
Person existing at the time such Person became a Subsidiary of Borrower pursuant
to Section 6.2(g), but only if such Indebtedness was not created or incurred in
contemplation of such Person becoming a Subsidiary; provided that neither
Borrower nor any Subsidiary may have any Guaranteed Indebtedness in respect of
such Indebtedness incurred by any Subsidiary, if any, which is not a Loan Party;
(j) at any time after consummation of the Merger, Indebtedness consisting of
intercompany loans and advances made by any Loan Party to any other Loan Party;
provided, that: (i) each Loan Party shall have executed and delivered to each
other Loan Party, a demand note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness owing at any time by such Loan Party
to such other Loan Party which Intercompany Notes shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered to Agent
pursuant to the applicable Pledge Agreement, Borrower Security Agreement or
Subsidiary Security Agreement as additional collateral security for the
Obligations; (ii) each Loan Party shall record all intercompany transactions on
its books and records in a manner reasonably satisfactory to Agent; (iii) the
obligations of each Loan Party under any such Intercompany Notes shall be
subordinated

 

39

--------------------------------------------------------------------------------


 

to the Obligations of such Loan Party hereunder or under the other Loan
Documents in a manner reasonably satisfactory to Agent; (iv) at the time any
such intercompany loan or advance is made by any Loan Party to any other Loan
Party and after giving effect thereto, each such Loan Party shall be Solvent;
and (v) no Default or Event of Default would occur and be continuing after
giving effect to any such proposed intercompany loan; (k) at any time after
consummation of the Merger, any other unsecured Indebtedness of Borrower or
Galyan’s not to exceed $20,000,000 in the aggregate at any time outstanding; and
(l) at any time after consummation of the Merger, any other Indebtedness of
Borrower or Galyan’s not to exceed $25,000,000 in the aggregate at any time
outstanding that is secured by real property.

 

6.4           Affiliate and Employee Transactions.  The Loan Parties shall not
directly or indirectly enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
management, consulting, investment banking, advisory or other similar services)
with any Affiliate or with any director, officer or employee of any Loan Party,
except (a) as set forth on Schedule 6.4, (b) transactions in the ordinary course
of and pursuant to the reasonable requirements of the business of any such Loan
Party and upon fair and reasonable terms that are no less favorable to any such
Loan Party than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate, (c) payment of reasonable compensation to
officers and employees for services actually rendered to any such Loan Party or
any of its Subsidiaries, and (d) payment of customary director’s fees, and
(e) any payments to employees, former employees or consultants of Galyan’s and
its Subsidiaries which are being made as a result of the Merger Agreement or in
connection with the Acquisition in an aggregate amount not in excess of
$10,000,000; provided however, that such amount shall not limit (i) any
“parachute” payment, “change of control payment” or other amount due, paid or
payable which relates to (x) the acceleration and/or payment on or related to
Galyan’s stock options or any other rights or warrants made in accordance with
Section 2.4 of the Merger Agreement, (y) restricted stock that is then
outstanding, or (z) severance payments to employees of Galyan’s or its
Subsidiaries, (ii) any “tax-gross up payments,” make-whole” or similar payment
made as a result of any “parachute” payment, “change of control payment” or
other amount due, paid or payable regardless of whether such payment or amount
due or payable is on or relates to Galyan’s stock options, other rights or
warrants, (iii) any amounts due to Goldman Sachs, & Co. or any other investment
banking or financial advisor of Galyan’s that is receiving a fee or payment as a
result of the Transactions and/or (iv) any reasonable signing bonuses, bonus
incentive or other payments made by Borrower or its affiliates to employees of
Galyan’s in order to induce such Galyan’s employees to accept offers of
employment with the Borrower or its Subsidiaries or to remain employed at
Galyan’s.  No Loan Party shall enter into any lending or borrowing transaction
with any employees of any Loan Party, provided, that any Loan Party may extend
loans to its respective employees in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes and stock option financing up to a maximum of $5,000,000 in the
aggregate at any one time outstanding, or such higher amount permitted by the
prior written consent of Agent.

 

6.5           Capital Structure and Business.

 

(a)           No Loan Party shall: (i) make any changes in its business
objectives, purposes or operations which, individually or in the aggregate,
could in any way adversely affect the repayment of the Obligations or reasonably
be expected to have or result in a Material

 

40

--------------------------------------------------------------------------------


 

Adverse Effect; (ii) issue or sell any shares of Stock of the Borrower that is
mandatorily redeemable prior to February 11, 2009, (iii) organize any
Subsidiaries other than (x) domestic wholly-owned Subsidiaries for the purpose
of making Investments permitted by Section 6.2(g) and (y) DSGV for the sole
purpose of issuing electronic gift cards and entering into transactions with the
Borrower involving such gift cards, and (iv) amend its articles or certificate
of incorporation, charter, by-laws, organizational document, the terms of its
outstanding Stock, or any partners, shareholders, voting or similar agreement to
which it is a party; provided that any Loan Party may amend any such documents
in a manner that not would adversely affect Agent or Lenders or such Loan
Party’s duty or ability to repay the Obligations; or (v) subject to clause
(iii)(y) above, engage in any business other than the retail sale of clothing
and sporting goods or businesses reasonably related thereto consistent with past
practice.

 

(b)           Acquirer shall not engage in any trade or business, or own any
assets (other than the Shares of Galyan’s prior to consummation of the Merger)
or incur any Indebtedness or Guaranteed Indebtedness (other than the Obligations
and the Acquirer Loan).

 

6.6           Guaranteed Indebtedness.  No Loan Party shall create, incur,
assume or permit to exist any Guaranteed Indebtedness except for: 
(a) endorsements of instruments or items of payment for deposit to a bank
account of such Loan Party; (b) performance bonds, indemnities entered into in
the ordinary course of business consistent with past practices; (c) Guaranteed
Indebtedness relating to Interest Rate Agreements permitted to be incurred
pursuant to Section 6.3(e); (d) Guaranteed Indebtedness outstanding on the
Closing Date and listed in Schedule 6.3 and all extensions, renewals,
replacements and modifications of such Guaranteed Indebtedness on terms and
conditions which shall in any event be on terms no less favorable to Borrower,
Agent or any Lender, as determined by Agent than the terms of the Guaranteed
Indebtedness being extended, renewed, replaced or modified, including, without
limitation, with respect to amount, premiums, fees, indemnities, covenants,
events of default and remedies; (e) after consummation of the Merger, Guaranteed
Indebtedness incurred for the benefit of any other Loan Party if the primary
obligation is expressly permitted by this Agreement other than Indebtedness, if
any, of any Person existing at the time such Person became a Subsidiary of
Borrower; provided that any such Guaranteed Indebtedness does not exceed the
primary obligation, and (f) guaranties of lease payments in the ordinary course
of business in connection with reletting of space vacated by any Loan Party
pursuant to a store relocation.

 

6.7           Liens.  No Loan Party shall create or permit to exist any Lien on
any of its properties or assets except for:  (a) presently existing or hereafter
created Liens in favor of Agent or Lenders (or any affiliate thereof in
connection with any Interest Rate Agreement not prohibited by Section 6.17) to
secure the Obligations, including but not limited to the Galyan’s Pledge;
(b) Permitted Encumbrances; (c) purchase money Liens or purchase money security
interests upon or in Equipment acquired by any Loan Party in the ordinary course
of business to secure the purchase price of such Equipment or to secure Capital
Lease Obligations, in each case, permitted under clause (c) of Section 6.3
incurred solely for the purpose of financing the acquisition of such Equipment;
(d) extensions, renewals and replacements of Liens referred to in clause
(c) above, provided that any such extension, renewal or replacement Lien is
limited to the property or assets covered by the Lien extended, renewed or
replaced and does not secure Indebtedness in an amount greater than the amount
of the outstanding Indebtedness secured thereby immediately prior to such
extension, renewal or replacement; (e) after consummation of

 

41

--------------------------------------------------------------------------------


 

the Merger, Liens on property securing Indebtedness permitted by clause (i) of
Section 6.3; provided that such Liens existed prior to such Person becoming a
Subsidiary, were not created in anticipation thereof and attach only to specific
tangible assets of such Person (and not assets of such Person generally) and
provided further that no such property shall be included in the Borrowing Base;
and (f) Liens securing Indebtedness permitted by Section 6.3(l); provided
further that no Loan Party shall create or permit any Lien to exist on any
Collateral (other than Liens described in clauses (a), (b) and (e) above).

 

6.8           Sale of Assets. No Loan Party shall sell, transfer, convey, assign
or otherwise dispose of any of its assets or properties, including any
Collateral; provided, that the foregoing shall not prohibit (a) the sale of
Inventory in the ordinary course of business, (b) the sale or disposition for
fair consideration in any Fiscal Year of any assets in the ordinary course of
business which have become obsolete or surplus to the business of such Loan
Party, (c) the sale or disposition of any assets of any Loan Party to any other
Loan Party; provided that prior to the consummation of the Merger and
compliance, to the extent applicable, with Section 5.16, Borrower shall not sell
or otherwise dispose of any of its assets to Galyan’s or any of Galyan’s
Subsidiaries, (d) after consummation of the Merger, Asset Dispositions by Loan
Parties (excluding sales of Inventory and Stock of any of Borrower’s
Subsidiaries) if all of the following conditions are met: (i) the market value
of assets sold or otherwise disposed of in any single transaction or series of
related transactions does not exceed $5,000,000 and the aggregate market value
of assets sold or otherwise disposed of in any Fiscal Year does not exceed
$15,000,000; (ii) the consideration received is at least equal to the fair
market value of such assets; (iii) at least seventy-five percent (75%) of the
consideration received is cash; (iv) the Net Proceeds are immediately deposited
into the Concentration Account; (v) after giving effect to the Asset
Disposition, Borrower is in compliance on a pro forma basis to the extent
applicable with the covenant set forth in Section 6.10 recomputed for the most
recently ended quarter for which information is available and is in compliance
with all other terms and conditions of this Agreement; and (vi) no Default then
exists or would result from such Asset Disposition, and (e) after consummation
of the Merger, Permitted Sale and Leaseback Transactions.

 

6.9           ERISA.  No Loan Party or any ERISA Affiliate shall acquire any new
ERISA Affiliate that maintains or has an obligation to contribute to a Pension
Plan that has either an “accumulated funding deficiency,” as defined in
Section 302 of ERISA, or any “unfunded vested benefits,” as defined in
Section 4006(a)(3)(E)(iii) of ERISA in the case of any Pension Plan other than a
Multiemployer Plan and in Section 4211 of ERISA in the case of a Multiemployer
Plan.  Additionally, no Loan Party or any ERISA Affiliate shall:  (a) permit or
suffer any condition set forth in Section 3.13 to cease to be met and satisfied
at any time, other than permitting an ERISA Affiliate acquired after the Closing
Date to sponsor a Title IV Plan, a Plan subject to IRC Section 412 or ERISA
Section 302, or a Retiree Welfare Plan; (b) terminate any Title IV Plan where
such termination could reasonably be anticipated to result in liability to such
Loan Party; (c) permit any accumulated funding deficiency, as defined in
Section 302(a)(2) of ERISA, to be incurred with respect to any Pension Plan;
(d) fail to make any contributions or fail to pay any amounts due and owing as
required by the terms of any Plan before such contributions or amounts become
delinquent; (e) make a complete or partial withdrawal (within the meaning of
Section 4201 of ERISA) from any Multiemployer Plan; (f) fail to provide Lender
with copies of any Plan documents or governmental reports or filings, if
reasonably requested by Lender; (g) fail to make any contribution or pay any
amount due as required by IRC Section 412 or Section

 

42

--------------------------------------------------------------------------------


 

302 of ERISA; (h) allow any ERISA Event or event described in Section 4062(e) of
ERISA to occur with respect to any Title IV Plan; and (i) with respect to all
Retiree Welfare Plans, allow the present value of future anticipated expenses to
exceed $100,000 (or $1,000,000 after consummation of the Merger).

 

6.10         Financial Covenant.  As of any Fixed Charge Coverage Measurement
Date, Borrower shall maintain a Fixed Charge Coverage Ratio for the four Fiscal
Quarter period ending on the Fixed Charge Coverage Measurement Date, of not less
than 1.0 to 1.0., which covenant shall be calculated in accordance with GAAP
consistently applied (and based upon the financial statements delivered
hereunder).

 

6.11         [Intentionally Omitted.]

 

6.12         Restricted Payments.  No Loan Party shall make any Restricted
Payment to any Person except that:  (a) any Subsidiary of Borrower may make
Restricted Payments to Borrower; (b) Borrower may make dividends and
distributions in the form of Stock to its Stockholders to the extent permitted
by Section 6.5 hereof and in connection with mergers permitted by
Section 6.1(a)(iv); (c) Borrower may make (i) regularly scheduled payments of
interest to holders of the Convertible Notes, (ii) payments in cash or Stock
upon conversion of any of the Convertible Notes pursuant to Section 4.1 of the
Convertible Note Indenture and paragraph 9 of the Convertible Notes;
(iii) payments in cash on or after February 11, 2009 upon redemption of the
Convertible Notes pursuant to Section 3.8 of the Convertible Note Indenture and
paragraph 7 of the Convertible Notes, (iv) payments in cash on or after
February 11, 2009 upon redemption of the Convertible Notes by Borrower pursuant
to Section 3.1 of the Convertible Note Indenture and paragraph 6 of the
Convertible Notes, provided that no Default or Event of Default has occurred and
is continuing both before and after giving effect to any such payment,
(v) payment in cash of the aggregate principal amount of the Convertible Notes
upon maturity or upon acceleration, (vi) payment of liquidated damages to the
holders of Convertible Notes pursuant to Section 3 of the Registration Rights
Agreement, (vii) payments in cash or Stock pursuant to the Convertible Notes
Warrant Transaction, (viii) any payments required for registration expenses
pursuant to Section 5 of the Registration Rights Agreement, and (ix) payment of
the Change in Control Purchase Price (as defined in Section 3.9(c) of the
Convertible Note Indenture) of any Convertible Notes upon a Change in Control
(as defined in Section 3.9(a) of the Convertible Note Indenture) pursuant to
Section 3.9 of the Convertible Note Indenture and paragraph 7 of the Convertible
Notes; (d) the Loan Parties may make payments of principal of, and interest on,
the Intercompany Notes issued in accordance with Section 6.3(j); (e) Acquirer
and Galyan’s, as applicable, may make payments of principal of, and interest on,
the Acquirer Intercompany Note and the Galyan’s Intercompany Note issued in
accordance with Section 6.3; provided that the outstanding principal balance of
the Galyan’s Intercompany Note may not be less than the amount of the Prior
Lender Obligations paid with the proceeds thereof on the Closing Date;
(f) Borrower, Acquirer and Galyan’s may make any payments required as a result
of the Acquisition as contemplated by the Merger Agreement in connection with
any dissenters’ rights, amounts due relating to any option, warrant or other
right of Galyan’s shareholders pursuant to Section 2.4 of the Merger Agreement;
(g) payments pursuant to any transaction permitted by Section 6.4; (h) payments
of royalties to DSGV and Galyan’s Nevada, Inc. in the ordinary course of
business and consistent with past practice arising out of the use of Trademarks
owned by DSGV and Galyan’s

 

43

--------------------------------------------------------------------------------


 

Nevada, Inc; and (i) any transaction otherwise permitted by Sections 6.1, 6.2,
or 6.8 which constitutes a Restricted Payment

 

6.13         Hazardous Materials.  No Loan Party shall, nor shall it permit any
Person within its control:  (a) to cause or permit a Release of Hazardous
Material on, under, in or about any Subject Property which, individually or in
the aggregate, would reasonably be expected to have or result in a Material
Adverse Effect; (b) to use, store, generate, treat or dispose of Hazardous
Materials in violation of Environmental Laws, except to the extent any failure
or failures to so comply, individually or in the aggregate, would not reasonably
be expected to have or result in a Material Adverse Effect; or (c) to transport
any Hazardous Materials to or from any Subject Property in violation of
Environmental Laws, except to the extent any failure or failures to so comply,
individually or in the aggregate, would not reasonably be expected to have or
result in a Material Adverse Effect.

 

6.14         Sale-Leasebacks.  No Loan Party shall enter into any
sale-leaseback, synthetic lease or similar transaction involving any of its
property or assets except pursuant to a Permitted Sale and Leaseback
Transaction.

 

6.15         Cancellation of Indebtedness.  No Loan Party shall cancel any claim
or Indebtedness owing to it, except for adequate consideration negotiated in an
arms length transaction and in the ordinary course of its business consistent
with past practices.

 

6.16         [Intentionally Omitted]

 

6.17         No Speculative Investments.  No Loan Party shall engage in any
speculative investment or any investment involving commodity options or futures
contracts.  For purposes of this Section 6.17, neither the Convertible Note
Hedge nor the Convertible Note Warrant Transaction shall be deemed to be a
speculative investment.

 

6.18         Margin Regulations.  Borrower shall not, directly or indirectly,
use the proceeds of any Revolving Credit Advance or Letter of Credit Obligation
to purchase or carry any Margin Stock (other than the Shares) or any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934.

 

6.19         Limitation on Negative Pledge Clauses.  No Loan Party shall
directly or indirectly, enter into any agreement (other than the Loan Documents
and the Merger Agreement), with any Person which prohibits or limits the ability
of any Loan Party to create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than in connection with any Indebtedness permitted under clause (c) of
Section 6.3 secured by a Lien permitted hereunder on assets of the Loan Parties
so long as such prohibition or limitation in any documentation governing or
relating to such Indebtedness extends only to such assets securing such
Indebtedness.

 

6.20         Material Contracts.  No Loan Party shall cancel or terminate any
Material Contract that would adversely affect any Loan Party or the Agent and
Lenders.  No Loan Party shall waive any default or breach any Material Contract,
or amend or otherwise modify any Material Contract or take (or omit to take) any
other action in connection with any Material

 

44

--------------------------------------------------------------------------------


 

Contract that, individually or in the aggregate, would reasonably be expected to
have or result in a Material Adverse Effect.

 

6.21         Leases.  No Loan Party shall (a) renew (by amendment, modification
or otherwise) any lease of real property or similar agreements other than
renewals of existing leases of real property upon terms that are not less
favorable than then current market terms, or (b) enter into any new lease of
real property or similar agreements unless such Loan Party has used commercially
reasonable best efforts to enter into a Landlord’s Waiver and other
documentation deemed appropriate by Agent, in each case in form and substance
satisfactory to Agent, with the owner of such real property (to the extent
Inventory is located or will be located at such property).  No Loan Party shall
without the prior written consent of Agent amend, supplement or otherwise modify
any provision of any Lease in any manner that is adverse to the Agent or the
Lenders in any material respect under which the landlord has waived or
subordinated any landlord’s lien, right of distraint or other lien or
encumbrance upon such Loan Party’s property securing the performance of such
Loan Party’s obligations under such Lease.

 

6.22         Limitations on Modifications of Convertible Notes.  Borrower shall
not amend, modify or change, or consent or agree to any amendment, modification
or change to, any of the terms or provisions of the Convertible Note Document,
or, in each case, any documents relating thereto (other than any such amendment,
modification or change which would only extend the maturity or reduce the amount
of any payment of principal thereof or premium thereon or which would reduce the
rate or extend the date for payment of interest thereon).  Notwithstanding the
foregoing, Borrower may amend, modify or change, or consent or agree to any
amendment, modification or change to, any of the terms or provisions of any
Convertible Note Document, or any document relating thereto, unless such
amendment, modification or change would have an adverse effect on the Lenders. 
The Lenders acknowledge that any amendment, modification or change required by
the Trust Indenture Act of 1939, or by the United States Securities and Exchange
Commission, shall not be deemed to have an adverse effect on the Lenders.

 

6.23         Long Form Event.  Notwithstanding anything to the contrary in any
Loan Document, if a Long Form Event has occurred, Borrower shall not make the
Galyan’s Loan or execute any documents related thereto, unless the Galyan’s
Loan, the Galyan’s Intercompany Note, the Galyan’s Pledge and any transaction
related thereto shall have been approved by a majority of the independent
directors of Galyan’s.  In the event such director approval shall not be
obtained, notwithstanding anything to the contrary set forth in any Loan
Document, Agent and Lenders agree that (a) the condition precedent set forth in
Annex C, Section III(D) is waived, (b) the Prior Lender Obligations shall be
permitted under this Agreement and the other Loan Documents, and (c) the Liens
in favor of the Prior Lenders securing the Prior Lender Obligations shall be
permitted under this Agreement and the other Loan Documents, provided however,
that so long as any Prior Lender Obligations are outstanding (i) none of
Galyan’s assets shall be included for purposes of calculating the Borrowing
Base, (ii) none of the Dick’s Loan Parties shall make any intercompany advances
or capital contributions to, or incur any Guaranteed Indebtedness on behalf of,
or support in any other manner, any of the Galyan’s Loan Parties, (iii) Borrower
shall not permit Galyan’s to amend, supplement or otherwise modify the terms of
the Existing Galyan’s Credit Agreement or any of the other Loan Documents (as
defined in the Existing Galyan’s Credit Agreement), (iv) Borrower shall not
permit the aggregate outstanding amount of the Prior Lender Obligations to
exceed at any time the amount that would be

 

45

--------------------------------------------------------------------------------


 

calculated pursuant to clause (a)(ii) of the definition of Borrowing Base, were
the assets of Galyan’s to be included in such calculation, and (v) Borrower
shall cause the Prior Lender Obligations to be repaid in full on or prior to
consummation of the Merger.  Upon repayment of the Prior Lender Obligations,
Borrower shall deliver to Agent, copies of a duly executed payoff letter, in
form and substance satisfactory to Agent, by and between the administrative
agent for the Prior Lenders party to the Existing Galyan’s Credit Agreement
evidencing repayment in full of all Prior Lender Obligations, together with
(a) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Agent, executed by the Prior Lender, if necessary, releasing all
Liens of Prior Lender upon any of the property of Galyan’s and its Subsidiaries,
and (b) termination of all blocked account agreements, bank agency agreements or
other similar agreements or arrangements or arrangements in favor of Prior
Lender or relating to the Prior Lender Obligations.

 

7.             TERM

 

7.1           Duration.  The financing arrangement contemplated hereby shall be
in effect until the Commitment Termination Date.  On the Commitment Termination
Date, the Aggregate Revolving Credit Commitment shall terminate and the
Revolving Credit Loan and all other Obligations shall immediately become due and
payable in full, in cash and Borrower shall make arrangements, as provided in
paragraph (c)(ii) of Annex F, for satisfaction of any outstanding Letter of
Credit Obligations.

 

7.2           Survival of Obligations.  Except as otherwise expressly provided
for in the Loan Documents, no termination or cancellation (regardless of cause
or procedure) of any financing arrangement under this Agreement shall in any way
affect or impair the Obligations, duties, indemnities, and liabilities of any
Loan Party, or the rights of Agent or any Lender relating to any Obligations,
due or not due, liquidated, contingent or unliquidated or any transaction or
event occurring prior to such termination, or any transaction or event, the
performance of which is not required until after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon any Loan Party, and all rights of Agent and
each Lender, all as contained in the Loan Documents shall not terminate or
expire, but rather shall survive such termination or cancellation and shall
continue in full force and effect until the Termination Date.

 

8.             EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

8.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

 

(a)           Borrower (i) fails to make any payment of principal of Revolving
Credit Loan when due, or to repay the Revolving Credit Loan to reduce its
balance to the maximum amount of Revolving Loans then permitted to be
outstanding or to reimburse any issuer of a Letter of Credit for any payment
made by such issuer of a Letter of Credit under or in respect of any Letter of
Credit when due, or (ii) fails to pay, within three (3) days after the due date,
any interest on the Revolving Credit Loan or any other amount due under this
Agreement or any of the other Loan Documents.

 

46

--------------------------------------------------------------------------------


 

(b)           Borrower shall fail or neglect to perform, keep or observe any of
the provisions of Section 1.7, Section 4.1, Section 5.2 (solely insofar as such
Section requires and the Loan Parties fail to pay Claims for sales and use taxes
and payroll withholding taxes in accordance with the terms of such Section in an
aggregate amount in excess of $500,000), Section 5.5, Section 5.11,
Section 5.15, Section 5.16 or Section 6, including any of the provisions set
forth in Annex B or Annex E.

 

(c)           Any Loan Party shall fail or neglect to perform, keep or observe
any term or provision of this Agreement (other than any such term or provision
referred to in paragraph (a) or (b) above) or of any of the other Loan
Documents, and the same shall remain unremedied for a period ending on the first
to occur of twenty (20) days after Borrower shall receive written notice of any
such failure from Agent or any Lender or twenty (20) days after any Loan Party
shall become aware thereof.

 

(d)           A default shall occur under any other agreement, document or
instrument to which any Loan Party is a party or by which any such Loan Party or
its property is bound, and such default (i) involves the failure to make any
payment (after expiration of any applicable grace period), whether of principal,
interest or otherwise, due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness of such Loan
Party in an aggregate amount exceeding $500,000 (or $5,000,000 after
consummation of the Merger) or (ii) causes (or permits any holder of such
Indebtedness or a trustee to cause) such Indebtedness, or a portion thereof in
an aggregate amount exceeding $500,000 (or $5,000,000 after consummation of the
Merger), to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment.

 

(e)           Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect, or any representation or warranty herein or
in any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Loan Party is untrue or incorrect in any material respect
as of the date when made or deemed made (including those made or deemed made
pursuant to Section 2.2).

 

(f)            Any of the assets of any Loan Party having a value of greater
than $250,000 (or $2,500,000 after consummation of the Merger), in the aggregate
shall be attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors of such Loan Party and shall remain
unstayed or undismissed for thirty (30) consecutive days; or any Person other
than a Loan Party shall apply for the appointment of a receiver, trustee or
custodian for any Loan Party’s assets and shall remain unstayed or undismissed
for thirty (30) consecutive days; or any Loan Party shall have concealed,
removed or permitted to be concealed or removed, any part of its property, with
intent to hinder, delay or defraud its creditors or any of them or made or
suffered a transfer of any of its property or the incurring of an obligation
which may be fraudulent under any bankruptcy, fraudulent conveyance or other
similar law.

 

(g)           A case or proceeding shall have been commenced against any Loan
Party in a court having competent jurisdiction seeking a decree or order
(i) under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or

 

47

--------------------------------------------------------------------------------


 

foreign bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of such Loan
Party or of any substantial part of its properties, or (iii) ordering the
winding up or liquidation of the affairs of such Loan Party and such case or
proceeding shall remain undismissed or unstayed for thirty (30) consecutive days
or such court shall enter a decree or order granting the relief sought in such
case or proceeding.

 

(h)           Any Loan Party shall (i) file a petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
such Loan Party or of any substantial part of such Loan Party’s properties,
(iii) fail generally to pay its debts as such debts become due, or (iv) take any
corporate action in furtherance of any such action.

 

(i)            Final judgment or judgments (after the expiration of all times to
appeal therefrom) for the payment of money in excess of $250,000 (or $2,500,000
after consummation of the Merger) in the aggregate, shall be rendered against
any Loan Party, unless the same shall be vacated, stayed, bonded, paid or
discharged within a period of twenty (20) days from the date of such judgment.

 

(j)            Any material provision of any Loan Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms or any
Loan Party or other Person shall so state in writing; or any Lien created under
any Collateral Document shall cease to be a valid and perfected Lien on any
Collateral having the priority in such Collateral contemplated hereby.

 

(k)           There shall occur a Change of Control.

 

(l)            There shall occur any default or event of default under any
Convertible Note Document.

 

(m)          An event or condition specified in Section 6.9 hereof shall occur
or exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, Borrower,
any Subsidiary thereof or any ERISA Affiliate shall incur or in the opinion of
Required Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) in excess of
$250,000 (or $1,000,000 after consummation of the Merger) in the aggregate.

 

8.2           Remedies.  If any Event of Default shall have occurred and be
continuing, the rate of interest applicable to the Revolving Credit Loan and the
other Obligations and the rate used in the calculation of Letter of Credit Fees
may, in the Required Lenders’ discretion, by giving notice to Borrower of their
intention to do so, be increased as of the date of such notice as provided in
Section 1.4(c).  If any Event of Default shall have occurred and be continuing
Agent shall upon request of Required Lenders, or may with the consent of
Required Lenders, without notice, take any one or more of the following
actions:  (a) terminate the Aggregate Revolving Credit Commitment whereupon
Lenders’ obligation to make further Revolving Credit Advances

 

48

--------------------------------------------------------------------------------


 

and to incur additional Letter of Credit Obligations shall terminate; or
(b) require that all Letter of Credit Obligations be satisfied as provided in
paragraph (c) of Annex F and declare all or any portion of the Obligations to be
forthwith due and payable whereupon such Obligations shall become and be due and
payable; or (c) exercise any rights and remedies provided to Agent or Lenders
under the Loan Documents and/or at law or equity, including all remedies
provided under the Code; provided, however, that upon the occurrence of an Event
of Default specified in Section 8.1 (g) or (h), the Aggregate Revolving Credit
Commitment shall immediately terminate, the Obligations shall become immediately
due and payable, all Letter of Credit Obligations shall be fully satisfied as
provided in paragraph (c) of Annex F, and the rate of interest applicable to all
Obligations and the rate used in the calculation of Letter of Credit Fees shall
be increased as provided in Section 1.4(c), in each case, automatically without
declaration, notice or demand by any Person.

 

8.3           Waivers by Borrower.  Except as otherwise provided for in this
Agreement and applicable law to the full extent permitted by applicable law
Borrower waives (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all Loan Documents, notes, commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Agent or any Lender on which Borrower may in any way be liable, and
Borrower hereby ratifies and confirms whatever Agent or any Lender may do in
this regard, (b) all rights to notice and a hearing prior to Agent’s or Lenders’
taking possession or control of, or to Agent’s or Lenders’ replevy, attachment
or levy upon, the Collateral or any bond or security which might be required by
any court prior to allowing Agent or Lenders to exercise any of their remedies,
and (c) the benefit of any right of redemption and all valuation, appraisal and
exemption laws.  Borrower acknowledges that it has been advised by counsel of
its choice with respect to this Agreement, the other Loan Documents and the
transactions contemplated by this Agreement and the other Loan Documents.

 

9.             AGENT

 

9.1           Appointment, Powers and Immunities.  Each Lender hereby
irrevocably appoints and authorizes GE Capital to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
Agent by the terms of this Agreement and of the other Loan Documents, together
with such other powers as are reasonably incidental thereto.  Agent (which term
as used in this sentence and in Section 9.5 and the first sentence of
Section 9.6 hereof shall include reference to its affiliates (including GECMG)
and its own and its affiliates’ officers, directors, employees and agents):
(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee or fiduciary for any Lender;
(b) shall not be responsible to Lenders for any Recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by any Loan
Party or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to Lenders for any action taken or
omitted to be taken by it hereunder or under any other Loan

 

49

--------------------------------------------------------------------------------


 

Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction.  Agent may employ agents and attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any such agents
or attorneys-in-fact selected by it in good faith.  Agent may deem and treat the
payee of any Revolving Credit Note as the holder thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof shall have been
filed with Agent.

 

9.2           Reliance by Agent.  Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent.  As to any matters not
expressly provided for by this Agreement or any other Loan Document, Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions of such Lenders and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.

 

9.3           Defaults.  Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default (other than the non-payment of principal of or
interest on Revolving Credit Advances or of Fees) unless Agent has received
notice from a Lender or Borrower specifying such Default and stating that such
notice is a “Notice of Default”.  In the event that Agent receives such a notice
of the occurrence of a Default, Agent shall give prompt notice thereof to
Lenders (and shall give each Lender prompt notice of each such non-payment). 
Agent shall (subject to Section 9.7) take such action with respect to such
Default as shall be directed by Required Lenders or, provided that, unless and
until Agent shall have received such directions, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of Lenders
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of
Required Lenders or all Lenders as is required in such circumstance.

 

9.4           Rights as a Lender.  With respect to its Revolving Credit
Commitment and the Revolving Credit Advances made by it, GE Capital (and any
successor acting as Agent) in the event it shall become a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include Agent in its
individual capacity.  GE Capital (and any successor acting as Agent) and its
affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with the Loan
Parties (and any of their Subsidiaries or Affiliates) as if it were not acting
as Agent, and GE Capital and its affiliates may accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

 

9.5           Indemnification.  Lenders agree to indemnify Agent (to the extent
not reimbursed by Borrower hereunder and without limiting the obligations of
Borrower hereunder) ratably in

 

50

--------------------------------------------------------------------------------


 

accordance with their Proportionate Shares, for any and all Claims of any kind
and nature whatsoever that may be imposed on, incurred by or asserted against
Agent (including by any Lender) arising out of or by reason of any investigation
in or in any way relating to or arising out of this Agreement or any other Loan
Document or any other documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby (including the costs and
expenses that Borrower is obligated to pay hereunder) or the enforcement of any
of the terms hereof or thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the party to be indemnified as
determined by a final judgment of a court of competent jurisdiction.

 

9.6           Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has, independently and without reliance on Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Loan Parties and decision to enter into this
Agreement and that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Loan
Documents.  Agent shall not be required to keep itself informed as to the
performance or observance by any Loan Party of this Agreement or any of the
other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of any Loan Party.  Agent will use
reasonable efforts to provide Lenders with any information received by Agent
from Borrower which is required to be provided to Lenders hereunder, with any
notice of a Default received by Agent from Borrower and with any notice of a
Default delivered by Agent to Borrower; provided, however, that Agent shall not
be liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent hereunder, Agent shall not have any duty or responsibility
to provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of Borrower or any of its Subsidiaries
(or any of their affiliates) that may come into the possession of Agent or any
of its affiliates.

 

9.7           Failure to Act.  Except for action expressly required of Agent
hereunder and under the other Loan Documents, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 9.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

9.8           Resignation of Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
notice thereof to Lenders and Borrower.  Upon any such resignation Required
Lenders shall have the right to appoint a successor Agent and, so long as no
Default has occurred and is continuing, with the consent of Borrower, which
consent shall not be unreasonably withheld.  If no successor Agent shall have
been so appointed by Required Lenders, so consented to by Borrower and shall
have accepted such appointment within 30 days after the retiring Agent’s giving
of notice of resignation, then the retiring Agent may, on behalf of Lenders and,
so long as no Default has occurred and is continuing, with the consent of
Borrower (which consent shall not be unreasonably withheld or

 

51

--------------------------------------------------------------------------------


 

delayed), appoint a successor Agent, that shall be a financial institution with
a combined capital and surplus or net worth of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent in
accordance with the terms hereof, such successor Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 9 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent.

 

9.9           Consents under Loan Documents.  Except as otherwise provided in
Section 11.1 with respect to this Agreement, Agent may, with the prior consent
of Required Lenders (but not otherwise), consent to any modification, supplement
or waiver under any of the Loan Documents, provided that, without the prior
consent of each Lender, Agent shall not (except as provided herein or in the
Collateral Documents) release any Collateral or otherwise terminate any Lien
under any Collateral Document, or agree to additional obligations being secured
by such Collateral, except that no such consent shall be required, and Agent is
hereby authorized and instructed, to release any Lien covering Collateral
(i) which is the subject of a disposition permitted hereunder, (ii) which is
subject to a Lien permitted under Section 6.7 which secures Indebtedness
permitted under Section 6.3, (iii) to which Required Lenders have consented
(except as otherwise provided in Section 11.1) or (iv) the value of which does
not exceed $5,000,000 in any Fiscal Year.

 

9.10         Collateral Matters.

 

(a)           Except as otherwise expressly provided for in this Agreement,
Agent shall have no obligation whatsoever to any Lender or any other Person to
investigate, confirm or assure that the Collateral exists or is owned by any
Loan Party (provided Agent agrees with Lenders to conduct at least one
collateral audit in each Fiscal Year) or is cared for, protected or insured or
has been encumbered, or that any particular items of Collateral meet the
eligibility criteria applicable in respect of the Borrowing Base, or whether any
particular reserves are appropriate, or that the Liens granted to Agent herein
or pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, Agent may act in
any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender, other than liability for its own gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction.

 

(b)           Each Lender hereby appoints each other Lender as agent for the
purpose of perfecting Lenders’ security interest in assets which, in accordance
with Article 9 of the Code can be perfected only by possession.  Should any
Lender (other than Agent) obtain possession of any such Collateral, such Lender
shall notify Agent thereof and, promptly upon Agent’s request therefor, shall
deliver such Collateral to Agent or in accordance with Agent’s instructions.

 

52

--------------------------------------------------------------------------------


 

9.11         Co-Documentation Agents, Syndication Agent and Lead Arranger. 
Notwithstanding anything else to the contrary in this Agreement or any other
Loan Document, Citizen’s Bank of Pennsylvania, in its capacity as
co-documentation agent, National City Business Credit, Inc., in its capacity as
co-documentation agent, Fleet Retail Group, Inc., in its capacity as syndication
agent, and GECMG, in its capacity as lead arranger, shall have no duties or
responsibilities under this Agreement or any other Loan Document nor any
fiduciary duty with any Lender, and no implied covenants, functions,
responsibilities, duties obligations or liabilities shall be read into this
Agreement or otherwise exist against such co-documentation agents, syndication
agent and lead arranger and in such capacities.

 

10.           SUCCESSORS AND ASSIGNS

 

10.1         Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of Borrower, Agent,
Lenders, and their respective successors and assigns, except as otherwise
provided herein or therein.  Borrower may not assign, delegate, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the Loan Documents without the prior express written
consent of Agent and all Lenders.  Any such purported assignment, transfer,
hypothecation or other conveyance by Borrower without such prior express written
consent shall be void.  The terms and provisions of this Agreement and the other
Loan Documents are for the purpose of defining the relative rights and
obligations of Borrower, Agent and Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Loan Documents.

 

10.2         Assignments and Participations.  (a) Any Lender may, in the
ordinary course of its commercial banking or finance business and in accordance
with applicable law, at any time sell to one or more banks or other financial
institutions (“Participants”) participating interests in all or a portion of its
rights and obligations under this Agreement or any other Loan Document
(including all or a part of its Revolving Credit Advances, its Letter of Credit
Obligations, its Revolving Credit Commitment and its Revolving Credit Note).  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such obligations for all purposes under this Agreement and the other Loan
Documents, and Borrower and Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents.  Borrower agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 1.12(b) as fully as if it were a Lender
hereunder.  Borrower also agrees that each Participant shall be entitled to the
benefits of Sections 1.17, 1.19 and 1.20 with respect to its participation in
the Revolving Credit Commitments and the Revolving Credit Loan outstanding from
time to time as if it was a Lender; provided that, in the case of Section 1.17,
such

 

53

--------------------------------------------------------------------------------


 

Participant shall have complied with the requirements of said Section; and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. 
Notwithstanding anything to the contrary contained herein, no Lender shall grant
any participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or the other Loan Documents, except to
the extent such amendment or waiver would (i) extend the final maturity date for
payment of any of the Obligations in which such Participant is participating;
(ii) reduce the interest rate or the amount of principal or Fees applicable to
the Revolving Credit Advances in which such Participant is participating; or
(iii) release all or substantially all of the Collateral, except as expressly
provided herein.  In those cases in which a Lender grants rights to its
Participants to approve any amendment to or waiver of this Agreement or the
other Loan Documents respecting the matters described in the foregoing clauses
(i) through (iii), the relevant participation agreements shall provide for a
voting mechanism whereby a majority of the amount of the participating Lender’s
portion of the Obligations (irrespective of whether held by such Lender or such
Participant) shall control the vote for all of such Lender’s portion of the
Revolving Credit Loan.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time assign to any Lender or any affiliate thereof or, with the consent of Agent
(which shall not be unreasonably withheld), to an additional bank or financial
institution (an “Assignee”) all or any part of its rights and obligations under
this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit G, executed by such Assignee,
such assigning Lender (and, in the case of an Assignee that is not then a Lender
or an Affiliate thereof, by Agent) and delivered to Agent for its acceptance and
recording in the Register, provided that (i) in the case of any such assignment
to an additional bank or financial institution, any such partial assignment
shall be in multiples of at least $5,000,000; (ii) the assigning Lender shall
either have assigned all of its rights and obligations under this Agreement or
retained at least $5,000,000 of the Revolving Credit Commitment; (iii) each such
assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement and the
assignment shall cover the same percentage of the assigning Lender’s Revolving
Credit Advances, Revolving Credit Commitment and Letter of Credit Obligations;
(iv) the Assignee shall be a financial institution (including a finance
Subsidiary of a Person that is not a financial institution) or an institutional
investor including any insurance company, pension fund or mutual fund which has
an investment grade long term unsecured debt rating; and (v) so long as no
Default has occurred and is continuing, any such assignment shall require the
consent of Borrower, which shall not be unreasonably withheld or delayed.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (A) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Revolving Credit Commitment as set forth therein, and (B) the assigning
Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such assigning
Lender shall cease to be a party hereto).

 

54

--------------------------------------------------------------------------------


 

(c)           Agent, on behalf of the Borrower, shall maintain at the address of
Agent referred to in Section 11.9 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitments of, and
principal amounts of the Revolving Credit Advances owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and Borrower, Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of a Revolving Credit
Advance or other Obligation hereunder as the owner thereof for all purposes of
this Agreement and the other Loan Documents, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an affiliate thereof, by Agent) together with payment to Agent
of a registration and processing fee of $3,500, Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and Borrower.  On
or prior to such effective date, Borrower, at its own expense, shall execute and
deliver to Agent (in exchange for the Revolving Credit Note of the assigning
Lender) a new Revolving Credit Note to the order of such Assignee in an amount
equal to the Revolving Credit Commitment assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained a Revolving
Credit Commitment hereunder, a new Revolving Credit Note to the order of the
assigning Lender in an amount equal to the Revolving Credit Commitment retained
by it hereunder.  Such new Revolving Credit Notes shall be dated the Closing
Date and shall otherwise be in the form of the Revolving Credit Note replaced
thereby.  The Revolving Credit Notes surrendered to Agent shall be returned by
Agent to Borrower marked “cancelled”.

 

(e)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Revolving Credit
Advances and Revolving Credit Notes relate only to absolute assignments and that
such provisions do not prohibit assignments creating security interests,
including any pledge or assignment by a Lender of any Revolving Credit Advance
or Revolving Credit Note to any Federal Reserve Bank in accordance with
applicable law.

 

(f)            Except as otherwise provided in this Section 10.2 no Lender
shall, as between Borrower and that Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of Revolving
Credit Advances or other Obligations owed to such Lender.  Any Lender permitted
to sell assignments and participations under this Section 10.2 may furnish any
information concerning Borrower and its Subsidiaries and Affiliates in the
possession of that Lender from time to time to Assignees and Participants
(including, subject to Section 10.2(g), prospective Assignees and Participants).

 

(g)           Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 10.2 in whatever manner reasonably necessary
in order to enable or effect any such assignment or participation, including
(but not limited to) the execution

 

55

--------------------------------------------------------------------------------


 

and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and the delivery of informational materials,
appraisals or other documents for, and the participation of relevant management
in meetings and conference calls with, potential Assignees or Participants. 
Borrower shall certify the correctness, completeness and accuracy of all
descriptions of Borrower and its affairs provided, prepared or reviewed by
Borrower that are contained in any selling materials and all other information
provided by it and included in such materials.  No information shall be provided
to any potential Assignee or Participant unless such potential Assignee or
Participant has agreed in writing to use reasonable good faith efforts to
maintain such information as confidential on the same basis as such Person
maintains its own proprietary information which it desires not to disseminate.

 

11.           MISCELLANEOUS

 

11.1         Complete Agreement; Modification of Agreement.  This Agreement and
the other Loan Documents constitute the complete agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied).  Neither this Agreement nor any other Loan Document nor
any terms hereof or thereof may be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by
Required Lenders; provided that no such change, waiver, discharge or termination
shall, without the consent of each affected Lender and Agent, (a) extend the
Commitment Termination Date, or reduce the rate or extend the time of payment of
interest (other than as a result of waiving the applicability of any
post-default increase in interest rates) thereon or fees or reduce the principal
amount thereof, or increase the Revolving Credit Commitment of such Lender over
the amount thereof then in effect (it being understood that a waiver of any
Default shall not constitute a change in the terms of any Revolving Credit
Commitment of any Lender), (b) release all or substantially all of the
Collateral (except as expressly permitted by the Loan Documents), (c) amend,
modify or waive any provision of this Section 11.1, or Section 1.9, 1.12 or 9.5,
(d) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders, (e) consent to the assignment or transfer by Borrower of any
of its rights and obligations under this Agreement, (f) increase the advance
rate above those for Eligible Inventory set forth in the definition of Borrowing
Base (other than the increases specifically provided for in such definition) or
that make less restrictive the nondiscretionary criteria for exclusion set forth
in the definition of Eligible Inventory, or (g) increase the amount of the
Maximum Overadvance.  No provision of Section 9 may be amended without the prior
written consent of Agent.  For avoidance of doubt, it is understood and agreed
that no Lender will be required to participate in a debtor-in-possession
financing without such Lender’s consent.  The foregoing is in no way meant to
limit any Lender’s obligation to make extensions of credit to Borrower (or its
debtor-in-possession successor) pursuant to a cash collateral order or
stipulation to the extent otherwise required by the terms of this Agreement.

 

11.2         Fees and Expenses.

 

(a)           Borrower shall pay on demand all out-of-pocket costs and expenses
(including reasonable fees and expenses of counsel) of Agent in connection with
the preparation, negotiation, approval, execution, delivery, administration,
modification, amendment, waiver and enforcement (whether through negotiations,
legal proceedings or otherwise) of the Loan

 

56

--------------------------------------------------------------------------------


 

Documents, and commitments relating thereto, and the other documents to be
delivered hereunder or thereunder and the transactions contemplated hereby and
thereby and the fulfillment or attempted fulfillment of conditions precedent
hereunder, including: (i) any amendment, modification or waiver of, or consent
with respect to, any of the Loan Documents or advice in connection with the
administration of the advances made pursuant hereto or its rights hereunder or
thereunder; (ii) any litigation, arbitration, contest, dispute, suit, proceeding
or action (whether instituted by Agent, any Lender, Borrower or any other
Person) in any way relating to the Collateral, any of the Loan Documents or any
other agreements to be executed or delivered in connection therewith or
herewith, whether as party, witness, or otherwise, including any litigation,
arbitration, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced (A) in good faith by or
against Borrower or any other Person that may be obligated to Agent and Lenders
by virtue of the Loan Documents, or (B) under title 7 or 11 of the United States
Code, as now constituted or hereafter amended, or any other applicable Federal,
state or foreign bankruptcy or similar insolvency law, provided, that Borrower
shall not be required to pay any out-of-pocket costs and expenses of Agent in
any litigation, contest, dispute, suit, proceeding or action resulting solely
from Agent’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction; (iii) any attempt to enforce any
rights of Agent or Lenders against any Loan Party or any other Person that may
be obligated to Agent or Lenders by virtue of any of the Loan Documents;
(iv) any Default; or (v) subject to Section 5.15, any effort to (A) monitor the
Revolving Credit Loan and the Loan Documents, (B) evaluate, observe, assess
Borrower or its affairs, or (C) verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of the Collateral.

 

(b)           In addition, Borrower shall pay on demand all out-of-pocket costs
and expenses (including reasonable fees and expenses of counsel) of Agent and
each Lender in connection with any Event of Default and any enforcement or
collection proceedings resulting therefrom or any amendment, modification or
waiver of, or consent with respect to, any of the Loan Documents in connection
with any Event of Default; provided that fees and expenses of counsel for
Lenders shall be limited to counsel for all Lenders as a class and not separate
counsel for each Lender.

 

(c)           Without limiting the generality of clauses (a) and (b) above (but
subject to the proviso to clause (b) above), Borrower’s obligation to reimburse
Agent and/or any Lender for out-of-pocket costs and expenses shall include the
reasonable fees and expenses of counsel (and local, foreign or special counsel,
advisors, consultants and auditors retained by such counsel), as well as the
reasonable fees and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplicating expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram
charges; secretarial overtime charges; expenses for travel, lodging and food;
and all other reasonable out-of-pocket costs and expenses of every type and
nature paid or incurred in connection with the performance of such legal or
other advisory services (including field examination fee’s of $800 per Person
per diem plus actual out-of-pocket expenses with respect to GE Capital
personnel).

 

11.3         No Waiver.  No failure on the part of Agent or Lenders, at any time
or times, to require strict performance by any Loan Party, of any provision of
this Agreement and any of the

 

57

--------------------------------------------------------------------------------


 

other Loan Documents shall waive, affect or diminish any right of Agent or
Lenders thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver of a Default shall not suspend, waive or affect any other
Default whether the same is prior or subsequent thereto and whether of the same
or of a different type.  None of the undertakings, agreements, warranties,
covenants and representations of any Loan Party contained in this Agreement or
any of the other Loan Documents and no Default by any Loan Party shall be deemed
to have been suspended or waived by Lenders, unless such waiver or suspension is
by an instrument in writing signed by an officer of or other authorized employee
of Agent and Required Lenders or all of Lenders if required hereunder and
directed to Borrower specifying such suspension or waiver.

 

11.4         Remedies.  The rights and remedies of Agent and Lenders under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
which Agent or any Lender may have under any other agreement, including the Loan
Documents, by operation of law or otherwise.  Recourse to the Collateral shall
not be required.

 

11.5         Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

11.6         Conflict of Terms.  Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement is in
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provisions contained in this Agreement shall govern and control.

 

11.7         Right of Setoff.  Subject to Section 1.1(g), upon the occurrence
and during the continuance of any Event of Default, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrower
against any and all of the Obligations now or hereafter existing irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be unmatured.  Each
Lender agrees promptly to notify Agent and Borrower after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender under this Section are in addition to the other rights and
remedies (including other rights of setoff) which such Lender may have.

 

11.8         Authorized Signature.  Until Agent shall be notified by Borrower to
the contrary, the signature upon any document or instrument delivered pursuant
hereto and reasonably believed by Agent or any of Agent’s officers, agents, or
employees to be that of an officer or duly authorized representative of Borrower
listed in Schedule 11.8 shall bind Borrower and be deemed to be the act of
Borrower affixed pursuant to and in accordance with resolutions duly adopted by
Borrower’s Board of Directors, and Agent and each Lender shall be entitled to
assume the authority of each signature and authority of the Person whose
signature it is or

 

58

--------------------------------------------------------------------------------


 

reasonably appears to be unless the Person acting in reliance on such signature
shall have actual knowledge of the fact that such signature is false or the
Person whose signature or purported signature is presented is without authority.

 

11.9         Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon either of the
parties by the other party, or whenever either of the parties desires to give or
serve upon the other party any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
(3) days after deposit in the United States Mail, registered or certified mail,
return receipt requested, with proper postage prepaid, (b) upon transmission,
when sent by telecopy or other similar facsimile transmission (with such
telecopy or facsimile promptly confirmed by delivery of a copy by personal
delivery or United States Mail as otherwise provided in this Section 11.9,
(c) one Business Day after deposit with a reputable overnight courier with all
charges prepaid or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated below (or with respect to Lenders as indicated on
Appendix I hereto) or to such other address (or facsimile number) as may be
substituted by notice given as herein provided.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Borrower, Agent or any Lender) designated below to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication.

 

(e)           If to Agent, as a Lender or as Agent, at:

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856

Attention:  Dick’s Sporting Goods

Account Manager — Commercial Finance

Telecopy No.:  (203) 956-4002

 

With copies to:

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856

Attention:  Commercial Finance- Legal Department

Telecopy No.: (203) 956-4001

 

and

 

Paul, Hastings, Janofsky & Walker LLP

 

59

--------------------------------------------------------------------------------


 

1055 Washington Boulevard- 10th Floor

Stamford, Connecticut  06901

Attention:  Christopher H. Craig, Esq.

Telecopy No.:  (203) 359-3031

 

(f)                                    If to Borrower, at:

 

Dick’s Sporting Goods, Inc.

300 Industry Drive

RIDC Park West

Pittsburgh, Pennsylvania  15275

Attention:  Michael F. Hines

Chief Financial Officer

Telecopy No.:  (724) 227-1918

 

With a copy to:

 

Buchanan Ingersoll, PC

One Oxford Centre

301 Grant Street

Pittsburgh, PA 15219

Attention:  Jeremiah G. Garvey, Esq. and Paula A.
Zawadzki, Esq.
Telecopy No.:  (412) 562-1041

 

11.10       Section Titles.  The Section titles and Table of Contents contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of this Agreement.

 

11.11       Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall, collectively and separately,
constitute one agreement.

 

11.12       Time of the Essence.  Time is of the essence of this Agreement and
each of the other Loan Documents.

 

11.13       GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  BORROWER HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN

 

60

--------------------------------------------------------------------------------


 

NEW YORK CITY SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND BORROWER ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK CITY AND, PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE AGENT OR ANY LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT OR ANY LENDER. BORROWER
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH
BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 11.9
OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID AND RETURN RECEIPT REQUESTED.  THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW 5-1401, FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.14       WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN CONTRACT, TORT,
OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

11.15       Publicity.  Borrower will not, and will not permit any of its
Affiliates to, disclose the name of Agent or any Lender or any of their
respective Affiliates or refer to this Agreement or the other Loan Documents in
any press release or other public disclosure or in any prospectus,

 

61

--------------------------------------------------------------------------------


 

proxy statement or other materials filed with any Governmental Authority
(including the Securities and Exchange Commission (the “SEC”)) without Agent’s
or such Lender’s prior written consent unless Borrower or any of its Affiliates
is required to do so under applicable (including the rules and regulations of
the SEC and any applicable exchange or quotation system), and then, in any
event, Borrower or such Affiliate will consult with Agent or such Lender prior
to such disclosure, provided however, that no such consultation nor consent
shall be required where (i) any Loan Party files any Loan Document as an exhibit
to any SEC or other applicable exchange filing and/or (ii) any Loan Party makes
reference or refers to a Loan Document and/or any term or provision of a Loan
Document in any SEC or applicable exchange filing without making reference to
the actual name of Agent or any Lender (including any disclosure required by a
Loan Party’s financial statements, such party’s management discussion and
analysis or any description of indebtedness or contractual obligations). 
Borrower and each Lender consent to Agent publishing a tombstone or similar
advertising material relating to the financing transaction contemplated by this
Agreement.  Agent and each Lender consent to Borrower’s orally disclosing to its
vendors, landlords and prospective landlords the name of Agent and each Lender,
the amount of the Aggregate Revolving Credit Commitment and the Commitment
Termination Date.  Any written materials of any type disclosing any information
of the type referred to herein, other than as set forth above, shall require the
written approval of Agent prior to being disseminated to any Person.

 

11.16       Confidentiality.  Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintaining the confidentiality of its own confidential information) to maintain
as confidential all confidential information provided to them by the Loan
Parties and designated as confidential for a period of 2 years following receipt
thereof, except that Agent and any Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.16 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law, including, without
limitation, in connection with the exercise of any right or remedy under the
Loan Documents or in connection with any litigation to which Agent or such
Lender is a party; or (f) that ceases to be confidential through no fault of
Agent or any Lender.

 

11.17       Dating.  Although this Agreement is dated as of the date first
written above for convenience, the actual dates of execution hereof by the
parties hereto are respectively the dates set forth under the signatures hereto,
and this Agreement shall be effective on the latest of such dates.

 

11.18       Subordination.

 

(a)           Each Loan Party executing this Agreement covenants and agrees that
the payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Loan

 

62

--------------------------------------------------------------------------------


 

Party), fees, charges, expenses, attorneys’ fees and any other sum, obligation
or liability owing by any other Loan Party to such Loan Party, including any
intercompany trade payables or royalty or licensing fees (collectively, the
“Intercompany Obligations”), is subordinated, to the extent and in the manner
provided in this Section 11.18, to the prior payment in full of all Obligations
(herein, the “Senior Obligations”) and that the subordination is for the benefit
of the Agent and Lenders, and Agent may enforce such provisions directly.

 

(b)           Each Loan Party executing this Agreement hereby (i) authorizes
Agent to demand specific performance of the terms of this Section 11.18, whether
or not any other Loan Party shall have complied with any of the provisions
hereof applicable to it, at any time when such Loan Party shall have failed to
comply with any provisions of this Section 11.18 which are applicable to it and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law,
which might be asserted as a bar to such remedy of specific performance.

 

(c)           Upon any distribution of assets of any Loan Party in any
dissolution, winding up, liquidation or reorganization (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):

 

(i)         The Agent and Lenders shall first be entitled to receive payment in
full in cash of the Senior Obligations before any Loan Party is entitled to
receive any payment on account of the Intercompany Obligations.

 

(ii)        Any payment or distribution of assets of any Loan Party of any kind
or character, whether in cash, property or securities, to which any other Loan
Party would be entitled except for the provisions of this Section 11.18(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Agent, to the extent necessary to make
payment in full of all Senior Obligations remaining unpaid after giving effect
to any concurrent payment or distribution or provisions therefore to the Agent
and Lenders.

 

(iii)       In the event that notwithstanding the foregoing provisions of this
Section 11.18(c), any payment or distribution of assets of any Loan Party of any
kind or character, whether in cash, property or securities, shall be received by
any other Loan Party on account of the Intercompany Obligations before all
Senior Obligations are paid in full, such payment or distribution shall be
received and held in trust for and shall be paid over to the Agent for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefore to the Agent and Lenders.

 

(d)           No right of the Agent and Lenders or any other present or future
holders of any Senior Obligations to enforce the subordination provisions herein
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Loan Party or by any act or failure to act, in good
faith, by any such holder, or by any noncompliance by any Loan Party with the
terms hereof, regardless of any knowledge thereof which any such holder may have
or be otherwise charged with.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWER

 

 

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Hennion

 

 

 

Name: Jeffrey R. Hennion

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

AGENT

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

 

 

 

By:

/s/ Charles Chiodo

 

 

 

Name: Charles Chiodo

 

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

 

LENDERS

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Charles Chiodo

 

 

 

Name: Charles Chiodo

 

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Stephen W. Boyd

 

 

Name: Stephen W. Boyd

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

FLEET RETAIL GROUP, INC.

 

 

 

 

 

By:

/s/ James R. Dore

 

 

Name: James R. Dore

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/ Gregory A. Steve

 

 

Name: Gregory A. Steve

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Anthony D. Braxton

 

 

Name: Anthony D. Braxton

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CITIZEN’S BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Robert G. Beer

 

 

Name: Robert G. Beer

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK

 

 

 

 

 

By:

/s/ James L. Sloan

 

 

Name: James L. Sloan

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Agreement in their capacity as
Loan Parties and not as Borrower.

 

 

LOAN PARTIES

 

 

 

 

 

DIAMONDBACKS ACQUISITION INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael F. Hines

 

 

 

Name: Michael F. Hines

 

 

 

Title: Secretary

 

 

 

 

 

 

AMERICAN SPORTS LICENSING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Hennion

 

 

 

Name: Jeffrey R. Hennion

 

 

 

Title: Treasurer

 

 

 

 

 

 

DSG OF VIRGINIA, LLC

 

 

 

 

 

 

 

 

By:

/s/ Lee J. Belitsky

 

 

 

Name: Lee J. Belitsky

 

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

APPENDIX 1

 

Revolving Credit Commitments

and Lender Information

 

Lender

 

Revolving Credit
Commitment

 

Proportionate Share of
Commitment

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

$

85,000,000

 

24.28

%

201 Merritt 7

 

 

 

 

 

Norwalk, CT 06856

 

 

 

 

 

Attn: Dick’s Sporting Goods Account Manager

 

 

 

 

 

Telephone: (203) 956-4602

 

 

 

 

 

Telecopy: (203) 956-4002

 

 

 

 

 

 

 

 

 

 

 

FLEET RETAIL GROUP, INC.

 

$

65,000,000

 

18.57

%

40 Broad Street, 10th Floor

 

 

 

 

 

Boston, MA 02109

 

 

 

 

 

Attn: James Dore

 

 

 

 

 

Telephone: (617) 434-4184

 

 

 

 

 

Telecopy: (617) 434-4312

 

 

 

 

 

 

 

 

 

 

 

CITIZEN’S BANK OF PENNSYLVANIA

 

$

45,000,000

 

12.86

%

Six PPG Place

 

 

 

 

 

Suite 820

 

 

 

 

 

Pittsburgh, PA 15222

 

 

 

 

 

Attn: Don Cmar

 

 

 

 

 

Telephone: (412) 391-3333

 

 

 

 

 

Telecopy: (412) 391-2580

 

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

$

45,000,000

 

12.86

%

1965 East Sixth Street

 

 

 

 

 

Cleveland, OH 44114

 

 

 

 

 

Attn: Kathyrn Elero

 

 

 

 

 

Telephone: (216) 222-3261

 

 

 

 

 

Telecopy: (216) 222-9555

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Lender

 

Revolving Credit
Commitment

 

Proportionate Share of
Commitment

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

$

40,000,000

 

11.43

%

1339 Chestnut Street, PA4843

 

 

 

 

 

Philadelphia, PA 19107

 

 

 

 

 

Attn: Anthony Braxton

 

 

 

 

 

Telephone: (267) 321-6606

 

 

 

 

 

Telecopy: (267) 321-6700

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$

35,000,000

 

10.00

%

245 Fifth Avenue, 6th Floor

 

 

 

 

 

One PNC Plaza

 

 

 

 

 

Pittsburgh, PA 15222

 

 

 

 

 

Attn: Stephen Boyd

 

 

 

 

 

Telephone: (412) 768-1337

 

 

 

 

 

Telecopy: (412) 768-4369

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

$

35,000,000

 

10.00

%

JP Morgan Business Credit Corp.

 

 

 

 

 

One Chase Plaza, CS-5

 

 

 

 

 

Rochester, NY 14643

 

 

 

 

 

Attn: James L. Sloan

 

 

 

 

 

Telephone: (585) 258-4389

 

 

 

 

 

Telecopy: (585) 258-7440

 

 

 

 

 

 

 

$

350,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

ANNEX A
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 DEFINITIONS; RULES OF CONSTRUCTION

 

1.             Definitions.  Capitalized terms used in this Agreement shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings when used in this Agreement.

 

“Account Debtor” shall mean any Person who may become obligated to any Loan
Party under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).

 

“Accounts” shall mean all “accounts,” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Loan Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Loan Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Loan Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Loan Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Loan Party),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.

 

“Acquirer” shall have the meaning assigned to it in the Recitals to the
Agreement.

 

“Acquirer Intercompany Note” shall have the meaning assigned to it in the
Recitals to the Agreement.

 

“Acquirer Loan” shall have the meaning assigned to it in the Recitals to the
Agreement.

 

“Acquisition” shall have the meaning assigned to it in the Recitals to the
Agreement.

 

“Activation Notice” shall have the meaning assigned to it in Annex B to the
Agreement.

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or Controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that Controls, is Controlled by or is under common Control with such
Person or (c) each of such Person’s officers, directors, joint venturers and
partners.

 

A-1

--------------------------------------------------------------------------------


 

“Agent” shall have the meaning assigned to it in the first paragraph of this
Agreement.

 

“Aggregate Revolving Credit Commitment” shall mean $350,000,000, as such amount
may be reduced from time to time pursuant to Section 1.2(c).

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement to
which this Annex A is attached and of which it forms a part including all
Annexes, Schedules, and Exhibits attached or otherwise identified thereto,
restatements and modifications and supplements hereto and any appendices,
attachments, exhibits or schedules to any of the foregoing, and shall refer to
this Agreement as the same may be in effect at the time such reference becomes
operative, provided, however that any reference to the Schedules to this
Agreement shall be deemed a reference to the Schedules as in effect on the
Closing Date, in a written amendment thereto executed by Borrower, Agent and the
Required Lenders, or as supplemented by the Loan Parties pursuant to
Section 5.8.

 

“Annual Operating Plan” shall mean the annual operating plan and related
projections required to be delivered under paragraph 6 of Annex D.

 

“AOP Trigger Date” has the meaning assigned to it in Annex D.

 

“Applicable Margin” shall mean (a) for the period from the Closing Date until
and including October 31, 2004, the applicable percentage rate per annum set
forth below corresponding to Level I, and (b) following October 31, 2004, the
applicable percentage rate per annum set forth below corresponding to the
relevant Average Availability level set forth below.

 

Levels

 

Average Availability for
Previous Three Calendar
Months

 

LIBOR
Loans

 

Index Rate
Loans

 

Applicable
Unused Line
Fee Margin

 

Level I

 

Greater than or equal to $120,000,000

 

1.25

%

0.00

%

0.25

%

Level II

 

Greater than or equal to $70,000,000 and less than $120,000,000

 

1.50

%

0.00

%

0.25

%

Level III

 

Less than $70,000,000

 

1.75

%

0.00

%

0.375

%

 

For purposes of this definition, (a) Average Availability will be computed for
each three calendar month period ending on January 31, April 30, July 31 and
October 31, commencing with the three calendar month period ending October 31,
2004, on the last day of each three calendar month period and (b) any failure to
timely deliver any Borrowing Base Certificate required pursuant to Annex D shall
result in the application of the highest Applicable Margin set forth above until
such certificates are duly delivered.  Changes in the Applicable Margin
resulting from a change in the Average Availability level shall become effective
one Business

 

A-2

--------------------------------------------------------------------------------


 

Day after the Agent makes a determination of a change therein (such
determination to be notified to the Borrower in writing on such Business Day).

 

“Applicable Unused Line Fee Margin” shall mean the per annum fee, from time to
time in effect, payable in respect of Borrower’s non-use of committed funds
pursuant to Section 1.6(a), which fee is determined by reference to the
definition of “Applicable Margin”.

 

“ASL” shall mean American Sports Licensing, Inc., f/k/a Dick’s Asset Management
Corp., a Delaware corporation and a wholly-owned Subsidiary of Borrower.

 

“Asset Disposition” shall mean the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any or all of
the assets of Borrower or any of its Subsidiaries other than sales of Inventory
in the ordinary course of business.

 

“Assignee” shall have the meaning assigned to it in Section 10.2(b).

 

“Availability” shall mean, at any time, the amount by which the Borrowing Base,
less the Letter of Credit Obligations, exceeds the outstanding principal amount
of the Revolving Credit Loan.

 

“Average Availability” shall mean, for any period of calculation, an amount
equal to the average daily balances of Availability for such period, in each
case as determined by Agent in good faith.

 

“Blocked Account” shall have the meaning assigned to it in Annex B.

 

“Borrower” shall have the meaning specified in the preamble to this Agreement.

 

“Borrower Security Agreement” shall mean the Second Amended and Restated
Security Agreement, dated as of the date hereof, attached hereto as Exhibit D-1,
made by Borrower and in favor of Agent for the benefit of Lenders.

 

“Borrowing Availability” shall mean, at any time, the lesser at such time of
(a) the Aggregate Revolving Credit Commitment and (b) the Borrowing Base, in
each case, less the Letter of Credit Obligations.

 

“Borrowing Base” shall mean, as of any date of determination by Agent, from time
to time,

 

(a) prior to consummation of the Merger, an amount equal to the sum at such time
of:

 

(i)            the lesser of (A) seventy percent (70%) (80% from October 1, 2004
through November 30, 2004) of Borrower’s Eligible Inventory on a cost basis, or
(B) eighty-five percent (85%) (95% from October 1, 2004 through November 30,
2004) of Borrower’s Eligible Inventory net realizable liquidation valuation, as
determined by an appraisal acceptable to Agent, and

 

A-3

--------------------------------------------------------------------------------


 

(ii)           the least of (A) the amount at such time outstanding on the
Galyan’s Intercompany Note, (B) the amount of the Prior Lender Obligations that
was refinanced on the Closing Date with the proceeds of the Galyan’s
Intercompany Note, (C) seventy percent (70%) of Galyan’s Eligible Inventory on a
cost basis, or (D) eighty-five percent (85%) of Galyan’s Eligible Inventory net
realizable liquidation valuation, as determined by an appraisal acceptable to
Agent (such least amount is referred to herein as the “Galyan’s Availability”),
provided that, if the Merger has not been consummated (i) within 100 days of the
Closing Date, Galyan’s Availability shall be reduced to fifty percent (50%) of
the amount that would otherwise be calculated pursuant to this clause (a)(ii),
(ii) within 130 days of the Closing Date, Galyan’s Availability shall be reduced
to thirty seven and one-half of one percent (37.5%) of the amount that would
otherwise be calculated pursuant to this clause (a)(ii), (iii) within 160 days
of the Closing Date, Galyan’s Availability shall be reduced to twenty five
percent (25%) of the amount that would otherwise be calculated pursuant to this
clause (a)(ii), (iv) within 190 days of the Closing Date, Galyan’s Availability
shall be reduced to twelve and one-half of one percent (12.5%) of the amount
that would otherwise be calculated pursuant to this clause (a)(ii), and
(v) within 220 days of the Closing Date, Galyan’s Availability shall be reduced
to zero ($0),

 

(b) following consummation of the Merger, an amount equal to the sum at such
time of:

 

(i)            the lesser of (A) seventy percent (70%) of Borrower’s Eligible
Inventory on a cost basis, or (B) eighty-five percent (85%) of Borrower’s
Eligible Inventory net realizable liquidation valuation, as determined by an
appraisal acceptable to Agent, and

 

(ii) the lesser of (A) seventy percent (70%) of Galyan’s Eligible Inventory on a
cost basis, or (B) eighty-five percent (85%) of Galyan’s Eligible Inventory net
realizable liquidation valuation, as determined by an appraisal acceptable to
Agent,

 

minus in the case of (a) and (b) above (1) the Lease Payment Reserve, (2) prior
to consummation of the Merger, the Galyan’s Tender Reserve, and (3) the amount
of any other Reserves (including Reserves for sales and use taxes and payroll
withholding taxes) as Agent may deem necessary or appropriate from time to time
in its discretion.

 

“Borrowing Base Certificate” shall mean the inventory borrowing base certificate
in the form attached hereto as Exhibit B-1 or Exhibit B-2, as applicable.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in New York City and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

 

“Capital Expenditures” shall mean, with respect to any Person, all payments or
accruals (including Capital Lease Obligations) of such Person for any assets or
improvements or for replacements, substitutions or additions thereto, that are
required to be capitalized under GAAP.

 

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, either would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person or otherwise be
disclosed as such in a note to such balance sheet.

 

A-4

--------------------------------------------------------------------------------


 

“Capital Lease Obligation” shall mean, with respect to any Person, the amount of
the obligation of such Person as lessee under any Capital Lease that, in
accordance with GAAP, would appear on a balance sheet of such Person in respect
of such Capital Lease or otherwise be disclosed in a note to such balance sheet.

 

“Cash Collateral Account” shall have the meaning assigned to it in Annex F.

 

“Cash Equivalents” shall mean, (a) securities with maturities of 180 days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States government or any agency thereof and backed by the full faith and
credit of the United States, (b) certificates of deposit, eurodollar time
deposits, overnight bank deposits and bankers’ acceptances of any domestic
commercial bank having capital and surplus in excess of $500,000,000 having
maturities of one year or less from the date of acquisition, and (c) commercial
paper of an issuer rated at least A-1 by Standard & Poor’s Corporation or P-1 by
Moody’s Investors Services, Inc., or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments, in each case, with maturities of not
greater than sixty (60) days from the date acquired.

 

“Cash-on-hand” shall have the meaning assigned to in Section 2.1(m).

 

“Change of Control” shall mean (a) the failure of the Permitted Holders to
directly own Stock of Borrower representing 51% or more of the voting capital
stock of Borrower or to Control Borrower, or (b) the Permitted Holders shall
cease to have the power to designate or elect a majority of Borrower’s board of
directors or a majority of Borrower’s board of directors at any time in office
are no longer designated or elected by the Permitted Holders, or (c) a Change in
Control, as defined in the Convertible Note Indenture, or (d) Borrower shall
cease to own and control all of the economic and voting rights associated
directly or indirectly with all of the Shares tendered prior to the Merger and
all of the outstanding capital Stock of Galyan’s after consummation of the
Merger, except as a result of any merger permitted under Section 6.1 of the
Agreement or any appraisal or dissenters’ rights afforded under the Merger
Agreement, or (e) Borrower ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital Stock of any of its
Subsidiaries (other than Galyan’s prior to the Merger), except as a result of
any merger permitted under Section 6.1 of the Agreement.

 

“Charges” shall mean, for each Loan Party, all federal, state, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
PBGC at the time due and payable), levies, imposts, assessments, charges, Liens,
claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of such Loan
Party, (d) such Loan Party’s ownership or use of any of its assets, or (e) any
other aspect of such Loan Party’s business.

 

“Chattel Paper” shall mean any “chattel paper,” as such term is defined in the
Code, including electronic chattel paper, now owned or hereafter acquired by any
Loan Party.

 

“Claim” shall have the meaning assigned to it in Section 1.15.

 

“Closing Date” shall mean the Business Day on which the conditions precedent set
forth in Section 2 have been satisfied or waived in writing by Agent or Lenders,
as applicable.

 

A-5

--------------------------------------------------------------------------------


 

“Closing Date Projections” shall mean the projections delivered on the Closing
Date, of the consolidated balance sheet, statements of income and cash flow for
Borrower and its Subsidiaries, by month for the first eighteen months after the
Closing Date, and by year for each of the Fiscal Years thereafter assuming the
Short Form Merger Threshold has been attained, and forecasted loan usage,
Capital Expenditures and Excess Availability by month for the first eighteen
months after the Closing Date assuming the Short Form Merger Threshold has been
attained and assuming that the Acquisition has been consummated pursuant to a
long-form merger.

 

“Code” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

 

“Collateral” shall mean the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent or Lenders to secure the Obligations.

 

“Collateral Documents” shall mean the Borrower Security Agreement, the
Subsidiary Security Agreement, the Guaranty, the Trademark Security Agreement,
the Pledge Agreement, the blocked account agreements, the Landlord Waivers and
all other instruments, waivers and agreements now or hereinafter securing in
whole or in part the Obligations.

 

“Collection Account” shall mean that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account.”

 

“Commitment Termination Date” shall mean the earliest of (a) May 30, 2008,
(b) the date of termination of the Aggregate Revolving Credit Commitment
pursuant to Section 8.2, and (c) the date of termination of the Aggregate
Revolving Credit Commitment in accordance with the provisions of Section 1.2(c).

 

“Concentration Account” shall have the meaning assigned to it in Annex B.

 

“Contracts” shall mean, with respect to any Person, all the contracts,
undertakings, or agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which such Person may now or hereafter
have any right, title or interest, including any agreement relating to the terms
of payment or the terms of performance of any Account.

 

A-6

--------------------------------------------------------------------------------


 

“Control” shall mean, with respect to a Person, the possession, directly or
indirectly, of the power to direct or cause the direction of such Person’s
management or policies, whether through the ownership of voting securities, by
contract or otherwise, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

 

“Control Letter” shall mean a letter agreement between Agent and (i) the issuer
of uncertificated securities with respect to uncertificated securities in the
name of any Loan Party, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of any Loan
Party, or (iii) a futures commission merchant or clearing house, as applicable,
with respect to commodity accounts and commodity contracts held by any Loan
Party, whereby, among other things, the issuer, securities intermediary or
futures commission merchant disclaims any security interest in the applicable
financial assets, acknowledges the Lien of Agent, on behalf of itself and
Lenders, on such financial assets, and agrees to follow the instructions or
entitlement orders of Agent without further consent by the affected Loan Party.

 

“Convertible Note Documents” shall mean the Convertible Note Indenture, the
Convertible Notes, the Convertible Note Hedge, the Convertible Note Warrants,
any other agreement or instrument now or hereafter executed pursuant thereto or
in connection therewith, in each case as such agreements and instruments may be
amended, supplemented, waived or otherwise modified from time to time, in each
case, subject to the limitations in Section 6.22 hereof.

 

“Convertible Note Hedge” shall mean that certain transaction entered into
pursuant to that certain Confirmation of OTC Convertible Note Hedge dated as of
February 13, 2004, by and between Borrower and Merrill Lynch International, and
that certain Guarantee of Merrill Lynch & Co., Inc. dated as of February 13,
2004 in favor of Borrower, as each such agreement may be amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Convertible Note Indenture” shall mean that certain Indenture by and between
Borrower and Wachovia Bank, N.A., as trustee, dated February 18, 2004, as such
agreement may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof and thereof.

 

“Convertible Note Warrant Transaction” shall mean that certain transaction
entered into pursuant to the Confirmation of OTC Warrant Transaction dated as of
February 13, 2004, by and between Borrower and Merrill Lynch International, and
that certain Guarantee of Merrill Lynch & Co., Inc. dated as of February 13,
2004 in favor of Borrower, as each such agreement may be amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Convertible Notes” shall mean the Senior Convertible Notes due 2024 issued by
the Borrower pursuant to the Convertible Note Indenture, as such Convertible
Notes may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

 

A-7

--------------------------------------------------------------------------------


 

“Copyrights” shall mean, with respect to any Person, any United States copyright
to which such Person now or hereafter has title, as well as any application for
a United States copyright hereafter made by such Person.

 

“Default” shall mean any Event of Default or any event which, with the passage
of time or notice or both, would, unless cured or waived, become an Event of
Default.

 

“Default Rate” shall mean a rate per annum equal to 2% plus the Index Rate as in
effect from time to time plus the Applicable Margin (provided that with respect
to a LIBOR Loan, the “Default Rate” for such Loan shall be 2% plus the LIBOR
Rate for such LIBOR Loan plus the Applicable Margin during the LIBOR Period
relating thereto and, after such LIBOR Period or any earlier conversion of such
LIBOR Loan to an Index Rate Loan pursuant to this Agreement, the rate provided
for above in this definition).

 

“Deferred Taxes” shall mean, with respect to any Person at any date, the amount
of deferred taxes of such Person as shown on the balance sheet of such Person
prepared in accordance with GAAP as of such date.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Code, now or hereafter held in the name of any Loan Party.

 

“Dick’s Loan Parties” shall mean Borrower, ASL, DSGV, Acquirer and any of their
respective Subsidiaries, other than the Galyan’s Loan Parties.

 

“Disbursement Account” shall have the meaning assigned to it in Annex B.

 

“Documentary Letter of Credit” shall mean any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by the Loan Parties in the ordinary
course of business of the Loan Parties.

 

“Documents” shall mean all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party, wherever located.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“DOL” shall mean the United States Department of Labor or any successor thereto.

 

“DSGV” shall have the meaning assigned to it in Section 6.1(a)(ii).

 

“EBITDA” shall mean, for any period, the Net Income (Loss) for such period, plus
Interest Expense, tax expense, depreciation expense, amortization expense, and
extraordinary losses and other non-cash items, plus for any such period which
includes one of the first four Fiscal Quarters following the Closing Date,
one-time costs related to the Transaction, including costs from severance and
retention bonuses, closing costs and transaction fees and expenses minus
extraordinary gains, in each case, of Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP to the extent
included in the determination of such Net Income (Loss); provided that such
one-time costs shall not (i) include any store closing costs related to real
estate and lease expenses, and (ii) exceed $45,000,000 in

 

A-8

--------------------------------------------------------------------------------


 

the aggregate.  For purposes of this definition, the following items shall be
excluded in determining Net Income (Loss) of a Person: (1) the income (or
deficit) of any other Person accrued prior to the date it became a Subsidiary
of, or was merged or consolidated into, such Person or any of such Person’s
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

 

“Eligible Inventory” shall mean such Inventory of Borrower and Galyan’s that is
not ineligible as the basis for Revolving Credit Advances or Letter of Credit
Obligations based on the criteria set forth below.  In determining whether
Inventory constitutes Eligible Inventory, Agent does not intend to include
Inventory which:

 

(a)           is not owned by Borrower or Galyan’s free and clear of all Liens
and rights of others, except the Liens in favor of Agent and Lenders pursuant to
the Collateral Documents;

 

(b)           is not located on premises owned or operated by Borrower or
Galyan’s referenced on Schedule 3.6;

 

(c)           is Inventory in transit (other than Eligible L/C Inventory and
Inventory in transit from one of Borrower’s or Galyan’s distribution centers to
one of Borrower’s or Galyan’s stores provided that such Inventory is being
shipped in the normal course of business and consistent with Borrower’s or
Galyan’s past practice, as applicable, and Agent continues to maintain a first
priority perfected security interest in such Inventory);

 

(d)           is Inventory held on or at leased premises where the landlord
thereof has either not executed a Landlord Waiver in form and substance
satisfactory to Agent or reserves (including, without limitation, a Lease
Payment Reserve) related thereto satisfactory to Agent in its discretion have
not been established against Borrowing Availability;

 

(e)           is in the possession or control of a bailee, warehouseman,
processor, converter or other Person other than Borrower or Galyan’s, unless
Agent is in possession of such agreements, instruments and documents as Agent
may require (each in form and content acceptable to Agent and duly executed, as
appropriate by the bailee, warehouseman, processor, converter or other Person in
possession or control of such Inventory, as applicable) including but not
limited to warehouse receipts in Agent’s name covering such Inventory;

 

A-9

--------------------------------------------------------------------------------


 

(f)            is covered by a negotiable document of title unless such document
has been delivered to Agent;

 

(g)           is not covered by insurance required by the terms of Section 5.5
and Annex E;

 

(h)           is obsolete, unsalable, shopworn, damaged, unfit for further
processing, or is of substandard quality;

 

(i)            consists of display items or packing and shipping materials or
samples, bags, packaging, labels and other similar non-merchandise categories;

 

(j)            consists of discontinued or slow-moving items;

 

(k)           does not meet all standards imposed by any Governmental Authority;

 

(l)            is placed by Borrower or Galyan’s on consignment or held by
Borrower or Galyan’s on consignment from another Person;

 

(m)          is not a type held for sale in the ordinary course of Borrower’s or
Galyan’s business, including goods to be returned to the vendor;

 

(n)           is Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. § 215 or
any successor statute or section;

 

(o)           is Inventory which in any way fails to meet or violates any
warranty, representation or covenant contained in this Agreement or any other
Loan Document; or

 

(p)           is not otherwise acceptable in the discretion of Agent, based upon
such credit and collateral considerations as Agent may deem appropriate from
time to time.

 

“Eligible L/C Inventory” shall mean all finished goods inventory owned by
Borrower or Galyan’s and covered by Documentary Letters of Credit, which
finished goods Inventory is in transit to one of Borrower’s or Galyan’s
locations and which finished goods Inventory (a) is owned by Borrower or
Galyan’s, (b) is fully insured, (c) is subject to a first priority security
interest in and lien upon such goods in favor of Agent (except for any possessor
lien upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to
Borrower or Galyan’s), (d) is evidenced or deliverable pursuant to documents,
notices, instruments, statements and bills of lading that have been delivered to
Agent or an agent acting on its behalf, and (e) is otherwise deemed to be
“Eligible Inventory” hereunder.

 

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances, orders and regulations, now or hereafter in effect, and in each case
as amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including
ambient air, surface water, groundwater, wetlands, land surface or subsurface
strata,

 

A-10

--------------------------------------------------------------------------------


 

wildlife, aquatic species and vegetation).  Environmental Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the
Hazardous Material Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.);
the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§
136 et seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C.
§§ 6901 et seq.) (“RCRA”); the Toxic Substance Control Act, as amended (15
U.S.C. §§ 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. §§ 740 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et
seq.) (“OSHA”); and the Safe Drinking Water Act, as amended (42 U.S.C. §§
300(f) et seq.), and any and all regulations promulgated thereunder, and all
analogous state and local counterparts or equivalents and any transfer of
ownership notification or approval statutes.

 

“Environmental Liabilities and Costs” shall mean all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all reasonable fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim, suit,
action or demand by any person or entity, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (including any thereof arising under any Environmental Law, permit,
order or agreement with any Governmental Authority) and which relate to any
health or safety condition regulated under any Environmental Law or in
connection with any other environmental matter or Release, threatened Release,
or the presence of a Hazardous Material.

 

“Equipment” shall mean all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party, wherever located and, in any
event, including all such Loan Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Loan Party and which, together with such Loan
Party, is treated as a single employer within the meaning of Section 414(b),
(c), (m) or (o) of the IRC.

 

A-11

--------------------------------------------------------------------------------


 

“ERISA Event” shall mean, with respect to any Loan Party or any ERISA Affiliate,
(a) a Reportable Event with respect to a Title IV Plan or a Multiemployer Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a) (2) of ERISA; (c) the
complete or partial withdrawal of any Loan Party or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceeding to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure to make required contributions
to a Qualified Plan; (g) any other event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than PBGC premiums due but not delinquent under Section 4007 of ERISA; or
(h) the loss of a Qualified Plan’s qualification or tax exempt status.

 

“Event of Default” shall have the meaning assigned to it in Section 8.1.

 

“Excess Availability” shall mean, at any time, (a) Borrowing Availability, minus
(b) the aggregate Revolving Credit Loan then outstanding, minus (c) the
aggregate amount of all then outstanding and unpaid trade payables and other
obligations of Borrower or any of its Subsidiaries which are outstanding more
than sixty (60) days past due as of such time, minus (d) without duplication,
the amount of checks issued by Borrower or any of its Subsidiaries to pay trade
payables and other obligations which are more than sixty (60) days past due as
of such time, but not yet sent.

 

“Executive Officers” shall mean the President, Chief Executive Officer, Chief
Administrative Officer, Chief Financial Officer, Treasurer and/or Controller of
Borrower.

 

“Existing Credit Agreement” shall have the meaning assigned to it in the
Recitals to this Agreement.

 

“Existing Galyan’s Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of April 25, 2003 among Galyan’s, as borrower, the lenders
party thereto, and JPMorgan Chase Bank, as administrative agent, as amended,
supplemented or otherwise modified prior to the date hereof.

 

“Existing Lenders” shall have the meaning assigned to it in the Recitals to this
Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by Agent from three federal
funds brokers of recognized standing selected by it.

 

“Fees” shall mean the fees due to Agent and/or Lenders as set forth in
Section 1.6 or otherwise pursuant to the Loan Documents, including the GE
Capital Fee Letter.

 

A-12

--------------------------------------------------------------------------------


 

“Financial Statements” shall mean the financial statements referred to in
paragraph 1 of Schedule 3.4.

 

“Fiscal Quarter” shall mean the 12 or 13-week period ending on the Saturday
closest to the end of each April, July, October and January of each year.

 

“Fiscal Year” shall mean the 52 or 53-week fiscal year of Borrower and its
Subsidiaries for financial accounting purposes, which in any event shall end on
the last Saturday of January of each year.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any period, the ratio
of the following for such period of Borrower and its Subsidiaries determined in
accordance with GAAP:  (a) EBITDA plus the aggregate amount of Net Proceeds
received during any such period by Borrower or any of its Subsidiaries from a
sale of Fixtures and Equipment (including the proceeds received by Borrower or
any such Subsidiaries in a Permitted Sale and Leaseback Transaction), permitted
under Section 6.8 of this Agreement; less Capital Expenditures which are not
financed through Operating Leases to (b) the sum of Interest Expense plus
principal paid on Indebtedness (including Capitalized Lease Obligations but
excluding the principal of the Revolving Credit Loan) or required to be paid
during such period plus taxes to the extent accrued or otherwise payable with
respect to such period.

 

“Fixed Charge Coverage Measurement Date” shall mean the last day of any Fiscal
Quarter of Borrower ending on or after October 31, 2004 for which Financial
Statements have been delivered, or should have been delivered, pursuant to
Sections 4 and 5 of Annex D, immediately preceding a Measurement Event.  For
purposes of this definition, a “Measurement Event” means the failure of the Loan
Parties to maintain Excess Availability equal to or in excess of $50,000,000 on
any day.

 

“Fixtures” shall mean all “fixtures” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied, except that,
for purposes of Section 6.10, GAAP shall be determined on the basis of such
principles in effect on January 31, 2004 and consistent with those used in the
preparation of the Financial Statements referred to in Section 3.4.

 

“Galyan’s” shall have the meaning assigned to it in the Recitals.

 

“Galyan’s Intercompany Note” shall have the meaning assigned to it in the
Recitals to the Agreement.

 

“Galyan’s Loan” shall have the meaning assigned to it in the Recitals to the
Agreement.

 

“Galyan’s Loan Parties” shall mean Galyan’s and its Subsidiaries.

 

“Galyan’s Pledge” shall have the meaning assigned to it in the Recitals to the
Agreement.

 

A-13

--------------------------------------------------------------------------------


 

“Galyan’s Tender Reserve” shall mean a reserve against the Borrowing Base in an
amount determined by Agent in its discretion but up to an amount equal at any
date of determination to the product of (a) ninety percent (90%) (one hundred
percent (100%) after the Short Form Merger Threshold has been achieved) of the
total number of Shares outstanding on such date (including any Shares to be
issued upon the exercise of any warrant, option, subscription right or similar
right) less (i) the number of Shares that have been acquired and paid for as of
such date and (ii) the number of Shares which would have been issued upon
exercise of any warrant, option, subscription right or similar right that has
been extinguished as of such date, and (b) $16.75.

 

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation having an office at 201 Merritt 7, Norwalk, Connecticut 06856.

 

“General Intangibles” shall mean all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Loan Party,
including all right, title and interest that such Loan Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Loan Party or any computer bureau or service company from time to time acting
for such Loan Party.

 

“GE Capital Fee Letter” shall have the meaning assigned to it in Section 1.6(e).

 

“GECMG” shall mean GECC Capital Markets Group, Inc., a Delaware corporation.

 

“Gift Certificate and Merchandise Credit Liability” shall mean, at any time, the
aggregate face value at such time of (a) outstanding gift certificates and gift
cards of the Borrower and Galyan’s entitling the holder thereof to use all or a
portion of the certificate to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrower and Galyan’s.

 

“Goods” shall mean all “goods” as defined in the Code, now owned or hereafter
acquired by any Loan Party, wherever located, including embedded software to the
extent included in

 

A-14

--------------------------------------------------------------------------------


 

“goods” as defined in the Code, manufactured homes, standing timber that is cut
and removed for sale and unborn young of animals.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department, court, board,
commission, or other entity exercising valid legal executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner including any obligation or arrangement of such Person (a) to purchase or
repurchase any such primary obligation, (b) to advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect thereof.

 

“Guaranty” shall mean an Amended and Restated Guaranty, in form and substance
satisfactory to Agent, made between Loan Parties (other than Borrower and other
than Galyan’s and its Subsidiaries prior to the consummation of the Merger) and
Agent.

 

“Hazardous Material” shall mean (a) any element, material, compound, mixture,
solution, chemical, substance, or pollutant within the definition of “hazardous
substance” under Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601(14); petroleum or any fraction,
byproduct or distillation product thereof; asbestos, polychlorinated biphenyls,
or any radioactive substances; and any material regulated as a hazardous
substance by any jurisdiction in which any Loan Party owns or operates or has
owned or operated a facility; or (b) any element, pollutant, contaminate or
discarded material (including any radioactive material) within the definition of
Section 103(6) of the Resource Conservation and Recovery Act, 42 U.S.C. §
6903(6); and any material regulated as a hazardous waste by any jurisdiction in
which any Loan Party owns or operates or has owned or operated a facility, or to
which any Loan Party sends material for treatment, storage or disposal as waste.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business that are not unpaid for more than 90 days past the stated due date
therefor), (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all indebtedness created or arising under any conditional sale
or other title retention agreements with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in an event of default may be limited to repossession or sale of such
property), (d) all Capital Lease Obligations, (e) all Guaranteed Indebtedness,
(f) all obligations of such Person under any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
option contract, foreign exchange

 

A-15

--------------------------------------------------------------------------------


 

contract, currency swap agreement, futures contract, option contract, synthetic
cap, commodity purchase or option agreements or other similar agreement or
contract designed to protect such Person against fluctuations in interest rates,
currency values or commodity prices, as the case may be, or other hedging or
derivative agreements, (g) all Indebtedness referred to in clause (a), (b), (c),
(d), (e) or (f) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness, and (h) the Obligations.

 

“Indemnified Person” shall have the meaning assigned to it in Section 1.15.

 

“Index Rate” shall mean, for any day, a floating rate equal to the highest of
(a) the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans at large U.S. money center commercial banks” (or,
if The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (b) the Federal Funds
Effective Rate as in effect for such day plus fifty (50) basis points per
annum.  Each change in any interest rate provided for in this Agreement based
upon the Index Rate shall take effect at the time of such change in the Index
Rate.

 

“Index Rate Loan” shall mean a Loan or portion thereof bearing interest by
reference to the Index Rate.

 

“Instruments” shall mean all “instruments,” as such term is defined in the Code,
now owned or hereafter acquired by any Loan Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” shall mean, for any Person, collectively, all
Trademarks, all Patents, all Copyrights and all Licenses now held or hereafter
acquired by such Person, together with all franchises, tax refund claims, rights
of indemnification, payments under insurance, indemnities, warranties and
guarantees payable with respect to the foregoing.

 

“Interest Expense” shall mean for any period the amount which would, in
conformity with GAAP, be set forth opposite the caption “interest expense” or
any like caption on a consolidated statement of operations of the Borrower and
its Subsidiaries prepared on a consolidated basis in accordance with GAAP.

 

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against fluctuations in interest rates
entered into between Borrower and any financial institution; provided, that if
such financial institution is not a Lender or an affiliate thereof the
obligations of the Borrower in respect of any such agreement or arrangement
shall be unsecured.

 

“Interest Settlement Date” shall have the meaning assigned to it in
Section 1.13(d).

 

A-16

--------------------------------------------------------------------------------


 

“Inventory” shall mean all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Loan Party for sale or lease or are furnished or
are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Loan Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

“Investment” shall mean, for any Person (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition; (b) the making of
any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); and (c) the entering into of any Guaranteed Indebtedness of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

 

“Investment Property” shall mean all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Loan Party, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Loan Party, including the rights of any Loan
Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Loan Party; (iv) all commodity contracts of
any Loan Party; and (v) all commodity accounts held by any Loan Party.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.

 

“IRS” shall mean the Internal Revenue Service, or any successor thereto.

 

“JPMorgan Letters of Credit” shall have the meaning assigned to such term in
Annex F.

 

“L/C Availability” shall have the meaning assigned to such term in Annex F.

 

“L/C Issuer” shall have the meaning assigned to such term in Annex F.

 

“L/C Sublimit” shall have the meaning assigned to such term in Annex F.

 

“Landlord’s Waiver” shall mean a landlord’s waiver and license agreement or
other agreement executed and delivered by the landlord under any Lease in form
and substance satisfactory to Agent.

 

“Lease Payment Reserve” shall mean a reserve against the Borrowing Base in an
amount determined by Agent in its discretion including an amount equal to the
aggregate amount of a

 

A-17

--------------------------------------------------------------------------------


 

number of months (as determined by Agent) rent and utility costs payable by
Borrower with respect to each Lease of real property where Eligible Inventory is
located and with respect to which Borrower or Galyan’s, as the case may be, has
failed to obtain a Landlord’s Waiver from the landlord thereof in form and
substance satisfactory to Agent.  The Lease Payment Reserve may, in Agent’s
discretion, be in addition to any other reserve against the Borrowing Base
established by Agent, but in no event shall the Lease Payment Reserve per any
single location where there has been a failure to obtain a Landlord’s Waiver
exceed the greater of (i) an amount equal to the base rental payments under the
then current lease for such location over the immediately preceding three month
period, and (ii) the amount of any obligations owing or potentially owing to the
applicable landlord secured by the assets of any Loan Party, provided that such
amount shall not exceed the sum of the base rental payments under the then
current lease for such location over the immediately preceding twelve month
period.

 

“Leases” shall mean all of those leasehold estates in real property now owned or
hereafter acquired by a Loan Party, as lessee.

 

“Lender” and “Lenders” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Letter of Credit” shall mean any Documentary Letter of Credit or Standby Letter
of Credit issued (including issued pursuant to the terms of the Existing Credit
Agreement) at the request and for the account of Borrower for which Agent and/or
Lenders have incurred Letter of Credit Obligations.

 

“Letter of Credit Fee” shall have the meaning assigned to it in Section 1.6.

 

“Letter of Credit Obligations” shall mean all outstanding obligations incurred
by Agent and/or Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance or
guarantee, by Agent or any Lender of Letters of Credit.  The amount of such
Letter of Credit Obligations at any time shall equal the maximum amount which
may be payable by Agent and/or Lenders under or pursuant to the outstanding
Letters of Credit at such time.

 

“Letter-of-Credit Rights” shall mean letter-of-credit rights as such term is
defined in the Code, now owned or hereafter acquired by any Loan Party,
including rights to payment or performance under a letter of credit, whether or
not such Loan Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

 

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” shall mean a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.

 

“LIBOR Period” shall mean, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower’s irrevocable notice to Agent as set forth in

 

A-18

--------------------------------------------------------------------------------


 

Section 1.1(d); provided that the foregoing provision relating to LIBOR Periods
is subject to the following:

 

(a)  if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(b)  any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

 

(c)  any LIBOR Period pertaining to a LIBOR Loan that begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last LIBOR Business Day of a calendar month;

 

(d)  Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such LIBOR Loan; and

 

(e)  Borrower shall select LIBOR Periods so that there shall be no more than
seven (7) separate LIBOR Loans in existence at any one time.

 

“LIBOR Rate” shall mean for each LIBOR Period, a rate of interest determined by
Agent equal to:

 

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period which appears on Telerate Page 3750 as of 11:00 a.m., London time,
on the second full LIBOR Business Day next preceding the first day of each LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve system or other
governmental authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) which are required to
be maintained by a member bank of the Federal Reserve System (such rate to be
adjusted to the nearest one sixteenth of one percent (1/16th of 1%) or, if there
is not a nearest one sixteenth of one percent (1/16th of 1%), to the next
highest one sixteenth of one percent (1/16th of 1%)).

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Agent and Borrower.

 

“License” shall mean, with respect to any Person, any Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by such Person.

 

A-19

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).

 

“Liquidity Projections” has the meaning assigned to it in Paragraph 6A of Annex
D.

 

“Loan” or “Loans” shall mean the Revolving Credit Loan.

 

“Loan Documents” shall mean this Agreement, the Revolving Credit Notes, the GE
Capital Fee Letter and the Collateral Documents and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loan Party” shall mean Borrower and each Subsidiary of Borrower.

 

“Long Form Event” shall have the meaning assigned to it in the Recitals to this
Agreement.

 

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of the date hereof among Borrower, as Applicant, and
GE Capital.

 

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the date hereof among Borrower, as Applicant, and GE Capital,
as issuer.

 

“Margin Stock” shall have the meaning specified in Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects, or financial condition of Borrower and
its Subsidiaries, taken as a whole, (b) any Loan Party’s ability to pay or
perform its Obligations in accordance with the terms of the Loan Documents,
(c) the Collateral or Agent’s Lien on the Collateral or the priority or
perfection of any such Lien or (d) the rights and remedies of Agent and Lenders
under this Agreement and the other Loan Documents.

 

“Material Contracts” shall those contracts required to by filed by the Borrower
with the Securities and Exchange Commission pursuant to Item 601 of Regulation
S-K, which as of the Closing Date means the contracts listed on Schedule 6.20
hereto.

 

A-20

--------------------------------------------------------------------------------


 

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 1.4(e).

 

“Maximum Overadvance” shall have the meaning assigned to it in Section 1.1(b).

 

“Merger” shall have the meaning assigned to it in the Recitals to the Agreement.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
June 21, 2004 by and among Galyan’s, Borrower and Acquirer and the Company
Disclosure Letter (as defined therein).

 

“Minimum Shares” shall mean a total number of Shares representing at least a
majority of the Shares on a “fully diluted basis”.  The term “fully diluted
basis” shall mean the sum of (i) the aggregate number of Shares outstanding
immediately prior to the acceptance of Shares pursuant to the Tender Offer, plus
(ii) the aggregate number of Shares issuable upon the exercise of any option,
warrant, other right to acquire capital stock of Galyan’s or other security
exercisable or convertible for Shares or other capital stock of Galyan’s
outstanding immediately prior to the acceptance of Shares pursuant to the Tender
Offer.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a) (3) of ERISA, and to which Borrower or any ERISA Affiliate is
making, is obligated to make, has made or been obligated to make, contributions
on behalf of participants who are or were employed by any of them.

 

“Net Income (Loss)” shall mean, for any period, the aggregate net income (or
loss) after provision (benefit) for income taxes of Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Net Proceeds” shall mean (a) with respect to any sale or disposition of assets
(including by sale and leaseback) by any Person, the cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such sale or disposition net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses, and
brokerage, consultant and other customary fees actually incurred in connection
therewith other than such amounts payable to an Affiliate of Borrower,
(ii) taxes paid or payable as a result thereof, (iii) any other transaction
costs related thereto and (iv) the repayment of any debt obligations related
thereto; and (b) with respect to any issuance of equity securities or the
incurrence of any Indebtedness by any Person subsequent to the Closing Date, the
cash proceeds received by such Person from such issuance or incurrence net of
investment banking fees, legal fees, accountants’ fees, underwriting discounts
and commissions and other customary fees and expenses and other reasonable costs
and expenses actually incurred in connection therewith other than such amounts
payable to an Affiliate of Borrower.

 

“Non-Funding Lender” shall have the meaning assigned to it in Section 1.1(g).

 

“Non-use Fee” shall have the meaning assigned to it in Section 1.6.

 

A-21

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” shall have the meaning assigned to it in
Section 1.1(d).

 

“Notice of Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(c).

 

“Obligations” shall mean all loans, advances, debts, liabilities (including,
without limitation, liabilities now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Agreement entered into by
Borrower in accordance with the terms of the Agreement to which a Lender or an
affiliate thereof was a counterparty at the time such interest rate agreement
was entered into) and obligations for the performance of covenants, tasks or
duties or for payment of monetary amounts (whether or not such performance is
then required or contingent, or amounts are liquidated or determinable) owing by
any Loan Party to Agent or any Lender (or any affiliate thereof in connection
with any Interest Rate Agreement referred to above), and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or other instrument, arising under any
of the Loan Documents or any such Interest Rate Agreement.  This term includes
(i) any Revolving Credit Advances made pursuant to the terms of the Existing
Credit Agreement, and (ii) all principal and interest (including interest which
accrues after the commencement of any case or proceeding referred to in
Section 8.1(f), (g) or (h)), on the Revolving Credit Loan, all amounts payable
in respect of Letters of Credit under Section 1.18 or Annex F, all Letter of
Credit Obligations, all Fees, Charges, expenses, attorneys’ fees and any other
sum chargeable to any Loan Party under any of the Loan Documents.

 

“Offer Materials” shall mean the documents and materials filed publicly in
connection with the Tender Offer and the Merger.

 

“Operating Lease” shall mean any lease of real or personal property, or mixed
property, which is not a Capital Lease.

 

“Other Lender” shall have the meaning assigned to it in Section 1.1(g).

 

“Other Taxes” shall have the meaning assigned to it in Section 1.17(b).

 

“Overadvance” has the meaning assigned to it in Section 1.1(b).

 

“Participants” shall have the meaning assigned to it in Section 10.2(a).

 

“Patent License” shall mean, with respect to any Person, rights under any
written agreement now owned or hereafter acquired by such Person granting any
right with respect to any invention on which a Patent is in existence.

 

“Patents” shall mean, with respect to any Person, all of the following in which
such Person now holds or hereafter acquires any right, title or interest: 
(a) all letters patent of the United States of America or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States of America or any other country, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States of America, any State or
Territory thereof, or

 

A-22

--------------------------------------------------------------------------------


 

any other country, and (b) all reissues, divisions, continuations,
continuations-in-part or extensions thereof.

 

“Payoff and Letter of Credit Agreement” shall have the meaning assigned to such
term in Annex F.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Pension Plan” shall mean an employee pension benefit plan, as defined in
Section 3(2) of ERISA, which is not an individual account plan, as defined in
Section 3(34) of ERISA, and which any Loan Party or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Permitted Acquisition” shall mean an acquisition (whether pursuant to an
acquisition of Stock, assets or otherwise) by Borrower or any Subsidiary from
any Person of a business or of all or substantially all of the assets or of all
of the Stock of any domestic Person (or any division thereof) in which the
following conditions are satisfied:

 

(a)           immediately before and after giving effect to such acquisition, no
Default shall have occurred and be continuing or would result therefrom
(including under Sections 6.5 and 6.10);

 

(b)           Borrower shall have delivered to the Agent, in form and substance
satisfactory to the Agent, (i) a compliance certificate for the period of four
full Fiscal Quarters immediately preceding such acquisition giving pro forma
effect to the consummation of such acquisition and any Revolving Credit Advances
necessary in connection therewith and evidencing compliance, if applicable, with
the covenant set forth in Section 6.10; (ii) the most recent annual and interim
financial statements for the Person being acquired and related statements of
income and cash flows showing positive cash flows for the preceding fiscal year
of such Person; (iii) detailed forecasts of cash flows for the Person being
acquired forecasting positive future cash flows; and (iv) new detailed
Projections for Borrower and its Subsidiaries through the Commitment Termination
Date giving pro forma effect to such acquisition, based on assumptions
satisfactory to the Agent and demonstrating pro forma compliance, if applicable,
with the financial covenant contained in Section 6.10, in each case, prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 4.1 and Annex
D and in form reasonably satisfactory to the Agent, provided that Borrower shall
not be required to comply with this clause (b) in respect of any acquisition of
a series of up to ten (10) related retail stores (whether through the
acquisition of Stock or assets), which acquisitions of retail stores (the
“Retail Store Acquisitions”) shall not exceed $20,000,000 (excluding Inventory)
in the aggregate during any Fiscal Year;

 

(c)           concurrently with the consummation of such acquisition, the
Borrower will have complied with the requirements of Section 5.16, including
that the documentation for such acquisition shall permit the Agent to obtain a
Lien thereon to the extent provided in Section 5.16;

 

(d)           Agent shall receive at least 30 days prior written notice of such
proposed acquisition, which notice shall include a reasonably detailed
description of such proposed acquisition;

 

A-23

--------------------------------------------------------------------------------


 

(e)           such acquisition shall only involve assets located in the United
States and comprising a business, or those assets of a business, of the type
engaged in by Borrower as of the Closing Date, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrower prior to such acquisition;

 

(f)            such acquisition shall be consensual and shall have been approved
by such Person’s board of directors; and

 

(g)           on or prior to the date of such acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent.

 

“Permitted Encumbrances” shall mean: (a) Liens for Charges provided payment
thereof shall not at the time be required under Section 5.2; (b) deposits, Liens
or pledges of cash collateral to secure obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation or other public or statutory obligations arising in the
ordinary course of business; (c) deposits, Liens or pledges of cash collateral
to secure the performance of bids, tenders, contracts (other than contracts for
the payment of money), obligations of a tenant under an Operating Lease, or
surety, stay or appeal bonds or similar obligations arising in the ordinary
course of business; (d) workers’, mechanics’, suppliers’, carriers’,
warehousemen’s Liens or other similar Liens arising by operation of law in the
ordinary course of business and securing sums which are not past due; (e) any
attachment or judgment Lien which does not constitute a Default, unless the
judgment it secures shall not, within 15 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 15 days after the expiration of any such stay; (f) zoning
restrictions, easements, licenses, or other restrictions on the use of real
property (whether owned or leased) or other minor irregularities in title
(including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such real property, leases or
leasehold estates; (g) Liens created by statute or common law in favor of
landlords for unpaid rent and related amounts that are not more than fifteen
days past due, unless contested in good faith by appropriate proceedings,
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Loan Party, in accordance with GAAP; (ii) no Liens shall be
imposed to secure payment of such amounts that are superior to any of the Liens
securing the Obligations in an aggregate amount in excess of $2,000,000 at any
time outstanding; (iii) such contest is maintained and prosecuted continuously
and with diligence and operates to suspend collection or enforcement of such
amounts; (iv) none of the Collateral becomes subject to forfeiture or loss as a
result of such contest; (v) such Loan Party shall promptly pay or discharge such
contested amounts and all additional charges, interest, penalties and expenses,
if any, and shall deliver to Agent evidence reasonably acceptable to Agent of
such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Loan Party or the conditions set forth in this
proviso are no longer met; and (vi) Agent has not advised Borrower in writing
that Agent reasonably believes that nonpayment or nondischarge thereof could
have or result in a Material Adverse Effect; (h) subject to the blocked account
agreements, if any, Liens of a banking institution encumbering deposits
(including setoff rights) held by such banking

 

A-24

--------------------------------------------------------------------------------


 

institution incurred in the ordinary course of business and which are within the
general parameters customary in the banking industry; and (i) Liens listed in
Schedule 6.7 existing on the Closing Date.

 

“Permitted Holders” shall mean any member of the Stack Family.

 

“Permitted Investments” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of three years or less from the date of
acquisition issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof; provided, that, the
full faith and credit of the United States of America is pledged in support
thereof; (b) obligations of state and local governments or agencies thereof
(including variable rate demand notes and auction rate securities) with a
maturity date or reset period of one year or less from the date of acquisition;
(c) commercial paper with a maturity of one year or less from the date of
acquisition issued by a corporation (except an Affiliate of Borrower) organized
under the laws of any State of the United States of America or the District of
Columbia and rated at least A-1 by Standard & Poor’s Ratings Service, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or at least P-1 by Moody’s Investors
Service, Inc. (“Moody’s”); (d) corporate notes (including variable rate demand
notes, auction rate securities and Eurodollar notes) issued by a corporation
(except an Affiliate of Borrower) organized under the laws of any State of the
United States of America or the District of Columbia and rated at least A2 by
S&P or at least A by Moody’s with a maturity date of two years or less from the
date of acquisition; (e) repurchase obligations with a term of not more than
thirty (30) days for underlying securities of the types described in clause
(a) above entered into with any financial institution having combined capital
and surplus and undivided profits of not less than $500,000,000; (f) repurchase
agreements and reverse repurchase agreements relating to marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or issued by any governmental agency thereof and backed by the full faith and
credit of the United States of America, in each case maturing within one year or
less from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (g) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the type described in clauses (a) through (f) above.

 

“Permitted Sale and Leaseback Transaction” shall mean, after the consummation of
the Merger, (i) any sale and leaseback transaction related solely to Borrower’s
or any of its Subsidiaries’ Fixtures and Equipment in a transaction or series of
transactions in which any such Loan Party receives fair consideration for each
such sale; provided, that (a) no Default has occurred and is continuing or would
occur as a result of such transfer; (b) such Net Proceeds (including such fair
consideration) are immediately deposited into the Concentration Account; and
(c) the lease pertaining to such Fixtures and Equipment is an Operating Lease
for purposes of GAAP, and (ii) any sale and leaseback transaction of any assets
of the Borrower or any of its Subsidiaries in a transaction or series of
transactions in which any such Loan Party receives fair consideration for each
such sale; provided, that (a) no Default has occurred and is continuing or would
occur as a result of such transfer; (b) such Net Proceeds (including such fair
consideration) are immediately deposited into the Concentration Account; (c) the
lease pertaining to such Fixtures and Equipment is an Operating Lease for
purposes of GAAP or a

 

A-25

--------------------------------------------------------------------------------


 

Capital Lease; and (d) the aggregate net book value of the properties sold or
transferred in any such transactions does not exceed $15,000,000 after the
Closing Date.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, entity or government
(whether Federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean, with respect to Borrower or any ERISA Affiliate, at any time,
an employee benefit plan, as defined in Section 3(3) of ERISA, which Borrower
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the date hereof, attached hereto as Exhibit F, made by the Loan Parties
signatory thereto in favor of Agent for the benefit of Lenders.

 

“Prior Lender” shall mean the lenders under the Existing Galyan’s Credit
Agreement.

 

“Prior Lender Obligations” shall mean the “Obligations” as defined in the
Existing Galyan’s Credit Agreement.

 

“Proceeds” shall mean “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Loan Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Loan Party from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), (c) any claim of any Loan Party against third parties
(i) for past, present or future infringement of any Patent or Patent License, or
(ii) for past, present or future infringement or dilution of any Copyright,
Copyright License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Loan Party against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

 

“Projections” shall mean (i) the projections as of any date of the consolidated
balance sheet, statements of income and cash flow for Borrower and its
Subsidiaries (including forecasted Capital Expenditures and Excess
Availability), (ii) the Annual Operating Plan, the Liquidity Projections and
(iii) any other projections required to be delivered by the Loan Parties to
Agent and Lenders under the Agreement, including the Closing Date Projections.

 

“Proportionate Share” shall mean, with respect to any Lender, the following: 
(a) for the purpose of repayment of principal, interest and Fees with respect to
the Revolving Credit Loan

 

A-26

--------------------------------------------------------------------------------


 

and Letter of Credit Obligations, a fraction (expressed as a percentage), the
numerator of which shall be the aggregate principal amount of Revolving Credit
Advances held by such Lender (including Agent), and the denominator of which
shall be the principal amount of the Revolving Credit Loan; and (b) for all
other purposes, the fraction (expressed as a percentage), the numerator of which
shall be the Revolving Credit Commitment of such Lender and the denominator of
which shall be the Aggregate Revolving Credit Commitment.

 

“Qualified Plan” shall mean, for any Loan Party, an employee pension benefit
plan, as defined in Section 3(2) of ERISA, which is intended to be tax-qualified
under IRC Section 401(a), and which such Loan Party or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Refinancing” shall mean the repayment in full by Galyan’s of the obligations
under the Existing Galyan’s Credit Agreement on the Closing Date.

 

“Register” shall have the meaning assigned to it in Section 10.2(c).

 

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement entered into among the Borrower, Merrill, Lynch, Pierce, Fenner &
Smith Incorporated and any other initial purchasers of the Convertible Notes, as
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

 

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date of this Agreement in federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

 

“Relationship Bank” shall have the meaning assigned to it in Annex B.

 

“Release” shall mean, as to any Person, any release or any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or migration of a Hazardous Material into the
indoor or outdoor environment by such Person (or by a person under such Person’s
direction or Control), including the movement of a Hazardous Material through or
in the air, soil, surface water, ground water or property; but shall exclude any
release, discharge, emission or disposal in material compliance with a then
effective permit, order, rule regulation or law of a Governmental Authority.

 

“Reportable Event” shall mean any of the events described in
Section 4043(c) (1), (2), (3), (5), (6), (8) or (9) of ERISA, as to which the
duty to report has not been waived by regulation.

 

“Required Lenders” shall mean, at any time, Lenders holding at least sixty-six
and two-thirds percent (66 2/3%) of the aggregate of the Revolving Credit
Commitments of all Lenders at such time (or, at any time after which the
Revolving Credit Commitments of all of Lenders shall

 

A-27

--------------------------------------------------------------------------------


 

have expired or terminated, Lender’s holding sixty-six and two-thirds percent
(66 2/3%) of the principal of the Revolving Credit Loan outstanding at such
time).

 

“Required Payment” shall have the meaning assigned to it in Section 1.11.

 

“Reserves” shall mean such reserves as the Agent from time to time determines in
its discretion as being appropriate to reflect the impediments to the Agent’s
ability to realize upon the Collateral.  Without limiting the generality of the
foregoing, Reserves may include (but are not limited to) reserves based on
reserves established by Agent from time to time against (a) Eligible Inventory
pursuant to Section 5.12, (b) reserves established pursuant to Section 5.5,
(c) the Lease Payment Reserve, (d) the Galyan’s Tender Reserve, and (e) reserves
based on (i) Gift Certificates and Merchandise Credit Liability, (ii) frequent
shopper programs, (iii) layaways and customer deposits, (iv) customs, duties,
and other costs to release Inventory which is being imported into the United
States, and (v) outstanding taxes and other governmental charges, including, ad
valorem, real estate, personal property, and other taxes which might have
priority over the interests of the Agent in the Collateral and either which have
not been paid when due (unless such taxes are the subject of a bona fide dispute
and are supported by funded reserves) or which the Agent, in its discretion,
believes may impede the Agent’s ability to realize upon the Collateral.

 

“Restricted Payment” shall mean, with respect to any Person, either directly or
indirectly, (a) the declaration or payment of any dividend or the incurrence of
any liability to make any other payment or distribution of cash or other
property or assets in respect of such Person’s Stock, (b) any payment on account
of the purchase, redemption, defeasance or other retirement, or to obtain the
surrender of, such Person’s Stock or any other payment or distribution made in
respect thereof, (c) any payment, loan, contribution, or other transfer of funds
or other property to any Stockholder or Affiliate of such Person other than
relating to salaries, bonuses and other compensation to such Person’s officers,
directors and employees in the ordinary course of business consistent with past
practice, (d) any payment, purchase, redemption, retirement, or other
acquisition for value or setting apart of any money for a sinking, or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or to obtain the surrender of, or any payment (scheduled, voluntary or other) of
principal of or interest on, or any other amount owing in respect of any
Subordinated Debt or any Convertible Note or (e) any payment of a claim for the
recission of the purchase or sale of, or for material damages arising from the
purchase or sale of any Stock of such Person, or of a claim for indemnification
or contribution arising out of or relating to any such claim for damages or
recission.

 

“Retiree Welfare Plan” shall refer to any Welfare Plan providing for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC and at the sole expense
of the participant or the beneficiary of the participant.

 

“Revolving Credit Advance” shall have the meaning assigned to it in
Section 1.1(a).

 

“Revolving Credit Commitment” shall mean, as to each Lender, the commitment of
such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations pursuant to Section 1.1 and the other provisions hereof in the
aggregate principal amount outstanding not to

 

A-28

--------------------------------------------------------------------------------


 

exceed the amount set forth opposite such Lender’s name on Appendix 1, as such
amount may be reduced or modified pursuant to this Agreement.

 

“Revolving Credit Loan” shall mean the aggregate amount of Revolving Credit
Advances of all Lenders (including Revolving Credit Advances made by Agent
pursuant to Section 1.13 and Revolving Credit Advances made pursuant to the
terms of the Existing Credit Agreement) outstanding at any time.

 

“Revolving Credit Notes” shall mean the promissory notes provided for by
Section 1.1(e) and all promissory notes delivered in substitution or exchange
therefor, in each case as the same shall be modified and supplemented and in
effect from time to time.

 

“Schedule of Documents” shall mean the schedule attached hereto as Annex C,
including all appendices, exhibits or schedules thereto, listing certain
documents and information to be delivered in connection with the Loan Documents
and the transactions contemplated thereunder.

 

“SEC” shall have the meaning assigned to it in Section 11.15.

 

“Settlement Period” shall have the meaning assigned to it in Section 1.13.

 

“Shares” shall have the meaning assigned to it in the Recitals to this
Agreement.

 

“Short Form Merger Threshold” shall mean the number of shares required in
accordance with applicable law to permit the Merger to occur without a vote of
the shareholders of Galyan’s.

 

“Software” shall mean all “software” as such term is defined in the Code, now
owned or hereafter acquired by any Loan Party, other than software embedded in
any category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Stack Family” shall mean Nancy and Richard Heichemer, Kim and Tim Myers, Donna
and Richard J. Stack, Edward W. Stack, Karin Lea Stack, Martin J. Stack, Stacey
A. Stack and Richard T. Stack. and/or any Class B Permitted Holder (as defined
in the Borrower’s Amended and Restated Certificate of Incorporation, as amended
up to the Closing Date).

 

A-29

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” shall mean any Letter of Credit other than a
Documentary Letter of Credit.

 

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests, membership interests, participation or other equivalents (regardless
of how designated) of or in a corporation, partnership, limited liability
company or equivalent entity whether voting or nonvoting, including common
stock, preferred stock, or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended).

 

“Stockholder” shall mean each holder of Stock of Borrower.

 

“Subject Property” shall mean all real property owned, leased or operated by any
Loan Party.

 

“Subordinated Debt” shall mean any Indebtedness of Borrower which is
subordinated in right of payment to the Obligations.

 

“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of 50% or more of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of 50% or more or of which any such Person is a
general partner or managing member, as the case may be, or may exercise the
powers of a general partner or managing member, as the case may be.

 

“Subsidiary Security Agreement” shall mean the Amended and Restated Subsidiary
Security Agreement, dated as of the date hereof, attached hereto as Exhibit D-2,
made by Loan Parties (other than Borrower, and prior to consummation of the
Merger, other than Galyan’s and its Subsidiaries) and in favor of Agent for the
benefit of Lenders, which, if prior to consummation of the Merger, shall
include, among other things, a collateral assignment of the Acquirer
Intercompany Note, the Galyan’s Intercompany Note and the Galyan’s Pledge in
favor of Agent for the benefit of Lenders.

 

“Supporting Obligations” shall mean all supporting obligations as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Taxes” shall mean taxes, levies, imposts, deductions, Charges or withholdings,
and all liabilities with respect thereto, excluding taxes, levies, imposts,
deductions, charges or withholdings and liabilities with respect thereto that
are imposed on or measured by the net income of any Lender or are imposed for
the privilege of any Lender doing business in any

 

A-30

--------------------------------------------------------------------------------


 

jurisdiction by the United States of America, the jurisdiction under the laws of
which Lender is organized or the jurisdiction in which such Lender’s applicable
lending office is located or, in each case, any political subdivision thereof.

 

“Tender Offer” shall have the meaning assigned to it in the Recitals to this
Agreement.

 

“Termination Date” shall mean the date on which (a) the Aggregate Revolving
Credit Commitment has been terminated in full and Agent and Lenders shall have
no further obligation to make any Revolving Credit Advances or any other credit
extensions or financial accommodations hereunder or under any other Loan
Document, and (b) all Obligations have been irrevocably paid in full and
Borrower shall have funded the amounts required, if any, under the Loan
Documents into the Cash Collateral Account in respect of Letter of Credit
Obligations, if any, then outstanding.

 

“Title IV Plan” shall mean a Pension Plan, other than a Multiemployer Plan,
which is covered by Title IV of ERISA.

 

“Trademark License” shall mean, with respect to any Person, rights under any
written agreement now owned or hereafter acquired by such Person granting any
right to use any Trademark or Trademark registration.

 

“Trademark Security Agreement” shall mean an Amended and Restated Trademark
Security Agreement, made by the Loan Parties signatory thereto in favor of
Agent.

 

“Trademarks” shall mean, with respect to any Person, all of the following in
which such Person now holds or hereafter acquires any interest: (a) all common
law and statutory trademarks, trade names, corporate names, business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States of America, any State or Territory thereof, or any other
country or any political subdivision thereof; (b) all reissues, extensions or
renewals thereof; and (c) all licenses thereunder and together with the goodwill
associated with and symbolized by such trademark.

 

“Transaction Documents” shall mean the Merger Agreement, and all other
agreements or instruments executed in connection with the Transaction.

 

“Transaction” shall mean, collectively, the initial Revolving Credit Advance on
the Closing Date, the Acquisition, the Refinancing, the Tender Offer, the
Merger, and the execution and delivery of all of the Loan Documents and the
Transaction Documents, and the payment of all fees, costs and expenses
associated with all of the foregoing.

 

“Uniform Commercial Code jurisdiction” shall mean any jurisdiction that had
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform

 

A-31

--------------------------------------------------------------------------------


 

State Laws and the American Law Institute, together with any subsequent
amendments or modifications to the Official Text.

 

“Welfare Plans” shall mean any welfare plan, as defined in Section 3(1) of
ERISA, which is maintained or contributed to by Borrower or any ERISA Affiliate.

 

2.             Certain Matters of Construction.  Any accounting term used in the
Agreement or the other Loan Documents shall have, unless otherwise specifically
provided therein, the meaning customarily given such term in accordance with
GAAP, and all financial computations thereunder shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP consistently
applied.  That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

All other undefined terms contained in the Agreement or the other Loan Documents
shall, unless the context indicates otherwise, have the meanings provided for by
the Code as in effect in the State of New York to the extent the same are used
or defined therein.  The words “herein,” “hereof” and “hereunder” or other words
of similar import refer to the Agreement as a whole, including the exhibits and
schedules thereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement.

 

Whenever any provision in any Loan Document refers to the “knowledge” of any
Person, such provision is intended to mean that such Person has actual knowledge
or awareness of a particular fact or circumstance, or that such Person, if it
had exercised reasonable diligence, should have known or been aware of such fact
or circumstance.

 

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply:  (a) wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter; (b) the term “including” shall not be limiting or exclusive, unless
specifically indicated to the contrary; (c) all references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations; and (d) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof, in each case, made in accordance with the terms of the Loan
Documents.

 

A-32

--------------------------------------------------------------------------------


 

ANNEX B
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CASH MANAGEMENT SYSTEM

 

Each Loan Party shall, and shall cause its Subsidiaries to, establish and
maintain the Cash Management Systems described below:

 

(a)           On or before the Closing Date (or such later date set forth in
Section 5.14(b) or as Agent shall consent in writing) and until the Termination
Date, the Loan Parties shall (i) enter into blocked account agreements as set
forth in clause (c) below for each account (each a “Blocked Account” and
collectively, the “Blocked Accounts”) set forth on Schedule 3.20 with the banks
identified on such Schedule 3.20 (each, a “Relationship Bank”) and request in
writing and otherwise take such reasonable steps to ensure that all Account
Debtors forward payments directly to such Blocked Accounts and (ii) deposit and
cause its Subsidiaries to deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral into one or more
Blocked Accounts in such Loan Party’s name or any such Subsidiary’s name at a
Relationship Bank.  On or before the Closing Date, Borrower shall have
established a concentration account in its name (the “Concentration Account”) at
the bank which shall be designated as the Concentration Account bank for
Borrower on Schedule 3.20 (the “Borrower Concentration Account Bank”), which
bank shall be satisfactory to Agent.  Within the period set forth in
Section 5.14(b), Galyan’s shall have established a concentration account in its
name (the “Galyan’s Concentration Account”) at the bank which shall be
designated as the Concentration Account bank for Galyan’s (the “Galyan’s
Concentration Account Bank”; the Borrower Concentration Account Bank and the
Galyan’s Concentration Account Bank are each a “Concentration Account Bank” and
collectively, the “Concentration Account Banks”), which bank shall be
satisfactory to Agent.

 

(b)           Borrower may maintain, in its name, an account (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances pursuant to Section 1.1 for use by Borrower solely
in accordance with the provisions of Section 1.3.

 

(c)           On or before the Closing Date (or such later date set forth in
Section 5.14(b) or as Agent shall consent in writing), each Concentration
Account Bank, Relationship Bank and each bank where a Disbursement Account is
maintained, shall have entered into tri-party blocked account agreements with
Agent, for the benefit of itself and Lenders, and the applicable Loan Party, in
form and substance acceptable to Agent, which shall become operative on or prior
to the Closing Date; provided that the balance in each Blocked Account or
Disbursement Account held by such banks identified on Schedule 3.20 for which
blocked account agreements have not been obtained shall not be greater than
$100,000 at any time.  Each such blocked account agreement shall provide, among
other things, that (i) all items of payment deposited in such account and
proceeds thereof deposited in the applicable Concentration Account, Disbursement
Account or Blocked Account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the bank
executing such agreement

 

B-1

--------------------------------------------------------------------------------


 

has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the date of execution of
such agreement with respect to a Blocked Account, such bank agrees to sweep on a
daily basis all amounts in such Blocked Account to the Concentration Account
(or, in respect of Galyan’s and its Subsidiaries, to sweep on a daily basis all
amounts in such Blocked Account to the Galyan’s Concentration Account, and to
sweep on a daily basis all amounts in the Galyan’s Concentration Account to the
Concentration Account) and (iv) from and after the date of execution of such
agreement with respect to the Borrower Concentration Account Bank or each bank
where a Disbursement Account is held, such bank agrees, from and after the
receipt of a notice (an “Activation Notice”) from Agent (which Activation Notice
may be given by Agent at any time at which (1) a Default or Event of Default
shall have occurred and be continuing or (2) Excess Availability has at any time
been less than $30,000,000 (each of the foregoing being referred to herein as an
“Activation Event”)), to immediately forward all amounts received in the
Concentration Account or the applicable Disbursement Account to the Collection
Account through daily sweeps from the Concentration Account or such Disbursement
Account into the Collection Account.  From and after the date Agent has
delivered an Activation Notice to any bank with respect to the Concentration
Account or any Disbursement Account(s), no Loan Party shall, or shall cause or
permit any Subsidiary thereof to, accumulate or maintain cash in disbursement or
payroll accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements.  In the event the Agent shall have delivered an Activation
Notice to bank at which the Concentration Account is held, and thereafter the
Borrower has Excess Availability in excess of $50,000,000 for a period of ninety
consecutive Business Days, at the written request of Borrower, the Agent,
subject to no Default or Event of Default existing at such time, shall deliver a
written notice to such bank rescinding the Activation Notice previously
delivered.

 

(d)           So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 3.20 to add or replace a Relationship
Bank or Blocked Account or to replace the Concentration Account or any
Disbursement Account; provided, however, that (i) Agent shall have consented in
writing in advance to the opening of such account with the relevant bank and
(ii) prior to the time of the opening of such account, the applicable Loan Party
and/or the Subsidiaries thereof, as applicable, and such bank shall have
executed and delivered to Agent a tri-party blocked account agreement or such
other agreement, in form and substance satisfactory to Agent.  The Loan Parties
shall close any of their accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within thirty
(30) days of notice from Agent that the creditworthiness of any bank holding an
account is no longer acceptable in Agent’s reasonable judgment, or as promptly
as practicable and in any event within sixty (60) days of notice from Agent that
the operating performance, funds transfer and/or availability procedures or
performance with respect to accounts or lockboxes of the bank holding such
accounts or Agent’s liability under any tri-party blocked account agreement or
such other agreement with such bank is no longer acceptable in Agent’s
reasonable judgment.

 

(e)           The Blocked Accounts, Disbursement Accounts, the Galyan’s
Concentration Account and the Concentration Account shall be cash collateral
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment of the

 

B-2

--------------------------------------------------------------------------------


 

Revolving Credit Loan and all other Obligations, and in which the Loan Parties
shall have granted a Lien to Agent, on behalf of itself and Lenders, pursuant to
the Borrower Security Agreement or the Subsidiary Security Agreement, as
applicable.

 

(f)            All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.8 of the Agreement and shall be
applied (and allocated) by Agent in accordance with Section 1.10 of the
Agreement.  In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account.

 

(g)           Each Loan Party shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Loan Party (each a “Related Person”) to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by such Loan Party or any such Related Person on behalf of any Loan
Party, and (ii) within one (1) Business Day after receipt by such Loan Party or
any such Related Person of any checks, cash or other items or payment received
on behalf of any Loan Party, deposit the same into a Blocked Account of such
Loan Party.  Each Loan Party and each Related Person thereof acknowledges and
agrees that all cash, checks or items of payment constituting proceeds of
Collateral are the property of Agent and Lenders.  All proceeds of the sale or
other disposition of any Collateral, shall be deposited directly into the
applicable Blocked Accounts or the Concentration Account if required by
Section 6.8 of the Agreement.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX C
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SCHEDULE OF CLOSING DOCUMENTS

 

Subject to making the deliveries otherwise required in the Agreement on a timely
basis, the obligation of Agent and Lenders to make and/or continue any Revolving
Credit Advances hereunder, to incur any Letter of Credit Obligations, or to
take, fulfill, or perform any other action hereunder, are subject to the
satisfaction of the condition precedent that Agent and Lenders shall have
received the following, in form and substance satisfactory to Agent, Lenders and
their counsel, unless the context otherwise requires or as otherwise specified
below:

 

I.              PRINCIPAL LOAN DOCUMENTS.

 

(A)          Credit Agreement.  The Second Amended and Restated Credit Agreement
duly executed by Loan Parties.

 

(B)           Revolving Credit Notes.  A duly executed Revolving Credit Note to
the order of each Lender.

 

(C)           Borrowing Base Certificate.  The Closing Date Borrowing Base
Certificate duly executed by the Chief Executive Officer or Chief Financial
Officer of Borrower.

 

(D)          Notice of Revolving Credit Advance.  An original Notice of
Revolving Credit Advance duly executed by the Chief Executive Officer or Chief
Financial Officer of Borrower.

 

II.            COLLATERAL DOCUMENTS.

 

(A)          Security Agreements.  An executed copy of each of the Borrower
Security Agreement and the Subsidiary Security Agreement, together with (to the
extent not previously delivered in connection with the Existing Credit
Agreement) delivery to Agent and Lenders of:

 

(1)           Acknowledgement Copies of Financing Statements.  Acknowledgement
copies of proper Financing Statements (Form UCC-l) (the “Financing Statements”)
duly filed under the Uniform Commercial Code, or chattel mortgages duly filed
under other applicable law, of all jurisdictions as may be necessary or, in the
opinion of Agent, desirable to perfect the Lien created by the Borrower Security
Agreement and the Subsidiary Security Agreement.

 

(2)           Other Evidence of Filing and Perfection.  Certified copies of
Requests for Information (Form UCC-11), or other evidence satisfactory to Agent,
listing the Financing Statements or chattel mortgages referred to in paragraph
(1) above and all other effective financing statements or chattel mortgages
which name Borrower or any other Loan Party (under its present name, any
previous name or any trade or doing business name) as debtor and which are filed
in the jurisdictions referred to in paragraph (1) above, together with copies of
such other financing statements (none of which shall cover the Collateral
purported to be covered by the Collateral Documents).

 

C-1

--------------------------------------------------------------------------------


 

(3)           Intellectual Property Documents.  Agreements relating to the
granting to Agent, for the benefit of Lenders, of a security interest in
Intellectual Property of Loan Parties to the extent applicable in a form
suitable for filing with the appropriate Federal or State filing office.

 

(4)           Other Recordings and Filings.  Evidence of the completion of all
other recordings and filings (including UCC-3 termination statements and other
Lien release documentation) as may be necessary or, in the opinion of and at the
request of Agent, desirable to perfect the Lien created by the Borrower Security
Agreement and the Subsidiary Security Agreement.

 

(5)           Collateral Assignment.  If applicable, a pledge of the Acquirer
Intercompany Note and the Galyan’s Intercompany Note and a collateral assignment
of the Security Agreement securing the obligations of Galyan’s under the
Galyan’s Intercompany Note.

 

(B)           Pledge Agreements.  The Pledge Agreement duly executed by
applicable Loan Parties together with (to the extent not previously delivered in
connection with the Existing Credit Agreement) delivery to Agent of:

 

(1)           Certificates or other evidences of ownership representing the
Pledged Shares (as defined therein) and appropriate undated stock powers (or the
equivalent thereof) executed in blank; and

 

(2)           Evidence that all action necessary or, in the opinion of and at
the request of Agent, desirable to perfect and protect the security interests
created by the Pledge Agreement has been taken, including delivery to the Agent
of the Acquirer Intercompany Note, the Galyan’s Intercompany Note and the
Intercompany Notes.

 

(C)           Guaranty.  The Guaranty duly executed by the Loan Parties, other
than Galyan’s and its Subsidiaries prior to the Merger.

 

III.           THIRD PARTY AGREEMENTS.

 

(A)          Landlord Consents.  Unless otherwise agreed to in writing by Agent
and to the extent not already delivered pursuant to the Existing Credit
Agreement, the Loan Parties shall use commercially reasonable best efforts to
deliver duly executed Landlord’s Waivers from the landlords of all of Borrower’s
leased locations where Inventory is held, in each case, in form and substance
satisfactory to Agent.

 

(B)           Bailee Consents.  Unless otherwise agreed to in writing by Agent
and to the extent not already delivered pursuant to the Existing Credit
Agreement, the Loan Parties shall use commercially reasonable best efforts to
deliver duly executed waiver and license agreements from any bailees, owners, or
operators of any non-leased locations where Borrower’s Inventory is located, in
each case, in form and substance satisfactory to Agent.

 

(C)           Cash Management System.  Duly executed blocked account agreements
as contemplated by Annex B.

 

C-2

--------------------------------------------------------------------------------


 

(D)          Payoff and Letter of Credit Agreement; Termination Statements. 
Copies of duly executed payoff letter (the “Payoff and Letter of Credit
Agreement”), in form and substance satisfactory to Agent, by and between the
administrative agent for the Prior Lenders party to the Existing Galyan’s Credit
Agreement evidencing repayment in full of all Prior Lender Obligations,
assumption by the Borrower of the letter of credit obligations under the
Existing Galyan’s Credit Agreement, and continuation of the JPMorgan Letters of
Credit under this Agreement, together with (a) UCC-3 or other appropriate
termination statements, in form and substance satisfactory to Agent, executed by
the Prior Lender, if necessary, releasing all Liens of Prior Lender upon any of
the property of Galyan’s and its Subsidiaries, and (b) termination of all
blocked account agreements, bank agency agreements or other similar agreements
or arrangements or arrangements in favor of Prior Lender or relating to the
Prior Lender Obligations.

 

IV.           DOCUMENTS DELIVERED BY LOAN PARTIES.

 

(A)          Board Resolutions and Incumbency Certificates. A certificate of the
Secretary or an Assistant Secretary of each applicable Loan Party certifying
(i) the resolutions adopted by the Board of Directors of such Loan Party
approving each Loan Document (other than any Loan Document which was previously
delivered in connection with the Existing Credit Agreement) to which such Loan
Party is a party and the transactions contemplated thereby, (ii) all documents
evidencing other necessary corporate action by Borrower and required
governmental and third party approvals with respect to each such Loan Document,
and (iii) the names and true signatures of the authorized officers of such Loan
Party.

 

(B)           Articles of Incorporation; By-Laws and Good Standing
Certificates.  Each of the following documents:

 

(1)           the certificate of incorporation of each Loan Party (including
Galyan’s and its Subsidiaries) as in effect on the Closing Date, certified by
the Secretary of State or other appropriate authority of the State of its
incorporation as of a recent date, and the by-laws of each Loan Party (including
Galyan’s and its Subsidiaries) as in effect on the Closing Date, certified by
the Secretary, Assistant Secretary or other appropriate officer or director of
such Loan Party (including Galyan’s and its Subsidiaries);

 

(2)           a good standing certificate for each Loan Party (including
Galyan’s and its Subsidiaries) from the Secretary of State or other appropriate
authority of the State of its incorporation as of a recent date.

 

(C)           Financial Statements and Projections.  Copies of the Financial
Statements and Closing Date Projections.

 

(D)          [Intentionally Omitted]

 

(E)           Existing Indebtedness.  To the extent not delivered in connection
with the Existing Credit Agreement, copies of any document or instrument
evidencing or relating to existing Indebtedness of each Loan Party together with
all certificates, opinions, instruments, security documents and other documents
relating thereto, all of which shall be satisfactory in

 

C-3

--------------------------------------------------------------------------------


 

form and substance to Agent, certified by an authorized officer of such Loan
Party as true, correct and complete copies thereof.

 

(F)           Stock Agreements and Material Contracts.  To the extent not
previously delivered in connection with the Existing Credit Agreement, copies of
any agreement with shareholders of Borrower or ASL in effect on the Closing
Date, and all Material Contracts in each case in form and substance satisfactory
to Agent, certified by an authorized officer of the applicable Loan Party as
true, correct and complete copies thereof.

 

V.            LEGAL OPINION.  An opinion of Buchanan Ingersoll PC, counsel to
the Loan Parties, and an opinion of Baker & Daniels, Indiana counsel to
Galyan’s, each in form and substance satisfactory to Agent and Lenders.

 

VI.           MISCELLANEOUS.

 

(A)          Appointment of Agent for Service.  An appointment of Corporation
Service Company as each applicable Loan Party’s agent for service of process.

 

(B)           Letter of Direction.  Duly executed originals of a letter of
direction from Borrower addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
Revolving Credit Advance to be made on such date.

 

(C)           Solvency Certificate. The applicable Loan Parties shall deliver to
Agent for the benefit of Lenders a solvency certificate reasonably satisfactory
in form and substance satisfactory to Agent.

 

(D)          Fee Letter.  Duly executed originals of the GE Capital Fee Letter.

 

(E)           Master Documentary Agreement. Duly executed originals of the
Master Documentary Agreement.

 

(F)           Master Standby Agreement. Duly executed originals of the Master
Standby Agreement.

 

C-4

--------------------------------------------------------------------------------


 

ANNEX D
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FINANCIAL STATEMENTS AND NOTICES

 

1.             To Agent: (a) at any time Excess Availability is greater than or
equal to $50,000,000, no less frequently than 15 days after the end of each
Fiscal Month (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), a Borrowing Base
Certificate, which shall be prepared by the Borrower as of the last day of the
immediately preceding Fiscal Month, or (b) at any time Excess Availability is
less than $50,000,000, by no later than every Tuesday of each week, a Borrowing
Base Certificate as of Saturday of the preceding week.

 

2.             Solely to Agent, as of the last day of each fiscal month an
Inventory (including Inventory of Galyan’s and its Subsidiaries) listing and a
schedule detailing Inventory by location and type and, if requested by Agent,
supporting perpetual inventory reports in form and substance satisfactory to
Agent, each such listing and schedule to be delivered to Agent no later than the
date required for the of delivery of the financial statements for such period
set forth in paragraph 3 and 4, as applicable.

 

3.             Solely to Agent, by no later than the 30th day after the end of
each fiscal month, other than the last month of any Fiscal Quarter:

 

(a)           an internally prepared consolidated statement of operations, cash
flows and changes in stockholders’ equity for such fiscal month and that portion
of the current Fiscal Year ending as of the close of such fiscal month, and
consolidated balance sheets as at the end of such fiscal month, in each case,
for Borrower and its Subsidiaries (including Galyan’s and its Subsidiaries),
which financial and other information shall provide comparisons to the prior
year’s equivalent period, both on a monthly and year-to-date basis, and to
budget;

 

(b)           in the event a Long Form Event has occurred and the Prior Lender
Obligations remain outstanding, an internally prepared consolidated statement of
operations, cash flows and changes in stockholders’ equity for such fiscal month
and that portion of the current Fiscal Year ending as of the close of such
fiscal month, and consolidated balance sheets as at the end of such fiscal
month, in each case, for Galyan’s and its Subsidiaries, which financial and
other information shall provide comparisons to the prior year’s equivalent
period, both on a monthly and year-to-date basis, and to budget;

 

(c)           a certification of the Chief Executive Officer or Chief Financial
Officer of Borrower that all such financial statements are complete and correct
and present fairly the financial position, the results of operations, cash flows
and the changes in stockholders’ equity of Borrower and its Subsidiaries
(including Galyan’s and its Subsidiaries) as at the end of such fiscal month and
for the period then ended in accordance with GAAP, except there being an absence
of footnotes and subject to normal audit adjustments, that all rent and other
obligations of each Loan Party with respect to its Leases were paid in
accordance with the terms thereof

 

D-1

--------------------------------------------------------------------------------


 

(without giving effect to any grace periods) as at the end of such fiscal month
and setting forth the aggregate amount so paid or specifying those instances
when rent or such other obligations were not so paid together with a detailed
explanation of the reasons for the failure of any Loan Party to make such
payments and the aggregate amount of such payments not made, and that there was
no Default in existence as of such time or specifying those Defaults of which he
or she was aware;

 

(d)           a report of the Chief Executive Officer or the Chief Financial
Officer of Borrower setting forth management’s discussion and analysis of all
current income statement, balance sheet and cash flow financial trends and a
comparison to the prior year’s equivalent period, both on a monthly and a
year-to-date basis, and to budget;

 

(e)           a reconciliation of the Inventory listing and schedule by location
and type referred to in paragraph 2 above as of the last day of such fiscal
month to Borrower’s general ledger for such fiscal month and financial
statements for such fiscal month, in each case accompanied by such supporting
detail and documentation as Agent may request; and

 

(f)            as of the end of such fiscal month, a report in form and
substance satisfactory to Agent setting forth the balance of the intercompany
obligations between Loan Parties (including the Acquirer Loan and the Galyan’s
Loan, which, prior to consummation of the Merger in the case of the Galyan’s
Loan, shall also be set forth in the Borrowing Base Certificate).

 

4.             By no later than the 45th day after the end of each Fiscal
Quarter:

 

(a)           a copy of the Borrower’s Form 10-Q as filed with the Securities
and Exchange Commission or an internally prepared consolidated statement of
operations, cash flows and changes in stockholders’ equity for such Fiscal
Quarter and that portion of the current Fiscal Year ending as of the close of
such Fiscal Quarter, and consolidated balance sheets as at the end of such
Fiscal Quarter, in each case, for Borrower and its Subsidiaries (including
Galyan’s and its Subsidiaries), which financial and other information shall
provide comparisons to the prior year’s equivalent period, both on a monthly and
year-to-date basis, and to budget;

 

(b)           in the event a Long Form Event has occurred and the Prior Lender
Obligations remain outstanding, an internally prepared consolidated statement of
operations, cash flows and changes in stockholders’ equity for such Fiscal
Quarter and that portion of the current Fiscal Year ending as of the close of
such Fiscal Quarter, and consolidated balance sheets as at the end of such
Fiscal Quarter, in each case, for Galyan’s and its Subsidiaries, which financial
and other information shall provide comparisons to the prior year’s equivalent
period, both on a monthly and year-to-date basis, and to budget;

 

(c)           a certification of the Chief Executive Officer or Chief Financial
Officer of Borrower that all such financial statements are complete and correct
and present fairly the financial position, the results of operations, cash flows
and the changes in stockholders’ equity of Borrower and its Subsidiaries
(including Galyan’s and its Subsidiaries) as at the end of such Fiscal Quarter
and for the period then ended in accordance with GAAP, except there being an
absence of footnotes and subject to normal audit adjustments, that all rent and
other obligations

 

D-2

--------------------------------------------------------------------------------


 

of each Loan Party with respect to its Leases were paid in accordance with the
terms thereof (without giving effect to any grace periods) as at the end of such
fiscal month and setting forth the aggregate amount so paid or specifying those
instances when rent or such other obligations were not so paid together with a
detailed explanation of the reasons for the failure of any Loan Party to make
such payments and the aggregate amount of such payments not made, and that there
was no Default in existence as of such time or specifying those Defaults of
which he or she was aware;

 

(d)           a report showing a comparison to the prior year’s equivalent
period, both on a quarterly and a year-to-date basis, and to budget;

 

(e)           a reconciliation of the Inventory listing and schedule by location
and type referred to in paragraph 2 above as of the last day of such Fiscal
Quarter to Borrower’s general ledger for such fiscal month and financial
statements for such Fiscal Quarter, in each case accompanied by such supporting
detail and documentation as Agent may request;

 

(f)            as of the end of such Fiscal Quarter, a report in form and
substance satisfactory to Agent setting forth the balance of the intercompany
obligations between Loan Parties (including the Acquirer Loan and the Galyan’s
Loan, which, prior to consummation of the Merger in the case of the Galyan’s
Loan, shall also be set forth in the Borrowing Base Certificate); and

 

(g)           Within 45 days after the close of each Fiscal Quarter a statement
in reasonable detail showing the calculations used in determining Borrower’s
compliance with the financial covenant set forth in Section 6.10.

 

5.             Within 90 days after the close of each Fiscal Year:

 

(a)           a copy of the Borrower’s Form 10-K as filed with the Securities
and Exchange Commission or copies of the annual audited consolidated financial
statements of Borrower and its Subsidiaries consisting of a balance sheet and
statement of operations, changes in stockholders’ equity and cash flows, setting
forth in comparative form the figures for the previous Fiscal Year, which
financial statements shall be prepared in accordance with GAAP, certified
without qualification by Deloitte & Touche LLP or another firm of independent
certified public accountants of recognized standing selected by Borrower and
reasonably acceptable to Agent, and accompanied by (i) if applicable, a
statement in reasonable detail showing the calculations used in determining
Borrower’s compliance with the financial covenant set forth in Section 6.10, and
(ii) a report from such accountants to the effect that in connection with their
audit examination, they did not become aware of any Default, or specifying those
Defaults, of which they became aware;

 

(b)           in the event a Long Form Event has occurred and the Prior Lender
Obligations remain outstanding, copies of the annual audited consolidated
financial statements of Galyan’s and its Subsidiaries consisting of a balance
sheet and statement of operations, changes in stockholders’ equity and cash
flows, setting forth in comparative form the figures for the previous Fiscal
Year, which financial statements shall be prepared in accordance with GAAP,
certified without qualification by Deloitte & Touche LLP or another firm of
independent

 

D-3

--------------------------------------------------------------------------------


 

certified public accountants of recognized standing selected by Borrower and
reasonably acceptable to Agent;

 

(c)           a report showing a comparison to the prior Fiscal Year, and to
budget;

 

(d)           the annual letter from Borrower’s Chief Executive Officer or Chief
Financial Officer to such accountants in connection with their audit examination
detailing each Loan Party’s contingent liabilities and material litigation,
ERISA, labor and environmental matters; and

 

(e)           a certification of the Chief Executive Officer or Chief Financial
Officer of Borrower that all such financial statements are complete and correct
and present fairly in accordance with GAAP the financial position, the results
of operations and the changes in financial position of Borrower and its
Subsidiaries as at the end of such Fiscal Year and for the period then ended,
and that there was no Default in existence as of such time or specifying those
Defaults of which he or she was aware.

 

6.             Solely to Agent not later than the end of each Fiscal Year, a
final operating plan for each Loan Party reasonably acceptable to Agent for the
following Fiscal Year approved by Borrower’s board of directors, provided,
however, that such operating plan shall be delivered to Agent and Lenders if
Excess Availability is less than $50,000,000 for three consecutive Business Days
during any Fiscal Year (the “AOP Trigger Date”), in which case Borrower shall
promptly provide a revised operating plan to Agent and Lenders for the remainder
of such Fiscal Year (and if the AOP Trigger Date occurs during the last Fiscal
Quarter of such Fiscal Year, an operating plan for the following Fiscal Year
delivered prior to the first day of such Fiscal Year).  Each such operating plan
shall include the following:

 

(a)           projected balance sheets of each Loan Party for such Fiscal Year,
on a monthly basis:

 

(b)           projected cash flow statements and forecasted Excess Availability,
including summary details of cash disbursements (including Capital Expenditures)
for such Fiscal Year, on a monthly basis;

 

(c)           projected statements of operations of each Loan Party for such
Fiscal Year, on a monthly basis;

 

(d)           a monthly budget which will in reasonable detail acceptable to
Agent integrate operating profit and cash flow projections and personnel
facilities and plans and include a Capital Expenditures budget; and

 

(e)           projected annual balance sheet, cash flow statements, and
statements of operations of each Loan Party for such Fiscal Year;

 

together with a description of major assumptions used in generating such balance
sheets, cash flows and income statements, and operating plan, and other
appropriate supporting details as reasonably requested by Agent.

 

D-4

--------------------------------------------------------------------------------


 

6A.  Not later than the end of each Fiscal Year, statements of projected
Inventory, projected Excess Availability and projected aggregate Revolving
Credit Advances outstanding for the following Fiscal Year, each in form and
substance reasonably acceptable to Agent (the “Liquidity Projections”).

 

7.             As soon as practicable, but in any event within one Business Day
after Borrower becomes aware of the existence of any Default, or any development
or other information that, individually or in the aggregate, could reasonably be
expected to have or result in a Material Adverse Effect, telephonic or facsimile
notice specifying the nature of such Default or development or information,
including the anticipated effect thereof, which notice shall be promptly
confirmed in writing within four (4) Business Days.

 

8.             Upon Agent’s request, copies of all federal, state, local and
foreign tax returns, information returns and reports in respect of income,
franchise or other taxes on or measured by income (excluding sales, use or like
taxes) filed by any Loan Party.

 

9.             [Intentionally Omitted].

 

10.           Promptly upon the mailing thereof to the shareholders of Borrower,
and, prior to the consummation of the Merger, Galyan’s, generally, copies of all
financial statements, reports and proxy statements so mailed; provided that
Borrower shall not be required to deliver any such information to Agent if
Borrower delivers electronic notification to Agent of the posting of any such
information with the SEC on EDGAR.

 

11.           [Intentionally Omitted].

 

12.           As soon as possible, and in any event within 10 days after
Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by the Chief Financial Officer of Borrower setting
forth details respecting such event or condition and the action, if any, that
Borrower or any ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by
Borrower or any ERISA Affiliate with respect to such event or condition):

 

(a)           any reportable event, as defined in Section 4043(b) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the IRC or Section 302 of
ERISA shall be a reportable event regardless of the issuance of any waivers in
accordance with Section 412(d) of the IRC);

 

(b)           the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan;

 

(c)           the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

 

D-5

--------------------------------------------------------------------------------


 

(d)           the complete or partial withdrawal by Borrower or any ERISA
Affiliate under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the
receipt by Borrower or any ERISA Affiliate of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA; and

 

(e)           the institution of a proceeding by a fiduciary of any
Multiemployer Plan against Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days.

 

13.           As soon as practicable, but in any event within one Business Day
after any Loan Party (including Galyan’s and its Subsidiaries) receives a notice
of any payment default or any other material default or a notice of termination
under any of its Leases, telephonic or facsimile notice specifying the nature of
such notice and default, if applicable, including the anticipated effect
thereof, which notice shall be promptly confirmed in writing within four
(4) Business Days.

 

14.           Such other reports and information respecting Borrower’s or any
other Loan Party’s business, financial condition or prospects as Agent or any
Lender may, from time to time, reasonably request.

 

15.           To Agent and Lenders, promptly upon their becoming available,
copies of:  (i) all Financial Statements, regular, periodic and special reports,
notices and proxy statements made publicly available by any Loan Party to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Loan Party with any national
securities exchange or with the Securities and Exchange Commission (or any
governmental agency substituted therefor) or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Loan Party to the public concerning material changes or
developments in the business of any such Person.

 

D-6

--------------------------------------------------------------------------------


 

ANNEX E
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

INSURANCE REQUIREMENTS

 

I.              Coverage Requirements.  The insurance policies maintained by the
Loan Parties provide for, without limitation, the following insurance coverage:

 

(a)           “All Risk” physical damage insurance on all of each Loan Party’s
tangible real and personal property and assets, wherever located, and covers,
without limitation, fire and extended coverage, boiler and machinery coverage,
flood, earthquake, theft, burglary, explosion, collapse, and all other hazards
and risks ordinarily insured against by owners or users of such properties in
similar businesses.  All policies of insurance on such real and personal
property contain an endorsement, in form and substance acceptable to Agent,
naming each Loan Party as Agent’s Loss Payee (ISO Form CP 12 18 or its
equivalent).  Such endorsement, or an independent instrument furnished to Agent,
provides that the insurance companies will give Agent at least thirty (30) days
prior written notice before any such policy or policies of insurance shall be
altered or canceled and that no act or default of any Loan Party or any other
Person shall affect the right of Agent to recover under such policy or policies
of insurance in case of loss or damage;

 

(b)           Commercial general liability insurance on an “occurrence basis”
against claims for personal injury, bodily injury and property damage with a
minimum limit of $1,000,000 per occurrence and $2,000,000 in the aggregate. 
Such coverage includes, without limitation, premises/operations, broad form
contractual liability, underground, explosion and collapse hazard, independent
contractors, broad form property coverage, products and completed operations
liability;

 

(c)           Statutory limits of worker’s compensation insurance which includes
employee’s occupational disease and employer’s liability in the amount of
$500,000 for each accident or occurrence;

 

(d)           Automobile liability insurance for all owned, non-owned or hired
automobiles against claims for personal injury, bodily injury and property
damage with a minimum combined single limit of $1,000,000 per occurrence;

 

(e)           Umbrella insurance of $25,000,000 per occurrence and $25,000,000
in the aggregate; and

 

(f)            Crime insurance with respect to employee dishonesty in an amount
not less than $250,000.

 

All of such policies:  (i) shall have deductibles acceptable to Agent (it being
understood that current deductibles are acceptable); (ii) shall provide that
Agent will be notified by written notice at least thirty (30) days prior to such
policy’s cancellation or modification; (iii) are in full force and effect;
(iv) are in form and with insurers recognized as adequate by Agent (insurers

 

E-1

--------------------------------------------------------------------------------


 

with an A.M. Best rating lower than “A” will not be considered adequate); and
(v) provide coverage of such risks and for such amounts as is customarily
maintained for businesses of the scope and size of Loan Parties’ and as
otherwise acceptable to Agent.  Each property insurance policy contains a clause
which provides that Agent’s interest under such policy shall not be invalidated
by any act or omission to act of, or any breach of warranty by, the insured, or
by any change in the title, ownership or possession of the insured property, or
by the use of the property for purposes more hazardous than is permitted in such
policy.  Subject to Section 5.16(c), the Loan Parties have delivered to Agent a
certificate of insurance that evidences the existence of each policy of
insurance, payment of all premiums therefor and compliance with all provisions
of this Agreement.

 

E-2

--------------------------------------------------------------------------------


 

ANNEX F
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LETTERS OF CREDIT

 

(a)           Issuance. Subject to the terms and conditions of the Agreement,
Agent and Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower and for Borrower’s account (but
on behalf of Borrower or any of its Subsidiaries), Letter of Credit Obligations
by causing Letters of Credit to be issued by GE Capital or a Subsidiary thereof
or a bank or other legally authorized Person selected by or acceptable to Agent
in its sole discretion (each, an “L/C Issuer”) for Borrower’s account (but on
behalf of Borrower or any of its Subsidiaries) and guaranteed by Agent; provided
that if the L/C Issuer is a Lender, then such Letters of Credit shall not be
guaranteed by Agent but rather each Lender shall, subject to the terms and
conditions hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below.  The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the lesser
of (i) $75,000,000 (the “L/C Sublimit”) and (ii) the lesser of (A) the Aggregate
Revolving Credit Commitment less the aggregate outstanding principal balance of
the Revolving Credit Loan and the Letter of Credit Obligations; and
(B) Borrowing Base less the aggregate outstanding principal balance of the
Revolving Credit Loan and the Letter of Credit Obligations (the determination of
availability described in this sentence is herein referred to as the “L/C
Availability”).  No such Letter of Credit shall have an expiry date which is
more than (i) if such Letter of Credit is a Documentary Letter of Credit, six
(6) months following the date of issuance thereof or such longer period with the
consent of Agent or (ii) any other Letter of Credit, one (1) year following the
date of issuance thereof.  Agent shall be under no obligation to incur Letter of
Credit Obligations in respect of any Letter of Credit having an expiry date that
is later than the Commitment Termination Date.  The letters of credit set forth
on Schedule F-1 issued by JPMorgan Chase Bank shall be deemed to be Letters of
Credit issued under this Agreement (the “JPMorgan Letters of Credit”) and
represent Letter of Credit Obligations under this Agreement, provided that such
JPMorgan Letters of Credit shall be subject to the terms of the Payoff and
Letter of Credit Assumption Agreement as well as the provisions set forth in
this Agreement.

 

(b)           (i)            Advances Automatic; Participations.  In the event
that Agent or any Lender shall make any payment on or pursuant to any Letter of
Credit Obligation, such payment shall then be deemed automatically to constitute
a Revolving Credit Advance under Section 1.1(a) of the Agreement regardless of
whether a Default or Event of Default shall have occurred and be continuing and
notwithstanding Borrower’s failure to satisfy the conditions precedent set forth
in Section 2, and each Lender shall be obligated to pay its Proportionate Share
thereof in accordance with the Agreement.  The failure of any Lender to make
available to Agent for Agent’s own account its Proportionate Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Lender of its obligation hereunder to make
available to Agent its Proportionate Share thereof, but no Lender shall be
responsible for the failure of any other Lender to make available such other
Lender’s Proportionate Share of any such payment.

 

F-1

--------------------------------------------------------------------------------


 

(ii)           If the L/C Issuer is a Lender, or if it shall be illegal or
unlawful for Borrower to incur Revolving Credit Advances as contemplated by
paragraph (b)(i) above because of an Event of Default described in
Section 8.1(g) or (h) or otherwise or if it shall be illegal or unlawful for any
Lender to be deemed to have assumed a ratable share of the reimbursement
obligations owed to an L/C Issuer, then (A) immediately and without further
action whatsoever, each Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Lender’s Proportionate Share
(based on the Revolving Credit Commitments) of the Letter of Credit Obligations
in respect of all Letters of Credit then outstanding and (B) thereafter,
immediately upon issuance of any Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer, as the case may be) an undivided interest and participation in such
Lender’s Proportionate Share (based on the Revolving Credit Commitments) of the
Letter of Credit Obligations with respect to such Letter of Credit on the date
of such issuance.  Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to Revolving Credit Advances.

 

(c)           Cash Collateral.  (i)  If Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement prior
to the Commitment Termination Date, Borrower will pay to Agent for the ratable
benefit of itself and the Lenders cash or Cash Equivalents acceptable to Agent
in an amount equal to one-hundred five percent (105%) of the maximum amount then
available to be drawn under each applicable Letter of Credit outstanding.  Such
funds or Cash Equivalents shall be held by Agent in a cash collateral account
(the “Cash Collateral Account”) maintained at a bank or financial institution
acceptable to Agent.  The Cash Collateral Account shall be in the name of
Borrower and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent and Lenders, in a manner satisfactory to Agent.  Borrower
hereby pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due.  The Agreement, including this Annex F,
shall constitute a security agreement under applicable law.

 

(ii)           If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof
to be canceled and returned, or (C) deliver a Standby Letter (or letters) of
Credit in guaranty of such Letter of Credit Obligations, which Standby Letter
(or letters) of Credit shall be of like tenor and duration as, and in an amount
equal to one-hundred and five percent (105%) of the aggregate maximum amount
then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, as are be satisfactory to
Agent in its sole discretion.

 

(iii)          From time to time after funds are deposited in the Cash
Collateral Account by Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any

 

F-2

--------------------------------------------------------------------------------


 

amounts, in such order as Agent may elect, as shall be or shall become due and
payable by Borrower to Lenders with respect to such Letter of Credit Obligations
and, upon the satisfaction in full of all Letter of Credit Obligations of
Borrower, to any other Obligations then due and payable.

 

(iv)          Neither Borrower nor any Person claiming on behalf of or through
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by Borrower
to Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations when due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to
Borrower or as otherwise required by law.

 

(d)           Fees and Expenses.  Borrower agrees to pay to Agent for the
benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to (A) with respect to
Documentary Letters of Credit, one-half of one percent per annum (0.50%) less
than the Applicable Margin for LIBOR Loans from time to time in effect and
(B) with respect to any Standby Letter of Credit, the Applicable Margin for
LIBOR Loans from time to time in effect, in each case multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit.  Such fee shall be paid to Agent for the benefit of the Lenders in
arrears, on the first day of each month.  In addition, Borrower shall pay to any
L/C Issuer, within five (5) days after demand, such costs and expenses, charges
and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.  The Letter of Credit fees shall be
calculated on the basis of a 360-day year and actual days elapsed.

 

(e)           Request for Incurrence of Letter of Credit Obligations.  Borrower
shall give Agent at least two (2) Business Days prior written notice requesting
the incurrence of any Letter of Credit Obligation, specifying the date such
Letter of Credit Obligation is to be incurred, identifying the beneficiary and
describing the nature of the transactions proposed to be supported thereby;
provided, however, that Borrower need not obtain approval and need not provide
notice to Agent for the incurrence of a Letter of Credit Obligation if (i) the
issuance of such Letter of Credit Obligation would not violate any provision of
this Annex F, (ii) the amount of such Letter of Credit Obligation is less than
$300,000 and (iii) the aggregate amount of all Letter of Credit Obligations
issued in such week is less than $300,000.  The notice shall be accompanied by
the form of the Letter of Credit (which shall be acceptable to the L/C Issuer). 
For administrative purposes, by Monday of the following week, the L/C Issuer
shall distribute a summary sheet to Agent stating the amount requested during
such week and the date of all Letter of Credit Obligations issued during such
week.  The notice shall be accompanied by the form of the Letter of Credit
(which shall be acceptable to the L/C Issuer) and a completed application for
Standby Letter of Credit or application for Documentary Letter of Credit, as
applicable.  Notwithstanding anything contained herein to the contrary, Letter
of Credit applications by Borrower and approvals by Agent and the L/C Issuer may
be made and transmitted pursuant to electronic codes

 

F-3

--------------------------------------------------------------------------------


 

and security measures mutually agreed upon and established by and among
Borrower, Agent and the L/C Issuer.

 

(f)            Obligation Absolute.  The obligation of Borrower to reimburse
Agent and Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Lender to make payments to Agent or the L/C Issuer if it is a Lender with
respect to Letters of Credit shall be unconditional and irrevocable.  Such
obligations of Borrower and Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;

 

(ii)           the existence of any claim, set-off, defense or other right which
Borrower or any of its Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between Borrower or any of its Affiliates
and the beneficiary for which the Letter of Credit was procured);

 

(iii)          any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iv)          payment by Agent or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit or such
guaranty, except as set forth in the proviso to clause (C) of the second
paragraph of paragraph (g) below;

 

(v)           any other circumstance or happening whatsoever, which is similar
to any of the foregoing; or

 

(vi)          the fact that a Default or an Event of Default shall have occurred
and be continuing.

 

(g)           Indemnification; Nature of Lenders’ Duties.  (i) In addition to
amounts payable as elsewhere provided in the Agreement, Borrower hereby agrees
to pay and to protect, indemnify, and save harmless Agent and each Lender from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including attorneys’ fees and allocated costs of internal
counsel) which Agent or any Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or guaranty
thereof, or (ii) the failure of Agent or any Lender seeking indemnification or
of any L/C Issuer to honor a

 

F-4

--------------------------------------------------------------------------------


 

demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent solely as a result of the gross negligence or willful misconduct
of Agent or such Lender (as finally determined by a court of competent
jurisdiction).  No Agent or Lender shall enter into any compromise or settlement
in any action as to which such Person intends to seek indemnification hereunder
without the prior written consent of the Loan Party from whom indemnification
hereunder is sought, which consent shall not be unreasonably withheld or
delayed.

 

(ii)        As between Agent and any Lender and Borrower, Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries thereof.  In furtherance and not in limitation of the foregoing,
to the fullest extent permitted by law neither Agent nor any Lender shall be
responsible:  (A) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (C) for failure of the beneficiary
of any Letter of Credit to comply fully with conditions required in order to
demand payment under such Letter of Credit; provided that, in the case of any
payment by Agent or the L/C Issuer if it is a Lender under any Letter of Credit
or guaranty thereof, Agent or such L/C Issuer shall be liable to the extent such
payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) for errors in interpretation of technical terms; (F) for any loss or delay
in the transmission or otherwise of any document required in order to make a
payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) for the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) for any consequences arising from causes
beyond the control of Agent or any Lender.  None of the above shall affect,
impair, or prevent the vesting of any of Agent’s or any Lender’s rights or
powers hereunder or under the Agreement.

 

(iii)       Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between or among Borrower and such L/C Issuer, including
a Master Documentary Agreement and a Master Standby Agreement entered into with
Agent.

 

F-5

--------------------------------------------------------------------------------


 

SCHEDULE F-1

 

JP MORGAN LETTERS OF CREDIT

 

F-6

--------------------------------------------------------------------------------


 

ANNEX G

 

to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

ADDITIONAL CONDITIONS PRECEDENT

 

The following additional conditions precedent shall apply:

 

(a)           The Offer Materials shall have been furnished to Agent and shall
be in form and substance reasonably satisfactory to Agent.

 

(b)           Subject to Section 5.17, the Tender Offer shall have been, or
shall be concurrently, consummated pursuant to the Offer Materials and the
Merger Agreement; and no provision of the Tender Offer or the Merger Agreement
shall have been amended, supplemented, waived or otherwise modified without the
consent of Agent.

 

(c)           The approval of board of directors of Borrower and Galyan’s of the
Tender Offer and the Merger shall not have been withdrawn or qualified in a
manner adverse to Borrower, Acquirer or Lenders.

 

(d)           Acquirer shall have acquired on or before September 15, 2004 and
concurrently with the making of the first Revolving Credit Advance under the
Agreement, not fewer than the Minimum Shares.

 

(e)           To the extent required, each Lender shall have received Form FR
U-1 or Form FR G-3, as applicable, executed by Borrower.

 

(f)            The consummation of the Transaction shall not (i) violate any
applicable law, statute, rule or regulation or (ii) conflict with, or result in
a default or event of default under, any organic documents or any material
agreement of Borrower or any of their respective Subsidiaries (other than change
of control provisions in material agreements representing Indebtedness being
paid in full on the date of such change of control) after giving effect to the
Transaction.

 

(g)           Galyan’s and its Subsidiaries shall have no outstanding
Indebtedness, Liens or preferred equity after giving effect to the Tender Offer
other than, the Indebtedness under and Liens in respect of Capital Leases,
purchase money Liens or as otherwise permitted under the Agreement.

 

(h)           The corporate and capital structure and ownership of Borrower,
Galyan’s and their respective Subsidiaries after the Tender Offer and as
contemplated by the Merger Agreement shall be reasonably satisfactory to Agent.

 

(i)            Agent and Lenders shall have been given ongoing access to the
management, outside consultants, records, books of account, contracts, and
properties of Borrower, Galyan’s and their respective Subsidiaries and shall
have received such financial, business, legal, and other

 

G-1

--------------------------------------------------------------------------------


 

information or documents regarding Borrower, Galyan’s and their respective
Subsidiaries, in each case as Agent, Lenders and their respective counsel shall
have requested.

 

(j)            Agent and Lenders shall be reasonably satisfied with the
insurance protection for Borrower, Galyan’s and their respective Subsidiaries,
in every case, given the industry, size, risk and the collateral position
(terms, underwriter, scope and coverage to be reasonably acceptable to Agent and
Lenders including, without limitation, flood insurance as necessary, and
non-renewal, cancellation and amendment riders to provide thirty (30) days
advance notice to Agent (or shorter notice as may be reasonably acceptable to
Agent) and Agent shall be named as loss payee with respect to the Collateral and
additional insured, as the case may be, on the policies of Borrower and their
respective Subsidiaries.

 

(k)           There shall not have occurred any of the following which is
material and adverse to the interests of Lenders or the Transaction: (1) any
general suspension of trading in securities on the New York Stock Exchange or in
the Nasdaq National Market System, for a period in excess of three hours
(excluding suspensions or limitations resulting solely from physical damage or
interference with such exchanges not related to market conditions), (2) a
declaration of a banking moratorium or any suspension of payments in respect of
banks in the United States (whether or not mandatory), (3) any limitation or
proposed limitation (whether or not mandatory) by any United States governmental
entity that has a material adverse effect generally on the extension of credit
by banks or other financial institutions, (4) the commencement of a war, armed
hostilities or other international or national calamity directly or indirectly
involving the United States or (5) in the case of any of the situations in
clauses (1) through (4) of this paragraph existing at the time of the
commencement of the Tender Offer, a material acceleration or worsening thereof.

 

G-2

--------------------------------------------------------------------------------


 

PRIVILEGED AND CONFIDENTIAL

 

DISCLOSURE SCHEDULES

 

INTRODUCTION

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Agreement”) dated as of July 28, 2004, among DICK’S SPORTING GOODS, INC., as
Borrower, the OTHER LOAN PARTIES SIGNATORY THERETO, as Loan Parties, and THE
LENDERS PARTY THERETO, and GENERAL ELECTRIC CAPITAL CORPORATION, as Agent,
CITIZEN’S BANK OF PENNSYLVANIA and NATIONAL CITY BUSINESS CREDIT, INC. as
Co-Documentation Agents, and FLEET RETAIL GROUP, INC., as Syndication Agent, and
GECC CAPITAL MARKETS GROUP, INC., as Lead Arranger.

 

Attached hereto is that certain Company Disclosure Letter, dated as of June 21,
2004 (the “Company Disclosure Letter”), which has been provided to Borrower by
Galyan’s in connection with the Merger Agreement.  Certain representations and
warranties made by Galyan’s and its subsidiaries in the Merger Agreement, have
been incorporated into the Agreement by reference.  As such, the Company
Disclosure Letter is hereby incorporated by reference into these Disclosure
Schedules.

 

Each Section of these Disclosure Schedules is qualified in its entirety by
reference to specific provisions of the Agreement and are not intended to
constitute, and shall not be construed as constituting, representations or
warranties of Borrower or any other Loan Party, except as and to the extent
provided in the Agreement and/or the Disclosure Schedules.  Disclosure in any
section of these Disclosure Schedules shall be deemed disclosure for all
purposes of the Loan Documents.

 

Headings have been inserted in these Disclosure Schedules for convenience of
reference only and shall not have the effect of amending or changing the express
description of these Disclosure Schedules as set forth in the Agreement. 
Capitalized terms used in these Disclosure Schedules without definition shall
have the meanings stated in the Agreement.

 

For purposes of this Agreement, “Dick’s Entities” shall include Dick’s Sporting
Goods, Inc., American Sports Licensing, Inc., DSG of Virginia, LLC and
Diamondbacks Acquisition Inc.  “Galyan’s Entities” shall include Galyan’s
Trading Company, Inc., Galyan’s of Virginia, Inc. and Galyan’s Nevada, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 3.2

Executive Offices; Corporate or Other Names(1)

 

·                  The following sets forth the current location of the Dick’s
Entities’ executive offices, principal place of business, corporate offices, all
warehouses and premises within which any Collateral is stored or located, and
the locations of all of their records concerning the Collateral:

 

Executive Offices, principal place of business and corporate office locations,
all of which are leased properties:

 

Dick’s Sporting Goods, Inc.

300 Industry Drive

Pittsburgh, PA  15275

 

American Sports Licensing, Inc.

300 Delaware Avenue

Suite 548

Wilmington, DE  19801

 

DSG of Virginia, LLC

300 Industry Drive

Pittsburgh, PA  15275

 

Diamondbacks Acquisition Inc.

300 Industry Drive

Pittsburgh, PA  15275

 

Warehouse locations (all leased):

 

Dick’s Sporting Goods, Inc.

159 Painter Koser Road

Smithton, PA  15479

 

Dick’s Sporting Goods, Inc.

275 Broome Industrial Parkway

Conklin, NY  13748

 

--------------------------------------------------------------------------------

(1)  From time to time in the ordinary course of business, the Loan Parties may
change, relocate or close stores or other facilities within which Collateral is
stored or located.  In addition, during the last 12 months, the Borrower and
Galyan’s have relocated their corporate headquarters and have relocated or
changed the locations of certain retail stores in the ordinary course of
operations.

 

--------------------------------------------------------------------------------


 

Stores location within which Collateral is stored (each Store is leased):

 

#1  Binghamton

Dick’s Sporting Goods

347 Court Street

Binghamton  NY  13904

 

#2  Vestal  |  Carol Rueckle’s Office

Dick’s Sporting Goods

2433 Vestal Parkway East

Vestal  NY  13850

 

#3  Dewitt

Dick’s Sporting Goods

3649 Erie Boulevard East

Dewitt  NY  13214

 

#4  Clay  [Great Northern]

Dick’s Sporting Goods

Great Northern Mall | 4081 Route 31

Clay  NY  13041

 

#5  Henrietta

Dick’s Sporting Goods

1175 Marketplace Drive

Rochester  NY  14623

 

#6  Greece

Dick’s Sporting Goods

304 Greece Ridge Center

Rochester  NY  14626

 

#7  Wilkes-Barre

Dick’s Sporting Goods

479 Arena Hub Plaza

Wilkes-Barre  PA 18702

 

#8  Scranton

Dick’s Sporting Goods

600 Commerce Blvd.

Dickson City  PA  18519

 

#10  Union Road  [Cheektowaga]

Dick’s Sporting Goods

3637 Union Road

Cheektowaga  NY  14225

 

--------------------------------------------------------------------------------


 

#11  Amherst | Karen Jablonski’s Office

Dick’s Sporting Goods

281 Meyer Road

Amherst  NY  14226

 

#12  McKinley  |  Tom Quinn’s Office

Dick’s Sporting Goods

1360 McKinley Mall

Blasdell  NY  14219

 

#14  Transit Road

Dick’s Sporting Goods

5105 Transit Road

Williamsville  NY  14221

 

#15  Middletown

Dick’s Sporting Goods

1 N. Galleria Drive, Suite 132

Middletown  NY  10941

 

#16  Poughkeepsie

Dick’s Sporting Goods

Poughkeepsie Galleria | 2001 South Rd

Poughkeepsie  NY  12601

 

#17  Springhurst

Dick’s Sporting Goods

3555 Springhurst Blvd.

Louisville  KY  40241

 

#18  Clarksville

Dick’s Sporting Goods

951 Lewis and Clark Parkway

Clarksville  IN  47129-7400

 

#19  Hurstbourne  |  Corey McGinnis’ Office

Dick’s Sporting Goods

3500 S Hurstbourne Parkway

Louisville  KY  40299

 

#20  Latham  [Albany]

Dick’s Sporting Goods

579 Troy/Schenectady Road #124

Colonie  NY  12110

 

--------------------------------------------------------------------------------


 

#21  Crossgates

Dick’s Sporting Goods

1 Crossgates Mall

Albany  NY  12203

 

#22  Saratoga

Dick’s Sporting Goods

3065 Rt. 50

Saratoga Springs  NY  12866

 

#23  Reading

Dick’s Sporting Goods

2767 Paper Mill Road | Space F

Reading  PA  19610

 

#24  Washington

Dick’s Sporting Goods

347 Washington Road | Strabane Square

Washington  PA  15301

 

#25  Elmira

Dick’s Sporting Goods

830 County Rt 64 | Consumer Square Plaza

Elmira  NY  14903

 

#26  Lexington

Dick’s Sporting Goods

1968 Pavillion Way

Lexington  KY  40509

 

#27  Fairmount

Dick’s Sporting Goods

3529 West Genesee Street

Syracuse  NY  13219

 

#28  Victor

Dick’s Sporting Goods

20 Cobblestone Court Drive

Victor  NY  14564

 

#29  Buckland Hills

179 Pavilion Drive

Manchester CT  06040

 

--------------------------------------------------------------------------------


 

#30  Erie

Dick’s Sporting Goods

2088 Interchange Rd. (Millcreek Pavilion)

Erie  PA  16565

 

#31  York

Dick’s Sporting Goods

Rt 30 & Kenneth Road

York  PA  17404

 

#32  Newington

Dick’s Sporting Goods

2985 Berlin Turnpike

Newington  CT  06111

 

#33  Brandywine

Dick’s Sporting Goods

1000 Brandywine Parkway

Wilmington  DE  19803

 

#34  Christiana

Dick’s Sporting Goods

100 Center Drive | Christiana Center

Newark  DE 19702

 

#35  Springfield

Dick’s Sporting Goods

1081 Riverdale Street

West Springfield  MA  01089

 

#36  Cuyahoga Falls

Dick’s Sporting Goods

1990 Buchholzer Blvd.

Akron  OH 44310

 

#37  South Bend

Dick’s Sporting Goods

4520 Grape Road

Mishawaka  IN  46545

 

#38  West Harrisburg

Dick’s Sporting Goods

5950 Carlisle Pike | U.S. Rte 11

Mechanicsburg  PA  17055

 

--------------------------------------------------------------------------------


 

#39  East Harrisburg

Dick’s Sporting Goods

5086 Jonestown Road

Harrisburg  PA  17112

 

#41  Northway

Dick’s Sporting Goods

1092 Northway Mall

Pittsburgh  PA  15237

 

#42  Robinson

Dick’s Sporting Goods

5000 Robinson Centre Drive

Pittsburgh  PA  15205

 

#43  South Hills

Dick’s Sporting Goods

301 South Hills Village

Pittsburgh  PA  15241

 

#44  Cranberry

Dick’s Sporting Goods

1000 Cranberry Square Drive, Suite D

Cranberry  PA  16066

 

#45  Monroeville

Dick’s Sporting Goods

Monroeville Mall Annex | Space 360

Monroeville  PA  15146

 

#48  Toledo

Dick’s Sporting Goods

1407 Spring Meadow Drive

Holland  OH  43528

 

#49  North Toledo

Dick’s Sporting Goods

851 West Alexis Road

Toledo  OH  43612

 

#50  Rockford

Dick’s Sporting Goods

6380 E. State Street

Rockford  IL  61108

 

--------------------------------------------------------------------------------


 

#60  Creekside Commons

Dick’s Sporting Goods

9567 Mentor Avenue

Mentor  OH  44060

 

#61  Randall Park

Dick’s Sporting Goods

21250 Miles Road

North Randall  OH  44128

 

#62  Southland

Dick’s Sporting Goods

6875 Southland Drive

Middleburg Heights  OH  44130

 

#63  Montrose

Dick’s Sporting Goods

4036 Medina Road

Akron  OH  44333

 

#64  Canton Commons

Dick’s Sporting Goods

5544 N.W. Dressler Road

Canton  OH  44720

 

#65  Highland Heights

Dick’s Sporting Goods

6235 Wilson Mills Road

Highland Heights  OH  44143

 

#66  Mansfield

Dick’s Sporting Goods

2235 Walker Lake Road

Mansfield  OH  44903

 

#67  Boardman

Dick’s Sporting Goods

1280 Doral Drive

Boardman  OH  44514

 

#68  Miamisburg

Dick’s Sporting Goods

234 N. Springboro Pike

Dayton  OH  45449

 

--------------------------------------------------------------------------------


 

#69  Beavercreek

Dick’s Sporting Goods

2500 E. North Fairfield Road

Beavercreek  OH  45431-1781

 

#70  Florence

Dick’s Sporting Goods

1336 Hansel Avenue | Suite 200

Florence  KY  41042

 

#71  Eastgate

Dick’s Sporting Goods

650 Eastgate South Drive

Cincinnati  OH  45245

 

#72  Tri-County

Dick’s Sporting Goods

975 E. Kemper Road

Springdale  OH  45246

 

#73  Kenwood

Dick’s Sporting Goods

7800 Montgomery Road

Cincinnati  OH  45236

 

#74  Western Hills

Dick’s Sporting Goods

5555 Glenway Avenue

Cincinnati  OH  45238

 

#75  Glen Burnie

Dick’s Sporting Goods

6711 Ritchie Highway

Glen Burnie  MD  21061

 

#76  White Marsh

Dick’s Sporting Goods

5220 Campbell Blvd.

Baltimore  MD  21236

 

#77  Hunt Valley

Dick’s Sporting Goods

118 Shawan Road

Cockeysville  MD  21030

 

--------------------------------------------------------------------------------


 

#78  Columbia

Dick’s Sporting Goods

6221 Columbia Crossing Circle

Columbia  MD  21045

 

#79  Bel Air  |  Pat Wolf’s Office

Dick’s Sporting Goods

540 West MacPhail Road

Bel Air  MD  21014

 

#80  Franklin Mills

Dick’s Sporting Goods

20 Franklin Mills Blvd.

Philadelphia  PA  19154

 

#81  Oxford Valley

Dick’s Sporting Goods

150 Commerce Blvd.

Fairless Hills  PA  19030

 

#82  Moorestown

Dick’s Sporting Goods

1300 Nixon Drive

Mt. Laurel  NJ  08054

 

#83  Exton

Dick’s Sporting Goods

1026 E. Lancaster Avenue

Downingtown  PA  19335

 

#84  Roosevelt Blvd.

Dick’s Sporting Goods

4640-4660 East Roosevelt Blvd.

Philadelphia  PA  19124

 

#85  Mays Landing

Dick’s Sporting Goods

210 Consumer Square

Mays Landing  NJ  08330

 

#86  Deptford  |  Brent Layton’s Office

Dick’s Sporting Goods

399 Almonesson Road

Deptford  NJ  08096

 

--------------------------------------------------------------------------------


 

#87  Burlington

Dick’s Sporting Goods

2703 Rt. 541 | Towne Crossing - Suite #4

Burlington Twp  NJ  08016

 

#88  Oakland

Dick’s Sporting Goods

400 John R. Road, Oakland Plaza

Troy  MI  48083

 

#89  Taylor

Dick’s Sporting Goods

23349 Eureka Road

Taylor  MI  48180

 

#90  Lansing

Dick’s Sporting Goods

2801 Preyde Blvd.

Lansing, MI 48912

 

#91  Westland

Dick’s Sporting Goods

35500 Central City Parkway

Westland  MI  48185

 

#92  Utica

Dick’s Sporting Goods

45230 Northpointe Blvd.

Utica  MI  48315

 

#93  Rochester Hills

Dick’s Sporting Goods

1290 S. Rochester Road

Rochester Hills  MI  48307

 

#94  Saginaw

Dick’s Sporting Goods

3343 Tittabawassee Road

Saginaw  MI  48604

 

#96  Northville

Dick’s Sporting Goods

21061 Haggerty Road

Novi  MI  48375

 

--------------------------------------------------------------------------------


 

#98  Willow Grove

Dick’s Sporting Goods

2510 Moreland Road

Willow Grove  PA  19090

 

#99  Plymouth Meeting

Dick’s Sporting Goods

2430 Chemical Road

Plymouth Meeting  PA  19462

 

#101  Sterling

Dick’s Sporting Goods

45633 Dulles Eastern Plaza | Suite 178

Sterling  VA  20166

 

#102  Midlothian

Dick’s Sporting Goods

1520 W Koger Center Blvd

Richmond  VA  23235

 

#103  Freehold

Dick’s Sporting Goods

55 US Highway 9 South | Suite 400

Manalapan  NJ  07726

 

#104  Davenport

Dick’s Sporting Goods

5250 Elmore Avenue

Davenport  IA  52807

 

#105  Princeton

Dick’s Sporting Goods

530 Nassau Park Blvd

Princeton  NJ  08540

 

#106  Elyria

Dick’s Sporting Goods

360 Market Drive

Elyria  OH  44035

 

#107  Hagerstown

Dick’s Sporting Goods

17780 Garland Groh Blvd.

Hagerstown  MD 21740

 

--------------------------------------------------------------------------------


 

#108  Charleston

Dick’s Sporting Goods

51 R H L Blvd.

South Charleston  WV  25309

 

#109  Appleton

Dick’s Sporting Goods

4350 Greenville Drive

Appleton  WI  54915

 

#110  Greensburg

Dick’s Sporting Goods

RR 17 | Box 18 | Hempfield Pointe Plaza

Greensburg  PA  15601

 

#111  Fort Wayne IN

Dick’s Sporting Goods

1520 Apple Glen Blvd

Ft Wayne  IN  46804

 

#112  State College

Dick’s Sporting Goods

325 Lowe’s Blvd

State College  PA  16803

 

#113  Colerain

Dick’s Sporting Goods

10220 Colerain Ave

Cincinnati  OH  45251

 

#114  Glen Allen

Dick’s Sporting Goods

9940 Brook Road

Glen Allen  VA  23059

 

#115  Independence

Dick’s Sporting Goods

17730 E 39th Street

Independence  MO  64055

 

#116  Ward Parkway

Dick’s Sporting Goods

8600 Ward Parkway - Suite 2002

Kansas City  MO  64114

 

--------------------------------------------------------------------------------


 

#117  Olathe

Dick’s Sporting Goods

15280 W 119th Street

Olathe  KS  66062

 

#118  Zona Rosa

Dick’s Sporting Goods

8665 NW Prairie View Road

Kansas City  MO  64153

 

#119  Merriam

Dick’s Sporting Goods

5600 Antioch Road

Merriam  KS  66202

 

#121  Bainbridge

Dick’s Sporting Goods

7305 Marketplace Drive

Aurora, OH 44202

 

#122  North Olmsted

Dick’s Sporting Goods

4700 Great Northern Blvd.

North Olmsted  OH  44070

 

#123  Lynchburg

Dick’s Sporting Goods

4026-C  Wards Road

Lynchburg  VA  24502

 

#124  Champaign

Dick’s Sporting Goods

2113 North Prospect Avenue

Champaign  IL  61822

 

#125  Knoxville

Dick’s Sporting Goods

221 North Peters Road

Knoxville  TN  37923

 

#126  Chattanooga

Dick’s Sporting Goods

2020 Gunbarrel Road

Chattanooga  TN  37421

 

--------------------------------------------------------------------------------


 

#127  Roanoke

Dick’s Sporting Goods

1910 Valley View Blvd  NW

Roanoke  VA  24012

 

#128  Short Pump

Dick’s Sporting Goods

11800 W Broad Street  |  #1096

Richmond  VA  23233

 

#129  Homestead

Dick’s Sporting Goods

350 East Waterfront Drive

Homestead  PA  15120

 

#130  Evansville

Dick’s Sporting Goods

6601 E. Lloyd Expressway  |  Suite 2

Evansville  IN  47715

 

#131  Racine

Dick’s Sporting Goods

2710 B South Green Bay Road

Racine  WI  53406

 

#132  Topeka

Dick’s Sporting Goods

5900 SW Huntoon Street

Topeka  KS  66604

 

#133  West Wichita

Dick’s Sporting Goods

4600 W Kellogg Drive  |  Suite OD

Wichita  KS  67209

 

#134  Lee’s Summit

Dick’s Sporting Goods

1600 NW Chipman Road

Lee’s Summit  MO  64081

 

#135  East Wichita

Dick’s Sporting Goods

2057 N. Rock Road

Wichita  KS  67206

 

--------------------------------------------------------------------------------


 

#137  Green Bay

Dick’s Sporting Goods

2492 Oneida Street

Green Bay  WI  54304

 

#138  Bloomington

Dick’s Sporting Goods

200 N. Greenbriar Drive

Normal  IL  61761

 

#139  Omaha

Dick’s Sporting Goods

3125 Oakview Drive

Omaha  NE  68144

 

#140  Macon

Dick’s Sporting Goods

4645 Presidential Parkway

Macon  GA  31206

 

#141  Charlottesville

Dick’s Sporting Goods

1940 Rio Hill Center

Charlottesville  VA  22901

 

#142  Manassas

Dick’s Sporting Goods

10800 Sudley Manor Drive

Manassas  VA  20109

 

#143  Waldorf

Dick’s Sporting Goods

11080 Mall Circle Road

Waldorf  MD  20603

 

#144  Clarksburg

Dick’s Sporting Goods

2399 Meadowbrook Mall  |  Unit #10

Bridgeport  WV  26330

 

#145  Lynnhaven

Dick’s Sporting Goods

701 Lynnhaven Parkway  |  Suite #1001

Virginia Beach  VA  23452

 

--------------------------------------------------------------------------------


 

#146  Huntington

Dick’s Sporting Goods

Huntington Mall  |  Route 60 Mall Road  |  Unit 500

Barboursville  WV  25504

 

#147  Fredericksburg

Dick’s Sporting Goods

137 Spotsylvania Mall  |  Unit 290

Fredericksburg  VA  22407

 

#148  East Brunswick

Dick’s Sporting Goods

325 State Route 18

East Brunswick  NJ  08816

 

#150  Burlington

Dick’s Sporting Goods

100 Sycamore St | Maple Tree Place

Williston  VT  05495

 

#151  Worcester

Dick’s Sporting Goods

541E Lincoln Street

Worcester  MA  01605

 

#152  Orange

Dick’s Sporting Goods

50 Boston Post Road

Orange  CT  06477

 

#153  Waterford

Dick’s Sporting Goods

915 Hartford Turnpike  |  #A1

Waterford  CT  06385

 

#154  Kingston

Dick’s Sporting Goods

Hudson Valley Mall | Suite 127 | 1300 Ulster Ave

Kingston  NY  12401

 

#156  Ithaca

Dick’s Sporting Goods

40 Catherwood Road

Ithaca  NY  14850

 

--------------------------------------------------------------------------------


 

#157  East Hanover

Dick’s Sporting Goods

240 Route 10 West

East Hanover  NJ  07936

 

#158  Watertown

Dick’s Sporting Goods

21143 Salmon Run Loop West

Watertown  NY  13601

 

#159  Plattsburgh

Dick’s Sporting Goods

60 Smithfield Blvd

Plattsburgh  NY  12901

 

#160  North Attleboro

Dick’s Sporting Goods

1360 South Washington Street

North Attleboro  MA  02760

 

#161  Warwick

Dick’s Sporting Goods

1350 East Bald Hill Road

Warwick  RI 02886

 

#162  Millbury

Dick’s Sporting Goods

70 Worchester Providence Turnpike  |  Suite #200

Millbury  MA  01527

 

#163  Smithfield

Dick’s Sporting Goods

371 Putnam Pike  |  Suite 300

Smithfield  RI  02917

 

#164  Glens Falls  |  Opens July 2004

Dick’s Sporting Goods

578 Aviation Road, Space D-103

Queensbury  NY  12804

 

#165  Portland

Dick’s Sporting Goods

385 Gorham Road

South Portland  ME  04106

 

--------------------------------------------------------------------------------


 

#171  Allentown

Dick’s Sporting Goods

2631 MacArthur Road

Whitehall  PA  18052

 

#173  Fields Ertel

Dick’s Sporting Goods

5700 Deerfield Boulevard

Mason  OH  45040

 

#174  Niles

Dick’s Sporting Goods

5809 Youngstown - Warren Road

Niles  OH  44446

 

#179  Springfield  |  Opens July 2004

Dick’s Sporting Goods

2501 W. Wabash Avenue

Springfield, IL  32701

 

#180  Avon

Dick’s Sporting Goods

10375 East US Highway 36

Avon  IN  46123

 

#181  Greenwood

Dick’s Sporting Goods

1251 US 31 North

Greenwood  IN  46142

 

#182  Castleton

Dick’s Sporting Goods

5470 East 82nd St

Indianapolis  IN  46250

 

#185  Plainville

Dick’s Sporting Goods

280 New Britain Avenue

Plainville  CT  06062

 

#190 Spartanburg

Dick’s Sporting Goods

205 West Blackstock Road | Suite 960

Spartanburg  SC  29301

 

--------------------------------------------------------------------------------


 

#191  Myrtle Beach

Dick’s Sporting Goods

600 Coastal Grand Circle

Myrtle Beach  SC  29577

 

#198  Fayetteville

Dick’s Sporting Goods

2051 Skibo Road

Fayetteville  NC  28314

 

#200  University

Dick’s Sporting Goods

8809 JW Clay Blvd | University Mall Charlotte

University NC 28262

 

#201  Cary

Dick’s Sporting Goods

401 Crossroads Blvd.

Cary  NC  27511

 

#202  Wilmington

Dick’s Sporting Goods

816 South College Road

Wilmington  NC  28403

 

#203  Hickory

Dick’s Sporting Goods

1860 Catawba Valley Blvd SE

Hickory  NC  28602

 

#204  Columbia

Dick’s Sporting Goods

1110 Bower Parkway

Columbia  SC  29212

 

#205  Asheville

Dick’s Sporting Goods

107 A River Hills Road

Asheville  NC  28805

 

#206  Greensboro

Dick’s Sporting Goods

1208-A Bridford Parkway

Greensboro  NC  27407

 

--------------------------------------------------------------------------------


 

#207  Durham

Dick’s Sporting Goods

5422 New Hope Commons Dr

Durham  NC  27707

 

#208  Tarrymore

Dick’s Sporting Goods

3901 Capital Blvd | Suite 151

Raleigh  NC  27604

 

#208  NE Raleigh  |  Opens July 2004

Dick’s Sporting Goods

3630 Summer Blvd.

Raleigh  NC  27616

 

#209  Raleigh

Dick’s Sporting Goods

8021 Brier Creek Parkway | Suite 100

Raleigh  NC  27613

 

#211  Huntsville

Dick’s Sporting Goods

6275 University Drive | Suite 16

Huntsville  AL  35806

 

#212  Florence  AL

Dick’s Sporting Goods

376 Cox Creek Parkway

Florence  AL  35630

 

#213  Matthews

Dick’s Sporting Goods

10530 NE Parkway  |  Suite J

Matthews  NC 28105

 

#214  Pineville

Dick’s Sporting Goods

9600 Pineville-Matthews Road

Pineville  NC  28134

 

#215  Huntersville

Dick’s Sporting Goods

8825 Townley Road

Huntersville  NC  28078

 

--------------------------------------------------------------------------------


 

#216  Mooresville

Dick’s Sporting Goods

590 J River Highway

Mooresville  NC  28117

 

#217  Garner

Dick’s Sporting Goods

145 Shenstone Blvd.

Garner  NC  27529

 

#233  Steubenville  |  Opens July 2004

Dick’s Sporting Goods

100 Mall Drive

Steubenville  OH  43953

 

#228  Ft Wayne  |  Opens September 2004

Dick’s Sporting Goods

256 - 309 Coliseum Blvd

Fort Wayne  IN  46805

 

#229 Pottstown  |  Opens September 2004

Dick’s Sporting Goods

Route 724 & Route 100

Pottstown  PA  19465

 

·      The following sets forth any corporate, fictitious or trade name used by
Dick’s Entities during the prior five (5) years:

 

Dick’s Sporting Goods, Inc.

Dick’s Clothing & Sporting Goods

American Sports Licensing, Inc.

Dick’s Asset Management

DSG of Virginia, LLC

Diamondbacks Acquisition Inc.

 

--------------------------------------------------------------------------------


 

·                  The following sets forth the current location of each of
Galyan’s Entities’ executive offices, principal place of business, corporate
offices, all warehouses and premises within which any Collateral is stored or
located, and the locations of all of their records concerning the Collateral:

 

Executive Offices, principal place of business and corporate office locations
(each location is leased unless otherwise indicated):

 

Administrative Offices:

 

Galyan’s Trading Company, Inc. (owned)

One Galyans Parkway

Plainfield, IN  46168

 

Galyan’s of Virginia, Inc.

CT Corporation

4701 Cox Rd. Suite 301

Glen Allen, VA 23060 (Registered Address)

and

One Galyans Parkway

Plainfield, IN  46168 (Corporate Address)

 

Galyan’s Nevada, Inc.

3993 Howard Hughes Parkway, Suite 250

Las Vegas, NV 89109

 

Warehouses:

 

Galyan’s Trading Company, Inc.

655 South Perry Road

Plainfield, IN  46168 (Distribution Center)

 

Galyan’s Trading Company, Inc.

3700 Parkway Lane P

Hilliard, OH  43026

 

Galyan’s Trading Company, Inc.

9817 Lackman Road

Lenexa, KS  66129

 

Galyan’s Trading Company, Inc.

2995 Lone Oak Circle, Ste 7

Eagan, MN  55121

 

--------------------------------------------------------------------------------


 

Galyan’s Trading Company, Inc.

44970 Falcon Place, Ste 400

Sterling, VA  20166

 

Galyan’s Trading Company, Inc.

3535 Peachtree Road

Atlanta, GA  30326

(onsite at Store # 18.)

 

Galyan’s Trading Company, Inc.

11660 Lilburn Park Road

Maryland Heights, MO  63141

 

Stores:

 

Store
Number

 

Street Address

 

City

 

State

 

Zip

 

51

 

4401 Creekside Ave

 

Hoover

 

AL

 

35244

 

66

 

7313 West Alaska Drive

 

Lakewood

 

CO

 

80226

 

48

 

4621 Columbus St, Suite 100

 

Virginia Beach

 

VA

 

23462

 

65

 

1700 Deming Way Suite 100

 

Middleton

 

WI

 

53562

 

56

 

1900 Tower Drive

 

Glenview

 

IL

 

60025

 

54

 

One Orland Park Place, Suite #1

 

Orland Park

 

IL

 

60462

 

43

 

5205 West War Memorial Drive

 

Peoria

 

IL

 

61615

 

60

 

733 Loews Blvd

 

Greenwood

 

IN

 

46142

 

69

 

7609 S. Shelby Street

 

Indianapolis

 

IN

 

46227

 

49

 

9901 Nicholas Street

 

Omaha

 

NE

 

68114

 

50

 

366 Woodbridge Center Drive

 

Woodbridge

 

NJ

 

07095

 

64

 

Roosevelt Field Mall, 630 Old Country Road

 

Garden City

 

NY

 

11530

 

34

 

24545 Cedar Road

 

Lyndhurst

 

OH

 

44124

 

47

 

9204 Stony Point Parkway

 

Richmond

 

VA

 

23235

 

31

 

3133 Cinema Point

 

Colorado Springs

 

CO

 

80922

 

36

 

8435 Park Meadows Center

 

Littleton

 

CO

 

80124

 

42

 

618 Commons Drive

 

Geneva

 

IL

 

60134

 

37

 

Village Crossing Mall, 5601 Touhy Avenue

 

Niles

 

IL

 

60714

 

35

 

96 Commonwealth Ave

 

Danvers

 

MA

 

01923

 

38

 

1982 W Grandriver Ave, Suite 310

 

Okemos

 

MI

 

48864

 

52

 

200 West County Center

 

Des Peres

 

MO

 

63131

 

40

 

1308 West Sunset Road

 

Henderson

 

NV

 

89014

 

24

 

3891 South Cooper St

 

Arlington

 

TX

 

76015

 

25

 

7900 Shelbyville Road

 

Louisville

 

KY

 

40222

 

32

 

44225 12 Mile Road

 

Novi

 

MI

 

48377

 

27

 

305 Miracle Mile Drive

 

Rochester

 

NY

 

14623

 

21

 

2611 Preston Road

 

Frisco

 

TX

 

75034

 

29

 

41 South Rio Grande

 

Salt Lake City

 

UT

 

84101

 

23

 

31 West Flatirons Circle

 

Broomfield

 

CO

 

80021

 

20

 

3660 Rivertown Parkway

 

Grandville

 

MI

 

49418

 

 

--------------------------------------------------------------------------------


 

22

 

2 Walden Galleria

 

Buffalo

 

NY

 

14225

 

18

 

3535 Peach Tree Road

 

Atlanta

 

GA

 

30326

 

19

 

3333 Buford Drive

 

Buford

 

GA

 

30519

 

17

 

691 Ernest W Barrett Parkway NW

 

Kennesaw

 

GA

 

30144

 

15

 

810 E. Butterfield Road

 

Lombard

 

IL

 

60148

 

12

 

601 N. Martingale, Suite 195

 

Schaumburg

 

IL

 

60173

 

16

 

6020 E. 82nd Street

 

Indianapolis

 

IN

 

46250

 

14

 

2 Grand Corner Avenue

 

Gaithersburg

 

MD

 

20878

 

13

 

12501 Fairlakes Circle

 

Fairfax

 

VA

 

22033

 

11

 

1700 W. 78th Street

 

Richfield

 

MN

 

55423

 

10

 

3700 Easton Market

 

Columbus

 

OH

 

43219

 

8

 

11801 Nall Avenue

 

Leawood

 

KS

 

66211

 

9

 

11260 Wayzata Blvd

 

Minnetonka

 

MN

 

55305

 

7

 

8292 Tamarack Village

 

Woodbury

 

MN

 

55125

 

6

 

2003 E Greyhound Pass

 

Carmel

 

IN

 

46033

 

5

 

6111 Sawmill Road

 

Dublin

 

OH

 

43017

 

4

 

5210 Pike Plaza Road

 

Indianapolis

 

IN

 

46254

 

1

 

2382 E Main Street

 

Plainfield

 

IN

 

46168

 

26

 

650 Trotter’s Way

 

Freehold

 

NJ

 

07728

 

68

 

200 Great Northern Mall

 

North Olmsted

 

OH

 

44070

 

71

 

4325 Barclay Downs Road

 

Charlotte

 

NC

 

28209

 

75

 

6030 West 86th Street

 

Indianapolis

 

IN

 

46278

 

76

 

1816 Randall Road

 

Algonquin

 

IL

 

60102

 

 

·      The following sets forth any corporate, fictitious or trade name used
Galyan’s and its Subsidiaries during the prior five (5) years:

 

Galyan’s Trading Company, Inc.

Galyan’s of Virginia, Inc.

Galyan’s Nevada, Inc.

Galyan’s Sports and Outdoor Adventure

Galyan’s

Galyan’s Sports and Outdoor

Galyans Sports and Outdoor

 

--------------------------------------------------------------------------------


 

Schedule 3.3

Corporate Power; Authorization; Enforceable Obligations.

 

1.             With the exception of possible landlord waivers/consents with
respect to properties leased by the Galyan’s Entities that are not obtained
prior to the Closing Date, and except as set forth in Section 4.1.7 to the
Company Disclosure Letter attached hereto, there are no instances where the
execution, delivery and performance by the Loan Parties of the Loan Documents
will result in the creation or imposition of any Lien upon any of the property
of Dick’s or any of its Subsidiaries other than those in favor of Agent or
Lenders.

 

2.             The following sets forth certain material consents or approvals
of any governmental authority or any other person that will not have been duly
obtained, made or complied with prior to the Closing Date by the Loan Parties:

 

(a)                                  Acceptance of Form FRU-1 by the Lenders and
Form FR G-3 by Agent;

(b)                                 Certain Federal, State and local permits or
approvals relating to the sale of firearms;

(c)                                  Filing of Schedule TO documents with the
Securities and Exchange Commission (the “SEC”), relating to the Merger;

(d)                                 Filings associated with Galyan’s delisting
requirements, which include filing a Form 15 with the SEC and applicable notices
with Nasdaq;

(e)                                  Items set forth in Section 4.1.8 of the
Company Disclosure Letter attached hereto; and

(f)                                    the landlord waivers and lease consents
covered in Item 1 above of this Schedule 3.3.

 

--------------------------------------------------------------------------------


 

Schedule 3.4

Financial Statements.

 

Financial Statements:

 

The following Financial Statements are attached to this Schedule 3.4:

 

·                  The audited consolidated balance sheets at January 31, 2004
and February 1, 2003 and the related statements of income and cash flows of each
Loan Party for the fiscal years then ended, certified by Deloitte & Touche LLP.
[Please see the financial statements included in the Dick’s Sporting Goods, Inc.
Form 10-K for the fiscal year ended January 31, 2004, filed April 8, 2004, File
No. 001-31463]

 

·                  The unaudited balance sheet(s) at May 1, 2004 and the related
statement(s) of income and cash flows of each Loan Party for the one Fiscal
Quarter then ended. [Please see the financial statements included in the Dick’s
Sporting Goods, Inc. Form 10-Q for the period ended May 1, 2004, filed May 19,
2004, File No. 001-31463]

 

·                  The audited consolidated balance sheets at January 31, 2004
and February 1, 2003 and the related statements of income and cash flows of
Galyan’s and its Subsidiaries for the Fiscal Years then ended, certified by
Deloitte & Touche LLP. [Please see the financial statements included in the
Galyan’s Trading Company, Inc. Form 10-K for the fiscal year ended January 31,
2004, filed April 14, 2004, File No. 000-32911]

 

·                  The unaudited consolidated balance sheet(s) at May 1, 2004
and the related statement(s) of income and cash flows of Galyan’s and its
Subsidiaries, in each case for the one (1) Fiscal Quarter then ended. [Please
see the financial statements included in the Galyan’s Trading Company, Inc.
Form 10-Q for the period ended May 1, 2004, filed June 8, 2004, File
No. 000-32911]

 

·

 

Closing Date Projections:

 

Attached.

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
Borrowing Availability Under Tender Offer Scenarios

 

Scenario 1:  Greater than 90% Galyan’s Shares Tendered - “Short Form”

 

·                  Merger closes shortly after the closing of the tender offer
with greater than 90% of Galyan’s shares tendered for sale

 

·                  With shareholders representing 55% of the stock already
committing to tender and Galyan’s stock trading at $16.68, just below the $16.75
tender, expectation is that the probability of a “short form” merger is very
high

 

·                  Galyan’s assets become part of the borrowing base beginning
at the end of July.

 

·                  Based on projections, excess borrowing availability, assuming
constant advance rate of 70% and deducting letters of credit, reaches a minimum
of $125 million including suppressed availability at the end of November of this
year.

 

Uses of Funds

 

 

 

Galyan’s shares outstanding

 

17.4

 

Percentage of shares being tendered

 

100

%

Number of shares being tendered

 

17.4

 

Options converted

 

0.8

 

Total Shares

 

18.2

 

Purchase price per share

 

$

16.75

 

Purchase Price of Equity

 

304.9

 

Giants Debt Refinanced (As of 7/31/04)

 

45.4

 

Transaction fees and expenses

 

10.0

 

Other one-time closing costs

 

0.6

 

Total Uses of Funds

 

$

360.85

 

 

 

 

 

Sources of Funds

 

 

 

Excess Cash and Investments

 

$

175.00

 

Implied Bank Debt

 

$

185.85

 

 

 

$

360.85

 

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
Borrowing Availability Under Tender Offer Scenarios

 

Scenario 1:  Greater than 90% Galyan’s Shares Tendered - “Short Form”

 

 

 

FY 2004

 

 

 

Jul.

 

Aug.

 

Sep.

 

Oct.

 

Q3 Total

 

Nov.

 

Dec.

 

Jan.

 

2004 Total

 

2004 Total

 

Total Inventory (DKS + GLYN)

 

554.1

 

548.37

 

585.04

 

647.10

 

647.10

 

623.22

 

442.85

 

461.30

 

461.30

 

461.30

 

% Eligible

 

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

Advance Rate

 

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

Borrowing Base

 

349.08

 

345.48

 

368.58

 

407.87

 

407.87

 

392.83

 

278.99

 

290.62

 

290.82

 

290.62

 

Less: Outstanding letters of credit

 

15.70

 

38.00

 

22.00

 

13.00

 

13.00

 

16.00

 

16.00

 

17.00

 

17.00

 

17.00

 

Less: Rent Reserve ($1.5M DKS, $0.5M GLYN)

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

Availability under borrowing base

 

331.38

 

305.48

 

344.58.

 

392.87

 

392.87

 

374.83

 

260.99

 

271.62

 

271.62

 

271.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Starting Revolver Balance

 

 

 

$

185.10

 

$

142.12

 

$

158.45

 

$

185.10

 

$

273.10

 

$

287.06

 

$

113.37

 

$

273.10

 

$

185.10

 

Cash Flow

 

 

 

$

42.98

 

$

(16.33

)

$

(114.65

)

$

(88.00

)

$

6.04

 

$

153.68

 

$

(8.63

)

$

151.10

 

$

63.10

 

Ending Revolver Balance

 

$

185.10

 

$

142.12

 

$

158.45

 

$

273.10

 

$

273.10

 

$

267.06

 

$

113.37

 

$

122.00

 

$

122.00

 

$

122.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess availability under current $350M revolver (lesser of $350 or Borrowing
Base Availability)

 

$

146.28

 

$

163.38

 

$

188.13

 

$

76.90

 

$

76.90

 

$

82.94

 

$

147.82

 

$

149.82

 

$

149.82

 

$

149.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Borrowing base over revolver balance (determines interest rate)

 

$

146.28

 

$

163.36

 

$

186.13

 

$

119.57

 

$

119.57

 

$

107.57

 

$

147.82

 

$

149.82

 

$

149.82

 

$

149.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FY 2005

 

 

 

Feb.

 

Mar.

 

Apr.

 

Q1 total

 

May

 

Jun.

 

Jul.

 

Q2 total

 

Aug.

 

Sep.

 

Oct.

 

Q3 total

 

Nov.

 

Dec.

 

Jan.

 

Q4 total

 

2005
Total

 

Total Inventory (DKS + GLYN)

 

524.45

 

523.37

 

517.80

 

517.80

 

566.10

 

560.20

 

579.90

 

579.90

 

582.19

 

621.11

 

887.00

 

687.00

 

656.58

 

468.56

 

486.00

 

486.00

 

486.00

 

% Eligible

 

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

90

%

Advance Rate

 

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

70

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base

 

330.41

 

329.72

 

326.21

 

326.21

 

356.64

 

352.93

 

365.34

 

365.34

 

366.78

 

391.30

 

432.81

 

432.81

 

413.65

 

293.93

 

306.18

 

306.18

 

306.18

 

Less: Outstanding letters of credit

 

10.60

 

10.60

 

10.60

 

10.60

 

10.60

 

14.60

 

16.00

 

16.00

 

17.30

 

16.00

 

10.60

 

10.60

 

12.00

 

6.70

 

10.60

 

10.60

 

10.60

 

Less: Rent Reserve ($1.5M DKS, $0.5M GLYN)

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

2.00

 

Availability under borrowing base

 

317.81

 

317.12

 

313.61

 

313.61

 

$

344.04

 

336.33

 

347.34

 

347.34

 

347.48

 

373.30

 

420.21

 

420.21

 

399.65

 

285.23

 

293.58

 

293.58

 

293.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Starting Revolver Balance

 

$

122.00

 

$

128.14

 

$

130.03

 

$

122.00

 

$

131.40

 

$

181.73

 

$

126.22

 

$

131.40

 

$

143.61

 

$

114.40

 

$

125.50

 

$

143.61

 

$

203.41

 

$

196.09

 

$

10.01

 

$

203.41

 

$

122.00

 

Cash Flow

 

$

(6.14

)

$

(1.89

)

$

(1.37

)

$

(9.40

)

$

(50.33

)

$

55.51

 

$

(17.39

)

$

(12.21

)

$

29.21

 

$

(11.10

)

$

(77.91

)

$

(59.80

)

$

7.32

 

$

186.08

 

$

(10.50

)

$

182.90

 

$

101.49

 

Ending Revolver Balance

 

$

128.14

 

$

130.03

 

$

131.40

 

$

131.40

 

$

181.73

 

$

126.22

 

$

143.61

 

$

143.61

 

$

114.40

 

$

125.50

 

$

203.41

 

$

203.41

 

$

196.09

 

$

10.01

 

$

20.51

 

$

20.51

 

$

20.51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess availability under current $350M revolver (lesser of $350 or Borrowing
Base Availability)

 

$

189.66

 

$

187.09

 

$

182.21

 

$

182.21

 

$

162.31

 

$

210.11

 

$

203.73

 

$

203.73

 

$

233.07

 

$

224.50

 

$

146.59

 

$

146.59

 

$

153.91

 

$

275.22

 

$

273.07

 

$

273.07

 

$

273.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Borrowing base over revolver balance (determines interest rate)

 

$

189.88

 

$

187.09

 

$

182.21

 

$

182.21

 

$

162.31

 

$

210.11

 

$

203.73

 

$

203.73

 

$

233.07

 

$

247.80

 

$

216.80

 

$

218.80

 

$

203.55

 

$

275.22

 

$

273.07

 

$

273.07

 

$

273.07

 

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
Borrowing Availability Under Tender Offer Scenarios

 

Scenario 2: Less than 90% Galyan’s Shares Tendered - “Long Form”

 

·                  Tender closes with Dick’s owning less than 90% of Galyan’s. 
Merger closes approximately 60 days later, as Indiana law requires shareholder
meeting and approval to vote on the merger if less than 90% of the shares are
tendered.

 

·                  With shareholders representing 55% of the stock already
committing to tender and Galyan’s stock trading at $16.68, just below the $16.75
tender, expectation is that the probability of getting less than 90% tendered is
very small.

 

·                  Until the merger closes,

 

·                  Galyan’s stock remains outstanding and traded, although
Dick’s will own the majority of the stock.

 

·                  Galyan’s assets are not available to be used as collateral
for the revolver.

 

·                  In this event, the borrowing base would be limited to just
the assets of Dick’s and include assets of Galyan’s indirectly through an
intercompany loan from Dick’s to Galyan’s.  At closing, Galyan’s revolver of $45
million would be paid off.  The note and underlying lien would pass to the
revolver group resulting in $45 million of collateral value.

 

·                  Excess availability projections include a one-time, seasonal
increase in the advance rate limited to the lesser of (i) 80% of eligible
inventory at cost or (ii) 95% NOLV of eligible inventory.  This increase would
be for 2 months and would be limited to this year only, not for the life of the
facility.

 

·                  Based on projections, the low point in excess availability,
assuming the above increase in advance rate and reducing for outstanding letters
of credit, would be approximately $85 million including the intercompany
loan/lien.

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
Borrowing Availability Under Tender Offer Scenarios

 

Scenario 2: Less than 90% Galyan’s Shares Tendered - “Long Form”

 

Uses of Funds

 

 

 

Galyan’s shares outstanding

 

17.4

 

Percentage of shares being tendered

 

89

%

Number of shares being tendered

 

15.5

 

Options converted

 

0.8

 

Total Shares

 

 

16.3

 

Purchase price per share

 

$

16.75

 

Purchase Price of Equity

 

272.8

 

Giants Debt Refinanced (As of 7/31/04)

 

45.4

 

Transaction fees and expenses

 

10.0

 

Other one-time closing costs

 

0.6

 

Total Uses of Funds

 

 

$

328.79

 

 

 

 

 

Sources of Funds

 

 

 

Excess Cash and Investments

 

$

175.00

 

Implied Bank Debt

 

$

153.79

 

 

 

$

328.79

 

 

--------------------------------------------------------------------------------


 

Schedule 3.5

Material Adverse Change.

 

None.

Schedule 3.6

Ownership of Property; Liens.

 

·                  Schedule 3.2 above sets forth a list of the real property
owned, leased, or used in its business by the Dick’s Entities.

 

·                  See Section 4.1.15 to the Company Disclosure Letter
(including Attachment A thereto) attached hereto, which sets forth a list of the
real property owned, leased, or used in its business by the Galyan’s Entities.

 

·                  Other than as set forth in Section 4.1.15 to the Company
Disclosure Letter (including Attachment A thereto) attached hereto, none of the
Galyan’s Entities owns, holds, is obligated under or a party to, any option,
right of first refusal or any other contractual right to purchase, acquire,
sell, assign or dispose of any real property owned or leased by such party.

 

Schedule 3.8

Labor Matters.

 

The following sets forth the Loan Parties’ obligations under any collective
bargaining agreement, management agreement or employment agreement, each of
which have been previously provided to Agent:

 

·                  Offer Letter between the Borrower and William R. Newlin,
Chief Administrative Officer and Executive Vice President.

 

·                  Employment Agreement between Galyan’s and David M. Pritchett
as Senior Vice President — Store Operations, dated as of March 28, 2004.

 

·                  Employment Agreement between Galyan’s and Galen R. Erickson
as Senior Vice President — Logistics, dated as of March 28, 2004.

 

·                  Employment Agreement between Galyan’s and Paul C. Wagner as
Senior Vice President, Chief Information Officer, dated as of March 28, 2004.

 

·                  Employment Agreement between Galyan’s and Edward J. Brett as
Senior Vice President — Human Resources, dated as of January 20, 2004.

 

·                  Employment Agreement between Galyan’s and Lindsay J. Rice as
Senior Vice President, General Merchandise Manager, dated December 12, 2003.

 

·                  Employment Agreement between Galyan’s and Jeffrey R. Brown as
Senior Vice President, General Merchandise Manager, dated December 12, 2003.

 

·                  Employment Agreement between Galyan’s and C. David Zoba as
General Counsel, Secretary and Executive Vice President, dated October 1, 2003.

 

·                  Employment Agreement between Galyan’s and Edwin J. Holman as
President and Chief Operating Officer, dated as of August 29, 2003.

 

--------------------------------------------------------------------------------


 

·                  Employment Agreement between Galyan’s and Richard Leto as
President and Chief Merchandising Officer, dated May 1, 2004.

 

·                  Employment Agreement between Galyan’s and Robert B. Mang as
Chief Executive Officer and Chairman, dated as of July 1, 2003.

 

·                  Cash severance payments in an amount equal to approximately
$2,110,000 pursuant to various letter agreements with approximately 37 vice
presidents and buyers.

 

Schedule 3.9

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.

 

Dick’s Sporting Goods, Inc. subsidiaries:

 

·                  American Sports Licensing, Inc. (wholly-owned).  American
Sports Licensing, Inc. does not have any subsidiaries

·                  DSG of Virginia, LLC (wholly-owned).  DSG of Virginia, LLC
does not have any subsidiaries.

·                  Diamondbacks Acquisition Inc. does not have any subsidiaries.

 

Galyan’s Trading Company, Inc. subsidiaries:

 

·                  Galyan’s of Virginia, Inc. (wholly-owned).  Galyan’s of
Virginia, Inc. does not have any subsidiaries.

·                  Galyan’s Nevada, Inc. (wholly-owned).  Galyan’s Nevada, Inc.
does not have any subsidiaries.

 

Joint Ventures/Partnerships

 

·                  The Stack Family are Affiliates of the Loan Parties as of the
Closing Date.

 

·                  The following sets forth all outstanding Stock of each Loan
Party (other than Borrower and Galyan’s) and the percentage of ownership and
voting interests of the owners:

 

Loan Party

 

Total
Ownership
Units
Outstanding

 

Security

 

Owner

 

Percentage
Interest
Owned

 

American Sports Licensing, Inc.

 

1000

 

Common Stock

 

Dick’s Sporting Goods, Inc.

 

100

%

DSG of Virginia, LLC

 

all

 

Membership Interests

 

Dick’s Sporting Goods, Inc.

 

100

%

Diamondbacks Acquisition Inc.

 

100

 

Common Stock

 

Dick’s Sporting Goods, Inc.

 

100

%

Galyan’s of Virginia, Inc.

 

100

 

Common Stock

 

Galyan’s Trading Company, Inc.

 

100

%

Galyan’s Nevada, Inc.

 

100

 

Common Stock

 

Galyan’s Trading Company, Inc.

 

100

%

 

·                  The following sets forth all Indebtedness of each Loan Party
as of the Closing Date:

 

--------------------------------------------------------------------------------


 

DICK’S ENTITIES

 

 

 

 

 

 

 

Jun

 

DESCRIPTION

 

 

 

 

 

04

 

 

 

 

 

 

 

 

 

Subordinated Debt

 

 

 

BALANCE

 

270,813.49

 

RJ STACK (father)

 

 

 

CURRENT

 

140,350.34

 

Mo payment

 

13,774.59

 

LONG TERM

 

130,463.15

 

Interest rate

 

0.12

 

 

 

 

 

Last payment due

 

5/1/2006

 

 

 

 

 

Term

 

20yr

 

 

 

 

 

 

 

 

 

 

 

 

 

Captial Lease - RJ Stack (father)

 

 

 

BALANCE

 

2,180,145.97

 

Mo payment

 

20,000.00

 

CURRENT

 

62,464.85

 

Nominal Interest rate

 

0.0825

 

LONG TERM

 

2,117,681.12

 

Effective Interest rate

 

0.0857

 

 

 

 

 

Last payment due

 

5/1/1921

 

 

 

 

 

Term

 

35yr

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Related Party Balance

 

 

 

 

 

2,450,959.46

 

Total Current Related Party

 

 

 

 

 

202,815.19

 

Total Long Term Related Party

 

 

 

 

 

2,248,144.27

 

 

 

 

 

 

 

 

 

Convertible Notes

 

 

 

 

 

 

 

Initial Balance

 

172,500,000.00

 

BALANCE

 

172,500,000.00

 

Interest rate

 

2.375

%

CURRENT

 

 

 

Last payment due

 

2024

 

LONG TERM

 

172,500,000.00

 

 

 

 

 

 

 

 

 

Oracle Licenses

 

 

 

BALANCE

 

486,294.38

 

Quarterly payment

 

72,275.00

 

CURRENT

 

272,797.95

 

Interest rate

 

1.23

%

LONG TERM

 

213,496.43

 

Last payment due

 

1/1/2006

 

 

 

 

 

Term

 

3 yr

 

 

 

 

 

 

 

 

 

 

 

 

 

New Bldg St Loan

 

 

 

BALANCE

 

817647.29

 

Mo payment

 

6,097.68

 

CURRENT

 

41216.42

 

Interest rate

 

4.00

%

LONG TERM

 

776,430.87

 

Last payment due

 

5/1/2019

 

 

 

 

 

Term

 

20yr

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Nonrelated Party Balance

 

 

 

 

 

173,803,941.67

 

Total Current Nonrelated Party Debt

 

 

 

 

 

314,014.37

 

Total Long Term Nonrelated Party Debt

 

 

 

 

 

173,489,927.30

 

 

 

 

 

 

 

 

 

Total Related, Nonrelated, & Recapitalization Debt

 

 

 

 

 

176,254,901.13

 

Total Current Related & Nonrelated Debt (203500-00056)

 

 

 

 

 

516,829.56

 

Total Long Term Debt (210100-00056)

 

 

 

 

 

175,738,071.57

 

 

--------------------------------------------------------------------------------


 

Galyan’s Entities

 

·                  Amended and Restated Credit Agreement with JP Morgan Chase
Bank, as Administrative Agent, dated as of April 25, 2003, which shall be paid
off with the proceeds of the Loan after the Closing Date.

 

·                  Building Loan Agreement with KeyBank, National Association as
Lender, dated as of May 25, 2001.

Building Loan Agreement with KeyBank, National Association as Lender, dated as
of October 29, 1999.

 

·                  Capital Lease Obligations in the amount of $158,428.82.

 

·                  Long term financing obligations in the amount of $11,667,988.

 

Schedule 3.11

Margin Regulations

 

Dick’s Entities own the following:

 

·                  776,900 shares of GSI Commerce

 

·                  100 shares of Canadian Tire Corp.

 

·                  100 shares of Foot Locker

 

·                  100 shares of Galyan’s Trading Company, Inc.

 

·                  150 shares of Hibbett Sporting Group

 

·                  150 shares of Sport Chalet

 

·                  145 shares of The Sports Authority, Inc.

 

Galyan’s Entities

 

None.

 

Schedule 3.12

Taxes

 

Dick’s Sporting Goods, Inc.

 

·                  The following sets forth those taxable years for which any of
the tax returns of each of Dick’s Entities are currently being audited by the
IRS or any other applicable Governmental Authority; any assessments or
threatened assessments in connection with such audit or otherwise currently
outstanding, and the execution or filing with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges:

 

--------------------------------------------------------------------------------


 

Current Income Tax Audits:

 

 

 

 

 

Preliminary

 

Jurisdiction

 

Status

 

Assessment

 

 

 

 

 

 

 

Pennsylvania 1998 — 2001

 

Assessment Appealed

 

$

1,202,357

 

Wisconsin 1999 — 2002

 

Assessment Appealed

 

$

80,044

 

Connecticut 1995 — 1999

 

Assessment Appealed

 

$

75,984

 

Maryland 2000 — 2002

 

Audit Pending

 

 

 

New Jersey 1999 — 2002

 

Audit Pending

 

 

 

Iowa 2002

 

Audit Pending

 

 

 

 

Current Sales Tax Audits:

 

 

 

 

 

Preliminary

 

Jurisdiction

 

Status

 

Assessment

 

 

 

 

 

 

 

Huntsville, Alabama 6/2001 - 5/2004

 

Audit Pending

 

 

 

 

·                 Borrower and American Sports Licensing, Inc. entered into a
tax sharing agreement, dated January 22, 1999, which sets forth the obligations
of American Sports Licensing, Inc. under the consolidated reporting rules of the
Internal Revenue Code of 1986, and to provide for payment by American Sports
Licensing, inc. of all such tax liability properly allocated to it.

 

Galyan’s

 

·                  See Section 4.1.21 to the Company Disclosure Letter attached
hereto.

 

·                  Galyan’s, Galyan’s of Virginia, Inc. and Galyan’s
Nevada, Inc. entered into an Amended and Restated Tax Sharing Agreement, dated
as of December 30, 2002, which sets forth the obligations of Galyan’s of
Virginia, Inc. and Galyan’s Nevada, Inc. under the consolidated reporting
rules of the Internal Revenue Code of 1986.

 

Schedule 3.13

ERISA.

 

·                  The following Plans are maintained or contributed to by
Dick’s Entities and all Qualified Plans, unfunded Pension Plans, or Welfare
Plans maintained or contributed to by any ERISA Affiliate:

 

·  Associate Health Plan (Group Health, Dental, Vision)

 

·  Section 125 Cafeteria Plan (Pre-tax Premium Plan)

 

·  Group Insurance Plan (Life, AD&D, STD, LTD)

 

·  401(k) Smart Savings Plan

 

·  Starbridge (Group Health & Accident, Group Dental)

 

·                  Dick’s received an IRS determination letter on July 22, 2003
regarding the qualified status under IRC Section 401 of its 401(k) Smart Savings
Plan.

 

·                  The information set forth in Schedule 4.1.13 to the Company
Disclosure Letter attached hereto lists those Plans maintained or contributed to
by the Galyan’s Entities and all Qualified Plans, unfunded Pension Plans, or
Welfare Plans maintained or contributed to by any ERISA Affiliate.

 

--------------------------------------------------------------------------------


 

Schedule 3.14

No Litigation.

 

None.

Schedule 3.15

Brokers.

 

None.

 

Schedule 3.16

Intellectual Property

 

Attached is a list of all Intellectual Property that is necessary to continue to
conduct the Loan Parties’ businesses, together with United States Patent and
Trademark Office application or registration numbers, where applicable.

 

--------------------------------------------------------------------------------


 

DICK’S SPORTING GOODS, INC.

 

INTELLECTUAL PROPERTY STATUS REPORT

 

AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US PATENT
NO

 

PATENT
DATE

 

INVENTOR(S)

 

TITLE OF INVENTION

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

10/167,779

 

06/10/02

 

0,000,000

 

00/00100

 

TODD A BROWN

 

CARPETED FLOOR TENT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

10/167,762

 

06/10/02

 

6,745,788

 

06/08/04

 

TODD A BROWN

 

TENT WITH A PET ENTRANCE

 

PATENTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

29/167,929

 

09/24/02

 

D476,405

 

06/24/03

 

DOUGLAS J DUNLAP

 

PORTABLE OUTDOOR FIREPLACE (DESIGN)

 

PATENTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

29/170,688

 

11/12/02

 

0,000,000

 

00/00/00

 

JOHN K PAGE

 

GOLF BAG DEVICE (DESIGN)

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

10/366,631

 

03/12/03

 

0,000,000

 

00/00/00

 

DAMIAN A SZWALEK

 

SOCCER TRAINING SYSTEM

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

10/751,804

 

01/05/04

 

0,000,000

 

00/00/00

 

DOUGLAS J DUNLAP

 

TENT SYSTEM

 

PENDING

 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

73/727,422

 

05/09/88

 

1,534,790

 

04/11/89

 

AMERICAN SPORTS LICENSING

 

DICK’S CLOTHING & SPORTING GOODS & DESIGN

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

73/727,423

 

05/09/88

 

1,557,325

 

09/19189

 

AMERICAN SPORTS LICENSING

 

DICK’S CLOTHING S SPORTING GOODS

 

MAINTAINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

74/464,457

 

12/01/93

 

1,972,129

 

05/07/96

 

AMERICAN SPORTS LICENSING

 

NORTHEAST OUTFITTERS & DESIGN

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

74/540,666

 

06/21/94

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

OUTDOOR DEPARTMENT STORE

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

74/540,682

 

06/21/94

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FITNESS GEAR

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

74/541,544

 

06/21/94

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

H.E.O. & DESIGN

 

FILE CLOSED AT CLIENT’S REQUEST

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

74/541,545

 

06/21/94

 

2,030,642

 

01/14/97

 

AMERICAN SPORTS LICENSING

 

NORTHEAST OUTFITTERS & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

74/732,813

 

09/22/95

 

2,559,007

 

04/09/02

 

AMERICAN SPORTS LICENSING

 

BOY & SOLE & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

75/055,490

 

02/09/96

 

2,763,029

 

09/16/03

 

AMERICAN SPORTS LICENSING

 

DICK’S CLOTHING & SPORTING GOODS & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

75/055,898

 

02/09/96

 

2,110,346

 

11/04/97

 

AMERICAN SPORTS LICENSING

 

RIGHT PRICE PROMISE

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

 

75/060,084

 

02/20/96

 

2,022,258

 

12/10/96

 

AMERICAN SPORTS LICENSING

 

GOT THAT LOW PRICE THING WORKING & DESIGN

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

 

75/091,013

 

04/19/96

 

2,145,693

 

03/24/98

 

AMERICAN SPORTS LICENSING

 

FITNESS GEAR & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

 

75/094,815

 

04/26/96

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WE’LL SUPPLY THE STUFF, YOU SUPPLY THE DREAM

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

 

75/102,768

 

05/13/96

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FRESHWATER & LOGO WITH COLORS

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

 

75/102,769

 

05/13/96

 

2,191,733

 

09/29/98

 

AMERICAN SPORTS LICENSING

 

NEO NORTHEAST OUTFITTERS & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

 

75/102,770

 

.05/13/96

 

2,092,843

 

09/02/97

 

AMERICAN SPORTS LICENSING

 

RIGHT STUFF, RIGHT PRICE & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

 

75/102,771

 

05/13/96

 

2,047,833

 

03/25/97

 

AMERICAN SPORTS LICENSING

 

ADIRONDACK TRADING CO & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.

 

75/148,071

 

08/12/96

 

2,736,909

 

07/15/03

 

AMERICAN SPORTS LICENSING

 

WE LOVE SPORTS AS MUCH AS YOU DO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

 

751368,611

 

10/06/97

 

2,847,588

 

06/01/04

 

AMERICAN SPORTS LICENSING

 

SPORTS SCENE & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20.

 

75/501,510

 

06/12/98.

 

0,000,000

 

00(00/00

 

AMERICAN SPORTS LICENSING

 

DICK’S SPORTING GOODS & DESIGN

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

 

75/520,819

 

07/17/98

 

2,764,498

 

09/16/03

 

AMERICAN SPORTS LICENSING

 

GET INVOLVED & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.

 

75/520,820

 

07/17/98

 

2,664,930

 

12/24/02

 

AMERICAN SPORTS LICENSING

 

GET INVOLVED

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.

 

75/568,550

 

10/13/98

 

2,384,046

 

09/05/00

 

AMERICAN SPORT LICENSING

 

STONE HILL

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24.

 

75/626,959

 

01/25/99

 

2,559,313

 

04/09/02

 

AMERICAN SPORTS LICENSING

 

THE ULTIMATE ONLINE SPORTING GOODS STORE

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.

 

75/631,374

 

02/01/99

 

2,635,791

 

10/15/02

 

AMERICAN SPORTS LICENSING

 

DSGSPORTS.COM & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26.

 

75/631,600

 

02/01/99

 

2,621,710

 

09/17/02

 

AMERICAN SPORTS LICENSING

 

DICKSSPORTS.COM & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27.

 

75/631,601

 

02/01/99

 

2,621,711

 

09/17/02

 

AMERICAN SPORTS LICENSING

 

DICKSSPORTINGGOODS.COM & LOGO

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.

 

75/656,351

 

03/11/99

 

2,640,041

 

10/22/02

 

AMERICAN SPORTS LICENSING

 

DICKS

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29.

 

75/658,352

 

03/11/99

 

2,559,355

 

04/09/02

 

AMERICAN SPORTS LICENSING

 

DICK’S

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30.

 

75/658,353

 

03/11/99

 

2,643,282

 

10/29/02

 

AMERICAN SPORTS LICENSING

 

DICKS.COM

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31.

 

75/658,354

 

03/11/99

 

2,643,283

 

10/29/02

 

AMERICAN SPORTS LICENSING

 

DICK’S.COM

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32.

 

75/703,801

 

05/12/99

 

2,681,517

 

01/28/03

 

AMERICAN SPORTS LICENSING

 

DSPORTS.COM

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.

 

75/704,127

 

05/12/9’7

 

2,449,905

 

05/08/01

 

AMERICAN SPORTS LICENSING

 

DSPORTS

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34.

 

75/725,726

 

D6/09/99

 

2,556,622

 

04/02/02

 

AMERICAN SPORTS LICENSING

 

ONE CLICK AHD YOU’RE IN THE GAME

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35.

 

75/728,683*

 

06/15/99

 

0,000,000,

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ESPORT.COM

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36.

 

75/728,731*

 

06/15/99

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ESPORT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37.

 

75/799,226

 

09/15/99

 

2,360,386

 

06/20/00

 

AMERICAN SPORTS LICENSING

 

SEIZE THE D

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.

 

75/820,705

 

10/12/99

 

2,592,243

 

07/09/02

 

AMERICAN SPORTS LICENSING

 

POWER BOLT

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39.

 

75/911,198*

 

02/04/00

 

2,476,834

 

D8/01/01

 

AMERICAN SPORTS LICENSING

 

THE ULTIMATE ONLINE SPORTING GOODS STORE

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40.

 

76/052,261

 

05/19/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

YOU CAN’T PLAY WITHOUT THE SHOES

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41.

 

76/052,262

 

05/19/00

 

0,000,000

 

00/00/D0

 

AMERICAN SPORTS LICENSING

 

YOU GOT TO HAVE THE SHOES

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42.

 

76/052,263

 

05/19/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

PLAY TOR FREE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.

 

76/066,562

 

06/08/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DSX

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44.

 

76/081,071*

 

07/03/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DTV

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45.

 

76/081,872

 

06/30/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

D & DESIGN

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46.

 

76/081,911*

 

07/03/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

D

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.

 

76/081,912*

 

07/03/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DMA IL

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48.

 

76/082,067*

 

07/03/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DSPORTSTV

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49.

 

76/082,480*

 

07/03/00

 

2,759,395

 

09/02/03

 

AMERICAN SPORTS LICENSING

 

DSPORTS.COM & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50.

 

76/082,481*

 

07/03/00

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

SEIZE THE D

 

FILE CLOSED AT CLIENT’S REQUEST

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51.

 

76/085,496

 

07/03/00

 

2,753,585

 

08/19/03

 

AMERICAN SPORTS LICENSING

 

COMFORT ZONE

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52.

 

76/195,329

 

01/18/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

BASE CAMP

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53.

 

76/199,637

 

01/26/01

 

2,612,017

 

08/27/02

 

AMERICAN SPORTS LICENSING

 

AROUND THE WORLD SPORTS TOUR & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54.

 

76/199,638

 

01/26/01

 

2,657,071

 

12/03/02

 

AMERICAN SPORTS LICENSING

 

FITNESS GEAR & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55.

 

76/201,607

 

01/30/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FRESH WATER & DESIGN WITH COLORS

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56.

 

76/205,231

 

02/06/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

STONE HILL PRODUCTIONS

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57.

 

76/207,415

 

02/09/01

 

,0,000,000

 

OD/00/00

 

AMERICAN SPORTS LICENSING

 

STONE HILL PERFORMANCE

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58.

 

76/209,624

 

02/14/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

D-PRO

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59.

 

76/214,726

 

02/23/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ULTIMATE OVER-NIGHTER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60.

 

76/225,616

 

03/19/01

 

2,732,885

 

07/01/03

 

AMERICAN SPORTS LICENSING

 

ATIVA

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61.

 

76/255,113

 

05/11/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

HYDRO-PROOF

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62.

 

76/255,114

 

05/11/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

THE LODGE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63.

 

76/258,776

 

05/18/01

 

2,798,436

 

12/23/03

 

.AMERICAN SPORTS LICENSING

 

BLUE BREAKER

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64.

 

76/263,785

 

05/30/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ACTION ZONE GAMES

 

FILE CLOSED PER CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65.

 

76/265,261

 

06/01/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

HIGHLAND GAMES

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66.

 

76/291,497

 

07/30/01-

 

2,743,813

 

07/29/03

 

AMERICAN SPORTS LICENSING

 

DBX

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67.

 

76/304,366

 

08/27/01

 

2,725,492

 

06/10/03

 

AMERICAN SPORTS LICENSING

 

EVERY SEASON STARTS AT DICK’S

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68.

 

76/306,648

 

08/30/01

 

2,714,742

 

05/06/03

 

AMERICAN SPORTS LICENSING

 

AMERICAN SPORTS LICENSING

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

69.

 

76/334,100

 

11/06/01

 

2,848,163

 

06/01/04

 

AMERICAN SPORTS LICENSING

 

NORTHEAST OUTFITTERS

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70.

 

76/334,101

 

11/06/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FITNESS GEAR & DESIGN

 

FILE CLOSED AT CLIENT’S REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71.

 

76/334,102

 

11/06/01

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

THE BRAND FOR THE ACTIVE FEMALE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

72.

 

76/334,103

 

11/06/01

 

2,744,156

 

07/29/03

 

AMERICAN SPORTS LICENSING

 

DBX

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73.

 

76/334,104

 

11/06/01

 

0,000,000

 

OD/00/00

 

AMERICAN SPORTS LICENSING

 

ATIVA & DESIGN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

74.

 

76/361,565

 

01/23/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DOUGOUT AT DICK’S

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75.

 

76/361,566

 

01/23/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

HOOPTOWN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76.

 

76/394,613

 

04/10/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

CADET GOLF

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77.

 

76/394,614

 

04/10/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

CLUB HUGGER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78.

 

76/407,075

 

05/10/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

4/5

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

79.

 

76/407,317

 

05/13102

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ACUITY

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80.

 

76/407,318

 

05/13/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

KEY LARGO

 

FILE CLOSED AT CLIENT’S REQUEST

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81.

 

76/407,323

 

05/10/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

P/S

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

82.

 

76/407,324

 

05/10/02

 

0,000,000

 

DD/00/00

 

AMERICAN SPORTS LICENSING

 

7/8

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

83.

 

76/410,021

 

05/20/02

 

2,681,043

 

01/28/03

 

AMERICAN SPORTS LICENSING

 

CARPACK

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

84.

 

76/417,549

 

D6/03/02

 

2,717,349

 

05/20/03

 

AMERICAN SPORTS LICENSING

 

SCORECARD

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85.

 

76/428,108

 

06/27/D2

 

2,785,698

 

11/25/03

 

AMERICAN SPORTS LICENSING

 

HYDRO-DRI

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

86.

 

76/427,469

 

07/05/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

PRECISION IN MOTION

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

87.

 

76/434,405

 

07/24/02

 

2,855,566

 

06/22/04

 

AMERICAN SPORTS LICENSING

 

ACUITY & DESIGN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88.

 

76/436,069

 

07/31/02

 

0,000,000

 

00100/00

 

AMERICAN SPORTS LICENSING

 

POWER BUYS

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

89.

 

76/452,896

 

09/20/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

BALLISTIC

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

90.

 

76/459,390

 

10/15/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

MISCELLANEOUS DESIGN (5 BALLS)

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

91.

 

76/467,081

 

11/05/02

 

2,848,854

 

06/01/04

 

AMERICAN SPORTS LICENSING

 

RAVAGE (HELMETS}

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

92.

 

76/467,082

 

11/05/02

 

2,848,855

 

06/01/04

 

AMERICAN SPORTS LICENSING

 

ENGAGE (HELMETS)

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

93.

 

76/469,516

 

11/14/02

 

2,794,179

 

12/16/03

 

AMERICAN SPORTS LICENSING

 

GET READY

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

94.

 

76/471,777

 

11/25/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

VANQUISH

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95.

 

76/471,778

 

11/25/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DESTINY

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

96.

 

76/471,779

 

11/25/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

RESONANCE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97.

 

76/471,780

 

11/25/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

VENGENCE (BICYCLES & HELMETS)

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

98.

 

761471,781

 

11/23/02

 

2,848,895

 

06/0104

 

AMERICAN SPORTS LICENSING

 

ENGAGE (BICYCLES)

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

99.

 

76/471,782

 

11/25/02

 

2,848,896

 

06/01/04

 

AMERICAN SPORTS LICENSING

 

RAVAGE (BICYCLES)

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100.

 

76/473,765

 

12/03/02

 

0,000,000.

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

VENGEANCE (EXPANDED GOODS)

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

101.

 

76/473,766

 

12/03/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ILLUSION

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

102.

 

76/473,767

 

12/03/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WARP SPEED

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

103.

 

76/481,771

 

01/07/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ATIVA & DESIGN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

104.

 

76/483,544

 

01/16/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

THE HAIG

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

105.

 

76/483,545

 

01/16/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WALTER HAGEN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

106.

 

76/488,050

 

02/06/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ITS AN ATTITUDE, NOT AN AGE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

107.

 

76/496,781

 

03/05/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

YOUR FIRST LINE OF DEFENSE AGAINST WEATHER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

108.

 

76/496,782

 

03/05/03

 

0,000,00D

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

HYDROPROOFULTRA

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.

 

76/498,415

 

03/10/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

MOTION-FIT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110.

 

76/501,789

 

03/21/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

NORTHEAST OUTFITTERS WILDERNESS CANOE

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

111.

 

76/502,604

 

03/25/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WALTER HAGEN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.

 

76/506,329

 

04/07/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FOR A BALANCED LIFE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

113.

 

76/508,330

 

04/07/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

CATHCALL

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

114.

 

76/516,718

 

05/02/03

 

0,000,000’

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

TIMBERLEAF

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

115.

 

76/524,107

 

06/13/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

IZZY ARNOT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

116.

 

76/525,684

 

06/18/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ISLAMORADA FLATS

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

117.

 

76/543,246

 

08/26/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

RADIUS

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

118.

 

76/543,247

 

08/26/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

MENACE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

119.

 

76/556,982

 

10/22/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

CAIRN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

120.

 

76/556,983

 

10/22/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

TRAVERSE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

121.

 

76/556,964

 

10/22/03

 

0,000,00D

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ALTITUDE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

122.

 

76/556,985

 

10/22/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

APPROACH

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

123.

 

76/556,986

 

10/22/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

TERRA VISTA

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

124.

 

76/557,434

 

11/06/03

 

0,000,000

 

DO/00/00

 

AMERICAN SPORTS LICENSING

 

WHEN NATURE CALLS, WE CALL BACK

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

125.

 

76/557,935

 

11/06/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

TUROA

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

126.

 

76/557,936

 

11/06/03

 

0,000,000 '

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

NATURE CALLS

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

127.

 

76/557,937

 

11/06/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

CARDRONA

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

128.

 

76/567,049

 

12/16/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

LEGENDS IN THE MAKING

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

129.

 

761567,706

 

12/17/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

TERRAINULA

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

130.

 

76/567,707

 

12/17/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

NOSCENT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

131.

 

76/570,658

 

01/07/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ROCHESTER CART BAG

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

132.

 

76/574,089

 

02/05/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WE LOVE SPORTS AS MUCH AS YOU DO

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

133.

 

76/581,947

 

03/19/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

LODGE OUTFITTERS (SERVICES)

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

134.

 

76/581,948

 

03/19/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

LODGE OUTFITTERS (GOODS)

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

135.

 

76/582,409

 

03/23/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FOCUS ON THE HUNT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

136.

 

76/585,789

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

SWAMP TRACKER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

137.

 

76/585,790

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

SILENT TRACKER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

138.

 

76/585,791

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ICE FIELD

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

139.

 

76/585,792

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WOODSMAN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

140.

 

76/585,793

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

UPLAND HUNTER

 

PENDING

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

141.

 

76/585,794

 

04/08104

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

ICE HUNTER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

142.

 

76/585,795

 

04/08/04

 

0,000,000

 

OD/00/00

 

AMERICAN SPORTS LICENSING

 

BUCK HUNTER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

143.

 

76/585,796

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

TROPHY HUNTER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

144.

 

76/585,797

 

04/08/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

SWAMP HUNTER

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

145.

 

76/588,390

 

04/22/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

RUN THE COURT

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

146.

 

76/586,391

 

04/22/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

RUN THE GAME

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

147.

 

76/588,392

 

04/22/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

THIS GAME 1S MINE

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

148.

 

76/590,721

 

05/06/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

HOOPTOWN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

149.

 

76/592,438

 

05/17/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

PHANTOM

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150.

 

76/592,439

 

05/17/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

FROST

 

PENDING

 

--------------------------------------------------------------------------------


 

 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TH REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WALTER HAGEN TRADEMARKS (FROM WILSON SPORTING GOODS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

72/204,939

 

10/27/64

 

0,794,400

 

08/17/65

 

AMERICAN SPORTS LICENSING

 

WALTER HAGEN

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITISH

 

REG NO 870 222

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRANCE

 

REG NO 1467591

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GERMANY

 

REG NO 1078632

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IRELAND

 

REG NO 87566

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAPAN

 

REG NO 627048

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAPAN

 

REG NO 1446629

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAPAN

 

REG NO 1303249

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAPAN

 

REG NO 1998045

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAPAN

 

REG NO 2009276

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

REG NO 149239

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

REG NO 53749

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76/477,790

 

12/24/02

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WALTER HAGEN

 

 

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

US SERIAL
NO

 

FILE
DATE

 

US TM
REG NO

 

TM REG
DATE

 

ASSIGNEE

 

TRADEMARK

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOREIGN SERVICE MARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75/501,510

 

06/12/98

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

DICK’S SPORTING GOODS 7 DESIGN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN

 

TM APP 1154131 - FILED 09/27/02 - PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

MEXICAN

 

TM APP 561843   - FILED 08/20/02 - PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76/483,545

 

1/16/03

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WALTER HAGEN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

EUROPEAN

 

TM APP 003 217 395 - FILED 06/09/03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76/574,089

 

02/05/04

 

0,000,000

 

00/00/00

 

AMERICAN SPORTS LICENSING

 

WE LOVE SPORTS AS MUCH AS YOU DO

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN

 

TM APP 1,214,949 - FILED 04/28/04 - PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

MEXICAN

 

TM APP 658911     - FILED 05/31/04 - PENDING

 

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

Dick’s Sporting Goods

 

Galyan’s Trademark Information

 

Serial
Number

 

Registration
Number

 

TM or
SM

 

Status

 

Mark

 

Goods

 

Security
Agreement

75030327

 

2015608

 

SM

 

ACTIVE

 

World’s Coolest Store

 

IC 42 retail sporting goods store services

 

JP Morgan

75029481

 

2017663

 

SM

 

ACTIVE

 

The World’s Coolest Store

 

IC 42 retail sporting goods store services

 

JP Morgan

74570374

 

2036357

 

SM

 

CANCELLED

 

Are You Serious About Your Sports? We Are!

 

IC 42 retail sporting goods store services

 

JP Morgan

75204628

 

2090280

 

TM

 

CANCELLED

 

Galyan’s

 

IC 25 clothing, namely, shirts, shorts, blouses, T-shirts, wind resistant
jackets, skirts, boxer shorts, hats, socks IC28 stuffed toy animals, protective
pads for hockey, protective pads for [roller blading] *in-line skating*,
protective pads for baseball, protective pads for football, dart boards, dart
cabinets, darts, targets for both archery and firearms, inflatable balls,
balloons, inflatable floats for recreational use, inflatable tires for
recreational use, footballs, baseballs, basketballs and playground balls

 

JP Morgan

75187700

 

2115903

 

SM

 

ACTIVE

 

Galyan’s

 

IC 42 retail sporting goods store services

 

JP Morgan

75204637

 

2146864

 

TM

 

ACTIVE

 

Galyan’s

 

IC 25 clothing, namely, sweatshirts, pants, jeans, jackets, coats, anoraks,
ponchos, sweaters, vests, pullovers, dresses, pajamas, belts and gloves IC 28
fishing rods and fishing tackle boxes

 

JP Morgan

75204639

 

2197046

 

TM & SM

 

ACTIVE

 

Established 1946

 

IC 35 retail sporting goods store services IC 25 clothing, shirts, shorts,
blouses, T-shirts, jeans, jackets, sweatervests, hats, belts, socks IC 28
stuffed toy animals

 

JP Morgan

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

75398744

 

2258886

 

SM

 

ACTIVE

 

Galyan’s Trading Co. Est. 1946

 

IC 35 retail sporting goods and clothing store services

 

JP Morgan

75721270

 

2338574

 

TM

 

ACTIVE

 

Galyan’s Established 1946

 

IC 25 clothing, namely, tank tops, sweatshirts, pants, shorts, ski bibs,
overalls, coats, anoraks, ponchos, wind resistant jackets, sweaters, vests,
cardigans, pullovers, dresses, skirts, jumpers, robes, undershirts, pajamas,
briefs, boxers, track suits, tights, swimwear, warm-up suits, gloves, mittens,
fishing waders, footwear, namely, sandals, clogs, dress shoes, canvas shoes,
walking shoes, athletic footwear and boots IC 28 dart boards, dart cabinets,
darts, inflatable balls, balloons, inflatable floats for recreational use,
inflatable boats for recreational pool use, inflatable tires for recreational
use, fishing rods, fishing reels, fishing lures, fishing hooks, fishing tackle,
fishing lines, fishing leaders, fishing tackle boxes, footballs, baseballs,
basketballs, playground balls, exercise stair-stepping machines, exercise
treadmills, exercise stationary bicycles, exercise free weights, exercise
barbells, exercise dumbbells, exercise weight lifting gloves and belts, exercise
benches, baseball bats, baseball gloves, protective pads for hockey, protective
pads for in-line skating, protective pad

 

JP Morgan

76052501

 

2506052

 

TM

 

ACTIVE

 

Tracker Series

 

IC 28 Exercise equipment, namely treadmills, and other exercise machines

 

JP Morgan

76053659

 

2506054

 

TM

 

ACTIVE

 

Tracker Series

 

IC 28 Exercise equipment, namely treadmills, and other exercise machines

 

JP Morgan

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

76239406

 

2578126

 

SM

 

ACTIVE

 

Pitchin’ In

 

IC 36 CHARITABLE FUND RAISING, NAMELY PROMOTION AND SUPPORT OF NOT-FOR-PROFIT
ORGANIZATIONS VIA FINANCIAL SPONSORSHIP OF SPORTING EVENTS FEATURING GAMES,
HOBBIES AND OTHER OUTDOOR SPORTS ACTIVITIES

 

JP Morgan

76069000

 

2579922

 

TM

 

ACTIVE

 

 

 

IC 25 Athletic and active apparel, namely running shorts, tee shirts, aerobic
exercise shirts, aerobic exercise shorts, warmup suits, basketball shorts, and
jerseys

 

JP Morgan

76239410

 

2584998

 

SM

 

ACTIVE

 

Galyan’s Sports and Outdoor Adventure

 

IC 35 Retail sporting goods and clothing store services

 

JP Morgan

76239411

 

2584999

 

SM

 

ACTIVE

 

Galyan’s Sports and Outdoor Adventure

 

IC 35 Retail sporting goods and clothing store services

 

JP Morgan

76418445

 

2702414

 

SM

 

ACTIVE

 

Freedom to Play

 

IC 35 Retail sporting goods and clothing store services

 

JP Morgan

76437908

 

2736340

 

SM

 

ACTIVE

 

Experience the Coolest Sports and Outdoor Adventure Store Period.

 

Retail sporting goods and clothing store services

 

JP Morgan

76397541

 

2755416

 

TM

 

ACTIVE

 

G Galyan’s

 

IC 18 Umbrellas IC 9 Eyewear accessories; namely, soft and hard shell cases,
lanyards, clips, cleaning cloths, cleaning sprays, and repair kits comprised
primarily of polishing pencils, buffing cloths, magnifying glass, screwdriver
and screws; and cellular phone cases

 

JP Morgan

76408675

 

2758328

 

TM

 

ACTIVE

 

Work

 

IC 25 Clothing, namely pants, shorts, shirts, jackets, hats, socks, sweatshirts,
gloves and bandanas

 

JP Morgan

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

76397543

 

2761028

 

TM

 

ACTIVE

 

Galyan’s Work Wear

 

IC 25 Clothing, namely pants, shorts, shirts, jackets, hats, socks, sweatshirts,
gloves and bandanas

 

JP Morgan

76397781

 

2761031

 

TM

 

ACTIVE

 

Galyan’s Work Wear

 

Clothing, namely pants, shorts, shirts, jackets, hats, socks, sweatshirts,
gloves and bandanas

 

JP Morgan

76407546

 

 

 

TM

 

ABANDONED

 

G

 

IC 25 Clothing, namely, shirts, hats, shorts, sweatshirts IC 28 Toys, namely,
squirt guns, balls and yo-yo’s

 

JP Morgan

76440809

 

Pending

 

TM

 

ACTIVE

 

G

 

IC 9 Eyeglass cases and cellular phone cases IC 18 Umbrellas IC 25 Clothing,
namely, shirts, hats, shorts, sweatshirts IC 28 Toys, namely, squirt guns, balls
and yo-yo’s

 

JP Morgan

76454950

 

Pending

 

TM

 

ACTIVE

 

GXP Paintball Galyan’s Extreme Paintball

 

IC 25 PAINTBALL CLOTHING, NAMELY, TEE SHIRTS, PANTS, SHORTS, AND GLOVES IC 28
PAINTBALL GUNS, AND PAINTBALL GUN PARTS, NAMELY, BARRELS, FILL ADAPTERS,
NON-TELESCOPIC SIGHTS, EXPANSION CHAMBERS, ADAPTERS, AND REGULATORS; PAINTBALL
ACCESSORIES FOR RECREATIONAL AND PROFESSIONAL PAINTBALL SPORTS, NAMELY,
PAINTBALLS, PAINTBALL GUN CASES AND BAGS FITTED TO CARRY THE AFOREMENTIONED
PAINTBALL ACCESSORIES, AND FACE MASKS

 

JP Morgan

75174988

 

 

 

SM

 

ABANDONED

 

Are You Passionate About Your Sports? We Are!

 

IC 42 use as a slogan for retail sporting goods store services

 

 

75203757

 

 

 

TM

 

ABANDONED

 

Established 1946

 

IC 25 clothing, namely, tank tops, sweatshirts, pants, shorts, skorts, ski bibs,
overalls, coats, anoraks, ponchos, wind resistant jackets, sweaters, vests,
cardigans, pullovers, dresses, skirts, jumpers, robes, undershirts, pajamas,
briefs, boxers, track suits, tights, swimwear, warm-up suits, gloves, mittens,
fishing waders, footwear, namely, sandals, clogs, dress shoes, canvas shoes,
walking shoes, athletic footwear, boots IC 28 G & S: dart boards, dart cabinets,
darts, inflatable balls, balloons,

 

 

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

 

 

 

 

 

 

 

 

 

 

inflatable floats for recreational use, inflatable boats for recreational use,
inflatable tires for recreational use, fishing rods, fishing reels, fishing
lures, fishing hooks, fishing tackle, fishing lines, fishing leaders, fishing
tackle boxes, footballs, baseballs, basketballs, playground balls, exercise
stair climbing machines, exercise treadmills, exercise stationary bicycles,
exercise free weights, exercise barbells, exercise dumbells, exercise weight
lifting gloves and belts, exercise benches, baseball bats, baseball gloves,
protective pads for hockey, protective pads for in-line skating, protective pads
for baseball, protective pads for football, targets for both archery and
firearms

 

 

76519835

 

 

 

SM

 

ABANDONED

 

What’s Next?

 

IC 35 retail sporting goods and clothing store services

 

 

76503023

 

 

 

TM

 

ABANDONED

 

Blue Skyline

 

IC 25 Clothing

 

 

76591573

 

Pending

 

TM

 

 

 

Vye

 

IC 25 Clothing, namely, men’s and women’s apparel and footwear

 

 

76591481

 

Pending

 

TM

 

 

 

 

 

IC 25 Clothing, namely, men’s and women’s apparel and footwear

 

 

76579862

 

Pending

 

TM

 

 

 

Galyan’s

 

IC 25 Clothing, namely, shirts, sweatshirts, sweatpants, pants, shorts, jeans,
jackets, coats, anoraks, sweaters, vests, pullovers, dresses, pajamas, belts,
gloves, blouses, t-shirts, skirts, socks, hats, skorts, tank tops, sweater
vests, bibs, overalls, cardigans, robes, swimwear, fishing waders, sandals,
mittens, warm-up suits, tights and track suits IC 28 Fishing rods, lures, tackle
boxes, inflatable balls, dart boards, fishing hooks, fishing lines, fishing
leaders, baseballs, footballs, playground balls, treadmills, free weights,
dumbbells, exercise benches IC 9 Eyeglass cases, cellular phone cases and
sunglasses IC 18 Umbrellas

 

 

76578622

 

Pending

 

TM

 

 

 

Lithic

 

Clothing, namely outwear, gloves, hats, sweaters, pants, knit shirts, woven
shirts

 

 

 

--------------------------------------------------------------------------------


 

AMERICAN SPORTS LICENSING, INC.
INTELLECTUAL PROPERTY STATUS REPORT
AS OF 07/16/2004

 

76578587

 

Pending

 

TM

 

 

 

 

 

Clothing, namely outwear, gloves, hats, sweaters, pants, knit shirts, woven
shirts

 

 

76455350

 

Pending

 

TM

 

 

 

GXP

 

IC 25 CLOTHING, NAMELY, PANTS, SHORTS, TEE SHIRTS, LONG SLEEVE TOPS, JACKETS AND
COATS, AND FOOTWEAR AND HEADWEAR IC 28 PAINTBALLS, PAINTBALL AIR GUNS, PAINTBALL
TARGETS, CO2 CARTRIDGES FOR PAINTBALL AIR GUNS, KNEE PADS FOR ATHLETIC USE,
PAINTBALL FACE MASKS, PAINTBALL GUN CASES, AND BAGS FITTED TO CARRY THE
AFOREMENTIONED PAINTBALL ACCESSORIES

 

 

6418444

 

2702413

 

SM

 

 

 

Galyan’s Freedom to Play

 

IC 35 retail sporting goods and clothing store services

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.18

Hazardous Materials

 

None.

Schedule 3.19

Insurance Policies.

 

Dick’s Entities

 

Type of Coverage

 

Insurance Company

 

Policy Number

 

Policy Term

 

Premium

 

Broker

 

 

 

 

 

 

 

 

 

 

 

 

 

Ocean Marine

 

Westport Insurance Corporation

 

UMS00021400

 

7/3/04 -
7/3/05

 

$

110,000

 

AON

 

Limits of Liability per Conveyance:

 

Per Vessel

 

1,500,000

 

 

 

 

 

 

 

 

 

Per Aircraft

 

1,500,000

 

 

 

 

 

 

 

 

 

Deductible

 

25,000

 

 

 

 

 

 

 

 

 

Terrorism Coverage Included

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

Chubb - Federal Ins. Co.

 

81476495

 

9/23/03 -
9/23/04

 

$

8,000

 

AON

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Limit

 

5,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

25,000

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Risk

 

National Union Fire Ins Co of Pgh

 

6541411

 

9/23/02 -
9/23/05

 

$

12,992

 

AON

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Ransom

 

5,000,000

 

 

 

 

 

 

 

 

 

In Transit/Delivery

 

5,000,000

 

 

 

 

 

 

 

 

 

Expenses

 

5,000,000

 

 

 

 

 

 

 

 

 

Consultants

 

Unlimited

 

 

 

 

 

 

 

 

 

Judgments/Settlements/Defense

 

5,000,000

 

 

 

 

 

 

 

 

 

Death or Dismemberment

 

2,500,000

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood #214

 

Omaha Property & Casualty

 

3509344127

 

10/21/03 -
10/21/04

 

$

1,060

 

AON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

500,000

 

 

 

 

 

 

 

 

 

Contents

 

500,000

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy - location #214 only

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

D&O

 

Various

 

Various

 

10/16/03 -
10/16/04

 

Various

 

AON

 

Limits of Liability:

 

Zurich American Ins Co

 

DOC 4914236 01

 

 

 

 

 

 

 

Total Premium

 

Aggregate Limit

 

10,000,000

 

 

 

$

373,700

 

 

 

$882,920

 

SIR per claim

 

1,000,000

 

 

 

 

 

 

 

 

 

Entity Securities endorsement

 

 

 

 

 

 

 

 

 

 

 

Claims Made Basis

 

retro date 10/16/02

 

 

 

 

 

 

 

 

 

Terrorism Coverage Included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Ins Co

 

8170348

 

 

 

$

285,000

 

 

 

 

 

Aggregate Limit

 

10,000,000

 

 

 

 

 

 

 

 

 

Excess of

 

10,000,000

 

 

 

 

 

 

 

 

 

SIR Non SEC

 

0

 

 

 

 

 

 

 

 

 

SIR Corp Reimbursement/SED

 

250,000

 

 

 

 

 

 

 

 

 

Terrorism Coverage Included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Axis Reinsurance Company

 

RBN502337

 

 

 

$

224,220

 

 

 

 

 

Aggregate Limit

 

10,000,000

 

 

 

 

 

 

 

 

 

Excess of

 

20,000,000

 

 

 

 

 

 

 

 

 

SIR Non SEC

 

0

 

 

 

 

 

 

 

 

 

SIR Corp Reimbursement/SED

 

250,000

 

 

 

 

 

 

 

 

 

Terrorism Coverage Included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emp. Practices Liability

 

National Union Fire Ins Co of Pgh

 

004286309

 

10/16/03 -
10/16/04

 

$

205,000

 

AON

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Limit

 

5,000,000

 

 

 

 

 

 

 

 

 

SIR - Individual Plaintiff

 

500,000

 

 

 

 

 

 

 

 

 

SIR - Third Party Claims

 

500,000

 

 

 

 

 

 

 

 

 

SIR - Class Action Claims

 

500,000

 

 

 

 

 

 

 

 

 

Outside Entity Endorsement

 

 

 

 

 

 

 

 

 

 

 

Claims Made Basis

 

 

 

 

 

 

 

 

 

 

 

Terrorism Coverage Included

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Aviation & Hull

 

AIG Aviation

 

GM3380122-01

 

12/31/03 -
12/31/04

 

$

106,250

 

AON

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Combined Single Limit incl War Risk

 

200,000,000

 

 

 

 

 

 

 

 

 

Third Party (non-passenger) War Risk

 

50,000,000

 

 

 

 

 

 

 

 

 

Personal Injury

 

25,000,000

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Chubb - Federal Ins Co.

 

73511256

 

1/31/04 -
1/31/05

 

$

410,195

 

Willis

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

General Aggregate

 

10,000,000

 

 

 

 

 

 

 

 

 

Products/Completed Operations Aggregate

 

2,000,000

 

 

 

 

 

 

 

 

 

Personal and Advertising Injury

 

1,000,000

 

 

 

 

 

 

 

 

 

Each Occurrence Limit

 

100,000

 

 

 

 

 

 

 

 

 

Fire Legal Liability

 

INCLUDED

 

 

 

 

 

 

 

 

 

Medical Expense per person

 

NONE

 

 

 

 

 

 

 

 

 

Employee Benefit Liability each occurrence

 

1,000,000

 

 

 

 

 

 

 

 

 

Employee Benefit Liability aggregate limit

 

3,000,000

 

 

 

 

 

 

 

 

 

Deductible each occurrence

 

350,000

 

 

 

 

 

 

 

 

 

Aggregate Deductible

 

4,500,000

 

 

 

 

 

 

 

 

 

Terrorism Included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Automobile

 

Chubb - Federal Ins Co.

 

73511257

 

1/31/04 -
1/31/05

 

$

57,666

 

Willis

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Combined Single Limit per accident

 

1,000,000

 

Symbol 1

 

 

 

 

 

 

 

Uninsured Motorists CSL

 

1,000,000

 

 

 

 

 

 

 

 

 

Underinsured Motorists CSL

 

1,000,000

 

 

 

 

 

 

 

 

 

Medical Payments

 

5,000

 

 

 

 

 

 

 

 

 

Comprehensive Deductible

 

500

 

 

 

 

 

 

 

 

 

Collision Deductible

 

500

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation

 

Chubb - Federal Ins Co.

 

71710588

 

1/31/04 -
1/31/05

 

$

691,414

 

Willis

 

Limits of Liability:

 

Workers’ Compensation Employers’ Liability

 

Statutory Limits per state

 

 

 

12 mo premium including assessments

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Limit per accident

 

1,000,000

 

 

 

 

 

 

 

 

 

Disease each employee limit

 

1,000,000

 

 

 

 

 

 

 

 

 

Disease policy limit

 

1,000,000

 

 

 

 

 

 

 

 

 

Deductible each occurrence

 

250,000

 

 

 

 

 

 

 

 

 

Aggregate Deductible

 

4,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella

 

Various

 

Various

 

1/31/04 -
1/31/05

 

Various

 

Willis

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

Total Premium

 

Zurich - American Guarantee

 

U-UMB-106-A-CW

 

 

 

$

202,303

 

 

 

$340,303

 

Aggregate Limit

 

25,000,000

 

 

 

 

 

 

 

 

 

Terrorism Included

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chubb - Federal Ins Co

 

79754264

 

 

 

$

58,000

 

 

 

 

 

Aggregate Limit

 

25,000,000 x/o 25,000,000

 

 

 

 

 

 

 

 

 

Terrorism Excluded

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St Paul Fire & Marine

 

QI09000559

 

 

 

$

41,250

 

 

 

 

 

Aggregate Limit

 

25,000,000 x/o 50,000,000

 

 

 

 

 

 

 

 

 

Terrorism Excluded

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fireman’s Fund Insurance Co

 

XTM00076288737

 

 

 

$

38,750

 

 

 

 

 

Aggregate Limit

 

25,000,000 x/o 75,000,000

 

 

 

 

 

 

 

 

 

Terrorism Excluded

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Property & Boiler

 

Travelers Insurance Company

 

KTKCMB294T833-2-03

 

1/31/04 -
1/31/05

 

$

976,492

 

AON

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Insured Value

 

500,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

25,000

 

 

 

 

 

 

 

 

 

Flood

 

50,000,000

 

 

 

 

 

 

 

 

 

Flood Deductible Zone A Locations

 

100,000

 

 

 

 

 

 

 

 

 

Earthquake

 

50,000,000

 

 

 

 

 

 

 

 

 

EDP

 

100,000,000

 

 

 

 

 

 

 

 

 

Business Income

 

499,120,390

 

 

 

 

 

 

 

 

 

Terrorism Included

 

 

 

 

 

 

 

 

 

 

 

Inventory at Retail

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime

 

Travelers Insurance Company

 

103501671

 

1/31/04 -
1/31/05

 

$

25,540

 

AON

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Dishonesty

 

1,000,000

 

 

 

 

 

 

 

 

 

Premises Burglary/Robbery

 

1,000,000

 

 

 

 

 

 

 

 

 

Forgery or Alteration

 

1,000,000

 

 

 

 

 

 

 

 

 

Robbery outside Premises

 

1,000,000

 

 

 

 

 

 

 

 

 

Computer Fraud Coverage

 

1,000,000

 

 

 

 

 

 

 

 

 

Counterfeit Currency

 

1,000,000

 

 

 

 

 

 

 

 

 

Credit Card Forgery

 

1,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

50,000

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH Excess Workers Comp

 

Safety National casualty Corporation

 

SP799104

 

3/1/04 -
3/1/05

 

$

42,557

 

Willis

 

 

 

 

 

 

 

 

 

 

 

 

 

Limits of Liability

 

Each accident or employee for disease

 

1,000,000

 

 

 

 

 

 

 

 

 

Self Insured Retention

 

350,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Galyan’s Entities

 

Type of Coverage

 

Insurance Company

 

Policy Number

 

Policy Term

 

Premium

 

Broker

 

 

 

 

 

 

 

 

 

 

 

 

 

Ocean Marine

 

Factory Mutual Insurance Company

 

OCP1244

 

8/31/03 -
8/31/04

 

$

12,500

 

Lockton

 

Limits of Liability per Conveyance:

 

Per Vessel

 

2,000,000

 

 

 

 

 

 

 

 

 

Per Aircraft

 

2,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

2,500

 

 

 

 

 

 

 

 

 

Terrorism Coverage Excluded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

National Union Fire

 

003735453

 

8/31/03 -
8/31/04

 

$

6,949

 

Lockton

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Limit

 

1,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

10,000

 

 

 

 

 

 

 

 

 

Guaranteed Cost Policy

 

 

 

 

 

 

 

 

 

D&O

 

Various

 

 

 

6/26/04 -
6/26/05

 

 

 

Marsh

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

National Union Fire

 

002210261

 

 

 

$

464,600

 

 

 

 

 

Aggregate Limit

 

15,000,000

 

 

 

 

 

 

 

 

 

Retention

 

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Genesis

 

YXB002380C

 

 

 

$

197,600

 

 

 

 

 

Aggregate Limit

 

10,000,000

 

 

 

 

 

 

 

 

 

Excess of

 

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American International Specialty Lines

 

006017088

 

 

 

$

153,520

 

 

 

 

 

Aggregate Limit

 

10,000,000

 

 

 

 

 

 

 

 

 

Excess of

 

25,000,000

 

 

 

 

 

 

 

 

 

“Side A” Only

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Federal Insurance Company

 

3581-57-60

 

8/31/03 -
8/31/04

 

$

338,979

 

Lockton

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

General Aggregate

 

1,900,000

 

 

 

 

 

 

 

 

 

Products/Completed Operations Aggregate

 

1,900,000

 

 

 

 

 

 

 

 

 

Personal and Advertising Injury

 

1,900,000

 

 

 

 

 

 

 

 

 

Each Occurrence Limit

 

100,000

 

 

 

 

 

 

 

 

 

Each Occurrence Limit - Firearms, Guns, etc

 

250,000

 

 

 

 

 

 

 

 

 

Employee Benefit Liability each occurrence

 

1,000,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Employee Benefit Liability aggregate limit

 

2,000,000

 

 

 

 

 

 

 

 

 

Deductible each occurrence

 

100,000

 

 

 

 

 

 

 

 

 

Aggregate Deductible (GL & WC)

 

1,992,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Automobile

 

Federal Insurance Company

 

7496-75-09

 

8/31/03 -
8/31/04

 

$

100,428

 

Lockton

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Combined Single Limit per accident

 

1,000,000

 

 

 

 

 

 

 

 

 

Uninsured Motorists CSL

 

1,000,000

 

 

 

 

 

 

 

 

 

Underinsured Motorists CSL

 

1,000,000

 

 

 

 

 

 

 

 

 

Medical Payments

 

5,000

 

 

 

 

 

 

 

 

 

Comprehensive Deductible

 

1,000

 

 

 

 

 

 

 

 

 

Collision Deductible

 

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation

 

Federal Insurance Company

 

7170-76-71

 

8/31/03 -
8/31/04

 

$

396,779

 

Lockton

 

Limits of Liability:

 

Workers’ Compensation

 

Statutory Limits per state

 

 

 

12 mo premium including assessments

 

 

 

 

 

Employers’ Liability

 

 

 

 

 

 

 

 

 

 

 

Limit per accident

 

1,000,000

 

 

 

 

 

 

 

 

 

Disease each employee limit

 

1,000,000

 

 

 

 

 

 

 

 

 

Disease policy limit

 

1,000,000

 

 

 

 

 

 

 

 

 

Deductible each occurrence

 

100,000

 

 

 

 

 

 

 

 

 

Aggregate Deductible (GL & WC)

 

1,992,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella

 

Various

 

 

 

8/31/03 -
8/31/04

 

$

192,000

 

Lockton

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

Total Premium

 

ACE American Insurance

 

X00G21743379

 

 

 

$

140,000

 

 

 

$192,000

 

Aggregate Limit

 

15,000,000

 

 

 

 

 

 

 

 

 

Terrorism Included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Paul Fire & Marine

 

QI01200378

 

 

 

$

27,000

 

 

 

 

 

Aggregate Limit

 

10,000,000 x/o 15,000,000

 

 

 

 

 

 

 

 

 

Terrorism Excluded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Insurance Company

 

9363-29-37

 

 

 

$

25,000

 

 

 

 

 

Aggregate Limit

 

25,000,000 x/o 25,000,000

 

 

 

 

 

 

 

 

 

Terrorism Excluded

 

 

 

 

 

 

 

 

 

Property & Boiler

 

Factory Mutual Insurance Company

 

FC207

 

8/31/03 -
8/31/04

 

$

620,000

 

Lockton

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Insured Value

 

500,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

25,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Flood

 

50,000,000

 

 

 

 

 

 

 

 

 

Earthquake

 

50,000,000

 

 

 

 

 

 

 

 

 

EDP

 

100,000,000

 

 

 

 

 

 

 

 

 

Business Income

 

25,000,000

 

 

 

 

 

 

 

 

 

Terrorism Excluded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime

 

National Union Fire

 

003435405

 

8/31/03 -
8/31/04

 

$

38,372

 

Lockton

 

Limits of Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Dishonesty

 

5,000,000

 

 

 

 

 

 

 

 

 

Premises Burglary/Robbery

 

5,000,000

 

 

 

 

 

 

 

 

 

Forgery or Alteration

 

5,000,000

 

 

 

 

 

 

 

 

 

Robbery outside Premises

 

5,000,000

 

 

 

 

 

 

 

 

 

Computer Fraud Coverage

 

5,000,000

 

 

 

 

 

 

 

 

 

Counterfeit Currency

 

5,000,000

 

 

 

 

 

 

 

 

 

Credit Card Forgery

 

5,000,000

 

 

 

 

 

 

 

 

 

Deductible

 

50,000

 

 

 

 

 

 

 

 

Schedule 3.20

Deposit and Disbursement Accounts.

 

·                  The following lists all banks and other financial
institutions at which each of the Loan Parties maintain deposits and/or other
accounts and/or post office lock boxes, including the Disbursement Accounts, the
Concentration Accounts and the Blocked Accounts, including the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number.

 

Dick’s Entities

 

Schedule 3.20

Dick’s Sporting Goods

Deposit and Disbursement Accounts

 

Bank

 

 

 

Bank Contact

 

Address

 

 

 

 

 

 

 

Accounts under Dick’s Sporting Goods:

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia

 

 

 

Bill Garver

 

2240 Butler Pike

Master Disb.

 

Disbursement

 

610-941-7013

 

PA5406

Operating

 

Disbursement

 

 

 

Plymouth Meeting, PA 19462

Payroll

 

Disbursement

 

 

 

 

Cash Concentration

 

Cash Concentration

 

 

 

 

 

--------------------------------------------------------------------------------


 

Store Depository

 

Depository

 

 

 

 

Credit Cards

 

Cash Concentration

 

 

 

 

Store Depository

 

Depository

 

 

 

 

Overnight Sweep

 

Investment

 

 

 

 

Evergreen Investment

 

Investment

 

 

 

 

 

 

 

 

 

 

 

Key

 

 

 

Ana Simulj

 

127 Public Square

Depository

 

Depository

 

216-689-4934

 

Cleveland OH 44114

 

 

 

 

 

 

 

National City

 

 

 

Victor Capozzolo

 

20 Stanwix St.

Depository -MI/IL

 

Depository

 

412-644-8313

 

Pittsburgh, Pa 15222

Depository - IN

 

Depository

 

 

 

 

Depository - KY

 

Depository

 

 

 

 

Depository - OH

 

Depository

 

 

 

 

Depository - PA

 

Depository

 

 

 

 

Worker’s Comp-OH

 

Disbursement

 

 

 

 

Preferred Investments

 

Investment

 

 

 

 

Treasuries

 

Investment

 

 

 

 

 

 

 

 

 

 

 

Fleet

 

 

 

Jim Dore

 

 

Depository

 

Depository

 

Relationship Mgr

 

111 West Minster St.

 

 

 

 

617-434-4184

 

Providence, RI 02903

 

 

 

 

Paul DeSalvo

 

 

 

 

 

 

617-434-5170

 

 

 

 

 

 

 

 

 

Bank One, WV

 

 

 

Marjorie Richards

 

707 Virginia St.

Depository

 

Depository

 

1-800-950-6285

 

PO Box 1113

 

 

 

 

 

 

Charleston WV 25324

 

 

 

 

 

 

 

Bank One, Wi

 

 

 

Deanne Strasser

 

200 West College Ave

Depository

 

Depository

 

920-735-1502

 

Appleton, WI 54911

 

 

 

 

 

 

 

Bank of America

 

 

 

Kevin Reichmuth

 

M08-060-12-10

Depository

 

Depository

 

816-979-7008

 

PO Box 419038

Investments

 

Investment

 

 

 

Kansas City, MO 64183

 

 

 

 

 

 

 

BSB

 

 

 

Lara Hurely-Wood

 

5868 Exchange St.

Depository

 

Depository

 

607-779-3566

 

PO Box 1056

 

 

 

 

 

 

Binghamton NY 13902

 

 

 

 

 

 

 

Colonial Bank

 

 

 

Karen Pearce

 

305 Church St.

Depository

 

Depository

 

256-551-4799

 

Huntsville, AL 35807

 

 

 

 

 

 

 

UMB Bank

 

 

 

Alex Goodpaster

 

1010 Grand Blvd

 

--------------------------------------------------------------------------------


 

Depository

 

Depository

 

816-860-3780

 

Kansas City, MO 64141-6226

 

 

 

 

 

 

 

M & T Bank

 

 

 

Brenda Clapper

 

301 West Plank Rd. 2nd floor

Depository

 

Depository

 

814-946-6879

 

Altoona, Pa 16602

 

 

 

 

 

 

 

Citizens

 

 

 

Debbie Trush

 

525 William Penn Place, Suite 2915

Depository

 

Depository

 

412-867-2353

 

Pittsburgh, PA 15219

Investment acct/Repo/Sweep

 

Investment

 

 

 

 

Money Market

 

Investment

 

 

 

 

 

 

 

 

 

 

 

HSBC

 

 

 

Claudia Quinn

 

120 Washington St.

Depository

 

Depository

 

315-785-3445

 

Watertown, NY 13601

 

 

 

 

 

 

 

Merrill Lynch

 

 

 

Jennifer Nowak

 

1375 East 9th St.

Money Market

 

Investment

 

216-363-6580

 

Cleveland, OH 44114

 

 

 

 

 

 

 

Account under DSG of Virginia, LLC:

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia

 

 

 

 

 

 

DSG of Virginia

 

Disbursement

 

Bill Garver

 

2240 Butler Pike

 

 

 

 

610-941-7013

 

PA5406

 

 

 

 

 

 

Plymouth Meeting, PA 19462

 

 

 

 

 

 

 

Account under Diamondback Co:

 

 

 

 

 

 

 

 

 

 

 

 

 

National City Bank

 

 

 

 

 

 

Diamondback Co.

 

Disbursement

 

Victor Capozzolo

 

20 Stanwix St.

 

 

 

 

412-644-8313

 

Pittsburgh, Pa 15222

 

--------------------------------------------------------------------------------


 

Galyan’s Entities

 

Store Bank Account Information

(as of 6/21/04)

 

Store #

 

Store Name

 

Bank Name

 

Master
Account (1)

 

 

 

Contact Name

 

Contact #

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Leawood

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Schaumburg

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Lombard

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

37

 

Village Crossing

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

Village Green (Geneva)

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

43

 

Peoria

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

52

 

West County

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

54

 

Orland Park

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

56

 

The Glen

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

76

 

Algonquin Commons (Algonquin)

 

National City Bank - IL

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Plainfield

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Pike Plaza

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Carmel

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Castleton Mall

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

Galyans Crossing

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

69

 

Clearance Center

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 

Traders Pointe (Indianapolis)

 

National City Bank - IN

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

Oxmoor Centre

 

National City Bank - KY

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

Rivertown Crossing

 

National City Bank - MI

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 

Fountain Walk

 

National City Bank - MI

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

38

 

Meridian Mall

 

National City Bank - MI

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Dublin

 

National City Bank - OH

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

--------------------------------------------------------------------------------


 

10

 

Easton

 

National City Bank - OH

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

34

 

Legacy Village (Cleveland)

 

National City Bank - OH

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

Danvers

 

National City Bank - OH

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

68

 

Great Northern (N Olmstead, OH)

 

National City Bank - OH

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

Walden Galleria

 

National City Bank - PA

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

Market Place

 

National City Bank - PA

 

Blocked

 

Depository

 

Doug Allen

 

317-267-7198

 

 

 

 

 

 

 

 

 

 

 

 

 

51

 

Patton Creek (Hoover, AL)

 

South Trust

 

Blocked

 

Depository

 

Veronica Morrissette

 

404-853-5583

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Fairlakes

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

Washingtonian

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Town Center

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Lenox Marketplace

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Mall Of Georgia

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

Freehold, NJ

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

47

 

Stony Point (Richmond)

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

48

 

Town Center of Virginia Beach

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

Woodbridge

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

64

 

Roosevelt Field

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

71

 

SouthPark (Charlotte, NC)

 

Wachovia

 

Blocked

 

Depository

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Woodbury

 

Wells Fargo

 

Blocked

 

Depository

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Minnetonka

 

Wells Fargo

 

Blocked

 

Depository

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Richfield

 

Wells Fargo

 

Blocked

 

Depository

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

Stonebriar Center

 

Wells Fargo

 

Blocked

 

Depository

 

Julie Martin

 

612-766-5322

 

--------------------------------------------------------------------------------


 

23

 

Flatiron Crossing

 

Wells Fargo

 

Blocked

 

Depository

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Parks Of Arlington

 

Wells Fargo

 

Blocked

 

Depository

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

Gateway

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

First And Main Town Center

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

36

 

Park Meadows

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

Galleria At Sunset

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

49

 

Westroads Mall (Omaha)

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

Greenway (Middleton, WI)

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

66

 

Belmar (Lakewood, CO)

 

Wells Fargo

 

121000248

 

Depository Blocked

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

Galyans Nevada

 

Wells Fargo

 

 

 

Disbursement

 

Julie Martin

 

612-766-5322

 

 

 

 

 

 

 

 

 

 

 

 

 

Galyans Virginia

 

Wachovia

 

 

 

Disbursement

 

Deborah Evans

 

1-800-590-7868, team 407, ext 89580

 

--------------------------------------------------------------------------------

(1)  Wells Fargo only

 

Bank

 

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

 

 

Cash Concentration

 

 

 

Cash Concentration

 

Blocked

 

 

 

 

General Fund

 

 

 

Disbursement

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.24

Fiscal Quarters.

 

·                  The following sets forth the fiscal quarters of the Loan
Parties beginning with the first fiscal quarter ending immediately after the
Closing Date of the Credit Agreement and each fiscal quarter thereafter until
August 1, 2009:

 

 

July 31, 2004

 

October 30, 2004

 

January 29, 2005

 

 

 

April 30, 2005

 

July 30, 2005

 

October 29, 2005

 

January 28, 2006

 

 

 

April 29, 2006

 

July 29, 2006

 

October 28, 2006

 

February 3, 2007

 

 

 

May 5, 2007

 

August 4, 2007

 

November 3, 2007

 

February 2, 2008

 

 

 

May 3, 2008

 

August 2, 2008

 

November 1, 2008

 

January 31, 2009

 

 

 

May 2, 2009

 

August 1, 2009

 

 

Schedule 6.2

Investments.

 

Dick’s Entities

 

·                  Cross reference share ownership set forth in Schedule 3.11
above.

 

Galyan’s Entities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.3

Indebtedness.

 

Dick’s Entities

 

DICK’S SPORTING GOODS, INC.

LONG TERM/SHORT TERM DEBT

 

 

 

 

 

 

 

Jun

 

DESCRIPTION

 

 

 

 

 

04

 

 

 

 

 

 

 

 

 

Subordinated Debt

 

 

 

BALANCE

 

270,813.49

 

RJ STACK (father)

 

 

 

CURRENT

 

140,350.34

 

Mo payment

 

13,774.59

 

LONG TERM

 

130,463.15

 

Interest rate

 

0.12

 

 

 

 

 

Last payment due

 

5/1/2006

 

 

 

 

 

Term

 

20yr

 

 

 

 

 

 

 

 

 

 

 

 

 

Captial Lease - RJ Stack (father)

 

 

 

BALANCE

 

2,180,145.97

 

Mo payment

 

20,000.00

 

CURRENT

 

62,464.85

 

Nominal Interest rate

 

0.0825

 

LONG TERM

 

2,117,681.12

 

Effective Interest rate

 

0.0857

 

 

 

 

 

Last payment due

 

5/1/1921

 

 

 

 

 

Term

 

35yr

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Related Party Balance

 

 

 

 

 

2,450,959.46

 

Total Current Related Party

 

 

 

 

 

202,815.19

 

Total Long Term Related Party

 

 

 

 

 

2,248,144.27

 

 

 

 

 

 

 

 

 

Convertible Notes

 

 

 

 

 

 

 

Initial Balance

 

172,500,000.00

 

BALANCE

 

172,500,000.00

 

Interest rate

 

2.375

%

CURRENT

 

 

 

Last payment due

 

2024

 

LONG TERM

 

172,500,000.00

 

 

 

 

 

 

 

 

 

Oracle Licenses

 

 

 

BALANCE

 

486,294.38

 

Quarterly payment

 

72,275.00

 

CURRENT

 

272,797.95

 

Interest rate

 

1.23

%

LONG TERM

 

213,496.43

 

Last payment due

 

1/1/2006

 

 

 

 

 

Term

 

3 yr

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

New Bldg St Loan

 

 

 

BALANCE

 

817647.29

 

Mo payment

 

6,097.68

 

CURRENT

 

41216.42

 

Interest rate

 

4.00

%

LONG TERM

 

776,430.87

 

Last payment due

 

5/1/2019

 

 

 

 

 

Term

 

20yr

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Nonrelated Party Balance

 

 

 

 

 

173,803,941.67

 

Total Current Nonrelated Party Debt

 

 

 

 

 

314,014.37

 

Total Long Term Nonrelated Party Debt

 

 

 

 

 

173,489,927.30

 

 

 

 

 

 

 

 

 

Total Related, Nonrelated, & Recapitalization Debt

 

 

 

 

 

176,254,901.13

 

Total Current Related & Nonrelated Debt (203500-00056)

 

 

 

 

 

516,829.56

 

Total Long Term Debt (210100-00056)

 

 

 

 

 

175,738,071.57

 

 

·                  See also Schedule 6.7 for a list of equipment leases,
purchase money leasing arrangements and other similar agreements.

 

Galyan’s Entities

 

·                  Amended and Restated Credit Agreement with JP Morgan Chase
Bank, as Administrative Agent, dated as of April 25, 2003, which shall be paid
off with the proceeds of the Loan after the Closing Date.

 

·                  Building Loan Agreement with KeyBank, National Association as
Lender, dated as of May 25, 2001.

Building Loan Agreement with KeyBank, National Association as Lender, dated as
of October 29, 1999.

 

·                  Capital Lease Obligations in the amount of $158,428.82.

 

·                  Long term financing obligations in the amount of $11,667,988

 

 

Schedule 6.4

Affiliate and Employee Transactions.

 

Dick’s Entities

 

·                  As disclosed in Dick’s Proxy Statement dated April 26, 2004,
and cross-referenced in Schedule 6.3 above, Dick’s owes entities established by
the estate of Richard (“Dick”) Stack, its founder and father of Edward W. Stack,
a balance of $325,000 as of February 1, 2004. The obligation represents the
remaining balance on a $1,251,000 (the largest aggregate amount of indebtedness
outstanding under the promissory note) in principal amount loan granted to
Dick’s in 1986, payable at an annual interest rate of 12% in monthly
installments of approximately $14,000 through May 1, 2006. The loan, which is
subordinated to all of Dick’s senior indebtedness, may be prepaid, in whole or
in part, at any time without premium or penalty. The loan may be accelerated
upon an event of default, including default on any payment on the loan for a
period of 15 days after notice, default in the observance of any other

 

--------------------------------------------------------------------------------


 

covenant, condition or agreement for a period of 30 days, the acceleration of
Dick’s other indebtedness or Dick’s inability to pay its debts as it becomes
due. At the time the loan was granted to Dick’s, it believed the terms were
consistent with the terms that they would have received from an unaffiliated
third party in an arms-length transaction.

 

·                  As disclosed in Dick’s Proxy Statement, dated April 26, 2004,
and cross-referenced in Schedule 6.3 above, Dick’s also leases two locations
from entities established by Dick Stack’s estate, one of which continues to
operate as one of Dick’s stores and the second of which has been subleased to a
third party. Our total monthly lease payments for the two locations is $20,000.
Dick’s paid $240,000 under these leases in fiscal year 2003. The amount Dick’s
is paying per square foot under these leases is comparable to the amounts Dick’s
agreed to pay to unaffiliated third parties for other new leases that were
entered into around the same time period.

 

·                  From time to time the Loan Parties enter into transactions
with Affiliates, none of which exceed $60,000 or more in the aggregate in any
one year, except as may otherwise be disclosed in the Borrower’s SEC filings.

 

 

Galyan’s Entities

 

·                  See Sections 4.1.1 and 4.1.3 to the Company Disclosure Letter
attached hereto.

 

Schedule 6.7

Liens(2),(3)

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Partial Assignment to Citizens Leasing Corporation

 

Delaware Secretary of State

 

31340721

5/27/03

 

Partial Assignment to Citizens: 1/2/04

[Seven page list of specific equipment]

 

All equipment now owned or hereafter acquired wherever located under Master
Lease No. 99122 dated June 18, 1999.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Delaware Secretary of State

 

31340812

5/27/03

 

All equipment now owned or hereafter acquired wherever located under Master
Lease No. 99122 dated June 18, 1999.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Delaware Secretary of State

 

31340846

5/27/03

 

All equipment now owned or hereafter acquired wherever located under Master
Lease No. 99122 dated June 18, 1999.

 

--------------------------------------------------------------------------------

(2)  The Liens set forth in this Schedule 6.7, together with other liens of
record properly secures the various leases, purchase money liens and other
agreements referred to in this Schedule constituted Permitted Liens.

 

(3)  Liens against a Galyan Entity naming the Chase Manhattan Bank (or assignee)
as secured party in connection with the Existing Credit Agreement will be
promptly terminated of record following the payoff of the obligation thereunder.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

 

Delaware Secretary of State

 

31340903

5/27/03

 

All equipment now owned or hereafter acquired wherever located under Master
Lease No. 99122 dated June 18, 1999.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

U.S. Bancorp Oliver-Allen Technology Leasing

 

Delaware Secretary of State

 

31727950

7/8/03

 

Amendment to add collateral: 11/19/03 [5 page list]

 

All equipment and other personal property and all modifications and additions
thereto and replacements and substitutions therefor, in whole or in part, now or
hereafter covered by the certain Equipment Schedule No. 5 to the Master Lease
dated 4/18/01, including but not limited to computer equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

IBM Credit LLC

 

Delaware Secretary of State

 

32095696

7/29/03

 

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

LaSalle National Leasing Corporation

 

Delaware – U.S. District Court

 

41651183

6/15/04

 

(a) The retail fixtures, furniture and equipment lease pursuant to that
Equipment Schedule Nos. B1 and B2 dated as of June 11, 2004 executed pursuant to
Master Lease Agreement dated as of August 1, 2000, together with all related
software and general intangibles (b) all subleases, chattel paper, accounts,
security deposits and general intangibles relating thereto, and any and all
substitutions, replacements or exchanges for any such collateral.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Corporation

 

Delaware – New Castle County Prothonotary

 

41929621

7/7/04

 

Forklifts, pallet packing equipment and other equipment described in Exhibit A
[5 pages].

 

In lieu of Allegheny County, PA and PA SOS filings (00-1003 and 31271134 both
dated 2/11/00)

 

 

 

 

 

 

 

 

 

DSG of Virginia, LLC

 

 

 

Virginia SOS

 

clear

 

Other name of interest listed: DSG Construction, Inc.

 

 

 

 

 

 

 

 

 

Galyan’s Nevada, Inc.

 

The Chase Manhattan Bank, as Collateral Agent

 

Nevada Secretary of State

 

0014040

9/20/00

 

Jurisdiction

 

All assets

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

reports that this was terminated on 5/8/01.  The termination has been purged
from the records and a copy is not available.

 

 

 

 

 

 

 

 

 

 

 

Galyan’s Nevada, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Nevada Secretary of State

 

0106794

5/8/01

 

Amendment to restate collateral:

4/29/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s of Virginia, Inc.

 

JPMorgan Chase Bank, as Collateral Agent(4)

 

Virginia Secretary of State

 

030210 7215-3

2/10/03

 

Amendment to restate collateral:

4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property;

 

--------------------------------------------------------------------------------

(4) To be paid off with the proceeds of the Loan after the Closing Date.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

any letters of credit issued for the benefit of Debtor securing obligations of
landlords under written leases of real property; Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Colorado Secretary of State

 

20012036290

5/8/01

 

Amendment to restate collateral:

4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

The Chase Manhattan Bank, as Collateral Agent

 

Georgia Cooperative Authority - Cobb County Clerk of Superior Court

 

033-1999-015305

9/8/99

 

Termination:  5/8/01

 

Continuation: 4/13/04

 

This continuation references the original file number above but Debtor is CP Gal
Kennesaw, LLC and Secured Party is Lasalle Bank, National Association as trustee
for registered holders of

 

All now owned or hereafter acquired Accounts Receivable, Documents, Instruments,
General Intangibles, Chattel Paper, Investment Property, Cash and Cash Accounts,
Goods, Equipment and Inventory and Products and Proceeds thereof as described on
Annex I.

 

Annex I not attached.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GMAC Commercial Mortgage Securities, Inc. Mortgage Pass- Through Certificates,
Series 2000-C1

 

 

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Georgia Cooperative Authority - Cobb County Clerk of Superior Court

 

033-2001-05770

5/8/01

 

Amendment to restate collateral:

5/1/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Georgia Cooperative Authority – Fulton County Clerk of Superior Court

 

060-2001-08725

5/8/01

 

Amendment to restate collateral:

4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

written leases of real property; Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Georgia Cooperative Authority – Gwinnett County

 

067-2001-005059

5/8/01

 

Amendment to restate collateral:

5/1/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Illinois Secretary of State

 

4382659

5/8/01

 

Amendment to restate collateral:

4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JPMorgan Chase Bank, as Collateral Agent f/k/a The Chase

 

Indiana Secretary of State

 

200100002178011

5/8/01

 

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts,

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

Manhattan Bank, as Collateral Agent(4)

 

 

 

Amendment to restate collateral:

4/30/03

 

Investment Property, money, chattel paper, letters of credit, letter of credit
rights and Proceeds excluding any Investment Property constituting any Equity
Interest in any Foreign Subsidiary; amounts owed to Debtor from its landlords
attributable to buildout allowances provided for under written leases of real
property; any letters of credit issued for the benefit of Debtor securing
obligations of landlords under written leases of real property; Fixtures and
Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JPMorgan Chase Bank, as Collateral Agent(4)

 

Indiana Secretary of State

 

200300004073837

4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

In lieu of filings in Monroe and Erie counties, NY, CO SOS, Georgia (Cobb,
Gwinnett and Fulton counties), IL SOS, MD SOS, MN SOS, MI SOS, KS SOS, NY SOS,
OH SOS, Franklin County, OH, TX SOS, VA SOS, Fairfax and Loudoun

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

counties, VA , KY SOS, NV SOS and UT SOS.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company Inc.

 

CitiCapital Commercial Leasing Corporation

 

Indiana Secretary of State

 

200300005782320

6/18/03

 

One capacity yard tractor with all attachments, accessories etc. and proceeds
thereof.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

Applied Financial, LLC

 

Indiana Secretary of State

 

200400001980296

3/3/04

 

All personal property described in lease Schedule No 002 dated February 27, 2004
to Master Lease Agreement No. AF10405, including but not limited to office
furniture.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

Wells Fargo Bank, N.A.

 

Indiana Secretary of State

 

200400001980307

3/3/04

 

Debtor Name Amendment: 4/6/04

 

Assignment:  4/9/04 – From Applied Financial, LLC to Wells Fargo Bank, N.A.

 

All personal property described in lease Schedule No 001 dated February 27, 2004
to Master Lease Agreement No. AF10405, including but not limited to office
furniture and commercial fitness equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

Republic Bank

 

Indiana Secretary of State

 

200400001980529

3/3/04

 

All personal property described in lease Schedule No 003 dated February 27, 2004
to Master Lease Agreement No. AF10405, including but not limited to computer
storage equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JPMorgan Chase Bank, as Collateral Agent(4)

 

Indiana Secretary of State

 

200400002578503

3/16/04

 

All Debtor’s right, title and interest in and to the fee simple title in land
located in Hendricks County, IN including Fixtures, Improvements, Accessories.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

Republic Bank, Inc.

 

Indiana Secretary of State

 

200400003205298

4/6/04

 

All personal property described in lease Schedule No 002 dated February 27, 2004
to Master Lease Agreement No. AF10405, including but not limited to computer
storage equipment.

 

 

 

 

 

 

 

 

 

Galyan’s

 

JP Morgan

 

Kansas

 

4717161

 

Accounts Receivable,

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

Trading Company, Inc.

 

Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Secretary of State

 

5/10/01

 

 

Amendment to restate collateral:

4/30/03

 

Documents, instruments, General Intangibles, Inventory, deposit
accounts, Investment Property, money, chattel paper, letters of credit, letter
of credit rights and Proceeds excluding any Investment Property constituting any
Equity Interest in any Foreign Subsidiary; amounts owed to Debtor from its
landlords attributable to buildout allowances provided for under written leases
of real property; any letters of credit issued for the benefit of Debtor
securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Kentucky Secretary of State

 

2001-1607779-00

5/8/01

 

Amendment to restate collateral:

4/30/03

 

 

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as

 

Maryland Department of Assessment and Taxation

 

181083141

5/10/01

 

Amendment to restate collateral:

5/1/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

Collateral Agent(4)

 

 

 

 

 

letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Michigan Department of State

 

24417C

5/8/01

 

Amendment to restate collateral:

4/30/03

 

 

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Minnesota Secretary of State

 

2321444

5/8/01

 

Amendment to restate collateral:

4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest in any Foreign Subsidiary; amounts owed to Debtor from its landlords
attributable to buildout allowances provided for under written leases of real
property; any letters of credit issued for the benefit of Debtor securing
obligations of landlords under written leases of real property; Fixtures and
Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

New York Secretary of State

 

089613

5/8/01

 

Amendment to restate collateral:

4/30/03

 

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Ohio Secretary of State

 

AP335506

5/8/01

 

Amendment to restate collateral:

4/30/03

 

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property;

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

any letters of credit issued for the benefit of Debtor securing obligations of
landlords under written leases of real property; Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Texas Secretary of State

 

01-085662

5/8/01

 

Amendment to restate collateral: 4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

JP Morgan Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Utah — Department of Commerce

 

01-714694

5/8/01

 

Amendment to restate collateral: 4/30/03

 

Accounts Receivable, Documents, instruments, General Intangibles, Inventory,
deposit accounts, Investment Property, money, chattel paper, letters of credit,
letter of credit rights and Proceeds excluding any Investment Property
constituting any Equity Interest in any Foreign Subsidiary; amounts owed to
Debtor from its landlords attributable to buildout allowances provided for under
written leases of real property; any letters of credit issued for the benefit of
Debtor securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s

 

JP Morgan

 

Virginia State

 

010508 7808

 

Accounts Receivable,

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

Trading Company, Inc.

 

Chase Bank formerly The Chase Manhattan Bank, as Collateral Agent(4)

 

Corporation Commission

 

5/8/01

 

Amendment to restate collateral: 4/30/03

 

Documents, instruments, General Intangibles, Inventory, deposit
accounts, Investment Property, money, chattel paper, letters of credit, letter
of credit rights and Proceeds excluding any Investment Property constituting any
Equity Interest in any Foreign Subsidiary; amounts owed to Debtor from its
landlords attributable to buildout allowances provided for under written leases
of real property; any letters of credit issued for the benefit of Debtor
securing obligations of landlords under written leases of real property;
Fixtures and Equipment.

 

 

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

KeyBank, National Association as Lender

 

NY

 

 

 

With respect to the Building Loan Agreements of 1999 and 2001.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Partial Assignment: Pullman Bank and Trust Company

 

Partial Assignment: Pullman Bank and Trust Company

 

DE SOS

 

21616055

5/31/02

 

Partial Assignment of Collateral to Pullman Bank and Trust Company 12/18/02

 

Full Assignment of Collateral to Pullman Bank and Trust Company 12/23/02

 

All equipment including but not limited to furniture and fixtures (collateral)
now owned or hereafter acquired wherever located under Master Lease No. 99122
dated June 18, 1999 between First American Commercial Bancorp, Inc. (Lessor) and
Dick’s Sporting Goods, Inc. (Lessee).

 

Partial Assignment of Collateral to Pullman Bank: See Exhibit A for list of
specific equipment.

 

Full Assignment of Collateral to Pullman Bank (attachment indicates it is a
partial assignment): See Exhibit A for list of specific equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

U.S. Bancorp Equipment Finance, Inc.

 

DE SOS

 

21683709

7/10/02

 

Various items of Furniture, fixtures, and Equipment, whether now owned or
hereafter arising, financed by

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

U.S. Bancorp Equipment Finance, Inc., including but not limited to: Gondolas,
Security Systems, Banners, Trash Compactors, Phone Systems, and all proceeds
thereto (including insurance proceeds).

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First National Bank

 

DE SOS

 

21696057

6/10/02

 

All equipment and other personal property owned by that certain Master Lease
Agreement No. MLA-1221, between Debtor and Lessee and Trimarc Financial, Inc.,
as Lessor dated as of 6/5/02, and Lease Schedules 1 and 3, thereto as more fully
described on the attached Exhibit A o Lease Schedule 1 and Exhibit A to Lease
Schedule 2.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

IBM Credit Corporation

 

DE SOS

 

21823115

6/27/02

 

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
the IBM Credit Supplement(s) # 076299): IBM Equipment Type 7208 7210 7852 9406.

 

Precautionary filing.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Partial Assignment:

 

Citizens Leasing Corporation

 

DE SOS

 

22993511

11/15/02

 

Partial Assignment to Citizens Leasing Corporation (7 page list of equipment):
1/2/04

 

All equipment including but not limited to furniture and fixtures (collateral)
now owned or hereafter acquired wherever located under Master Lease No. 99122
between First American Commercial Bancorp, Inc. (Lessor) and Dick’s Sporting
Goods, Inc. (Lessee).

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

Canal Air, LLC

 

DE SOS

 

30009517

1/2/03

 

2002 Gulfstream IVSP with 2 Rolls Royce TAY engines, radio master system,
satellite communications system.

 

See UCC for exact description.

 

True Lease.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

Dick’s Sporting Goods, Inc.

 

IBM Credit LLC

 

DE SOS

 

31106999

4/29/03

 

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
the IBM Credit Supplement(s) # 169341): IBM Equipment Type 7038.

 

Precautionary filing.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

IL SOS

 

4301414 FS

11/27/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

LaSalle National Leasing Corporation

 

IL SOS

 

4318315

1/2/01

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

IN SOS

 

2344242

8/31/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of five (5) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

IN SOS

 

2359574

11/17/02

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including,

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

but not limited to, amounts payable under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

IN SOS

 

2361601

12/1/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

KS SOS

 

4211868

11/29/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

TCF Leasing, Inc.

 

KS SOS

 

4223673

12/14/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

LaSalle National Leasing Corporation

 

KS SOS

 

4301396

1/2/01

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

KY SOS

 

1602648

1/5/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of five (5) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

KY SOS

 

156139

9/3/98

 

Collateral Amendment to more specifically list pieces of

 

New Retail Store Furniture, Fixtures, and Equipment (including POS Equipment),
together with all accessions, attachments and additions thereto and replacements
and substitutions thereof. (12

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

equipment and Secured Party Name Change Amendment from Metlife Capital to
General Electric Capital Business Asset Funding Corporation: 5/12/99

 

Debtor Name Change Amendment: 1/11/00

 

page list of equipment).

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Finance, Inc.

 

MI SOS

 

D573536

10/5/99

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories together with all replacements, additions, accessions
and accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

LaSalle National Leasing Corporation

 

MO SOS

 

4119433

1/2/01

 

Equipment Lease Agreement — cannot read attachment listing equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

MO SOS

 

4109360

11/28/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

NJ DOT

 

1934156

10/12/99

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories incorporated therein and/or affixed thereto and all
proceeds thereof, including, but not limited to, amounts payable under any
insurance policy. (12 page attachment re equipment)

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

NJ DOT

 

2006257

11/2/00

 

See Schedule A attached hereto and made a part hereof. Equipment — office

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

furniture, tools etc.

 

 

 

 

 

 

 

 

 

Dick’s Clothing and Sporting Goods

 

BSB Bank & Trust Company

 

NY SOS

 

090212

4/18/02

 

This financing statement is being filed as an in lieu of original statement
filed in Monroe County on 10/30/87, instrument # 8711427.

 

No collateral description. This was in lieued to NY but DSG is a DE company.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

NY SOS

 

273177

12/30/98

 

Collateral Amendment to more specifically list pieces of equipment: 6/17/99

 

Debtor Name Change Amendment: 1/11/00

 

New Retail Store Furniture, Fixtures, and Equipment (including POS Equipment),
together with all accessions, attachments and additions thereto and replacements
and substitutions thereof. (12 page list of equipment).

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

TCF Leasing, Inc.

 

NY SOS

 

230409

11/30/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

LaSalle National Leasing Corporation

 

NY SOS

 

001699

1/3/01

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

NC SOS

 

20000113883

11/17/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

NC SOS

 

20000115917

11/27/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

NC SOS

 

20000065034

6/27/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof together with all replacements, additions, accessions and
accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

NC SOS

 

19990096037

10/4/99

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories together with all replacements, additions, accessions
and accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Clothing and Sporting Goods, Inc.

 

Winthrop Resources Corporation

 

OH SOS

 

AP0061619

6/16/98

 

True Lease. Equipment re Lease Agreement No. DI050595 or Lease Schedule No. 004
or Schedule A attached hereto.

 

(No Schedule A attached). This was in lieued to DE under financing statement
number 11050991 dated 8/29/01.

 

 

 

 

 

 

 

 

 

Dick’s Clothing and Sporting Goods, Inc.

 

Winthrop Resources Corporation

 

Assignee:

 

OH SOS

 

AP0066431

7/6/98

 

True Lease. Equipment re Lease Agreement No. DI050595 or Lease Schedule No. 004
or Schedule A attached hereto.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

Community First Financial, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

OH SOS

 

AP0077970

8/24/98

 

Collateral Amendment to more specifically list pieces of equipment and Secured
Party Name Change Amendment from Metlife Capital to General Electric Capital
Business Asset Funding Corporation: 5/12/99

 

Debtor Name Change Amendment: 1/11/00

 

New Retail Store Furniture, Fixtures, Equipment and POS Equipment, together with
all accessions, attachments and additions thereto and replacements and
substitutions thereof.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

OH SOS

 

AP0205942

1/5/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of five (5) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

OH SOS

 

AP0251325

6/27/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof together with all replacements, additions, accessions and
accessories incorporated therein and/or affixed thereto and all

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

proceeds thereof, including, but not limited to, amounts payable under any
insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

OH SOS

 

AP293430

11/16/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

OH SOS

 

AP297246

11/29/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

OH — Summit County

 

21027434

2/1/99

 

Collateral Amendment to more specifically list pieces of equipment: 5/27/99

 

Debtor Name Change Amendment: 1/11/00

 

New Retail Store Furniture, Fixtures, Equipment (including POS Equipment),
together with all accessions, attachments and additions thereto and replacements
and substitutions thereof.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

OH — Summit County

 

21028433

3/2/99

 

Collateral Amendment to more specifically list pieces of equipment: 5/27/99

 

Debtor Name

 

New Retail Store Furniture, Fixtures, Equipment (including POS Equipment),
together with all accessions, attachments and additions thereto and replacements
and substitutions thereof. The goods are to become fixtures on the real estate
described on the attached Exhibit A. — One story building on

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

Change Amendment: 1/11/00

 

Bucholzer Boulevard, Cuyahoga Falls, Ohio.

 

 

 

 

 

 

 

 

 

Dick’s Clothing and Sporting Goods, Inc.

 

Winthrop Resources Corporation

 

PA SOS

 

29120768

7/6/98

 

Lease Agreement DI050595 Lease Schedule # 004. Specific Equipment listed on
Schedule A.

 

 

 

 

 

 

 

 

 

Dick’s Clothing & Sporting Goods, Inc.

 

Maxus Leasing Group, Inc.

 

Assignment: Charter One Bank

 

PA SOS

 

29300220

8/20/98

 

Amendment to add collateral: 11/6/98

 

Assigned to Charter One Bank: 12/7/98

 

All equipment, accessories and attachments as per Exhibit A attached hereto and
made a part hereof. Maxus Lease No. 1152-002.

Amendment to add collateral: 1 SSA Disc Subsytem.

 

 

 

 

 

 

 

 

 

Dick’s Clothing & Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Community First Financial, Inc.

 

PA SOS

 

30401622

6/23/99

 

Leased property & equipment (collateral), as shown on Exhibit A attached hereto
and made a part thereof.

Equipment Lease No. 99122-1.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

Redevelopment Authority of Allegheny County

 

PA SOS

 

30641777

8/23/99

 

Debtor Name Change Amendment: 9/25/00

 

All Tenant finishes located at the Corporate Headquarters in RIDC West
Industrial Park, Findlay Township, Pennsylvania.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

31140162

1/5/00

 

Release of certain equipment (30 pages): 4/21/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of five (5) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting

 

The CIT Group/ Equipment

 

PA SOS

 

31140166

1/5/00

 

Various new equipment including racking, fixtures,

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

Goods, Inc.

 

Financing, Inc.

 

 

 

Release of certain equipment (30 pages): 5/15/00

 

phone equipment, office furniture and accessories more fully described on
Schedule A attached hereto and made a part hereof consisting of five
(5) pages together with all replacements, additions, accessions and accessories
incorporated therein and/or affixed thereto and all proceeds thereof, including,
but not limited to, amounts payable under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

Banc One Leasing Corporation

 

PA SOS

 

31150284

1/7/00

 

All Property described in invoices described on Schedule A-1.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Pullman Bank & Trust Company

 

PA SOS

 

31260441

2/8/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

Mellon US Leasing, a Division of Mellon leasing Corporation

 

Assignee:

 

General Electric Capital Corporation

 

PA SOS

 

31271134

2/11/00

 

Forklifts, pallet packing equipment, and other equipment as described ob the
attached Exhibit A to Equipment Schedule dated as of 12/27/99.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

Banc One Leasing Corporation

 

PA SOS

 

31440270

3/27/00

 

All Property described in invoices described on Schedule A-1.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

KeyCorp Leasing

 

PA SOS

 

31541792

4/26/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

KeyCorp Leasing

 

PA SOS

 

31541794

4/26/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

KeyCorp Leasing

 

PA SOS

 

31541796

4/26/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods Omc

 

KeyCorp Leasing

 

PA SOS

 

31551456

4/27/00

 

Equipment

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

(?)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

KeyCorp Leasing

 

PA SOS

 

31551458

4/27/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

Mellon US Leasing, a Division of Mellon Leasing Corporation

 

PA SOS

 

31570621

5/1/00

 

See attached Exhibit A and Equip. Schedule C of A Signs and Assorted Parts
attached hereto together with all accessions and attachments thereto.

 

[This makes no sense but it is word for word]

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

31790370

6/27/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories together with all replacements, additions, accessions
and accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

33060291

9/14/00

 

See Schedule A attached hereto and made a part hereof.  Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

33310469

11/17/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

PA SOS

 

33331707

11/28/00

 

Equipment.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

Sovereign Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

TCF Leasing, Inc.

 

PA SOS

 

33341241

11/30/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

LaSalle National Leasing Corporation

 

PA SOS

 

33451600

1/2/01

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

34280580

8/29/01

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories together with all replacements, additions, accessions
and accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

34451179

10/12/01

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of two (2) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

34521704

10/29/01

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

replacements, additions, accessions and accessories incorporated therein and/or
affixed thereto and all proceeds thereof, including, but not limited to, amounts
payable under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

PA SOS

 

29611102

11/20/98

 

Collateral Amendment to more specifically list pieces of equipment and Secured
Party Name Change Amendment from Metlife Capital to General Electric Capital
Business Asset Funding Corporation: 5/20/99

 

Debtor Name Change Amendment: 1/11/00

 

New Retail Store Furniture, Fixtures, Equipment and POS Equipment, together with
all accessions, attachments and additions thereto and replacements and
substitutions thereof.  (91 page list of equipment).

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

PA SOS

 

30790329

10/4/99

 

Release of certain equipment: 4/21/00 (30 page list)

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories together with all replacements, additions, accessions
and accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Pullman Bank & Trust Company

 

PA SOS

 

30890983

11/1/99

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting

 

KeyCorp Leasing

 

PA SOS

 

31120087

12/31/99

 

Equipment

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

Goods, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

KeyCorp Leasing

 

PA SOS

 

31130545

1/4/00

 

Equipment

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

General Electric Capital Business Asset Funding Corporation

 

PA — Philadelphia County

 

98-4671

8/24/98

 

Collateral Amendment to more specifically list pieces of equipment and Secured
Party Name Change Amendment from Metlife Capital to General Electric Capital
Business Asset Funding Corporation: 5/13/99

 

Debtor Name Change Amendment: 1/12/00

 

New Retail Store Furniture, Fixtures, Equipment and POS Equipment, together with
all accessions, attachments and additions thereto and replacements and
substitutions thereof.

 

True Lease

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

SC SOS

 

000627-095405A

6/27/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof together with all replacements, additions, accessions and
accessories incorporated therein and/or affixed thereto and all proceeds
thereof, including, but not limited to, amounts payable under any insurance
policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

TN SOS

 

101-015452

2/1/01

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

 

 

 

 

 

 

incorporated therein and/or affixed thereto and all proceeds thereof, including,
but not limited to, amounts payable under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

TN SOS

 

200-041759

11/17/00

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

Sovereign Bank

 

TN SOS

 

300-062947

12/12/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

VA SOS

 

00 11177098

11/17/00

 

 

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of six (6) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

VA SOS

 

00 11287039

11/28/00

 

Equipment.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing
Number/Date

 

Comments

 

 

Sovereign Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

TCF Leasing, Inc.

 

VA SOS

 

00 11307154

11/30/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

 LaSalle National Leasing Corporation

 

VA SOS

 

010103 7837

1/3/01

 

 

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

The CIT Group/ Equipment Financing, Inc.

 

WV SOS

 

0531968

1/5/00

 

 

 

Various new equipment including racking, fixtures, phone equipment, office
furniture and accessories more fully described on Schedule A attached hereto and
made a part hereof consisting of five (5) pages together with all replacements,
additions, accessions and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, including, but not limited to, amounts payable
under any insurance policy.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

First American Commercial Bancorp, Inc.

 

Assignee:

 

TCF Leasing, Inc.

 

WI SOS

 

02013916

11/30/00

 

Equipment.

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods, Inc. (Lessee)

 

LaSalle National Leasing Corporation (Lessor)

 

WI SOS

 

02022446

1/2/01

 

True Lease.  The equipment leased pursuant to that certain Equipment Lease
Agreement dated as of the 1st day of August, 2000, between Lessor, as lessor and
Lessee, as lessee; more fully described on attached schedules.

 

--------------------------------------------------------------------------------


 

Schedule 6.20

“Material Contracts”

 

The following lists those contracts which as of the Closing Date are required to
be filed by Dick’s and Galyan’s with the Securities and Exchange Commission
pursuant to Item 601 of Regulation S-K.

 

Dick’s Entities

 

·                  Dick’s Sporting Goods, Inc. Amended and Restated Certificate
of Incorporation, as amended

 

·                  Dick’s Sporting Goods, Inc. Amended and Restated Bylaws

 

·                  Amended and Restated Credit Agreement dated as of July 26,
2000 among Dick’s Sporting Goods, Inc., the Lenders Party thereto and General
Electric Capital Corporation, as amended by the First Amendment to Amended and
Restated Credit Agreement dated as of May 18, 2001, the Second Amendment to
Amended and Restated Credit Agreement dated as of July 2001, the Third Amendment
to Amended and Restated Credit Agreement dated as of August 3, 2001, the Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 2001,
the Fifth Amendment to Amended and Restated Credit Agreement dated as of
February 2002, the Sixth Amendment to Amended and Restated Credit Agreement
dated as of April 3, 2002, and the Seventh Amendment to Amended and Restated
Credit Agreement dated as of July 15, 2002

 

·                  Eighth Amendment to Amended and Restated Credit Agreement
dated as of September 12, 2002

 

·                  Ninth Amendment to Amended and Restated Credit Agreement
dated as of December 15, 2002

 

·                  Tenth Amendment and Waiver to Amended and Restated Credit
Agreement dated as of August 7, 2003.

 

·                  Eleventh Amendment to Amended and Restated Credit Agreement
dated as of January 29, 2004

 

·                  Twelfth Amendment to Amended and Restated Credit Agreement
dated as of February 18, 2004

 

·                  Indenture dated as of February 18, 2004 between Dick’s
Sporting Goods, Inc. and Wachovia Bank, National Association, as Trustee

 

·                  Registration Rights Agreement among Dick’s Sporting
Goods, Inc., Merrill Lynch, Pierce, Fenner Smith Incorporated, Banc of America
Securities LLC and UBS Securities LLC dated as of February 18, 2004

 

·                  Form of Confirmation of OTC Warrant Transaction, Amended and
Restated as of February 13, 2004

 

·                  Dick’s Sporting Goods, Inc. Associate Savings and Retirement
Plan

 

·                  Dick’s Sporting Goods, Inc. 1992 Stock Option Plan

 

·                  Dick’s Sporting Goods, Inc. 2002 Stock Plan, as amended

 

·                  Dick’s Sporting Goods, Inc. Employee Stock Purchase Plan

 

--------------------------------------------------------------------------------


 

·                  Dick’s Sporting Goods, Inc. (successor in interest to Dick’s
Acquisition Corp.) 12% Subordinated Debenture, dated May 1, 1986 issued to
Richard J. Stack

 

·                  Lease Agreement, dated February 4, 1999, as amended for
388,000 square foot distribution center located in Smithton, Pennsylvania

 

·                  Lease Agreement, dated November 3, 1999, for 75,000 square
foot distribution center in Conklin, NY

 

·                  Form of Agreement entered into between Dick’s Sporting
Goods, Inc. and various executive officers, which sets forth form of severance

 

·                  Form of Option Award entered into between Dick’s Sporting
Goods, Inc. and various executive officers, directors and employees

 

·                  Option Agreement between the Company and William R. Newlin,
Chief Administrative Officer and Executive Vice President

 

·                  2002 Option Agreement between Dick’s Sporting Goods, Inc. and
Edward W. Stack

 

·                  Offer Letter between the Company and William R. Newlin, Chief
Administrative Officer and Executive Vice President

 

·                  Form of Confirmation of OTC Convertible Note Hedge, Amended
and Restated as of February 13, 2004

 

·                  Agreement and Plan of Merger, dated as of June 21, 2004,
among Dick’s Sporting Goods, Inc., Diamondbacks Acquisition Inc. and Galyan’s
Trading Company, Inc.

 

·                  Shareholder Tender Agreement, dated as of June 21, 2004,
among Dick’s Sporting Goods, Inc., Diamondbacks Acquisition Inc., FS Equity
Partners IV, L.P., Limited Brands, Inc. and G Trademark, Inc.

 

·                  Consent and Waiver to the Amended and Restated Credit
Agreement, dated as of June 14, 2004, among Dick’s Sporting Goods, Inc., the
Lenders party thereto and General Electric Capital Corporation, as agent for the
Lenders.

 

·                  Second Amended and Restated Credit Agreement dated as of
July 28, 2004 among Dick’s Sporting Goods, Inc., the Lenders Party thereto and
General Electric Capital Corporation.

 

·                  After the Closing Date, each other Material Contract required
to be filed with the SEC pursuant to Item 601 of Regulation S-K.

 

--------------------------------------------------------------------------------


 

Galyan’s Entities

 

·                  Galyan’s Trading Company, Inc. Second Amended and Restated
Articles of Incorporation

 

·                  Galyan’s Trading Company, Inc. Second Amended and Restated
Bylaws

 

·                  Second Amendment to Stockholders Agreement, dated May 24,
2001, among Galyan’s Trading Company, Inc. and certain shareholders of Galyan’s
Trading Company, Inc.

 

·                  Amendment to Stockholders Agreement, dated August 25, 2001,
Galyan’s Trading Company, Inc. and certain shareholders of Galyan’s Trading
Company, Inc.

 

·                  Agreement to be Bound, dated November 29, 1999, by Benchmark
Capital Partners IV, L.P.

 

·                  Amended and Restated Registration Rights Agreement, dated
November 12, 1999, among Galyan’s Trading Company, Inc., FS Equity Partners IV,
L.P., Limited Brands, Inc. and Benchmark Capital Partners IV, L.P.

 

·                  Galyan’s Trading Company, Inc. 1999 Stock Option Plan, as
amended.

 

·                  Form of 1999 Stock Option Agreement, as currently in effect.

 

·                  Galyan’s Trading Company, Inc. 1999 Stock Subscription
Agreement, as amended.

 

·                  Form of 1999 Stock Subscription Agreement, as currently in
effect.

 

·                  Warrant issued to Limited Brands, Inc. to purchase 1,350,000
shares of common stock

 

·                  Building Loan Agreement, dated October 29, 1999, between
Keybank National Association and Galyan’s Trading Company, Inc.

 

·                  Building Loan Agreement, dated May 25, 2001, between Keybank
National Association and Galyan’s Trading Company, Inc.

 

·                  Credit Agreement, dated as of May 3, 2001, among Galyan’s
Trading Company, Inc., as borrower, the lenders party thereto and The Chase
Manhattan Bank, as administrative agent.

 

·                  Lease Agreement, dated August 31, 1999, between CP Gal
Plainfield, LLC and Galyan’s Trading Company, Inc.

 

·                  Amendment No. 1 to First Amendment to Lease Agreement, dated
December 21, 2000, between CP Gal Plainfield, LLC and Galyan’s Trading
Company, Inc.

 

·                  Amended and Restated Credit Agreement among Galyan’s Trading
Company Inc., and JPMorgan Chase Bank, as administrative agent, for the
syndication of participating banks, dated as of April 25, 2003.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
David M. Pritchett as Senior Vice President — Store Operations, dated as of
March 28, 2004.

 

--------------------------------------------------------------------------------


 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Galen R. Erickson as Senior Vice President — Logistics, dated as of March 28,
2004.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Paul C. Wagner as Senior Vice President, Chief Information Officer, dated as of
March 28, 2004.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Edward J. Brett as Senior Vice President — Human Resources, dated as of
January 20, 2004.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Lindsay J. Rice as Senior Vice President, General Merchandise Manager, dated
December 12, 2003.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Jeffrey R. Brown as Senior Vice President, General Merchandise Manager, dated
December 12, 2003.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
C. David Zoba as General Counsel, Secretary and Executive Vice President, dated
October 1, 2003.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Edwin J. Holman as President and Chief Operating Officer, dated as of August 29,
2003.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Richard Leto as President and Chief Merchandising Officer, dated May 1, 2004.

 

·                  Employment Agreement among Galyan’s Trading Company, Inc. and
Robert B. Mang as Chief Executive Officer and Chairman, dated as of July 1,
2003.

 

·                  Resignation and General Release Agreement with Edward J.
Whitehead (formerly Senior Vice President — Marketing), dated as of June 15,
2004.

 

·                  Resignation and General Release Agreement with Edward S.
Wozniak (formerly Senior Vice President and Chief Financial Officer), dated
June 15, 2004.

 

·                  Resignation and General Release Agreement with Robert B. Mang
(formerly Chief Executive Officer and Chairman), dated as of March 1, 2004.

 

·                  Retirement and Consulting Agreement with Charles F. Nelson
(formerly Senior Vice President — Culture), dated as of January 31, 2004.

 

·                  Resignation and General Release Agreement with Joel L.
Silverman (formerly President and Chief Operating Officer), effective March 4,
2002.

 

·                  Employment Agreement with Joel L. Silverman as President and
Chief Operating Officer, dated as of October 1, 2000.

 

·                  Form of 1999 Stock Option Agreement, as amended.

 

·                  Stock Option Agreement of Edwin J. Holman (pursuant to
Galyan’s Trading Company, Inc. 1999 Stock Option Plan, as amended), dated as of
March 1, 2004.

 

--------------------------------------------------------------------------------


 

·                  Stock Option Agreement of Edwin J. Holman, dated as of
March 1, 2004.

 

·                  Stock Option Agreement of Edwin J. Holman, dated September 3,
2003.

 

·                  Restricted Stock Agreement for Edwin J. Holman, dated as of
March 1, 2004.

 

·                  Restricted Stock Agreement for Edwin J. Holman, dated as of
September 3, 2003.

 

Schedule 11.8

Authorized Signature.

 

·                  The following signatures have the ability to bind Dick’s and
be deemed to be the act of Dick’s:

 

Edward W. Stack

William J. Colombo

William R. Newlin

Michael F. Hines

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

to

CREDIT AGREEMENT

 

FORM OF NOTICE OF REVOLVING CREDIT ADVANCE

 

[                       , 200  ]

 

General Electric Capital Corporation,
as Agent for the Lenders
party to the Credit Agreement referred to below
201 Merritt 7
Norwalk, Connecticut 06856

 

Attention:  Dick’s Account Manager

 

Ladies and Gentlemen:

 

The undersigned, DICK’S SPORTING GOODS, INC., a Delaware corporation
(“Borrower”), refers to the Second Amended and Restated Credit Agreement, dated
as of July 28, 2004 (as amended, modified or supplemented from time to time, the
“Credit Agreement”; (the capitalized terms defined therein being used herein as
therein defined), among Borrower, the other Loan Parties signatory thereto, the
Persons signatory thereto from time to time as Lenders, and General Electric
Capital Corporation, as Agent (in such capacity, “Agent”), hereby gives you
irrevocable notice pursuant to Section 1.1(c) of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Advance under the Credit
Agreement, and in that connection sets forth below the information relating to
such advance (the “Proposed Borrowing”):

 

(i)            The Proposed Borrowing is to consist of a $                  
Revolving Credit Advance.

 

(ii)           The Business Day of the Proposed Borrowing is               
    , 200  .

 

(iii)          The Revolving Credit Advance to be made pursuant to the Proposed
Borrowing shall be maintained as a [Index Rate Loan] [LIBOR Loan with a LIBOR
Period of [one] [two] [three] months].

 

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(A)          all representations and warranties made by any Loan Party contained
in the Credit Agreement and the other Loan Documents are and will be true and
correct, both before and after giving effect to the Revolving Credit Advance and
to the application of the proceeds thereof, as though made on such

 

--------------------------------------------------------------------------------


 

date, unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier date
and except for changes therein expressly permitted or expressly contemplated by
the Credit Agreement;

 

(B)           making the Revolving Credit Advance shall not contravene any law
applicable to any Borrower or its Subsidiaries or any of the Lenders;

 

(C)           no Default exists, or would result from such Revolving Credit
Advance or from the application of the proceeds thereof; and

 

(D)          after giving effect to the Proposed Borrowing, the outstanding
principal amount of the Revolving Credit Loan shall not exceed the Borrowing
Availability.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

BORROWER

 

 

 

 

 

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2
to
CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of July [    ]. 2004 by and among Dick’s Sporting Goods, Inc.
(Borrower”), the other Persons named therein as Loan Parties, General Electric
Capital Corporation, as Agent On such capacity, “Agent”) and the Lenders from
time to time signatory thereto (including all annexes, exhibits or schedules
thereto, and as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”). Capitalized terms used herein without
definition are so used as defined in the Credit Agreement.

 

Borrower hereby gives irrevocable notice, pursuant to Section 1.1(d) of the
Credit Agreement, of its request to:

 

(a)           on [date] convert $[                  ]of the aggregate
outstanding principal amount of the Revolving Credit Loan, bearing interest at
the [                   ] Rate, into a(n) [                  ] Loan [and, in the
case of a LIBOR Loan, having a LIBOR Period of [         ] month(s)];

 

[(b)        on [date] continue $[             ]of the aggregate outstanding
principal amount of the [             ] Loan, bearing interest at the LIBOR
Rate, as a LIBOR Loan having a LIBOR Period of [one], [two] [three] month(s)].

 

Borrower hereby represents and wan-ants that all of the conditions contained in
Section 2.2 of the Credit Agreement have been satisfied on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto; and (ii) reaffirms the continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.

 

IN WITNESS WHEREOF, Borrower has caused this Notice of Conversion/Continuation
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

By:

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Dick’s Sporting Goods, Inc.
(Summary Borrowing Base Certificate)

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July xx, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Dick’s Sporting Goods, Inc. (the
“Borrower”), the lenders party thereto (“Lenders”) and General Electric Capital
Corporation, the Borrower hereby certifies to Agent and Lenders that as of the
close of business on the date set forth above, the Borrowing Base is computed as
set forth below:

 

($000’s)
Inventory

 

 

 

Availability From Dick’s:

 

1.

 

Dick’s Borrowing Base

                        

 

 

Availability From Galyan’s:

 

2A.

 

Current Amount Outstanding On Galyan’s Intercompany Note

                        

2B.

 

Amount of Prior Lender Obligations Refinanced On Closing Date With Proceeds Of
Galyan’s Intercompany Note

                

2C.

 

Galyan’s Borrowing Base

 

2D.

 

Galyan’s Availability (Lesser of #2A, #2B and #2C)

                        

2E.

 

Additional Reduction To Galyan’s Availability

                        

2F.

 

Total Galyan’s Availability (#2D less #2E)

                        

3.

 

A. Borrowing Base (#1 plus #2F)

                        

 

 

B. Aggregate Revolving Credit Commitment

                        

 

 

C. Lesser of 3A or 3B

                        

4.

 

A. Outstanding Balance of Stand-by Letters of Credit

                        

 

 

B. Outstanding Balance of Documentary Letters of Credit

                        

 

 

C. Aggregate Outstanding Balance of All Letter of Credit Obligations (#4A plus
#4B)

                        

5.

 

Borrowing Availability (#3C less #4C)

                        

6.

 

Aggregate Revolving Credit Loan Outstanding

                        

7.

 

Excess Availability (before past due NP) (#5 less #6)’

                        

 

This Borrowing Base Certificate is furnished to Agent and Lenders pursuant to
Section 1.1(f) of the Credit Agreement and the Borrower acknowledges that Agent
and Lenders shall extend Revolving Credit Advances and other financial
accommodations in reliance on the information herein contained.  The Borrower
represents and warrants to Agent and Lenders that (i) this Borrowing Base
Certificate has been prepared in accordance with the provisions of the Credit
Agreement; (ii) this Borrowing Base Certificate and the information attached
hereto represent an accurate statement of the matters purported to be set forth
herein or therein as of the date set forth above; and (iii) no Default has
occurred and is continuing.  Capitalized terms used herein without definition
have the meanings provided in the Credit Agreement.

 

 

Dick’s Clothing & Sporting Goods, Inc.

 

 

 

 

 

 

 

By:

 

 

Or

 

 

 

Michael F. Hines, CFO

 

 

Lee Belitsky, Vice President Controller, Treasurer

 

Footnotes:  A) If the Merger has not been consummated (i) within 100 days of the
Closing Date, Galyan’s Availability shall be reduced to fifty percent (50%) of
the amount that would otherwise be calculated pursuant to 2D above, (ii) within
130 days of the Closing Date, Galyan’s Availability shall be reduced to thirty
seven and one-half of one percent (37.5%) of the amount that would otherwise be
calculated pursuant to 2D above, (iii) within 160 days of the Closing Date,
Galyan’s Availability shall be reduced to twenty five percent (25%) of the
amount that would otherwise be calculated pursuant to 2D above, (iv) within 190
days of the Closing Date, Galyan’s Availability shall be reduced to twelve and
one-half of one percent (12.5%) of the amount that would otherwise be calculated
pursuant to 2D above, and (v) within 220 days of the Closing Date, Galyan’s
Availability shall be reduced to zero ($0).

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
(Dick’s Only)

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July XX, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Dick’s Sporting Goods, Inc. (the
“Borrower), the lenders party thereto (“Lenders”) and General Electric Capital
Corporation, the Borrower hereby certifies to Agent and Lenders that as of the
close of business on the date set forth above, the Borrowing Base is computed as
set forth below:

 

($000’s)
Inventory

 

 

 

 

 

 

 

 

1A. Inventory per Balance Sheet @

                                              

 

 

                        

 

 

 

 

 

Less Capitalized Costs:

Account #

 

 

                        

 

 

 

 

                        

 

 

 

 

                        

Plus:

 

 

 

                        

 

 

 

 

                        

Plus Reserves:

Account #

 

 

                        

 

 

 

                        

1B. Inventory Perpetual/Stock Ledger @ x/x/xx

 

 

                        

 

 

 

 

2A. Less Ineligibles:

 

 

 

 

 

 

 

(a)    Shrink

                        

 

 

                       DC Shrink Accrual

                        

 

 

(b)    Total Est. Obsolete (includes Retail < Cost)

                        

 

 

(c)    Damaged/Defective

                        

 

 

(d)    Claim Consolidation

                        

 

 

(e)    Absorbed Freight & Discounts

                        

 

 

(f)    In-Transit Inventory

                        

 

 

(g)    Display Items/Packing Materials

                        

 

 

(h)    Other

                        

 

 

                       Total Ineligible Inventory

 

 

                        

2B. Plus Eligibles:

 

 

                        

(a)    Eligible L/C Inventory

 

 

                        

2C. Less:

 

 

 

(a)    Landed Costs (        % x               )

 

 

                        

 

 

 

 

3.   Eligible inventory (#1B less #2A plus #2B less #2C)

 

 

                        

 

 

 

 

4A. Total Inventory Availability @ 70% of Cost

 

 

                        

4B. Total Inventory Availability @ 85% NOLV (On Page 4)

 

 

                        

4C. Total Inventory Availability (Lesser of #4A or #4B)

 

 

                        

 

 

 

 

5.   Less: Reserves

 

 

 

(a)    Lease Payment Reserve

                        

 

 

(b)    Frequent Shopper Reserve (50% x xxx)

                        

 

 

(c)    Layaway Deposits Reserve (100%)

                        

 

 

(d)    Gift Card Liability Reserve (50% x xxxxx)

                        

 

 

(e)    Other:                                                

                        

 

 

                       Total Reserves

                        

 

                        

 

 

 

 

6.   Dick’s Borrowing Base (#4C less #5)

 

 

                        

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
(Galyan’s Only)

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July XX, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Dick’s Sporting Goods, Inc. (the
“Borrower”), the lenders party thereto (“Lenders”) and General Electric Capital
Corporation, the Borrower hereby certifies to Agent and Lenders that as of the
close of business on the date set forth above, the Borrowing Base is computed as
set forth below:

 

($000’s)
Inventory

 

 

 

 

 

 

 

1A. Inventory per Balance Sheet @

                                              

 

 

                        

 

 

 

 

 

Less Capitalized Costs:

Account #

 

 

                        

 

 

 

 

                        

 

 

 

 

                        

Plus:

 

 

 

                        

 

 

 

 

                        

Plus Reserves:

Account #

 

 

                        

 

 

 

                        

1B. Inventory Perpetual/Stock Ledger @                          

 

 

                        

 

 

 

 

2A. Less Ineligibles:

 

 

 

 

 

 

 

(a)    Shrink

                        

 

 

                       DC Shrink Accrual

                        

 

 

(b)    Total Est. Obsolete (includes Retail < Cost)

                        

 

 

(c)    Damaged/Defective

                        

 

 

(d)    Claim Consolidation

                        

 

 

(e)    Absorbed Freight & Discounts

                        

 

 

(f)    In-Transit Inventory

                        

 

 

(g)    Display Items/Packing Materials

                        

 

 

(h)    Other

                        

 

 

                       Total Ineligible Inventory

 

 

                        

2B. Plus Eligibles:

 

 

                        

(a)    Eligible L/C Inventory

 

 

                        

2C. Less:

 

 

 

(a)    Landed Costs (.        % x xxx)

 

 

                        

 

 

 

 

3.   Eligible inventory (#1B less #2A plus #2B less #2C)

 

 

                        

 

 

 

 

4A. Total Inventory Availability @ 70% of Cost

 

 

                        

4B. Total Inventory Availability @ 85% NOLV (On Page 4)

 

 

                        

4C. Total Inventory Availability (Lesser of #4A or #4B)

 

 

                        

 

 

 

 

5.   Less: Reserves

 

 

 

(a)    Lease Payment Reserve

                        

 

 

(b)    Frequent Shopper Reserve (50% x xxx)

                        

 

 

(c)    Layaway Deposits Reserve (100%)

                        

 

 

(d)    Gift Card Liability Reserve (50% x xxx)

                        

 

 

(e)    Galyan’s Appraisal Reserve

                        

 

 

(f)    Other:                                                

                        

 

 

                       Total Reserves

                        

 

                        

 

 

 

 

6.  Galyan’s Borrowing Base (#4C less #5)

 

 

                        

 

(Note:     Calculation Of A Separate Borrowing Base For Galyan’s To Be
Discontinued Upon Completion Of A Consolidated Appraisal)

 

 

--------------------------------------------------------------------------------


 

Note:  Use NOLV For Corresponding Period To Calculate Borrowing Base.

 

Dick’s

 

Galyan’s

 

Period

 

NOLV

 

Period

 

NOLV

 

Jul-04

 

 

 

Jul-04

 

 

 

Aug-04

 

 

 

Aug-04

 

 

 

Sep-04

 

 

 

Sep-04

 

 

 

Oct-04

 

 

 

Oct-04

 

 

 

Nov-04

 

 

 

Nov-04

 

 

 

Dec-04

 

 

 

Dec-04

 

 

 

Jan-05

 

 

 

Jan-05

 

 

 

Feb-05

 

 

 

Feb-05

 

 

 

Mar-05

 

 

 

Mar-05

 

 

 

Apr-05

 

 

 

Apr-05

 

 

 

May-05

 

 

 

May-05

 

 

 

Jun-05

 

 

 

Jun-05

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Dick’s Sporting Goods, Inc.
(Consolidated Borrowing Base Certificate)

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July xx, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Dick’s Sporting Goods, Inc. (the
“Borrower”), the lenders party thereto (“Lenders”) and General Electric Capital
Corporation, the Borrower hereby certifies to Agent and Lenders that as of the
close of business on the date set forth above, the Borrowing Base is computed as
set forth below:

 

($000’s)
Inventory

 

($000’s)
Inventory

 

 

 

 

 

 

 

1A. Inventory per Balance Sheet @ x/x/xx

 

 

                        

 

 

 

 

 

Less Capitalized Costs:

Account #

 

 

                        

 

 

 

 

                        

 

 

 

 

                        

Plus:

 

 

 

                        

 

 

 

 

                        

Plus Reserves:

Account #

 

 

                        

 

 

 

                        

 

 

 

                        

1B. Inventory Perpetual/Stock Ledger @ x/x/xx

 

 

                        

 

 

 

 

2A. Less Ineligibles:

 

 

 

 

 

 

 

(a)    Shrink

                        

 

 

                       DC Shrink Accrual

                        

 

 

(b)    Total Est. Obsolete (includes Retail < Cost)

                        

 

 

(c)    Damaged/Defective

                        

 

 

(d)    Claim Consolidation

                        

 

 

(e)    Absorbed Freight & Discounts

                        

 

 

(f)    In-Transit Inventory

                        

 

 

(g)    Display Items/Packing Materials

                        

 

 

(h)    Other

                        

 

 

                       Total Ineligible Inventory

 

 

                        

2B.  Plus Eligibles:

 

 

                        

(a)    Eligible L/C Inventory

 

 

                        

2C. Less:

 

 

 

(a)    Landed Costs (xxx% x xxxx)

 

 

                        

 

 

 

 

3.    Eligible inventory (#1B less #2A plus #2B less #2C)

 

 

                        

 

 

 

 

4.    Total Inventory Availability (sun of Line #4C pages 2 and 3)

 

 

                        

 

 

 

 

5.   Less: Reserves

 

 

 

(a)    Lease Payment Reserve

                        

 

 

(b)    Frequent Shopper Reserve (50% x xxx)

                        

 

 

(c)    Layaway Deposits Reserve (100%)

                        

 

 

(d)    Gift Card Liability Reserve (50% x xxx)

                        

 

 

(e)    Galyan’s Appraisal Reserve

 

 

 

(f)    Other:                                                

                        

 

 

                       Total Reserves

                        

 

                        

 

 

 

 

6.   A. Borrowing Base (#4 less #5)

 

 

                        

      B. Aggregate Revolving Credit Commitment

 

 

 

      C. Lesser of #6A or #6B

 

 

 

 

--------------------------------------------------------------------------------


 

7.   A. Outstanding Balance of Stand-by Letters of Credit

 

 

                        

      B. Outstanding Balance of Documentary Letters of Credit

 

 

                        

      C. Aggregate Outstanding Balance of All Letter of Credit Obligations (#4A
plus #4B)

 

 

                        

 

 

 

                        

8.   Borrowing Availability (#6C less #7C)

 

 

                        

 

 

 

 

9.   Aggregate Revolving Credit Loan Outstanding

 

 

                        

 

 

 

 

10. Excess Availability (before past due A/P) (#8 less #9)

 

 

                        

 

This Borrowing Base Certificate is furnished to Agent and Lenders pursuant to
Section 1.1(f) of the Credit Agreement and the Borrower acknowledges that Agent
and Lenders shall extend Revolving Credit Advances and other financial
accommodations in reliance on the information herein contained.  The Borrower
represents and warrants to Agent and Lenders that (i) this Borrowing Base
Certificate has been prepared in accordance with the provisions of the Credit
Agreement; (ii) this Borrowing Base Certificate and the information attached
hereto represent an accurate statement of the matters purported to be set forth
herein or therein as of the date set forth above; and (iii) no Default has
occurred and is continuing.  Capitalized terms used herein without definition
have the meanings provided in the Credit Agreement.

 

 

Dick’s Clothing & Sporting Goods, Inc.

 

 

 

 

 

 

 

By:

 

 

Or

 

 

 

Michael F. Hines, CFO

 

 

Lee Belitsky, Vice President Controller, Treasurer

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
(Dick’s Only)

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July XX, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Dick’s Sporting Goods, Inc. (the
“Borrower), the lenders party thereto (“Lenders”) and General Electric Capital
Corporation, the Borrower hereby certifies to Agent and Lenders that as of the
close of business on the date set forth above, the Borrowing Base is computed as
set forth below:

 

($000’s)
Inventory

 

 

 

 

 

 

 

1A. Inventory per Balance Sheet @ x/x/xx

 

 

                        

 

 

 

 

 

Less Capitalized Costs:

Account #

 

 

                        

 

 

 

 

                        

 

 

 

 

                        

Plus:

 

 

 

                        

 

 

 

 

                        

Plus Reserves:

Account #

 

 

                        

 

 

 

                        

1B. Inventory Perpetual/Stock Ledger @ x/x/xx

 

 

                        

 

 

 

 

2A. Less Ineligibles:

 

 

 

 

 

 

 

(a)    Shrink

                        

 

 

                       DC Shrink Accrual

                        

 

 

(b)    Total Est. Obsolete (includes Retail < Cost)

                        

 

 

(c)    Damaged/Defective

                        

 

 

(d)    Claim Consolidation

                        

 

 

(e)    Absorbed Freight & Discounts

                        

 

 

(f)    In-Transit Inventory

                        

 

 

(g)    Display Items/Packing Materials

                        

 

 

(h)    Other

                        

 

 

                       Total Ineligible Inventory

 

 

                        

2B. Plus Eligibles:

 

 

                        

(a)    Eligible L/C Inventory

 

 

                        

2C. Less:

 

 

 

(a)    Landed Costs (        % x xxxx)

 

 

                        

 

 

 

 

3.    Eligible inventory (#1B less #2A plus #2B less #2C)

 

 

                        

 

 

 

 

4A.  Total Inventory Availability @ 70% of Cost

 

 

                        

4B.  Total Inventory Availability @ 85% NOLV (On Page 4)

 

 

                        

4C.  Total Inventory Availability (Lesser of #4A or #4B)

 

 

                        

 

 

 

 

5. Less: Reserves

 

 

 

(a)    Lease Payment Reserve

                        

 

 

(b)    Frequent Shopper Reserve (50% x xxx)

                        

 

 

(c)    Layaway Deposits Reserve (100%)

                        

 

 

(d)    Gift Card Liability Reserve (50% x xxxx)

                        

 

 

(e)    Other:                                                

                        

 

 

                       Total Reserves

                        

 

                        

 

 

 

 

6. Dick’s Borrowing Base (#4C less #5)

 

 

                        

 

--------------------------------------------------------------------------------


 

Dick’s Sporting Goods, Inc.
(Galyan’s Only)

 

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July XX, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Dick’s Sporting Goods, Inc. (the
“Borrower”), the lenders party thereto (“Lenders”) and General Electric Capital
Corporation, the Borrower hereby certifies to Agent and Lenders that as of the
close of business on the date set forth above, the Borrowing Base is computed as
set forth below:

 

($000’s)
Inventory

 

 

 

 

 

 

 

1A. Inventory per Balance Sheet @

                                             

 

 

                        

 

 

 

 

 

Less Capitalized Costs:

Account #

 

 

                        

 

 

 

 

                        

 

 

 

 

                        

Plus:

 

 

 

                        

 

 

 

 

                        

Plus Reserves:

Account #

 

 

                        

 

 

 

                        

1B. Inventory Perpetual/Stock Ledger @                          

 

 

                        

 

 

 

 

2A. Less Ineligibles:

 

 

 

 

 

 

 

(a)    Shrink

                        

 

 

                       DC Shrink Accrual

                        

 

 

(b)    Total Est. Obsolete (includes Retail < Cost)

                        

 

 

(c)    Damaged/Defective

                        

 

 

(d)    Claim Consolidation

                        

 

 

(e)    Absorbed Freight & Discounts

                        

 

 

(f)    In-Transit Inventory

                        

 

 

(g)    Display Items/Packing Materials

                        

 

 

(h)    Other

                        

 

 

                       Total Ineligible Inventory

 

 

                        

2B.  Plus Eligibles:

 

 

                        

(a)    Eligible L/C Inventory

 

 

                        

2C. Less:

 

 

 

(a)    Landed Costs (.282% x xxx)

 

 

                        

 

 

 

 

3.   Eligible inventory (#1B less #2A plus #2B less #2C)

 

 

                        

 

 

 

 

4A. Total Inventory Availability @ 70% of Cost

 

 

                        

4B. Total Inventory Availability @ 85% NOLV (On Page 4)

 

 

                        

4C. Total Inventory Availability (Lesser of #4A or #4B)

 

 

                        

 

 

 

 

5.   Less: Reserves

 

 

 

(a)    Lease Payment Reserve

                        

 

 

(b)    Frequent Shopper Reserve (50% x xxx)

                        

 

 

(c)    Layaway Deposits Reserve (100%)

                        

 

 

(d)    Gift Card Liability Reserve (50% x xxx)

                        

 

 

(e)    Galyan’s Appraisal Reserve

 

 

 

(f)    Other:                                                

                        

 

 

                       Total Reserves

                        

 

                        

 

 

 

 

6.   Galyan’s Borrowing Base (#4C less #5)

 

 

                        

 

(Note:     Calculation Of A Separate Borrowing Base For Galyan’s To Be
Discontinued Upon Completion Of A Consolidated Appraisal)

 

--------------------------------------------------------------------------------


 

Note:  Use NOLV For Corresponding Period To Calculate Borrowing Base.

 

Dick’s

 

Galyan’s

Period

 

NOLV

 

Period

 

NOLV

Jul-04

 

 

 

Jul-04

 

 

Aug-04

 

 

 

Aug-04

 

 

Sep-04

 

 

 

Sep-04

 

 

Oct-04

 

 

 

Oct-04

 

 

Nov-04

 

 

 

Nov-04

 

 

Dec-04

 

 

 

Dec-04

 

 

Jan-05

 

 

 

Jan-05

 

 

Feb-05

 

 

 

Feb-05

 

 

Mar-05

 

 

 

Mar-05

 

 

Apr-05

 

 

 

Apr-05

 

 

May-05

 

 

 

May-05

 

 

Jun-05

 

 

 

Jun-05

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
to
CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

REVOLVING CREDIT NOTE

 

 

 

 

New York, New York

 

 

 

 

$    ,      ,         

 

 

July 28, 2004

 

FOR VALUE RECEIVED, the undersigned, DICK’S SPORTING GOODS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of
                                       (“Lender”), at the offices of GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent for Lenders
(“Agent”), at its address at 201 Merritt 7, Norwalk, Connecticut 06856, or at
such other place as Agent may designate from time to time in writing, in lawful
money of the United States of America and in immediately available funds, the
amount of                                            DOLLARS AND             
CENTS ($    ,        ,      ) or, if less, the aggregate unpaid amount of all
Revolving Credit Advances made to the undersigned by Lender under the “Credit
Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
or in Annex A thereto.

 

This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to that certain Second Amended and Restated Credit Agreement dated as of
July 28, 2004 by and among Borrower, the other Persons named therein as Loan
Parties, Agent, Lender and the other Persons signatory thereto from time to time
as Lenders (including all annexes, exhibits and schedules thereto, and as from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Borrower Security Agreement and all of the other Loan Documents
referred to therein. Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Revolving Credit
Loans evidenced hereby are made and are to be repaid. The date and amount of
each Revolving Credit Advance made by Lenders to Borrower, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by Agent on its books; provided that the failure of Agent to
make any such recordation shall not affect the obligations of Borrower to make a
payment when due of any amount owing under the Credit Agreement or this
Revolving Credit Note in respect of the Revolving Credit Advances made by Lender
to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is

 

--------------------------------------------------------------------------------


 

paid in full at such interest rates and at such times, and pursuant to such
calculations, as are specified in the Credit Agreement..

 

If any payment on this Revolving Credit Note becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

Upon and after the occurrence of any Event of Default, this Revolving Credit
Note may, as provided in the Credit Agreement, and without demand, notice or
legal process of any kind, be declared, and immediately shall become, due and
payable.

 

Time is of the essence of this Revolving Credit Note. Demand, presentment,
protest and notice of nonpayment and protest are hereby waived by Borrower.

 

Except as provided in the Credit Agreement, this Revolving Credit Note may not
be assigned by Lender to any Person..

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE. THIS REVOLVING CREDIT NOTE SHALL BE DEEMED TO BE A CONTRACT UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW 5-1401, FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT (the “Security Agreement”), dated
as of July 28, 2004, among DICK’S SPORTING GOODS, INC., a Delaware corporation
(“Grantor”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
individually and in its capacity as Agent for Lenders (“Agent”).

 

WITNESSTH:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 26, 2000 by and among Grantor, Agent and Lenders (including all annexes,
exhibits and schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Existing Credit Agreement”), Lenders
agreed to continue to make the Revolving Credit Loan and to incur Letter of
Credit Obligations on behalf of Grantor;

 

WHEREAS, pursuant to the Existing Credit Agreement, Grantor entered into that
certain Amended and Restated Security Agreement dated as of April 3, 2002, in
favor of Agent and Lenders to secure payment of the Obligations under the Credit
Agreement (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Security Agreement”); and

 

WHEREAS, Borrower, Grantor, Agent and Lenders have agreed to amend and restate
the Existing Credit Agreement pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of the date hereof (as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Grantor, Agent and Lenders have
agreed to amend and restate the Existing Security Agreement in the manner, and
on the terms and conditions, provided for herein (as so amended and restated and
as further amended, restated, supplemented or otherwise modified, the “Security
Agreement”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Existing Security Agreement as follows:

 

1.             DEFINED TERMS.

 

(a)           All capitalized terms used (including in the recitals hereto) but
not otherwise defined herein have the meanings given to them in the Credit
Agreement or in Annex A thereto.  All other terms contained in this Security
Agreement, unless the context indicates otherwise, have the meanings provided
for by the Code to the extent the same are used or defined therein.

 

--------------------------------------------------------------------------------


 

(b)           “Uniform Commercial Code jurisdiction” means any jurisdiction that
has adopted all or substantially all of Article 9 as contained in the 2000
Official Text of the Uniform Commercial Code, as recommended by the National
Conference of Commissioners on Uniform State Laws and the American Law
Institute, together with any subsequent amendments or modifications to the
Official Text.

 

2.             [Intentionally Omitted].

 

3.             GRANT OF LIEN.

 

(a)           To secure the prompt and complete payment, performance and
observance of all of the Obligations and to induce Agent and Lenders to continue
to make the extensions of credit provided for in the Credit Agreement in
accordance with the terms thereof, Grantor hereby grants, assigns, conveys,
mortgages, pledges, hypothecates and transfers to Agent, for itself and the
benefit of Lenders, a Lien upon all of its right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of Grantor (including under any
trade names, styles or derivations thereof), and whether owned or consigned by
or to, or leased from or to, Grantor, and regardless of where located (all of
which being hereinafter collectively referred to as the “Collateral”),
including:

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Documents;

 

(iv)          all General Intangibles (including payment intangibles and
Software);

 

(v)           all Goods (including Inventory);

 

(vi)          all Instruments;

 

(vii)         all Investment Property;

 

(viii)        all Deposit Accounts of Grantor, including all Blocked Accounts,
Concentration Accounts, Disbursement Accounts, and all other bank accounts and
all deposits therein;

 

(ix)           all money, cash or cash equivalents of Grantor;

 

(x)            all Supporting Obligations and Letter-of-Credit Rights of
Grantor;

 

(xi)           the commercial tort claims set forth on Schedule A hereto;

 

(xii)          without limiting the foregoing, all property of Grantor held by
Agent or any Lender including, without limitation, all property of every
description now or hereafter in the possession or custody of, or in transit to
Agent or any Lender for any purpose,

 

--------------------------------------------------------------------------------


 

including safekeeping, collection or pledge, for the account of Grantor, or as
to which Grantor may have any right or power; and

 

(xiii)         to the extent not otherwise included, all Proceeds, tort claims,
insurance claims and other rights to payments not otherwise included in the
foregoing and products of the foregoing and all accessions to, substitutions and
replacements for, and rents and profits of, each of the foregoing.

 

(b)           Notwithstanding anything to the contrary contained herein, Agent
shall not have any security interest in any Equipment or Fixtures.

 

4.             AGENT’S AND LENDERS’ RIGHTS: LIMITATIONS ON AGENT’S AND LENDERS’
OBLIGATIONS.

 

(a)           It is expressly agreed by Grantor that, anything herein to the
contrary notwithstanding, Grantor shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, except where such
failure or failures to so perform and enforce, individually or in the aggregate,
would not reasonably be expected to have or result in a Material Adverse
Effect.  Neither Agent nor any Lender shall have any obligation or liability
under any Contract or License by reason of or arising out of this Security
Agreement or the granting herein of a Lien thereon or the receipt by Agent or
any Lender of any payment relating to any Contract or License pursuant hereto. 
Neither Agent nor any Lender shall be required or obligated in any manner to
perform or fulfill any of the obligations of Grantor under or pursuant to any
Contract or License, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Contract or License, or to present or
file any claims, or to take any action to collect or enforce any performance or
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

 

(b)           Agent may at any time after an Event of Default has occurred and
be continuing (or if any rights of set-off (other than set-offs against an
Account arising under the Contract giving rise to the same Account) or contra
accounts may be asserted with respect to the following), without prior notice to
Grantor, notify Account Debtors and other Persons obligated on the Collateral
that Agent has a security interest therein, and that payments shall be made
directly to Agent.  Upon the request of Agent after the occurrence of an Event
of Default, Grantor shall so notify Account Debtors and other Persons obligated
on Collateral.  Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, the Grantor shall not give any
contrary instructions to such Account Debtor or other Person without Agent’s
prior written consent.

 

(c)           Without limiting the provisions of Section 1.16 of the Credit
Agreement, Agent may at any time after the occurrence and during the continuance
of an Event of Default, in Agent’s own name, in the name of a nominee of Agent
or in the name of Grantor communicate (by mail, telephone, facsimile or
otherwise) with Account Debtors, parties to Contracts and obligors in respect of
Instruments to verify with such Persons, to Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, payment
intangibles,

 

--------------------------------------------------------------------------------


 

Instruments or Chattel Paper.  If a Default or Event of Default shall have
occurred and be continuing, Grantor, at its own expense, shall or, if a Default
or Event of Default shall have occurred, at Agent’s reasonable request, shall
cause the independent certified public accountants then engaged by Grantor to,
prepare and deliver to Agent and each Lender at any time and from time to time
promptly upon Agent’s request the following reports with respect to Grantor:
(i) a reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts as Agent may request. 
Grantor, at its own expense, shall deliver to Agent the results of each physical
verification, if any, which Grantor may in its discretion have made, or caused
any other Person to have made on its behalf, of all or any portion of its
Inventory.

 

5.             REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants
that:

 

(a)           Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder free and clear of
any and all Liens other than Permitted Encumbrances and other than as set forth
on Schedule 3.3 to the Credit Agreement.

 

(b)           No effective security agreement, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Collateral is on file or of record in any public office, except such as
may have been filed (i) by Grantor in favor of Agent pursuant to this Security
Agreement or the other Loan Documents, and (ii) in connection with any other
Permitted Encumbrances.

 

(c)           This Security Agreement is effective to create a valid and
continuing Lien on and, upon the filing of the appropriate financing statements
listed on Schedule I hereto, a perfected Lien in favor of Agent, for itself and
the benefit of Lenders, on the Collateral with respect to which a Lien may be
perfected by filing pursuant to the Code.  Such Lien is prior to all other
Liens, except Permitted Encumbrances that would be prior to Liens in favor of
Agent for the benefit of Agent and Lenders as a matter of law, and is
enforceable as such as against any and all creditors of and purchasers from
Grantor (other than purchasers and lessees of Inventory in the ordinary course
of business and non-exclusive licensees of General Intangibles in the ordinary
course of business).  All action by Grantor necessary or desirable to protect
and perfect such Lien on each item of the Collateral has been duly taken.

 

(d)           Schedule II hereto lists all Instruments, Letter of Credit Rights
and Chattel Paper of Grantor.  All action by Grantor necessary or desirable to
protect and perfect the Lien of Agent on each item set forth on Schedule II
(including the delivery of all originals thereof to Agent and the legending of
all Chattel Paper as required by Section 6(b) hereof) has been duly taken.  The
Lien of Agent, for the benefit of Agent and Lenders, on the Collateral listed on
Schedule II hereto is prior to all other Liens, except Permitted Encumbrances
that would be prior to the Liens in favor of Agent as a matter of law, and is
enforceable as such against any and all creditors of and purchasers from
Grantor.

 

(e)           Grantor’s name as it appears in official filings in the state of
its incorporation or other organization, the type of entity of Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification

 

--------------------------------------------------------------------------------


 

number issued by Grantor’s state of incorporation or organization or a statement
that no such number has been issued, Grantor’s state of organization or
incorporation, the location of Grantor’s chief executive office, principal place
of business, offices, all warehouses and premises where Collateral is stored or
located, and the locations of its books and records concerning the Collateral
are set forth on Schedule III hereto.  Grantor has only one state of
incorporation or organization.

 

(f)            With respect to the Accounts, except as specifically disclosed in
the most recent of those certain reports with respect to the Collateral as
required to be delivered to Agent pursuant to Annex D of the Credit Agreement
(each a “Collateral Report”) (i) they represent bona fide sales of Inventory or
rendering of services to Account Debtors in the ordinary course of Grantor’s
business and are not evidenced by a judgment, Instrument or Chattel Paper;
(ii) there are no setoffs, claims or disputes existing or asserted with respect
thereto and Grantor has not made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by
Grantor in the ordinary course of its business for prompt payment and disclosed
to Agent; (iii) to Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
Grantor’s books and records (other than reserves against Accounts in the
ordinary course of business and in accordance with GAAP) and any invoices,
statements and Collateral Reports delivered to Agent and Lenders with respect
thereto; (iv) Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor which might result in
any adverse change in such Account Debtor’s financial condition; and (v) Grantor
has no knowledge that any Account Debtor is unable generally to pay its debts as
they become due.  Further with respect to the Accounts (x) the amounts shown on
all invoices, statements and Collateral Reports which may be delivered to the
Agent with respect thereto are actually and absolutely owing to Grantor as
indicated thereon and are not in any way contingent; (y) no payments have been
or shall be made thereon except payments immediately delivered to the Blocked
Accounts or the Agent as required pursuant to the terms of Annex B to the Credit
Agreement; and (z) to Grantor’s knowledge, all Account Debtors have the capacity
to contract.

 

(g)           With respect to any Inventory scheduled or listed on the most
recent Collateral Report delivered to Agent pursuant to the terms of this
Security Agreement or the Credit Agreement, (i) such Inventory is located at one
of the Grantor’s locations set forth on Schedule III hereto, as applicable,
(ii) no Inventory is now, or shall at any time or times hereafter be stored at
any other location without Agent’s prior consent, and if Agent gives such
consent, Grantor will concurrently therewith obtain, to the extent required by
the Credit Agreement, bailee, landlord and mortgagee agreements, (iii) the
Grantor has good, indefeasible and merchantable title to such Inventory and such
Inventory is not subject to any Lien or security interest or document whatsoever
except for the Lien granted to Agent, for the benefit of Agent and Lenders, and
except for Permitted Encumbrances, (iv) except as specifically disclosed in the
most recent Collateral Report delivered to Agent, such Inventory is Eligible
Inventory of good and merchantable quality, free from any defects, (v) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or

 

--------------------------------------------------------------------------------


 

the payment of any monies to any third party upon such sale or other
disposition, and (vi) except as set forth on Schedule IV, the completion of
manufacture, sale or other disposition of such Inventory by Agent following an
Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which Grantor
is a party or to which such property is subject.

 

(h)           Grantor does not have any interest in, or title to, any Patent,
Trademark or Copyright, except as set forth in Schedule V hereto.  This Security
Agreement is effective to create a valid and continuing Lien on and, upon filing
of an Intellectual Property Security Agreement/Trademark Security Agreement with
the United State Patent and Trademark Office, perfected Liens in favor of Agent
on Grantor’s Patents, Trademarks and Copyrights and such perfected Liens are
enforceable as such as against any and all creditors of and purchasers from
Grantor.  Upon filing of a Intellectual Property Security Agreement/Trademark
Security Agreements with the appropriate office and the filing of appropriate
financing statements listed on Schedule I hereto, all action necessary or
desirable to protect and perfect Agent’s Lien on Grantor’s Patents, Trademarks
or Copyrights shall have been duly taken.

 

6.             COVENANTS.  Grantor covenants and agrees with Agent, for the
benefit of Agent and Lenders, that from and after the date of this Security
Agreement and until the Termination Date:

 

(a)           Further Assurances: Pledge of Instruments; Chattel Paper.

 

(i)            At any time and from time to time, upon the written request of
Agent and at the sole expense of Grantor, Grantor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as Agent may deem desirable to obtain the full benefits of
this Security Agreement and of the rights and powers herein granted, including
(A) using its commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
Agent of any License or Contract held by Grantor and to enforce the security
interests granted hereunder; and (B) filing any financing or continuation
statements under the Code with respect to the Liens granted hereunder or under
any other Loan Document as to those jurisdictions that are not Uniform
Commercial Code jurisdictions.

 

(ii)           Unless Agent shall otherwise consent in writing (which consent
may be revoked), Grantor shall deliver to Agent all Collateral consisting of
negotiable Documents, certificated securities, Chattel Paper and Instruments (in
each case, accompanied by stock powers, allonges or other instruments of
transfer executed in blank) promptly after such Loan Party receives the same,
but in no case shall Grantor be required to deliver any certificated securities
representing investments in Global Sports Inc. permitted by Section 6.2) of the
Credit Agreement.

 

(iii)          Grantor shall, in accordance with the terms of the Credit
Agreement, obtain or use commercially reasonable best efforts to obtain waivers
or subordinations of Liens from landlords, mortgagees and bailees having
possession of Grantor’s Goods.

 

--------------------------------------------------------------------------------


 

(iv)          If required by the terms of the Credit Agreement and not waived by
Agent in writing (which waiver may be revoked), Grantor shall obtain
authenticated Control Letters from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for Grantor.

 

(v)           Grantor that is or becomes the beneficiary of a letter of credit
shall promptly, and in any event within two (2) Business Days after becoming a
beneficiary, notify Agent thereof and enter into a tri-party agreement with
Agent and the issuer and/or confirmation bank with respect to Letter-of-Credit
Rights assigning such Letter-of-Credit Rights to Agent and directing all
payments thereunder to the Collection Account, all in form and substance
reasonably satisfactory to Agent.

 

(vi)          Grantor shall take all steps necessary to grant the Agent control
of all electronic chattel paper in accordance with the Code and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

 

(vii)         Grantor hereby irrevocably authorizes the Agent at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets (other than Equipment and
Fixtures) of Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Code or such jurisdiction, or (ii) as being of an equal or lesser scope
or with greater detail, and (b) contain any other information required by part 5
of Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Grantor is an organization,
the type of organization and any organization identification number issued to
Grantor.  Grantor agrees to furnish any such information to the Agent promptly
upon request.  Grantor also ratifies its authorization for the Agent to have
filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

(viii)        Grantor shall promptly, and in any event within two (2) Business
Days after the same is acquired by it, notify Agent of any commercial tort claim
(as defined in the Code) acquired by it and unless otherwise consented by Agent,
Grantor shall enter into a supplement to this Security Agreement, granting to
Agent a Lien in such commercial tort claim.

 

(b)           Maintenance of Records.  Grantor shall keep and maintain, at its
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral.  Grantor shall mark its books and records pertaining to the
Collateral to evidence this Security Agreement and the Liens granted hereby.  If
Grantor retains possession of any Chattel Paper or Instruments with Agent’s
consent, such Chattel Paper and Instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of General Electric Capital Corporation, as
Agent, for the benefit of Agent and certain Lenders.”

 

(c)           Covenants Regarding Patent, Trademark and Copyright Collateral.

 

--------------------------------------------------------------------------------


 

(i)            Grantor shall notify Agent promptly if it knows or has reason to
know that any material application or material registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same.

 

(ii)           If Grantor, either itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency,
Grantor shall give Agent prior written notice thereof, and, upon request of
Agent, Grantor shall execute and deliver any and Intellectual Property Security
Agreements as Agent may request to evidence Agent’s Lien on such Patent,
Trademark or Copyright, and the General Intangibles of Grantor relating thereto
or represented thereby.

 

(iii)          Grantor shall take all actions reasonably necessary or requested
by Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings.

 

(iv)          In the event that any of the Patent, Trademark or Copyright
Collateral is infringed upon, or misappropriated or diluted by a third party,
Grantor shall comply with Section 6(a)(viii) of this Security Agreement. 
Grantor shall, unless it shall reasonably determine that such Patent, Trademark
or Copyright Collateral is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as Agent shall deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright Collateral.

 

(d)           Indemnification.  In any suit, proceeding or action brought by
Agent or any Lender relating to any Collateral for any sum owing with respect
thereto or to enforce any rights or claims with respect thereto, Grantor will
save, indemnify and keep Agent and Lenders harmless from and against all expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by Grantor of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of, such obligor or its successors from Grantor, except in the
case of Agent or any Lender, to the extent such expense, loss, or damage is
attributable solely to the gross negligence or willful misconduct of Agent or
such Lender as finally determined by a court of competent jurisdiction. All such
obligations of Grantor shall be and remain enforceable against and only against
Grantor and shall not be enforceable against Agent or any Lender.

 

(e)           Compliance with Terms of Accounts, etc.  In all material respects
and subject to the Credit Agreement, Grantor will perform and comply with all
obligations in respect

 

--------------------------------------------------------------------------------


 

of the Collateral and all other agreements to which it is a party or by which it
is bound relating to the Collateral.

 

(f)            Limitation on Liens on Collateral. Grantor will not create,
permit or suffer to exist, and Grantor will defend the Collateral against, and
take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Encumbrances, and will defend the right, title and interest of
Agent and Lenders in and to any of Grantor’s rights under the Collateral against
the claims and demands of all Persons whomsoever.

 

(g)           Limitations on Disposition. Grantor will not sell, license, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so except as permitted by the Credit Agreement.

 

(h)           Further Identification of Collateral.  Grantor will, if so
requested by Agent, furnish to Agent, as often as Agent requests, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Agent may reasonably request, all
in such detail as Agent may specify.

 

(i)            Notices.  Grantor will advise Agent promptly, in reasonable
detail, (i) of any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral, and (ii) of the occurrence of any other
event which would have a material adverse effect on the aggregate value of the
Collateral or on the Liens created hereunder or under any other Loan Document.

 

(j)            Good Standing Certificates.  Not less frequently than once during
each calendar year, Grantor shall, unless Agent shall otherwise consent, provide
to Agent a certificate of good standing from its state of incorporation or
organization.

 

(k)           No Reincorporation.  Without limiting the prohibitions on mergers
involving the Grantor contained in the Credit Agreement, Grantor shall not
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
without the prior written consent of Agent.

 

(l)            Terminations; Amendments Not Authorized.  Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of Agent and agrees that it will not do so without the prior
written consent of Agent, subject to Grantor’s rights under
Section 9-509(d)(2) of the Code.

 

7.             AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.

 

On the Closing Date Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date.  The powers conferred on Agent, for the benefit of Agent and Lenders,
under the Power of Attorney are solely to protect Agent’s interests (for the
benefit of Agent and Lenders) in the Collateral and shall not impose any duty
upon Agent or any Lender to exercise any such powers.  Agent agrees that
(a) except for the powers granted in clause (h) of

 

--------------------------------------------------------------------------------


 

the Power of Attorney, it shall not exercise any power or authority granted
under the Power of Attorney unless an Event of Default has occurred and is
continuing, and (b) Agent shall account for any moneys received by Agent in
respect of any foreclosure on or disposition of Collateral pursuant to the Power
of Attorney provided that none of Agent or any Lender shall have any duty as to
any Collateral, and Agent and Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers.  NONE OF
AGENT, LENDERS OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO GRANTOR FOR ANY ACT OR FAILURE
TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

8.             REMEDIES:  RIGHTS UPON DEFAULT.

 

(a)           In addition to all other rights and remedies granted to it under
this Security Agreement, the Credit Agreement, the other Loan Documents and
under any other instrument or agreement securing, evidencing or relating to any
of the Obligations, if any Event of Default shall have occurred and be
continuing, Agent may exercise all rights and remedies of a secured party under
the Code.  Without limiting the generality of the foregoing, Grantor expressly
agrees that in any such event Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon Grantor or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the Code and other
applicable law), may forthwith enter upon the premises of Grantor where any
Collateral is located through self-help, without judicial process, without first
obtaining a final judgment or giving Grantor or any other Person notice and
opportunity for a hearing on Agent’s claim or action and may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk.  Agent or any Lender shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of Agent and Lenders, the whole or any part
of said Collateral so sold, free of any right or equity of redemption, which
equity of redemption Grantor hereby releases.  Such sales may be adjourned and
continued from time to time with or without notice.  Agent shall have the right
to conduct such sales on Grantor’s premises or elsewhere and shall have the
right to use Grantor’s premises without charge for such time or times as Agent
deems necessary or advisable.

 

If any Event of Default shall have occurred and be continued, Grantor further
agrees, at Agent’s request, to assemble the Collateral and make it available to
Agent at a place or places designated by Agent which are reasonably convenient
to Agent and Grantor, whether at Grantor’s premises or elsewhere.  Until Agent
is able to effect a sale, lease, or other disposition of Collateral, Agent shall
have the right to hold or use Collateral, or any part thereof, to the extent
that it deems appropriate for the purpose of preserving Collateral or its value
or for any

 

--------------------------------------------------------------------------------


 

other purpose deemed appropriate by Agent.  Agent shall have no obligation to
Grantor to maintain or preserve the rights of Grantor as against third parties
with respect to Collateral while Collateral is in the possession of Agent. 
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of Agent’s remedies (for the benefit
of Agent and Lenders), with respect to such appointment without prior notice or
hearing as to such appointment.  Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale to the
Obligations as provided in the Credit Agreement, and only after so paying over
such net proceeds, and after the payment by Agent of any other amount required
by any provision of law, need Agent account for the surplus, if any, to
Grantor.  To the maximum extent permitted by applicable law, Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction.  Grantor agrees that
five (5) days prior notice by Agent of the time and place of any public sale or
of the time after which a private sale may take place is reasonable notification
of such matters.  Grantor shall remain liable for any deficiency if the proceeds
of any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by Agent
or any Lender to collect such deficiency.

 

(b)           Except as otherwise specifically provided herein, Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

 

(c)           To the extent that applicable law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to

 

--------------------------------------------------------------------------------


 

assist the Agent in the collection or disposition of any of the Collateral. 
Grantor acknowledges that the purpose of this Section 8(c) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8(c).  Without limitation upon the foregoing, nothing contained in this
Section 8(c) shall be construed to grant any rights to Grantor or to impose any
duties on Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 8(c).

 

(d)           Neither the Agent nor the Lenders shall be required to make any
demand upon, or pursue or exhaust any of their rights or remedies against,
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof.  Neither the Agent nor the Lenders shall be required to
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder or under any other Loan Document shall be cumulative.  To
the extent it may lawfully do so, Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Agent or any Lender, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.

 

9.             GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL.  For
the purpose of enabling Agent to exercise rights and remedies under Section 8
hereof (including, without limiting the terms of Section 8 hereof, in order to
take possession of, hold, preserve, process, assemble, prepare for sale, market
for sale, sell or otherwise dispose of Collateral) at such time as Agent shall
be lawfully entitled to exercise such rights and remedies, Grantor hereby grants
to Agent, for the benefit of Agent and Lenders, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

10.           LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. 
Agent and each Lender shall use reasonable care with respect to the Collateral
in its possession or under its control.  Neither Agent nor any Lender shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

11.           REINSTATEMENT.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any

 

--------------------------------------------------------------------------------


 

significant part of Grantor’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

12.           NOTICES.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Security
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Credit Agreement.

 

13.           SEVERABILITY.  Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement.  This Security Agreement is to be read, construed and applied
together with the Credit Agreement and the other Loan Documents which, taken
together, set forth the complete understanding and agreement of Agent, Lenders
and Grantor with respect to the matters referred to herein and therein.

 

14.           NO WAIVER; CUMULATIVE REMEDIES.  Neither Agent nor any Lender
shall by any act, delay, omission or otherwise be deemed to have waived any of
its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Agent would otherwise have
had on any future occasion.  No failure to exercise nor any delay in exercising
on the part of Agent or any Lender, any right, power or privilege hereunder,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law. 
None of the terms or provisions of this Security Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by Agent and Grantor.

 

15.           LIMITATION BY LAW.  All rights, remedies and powers provided in
this Security Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Security Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,

 

--------------------------------------------------------------------------------


 

unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

16.           TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 11
hereof, this Security Agreement shall terminate upon the Termination Date.

 

17.           SUCCESSORS AND ASSIGNS.  This Security Agreement and all
obligations of Grantor hereunder shall be binding upon the successors and
assigns of Grantor (including any debtor-in-possession on behalf of Grantor) and
shall, together with the rights and remedies of Agent, for the benefit of Agent
and Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns, in accordance with Section 10 of the Credit Agreement. 
No sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Obligations
or any portion thereof or interest therein made in accordance with Section 10 of
the Credit Agreement shall in any manner impair the Lien granted to Agent, for
the benefit of Agent and Lenders, hereunder. Grantor may not assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Security Agreement.  Notwithstanding anything to the contrary contained herein,
unless an Event of Default has occurred and is continuing, Agent shall from time
to time execute and deliver, upon the written request of Grantor, any and all
instruments, certificates or other documents, in the form so requested,
necessary or appropriate in the judgment of Grantor to permit Grantor to
continue to exploit, license, use, enjoy and protect the Patents, Copyrights and
Trademarks.

 

18.           AUTHORITY OF AGENT.  Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and Lenders, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Agent and Grantor, Agent
shall be conclusively presumed to be acting as agent for Lenders with full and
valid authority so to act or refrain from acting, and Grantor shall be under no
obligation, or entitlement, to make any inquiry respecting such authority.

 

19.           COUNTERPARTS.  This Security Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.  This Security Agreement may be authenticated by
manual signature, facsimile or, if approved in writing by Agent, electronic
means, all of which shall be equally valid.

 

20.           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  GRANTOR
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW

 

--------------------------------------------------------------------------------


 

YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN GRANTOR, AGENT AND LENDERS PERTAINING TO THIS
SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND GRANTOR ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
AGENT.  GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GRANTOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  GRANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTOR
AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.  THIS SECURITY
AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW 5-1401, FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

21.           WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND
GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

--------------------------------------------------------------------------------


 

22.           SECTION TITLES.  The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

23.           NO STRICT CONSTRUCTION.  The parties hereto have participated
jointly in the negotiation and drafting of this Security Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

 

24.           ADVICE OF COUNSEL.  Each of the parties represents to each other
party hereto that it has discussed this Security Agreement and, specifically,
the provisions of Section 19 and Section 20, with its counsel.

 

25.           BENEFIT OF LENDERS.  All Liens granted or contemplated hereby
shall be for the benefit of Agent, individually, and Lenders, and all proceeds
or payments realized from Collateral in accordance herewith shall be applied to
the Obligations in accordance with the terms of the Credit Agreement.

 

26.           EFFECT OF AMENDMENT AND RESTATEMENT.  From and after the date
hereof (the “Effective Date”):  (a) the terms and conditions of the Existing
Security Agreement shall be amended as set forth herein and, as so amended,
shall be restated in its entirety, but only with respect to the rights, duties
and obligations among Grantor and the Agent accruing from and after the
Effective Date; (b) this Security Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Existing
Security Agreement (and such Liens shall continue without any diminution thereof
and shall remain in full force and effect on and after the Effective Date) or
affect the relative priorities thereof, in each case to the extent in force and
effect thereunder as of the Effective Date, and all of such rights, duties,
Obligations and Liens are assumed, ratified and affirmed by Grantor; (c) the
execution, delivery and effectiveness of this Security Agreement shall not
operate as a waiver of any right, power or remedy of the Lenders or the Agent
under the Existing Security Agreement, nor constitute a waiver of any covenant,
agreement or obligation under the Existing Security Agreement, except  to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is modified hereby; and (d) any and all references to the Existing
Security Agreement in any Loan Document shall, without further action of the
parties, be deemed a reference to the Existing Security Agreement, as amended
and restated by this Security Agreement, and as this Security Agreement shall be
further amended, restated, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
SECURITY AGREEMENT

 

FILING JURISDICTIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
SECURITY AGREEMENT

 

INSTRUMENTS
CHATTEL PAPER
AND
LETTER OF CREDIT RIGHTS

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

to

SECURITY AGREEMENT

 

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING GRANTOR’S COLLATERAL

 

I.                                         Grantor’s official name:

 

II.                                     Type of entity:

 

III.                                 Organizational identification number issued
by Grantor’s state of incorporation or organization or a statement that no such
number has been issued:

 

IV.                                 State of incorporation or organization of
Grantor:

 

V.                                     Chief Executive Office and principal
place of business of Grantor:

 

VI.                                 Corporate offices of Grantor:

 

VII.                             Warehouses:

 

VIII.                         Other premises at which Collateral is stored or
located:

 

IX.                                Locations of records concerning Collateral:

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
to
SECURITY AGREEMENT

 

REQUIRED CONSENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE V
to
SECURITY AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by DICK’S SPORTING GOODS, INC.,
a Delaware corporation (“Grantor”) to GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (hereinafter referred to as “Attorney”), as Agent for the
benefit of Agent and Lenders, under that certain Second Amended and Restated
Credit Agreement, dated as of July 28, 2004, by and among Grantor, Attorney and
Lenders (including all annexes, exhibits and schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified) and that certain
Amended and Restated Security Agreement, dated as of the date hereof, by and
among Grantor and Agent (the “Security Agreement”), and other related documents
(the “Loan Documents”).  No person to whom this Power of Attorney is presented,
as authority for Attorney to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and Grantor irrevocable waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney.  The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Grantor without Attorney’ s
written consent.

 

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Loan Documents and, without limiting the generality of the foregoing,
Grantor hereby grants to Attorney, subject to the provisions of Section 7 of the
Security Agreement, the power and right, on behalf of Grantor, without notice to
or assent by Grantor, and at any time, to do the following: (a) change the
mailing address of Grantor, open a post office box on behalf of Grantor, open
mail for Grantor, and ask, demand, collect, give acquittances and receipts for,
take possession of, endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any property of Grantor;
(b) effect any repairs to any asset of Grantor, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies; (c) pay or
discharge any taxes, liens, security interests, or other encumbrances levied or
placed on or threatened against Grantor or its property; (d) defend any suit,
action or proceeding brought against Grantor if Grantor does not defend such
suit, action or proceeding or if Attorney believes that Grantor is not pursuing
such defense in a manner that will maximize the recovery to Attorney, and
settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as

 

--------------------------------------------------------------------------------


 

Attorney may deem appropriate; (e) file or prosecute any claim, litigation, suit
or proceeding in any court of competent jurisdiction or before any arbitrator,
or take any other action otherwise deemed appropriate by Attorney for the
purpose of collecting any and all such moneys due to Grantor whenever payable
and to enforce any other right in respect of Grantor’s property; (f) cause the
certified public accountants then engaged by Grantor to prepare and deliver to
Attorney at any time and from time to time, promptly upon Attorney’s request,
the following reports: (1) a reconciliation of all accounts, (2) an aging of all
accounts, (3) trial balances, (4) test verifications of such accounts as
Attorney may request, and (5) the results of each physical verification of
inventory; (g) communicate in its own name with any party to any Contract with
regard to the assignment of the right, title and interest of Grantor in and
under the Contracts and other matters relating thereto; (h) to file such
financing statements with respect to the Security Agreement, with or without
Grantor’s signature, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as the Agent may deem appropriate and to
execute in Grantor’s name such financing statements and amendments thereto and
continuation statements which may require the Grantor’s signature; and
(i) execute, in connection with any sale provided for in any Loan Document, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to otherwise direct such sale or resale, all as
though Attorney were the absolute owner of the property of Grantor for all
purposes, and to do, at Attorney’s option and Grantor’s expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve, or realize upon Grantor’s property or assets and
Attorney’s Liens thereon, all as fully and effectively as Grantor might do. 
Grantor hereby ratifies, to the extent permitted by law, all that said Attorney
shall lawfully do or cause to be done by virtue hereof.

 

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this                            day of
                                            .

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

NOTARY PUBLIC CERTIFICATE

 

On this            day of July, 2004,                              who is
personally known to me appeared before me in his/her capacity as the
                           of Dick’s Sporting Goods, Inc. (“Grantor”) and
executed on behalf of Grantor the Power of Attorney in favor of General Electric
Capital Corporation to which this Certificate is attached.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT (the “Security Agreement”), dated
as of July 28, 2004, by and among EACH OF THE GRANTORS SIGNATORY HERETO AND EACH
ADDITIONAL PARTY THAT BECOMES A GRANTOR HERETO PURSUANT TO SECTION 26 HEREOF
(together with their respective successors and assigns, collectively “Grantors”
and each individually “Grantor”),and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, individually and in its capacity as Agent for Lenders
(“Agent”).

 

W I T N E S S T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 26, 2000 by and among Dick’s Sporting Goods, Inc., a Delaware
corporation (“Borrower”), Agent and Lenders (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Existing Credit Agreement”), Lenders have agreed to
continue to make the Revolving Credit Loan and to incur Letter of Credit
Obligations on behalf of Grantors;

 

WHEREAS, pursuant to the Existing Credit Agreement, American Sports
Licensing, Inc. and Agent entered in to that certain Amended and Restated
Security Agreement dated as of April 3, 2002 (the “Existing Security
Agreement”);

 

WHEREAS, Borrower, Grantors, Agent and Lenders have agreed to amend and restate
the Existing Credit Agreement pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of the date hereof (as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, Grantors, Agent and Lenders have
agreed to amend and restate the Existing Security Agreement in the manner, and
on the terms and conditions, provided for herein (as so amended and restated and
as further amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, Grantors directly or indirectly benefit from the credit facilities made
available to Borrower;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Existing Security Agreement as follows:

 

--------------------------------------------------------------------------------


 

1.                                       DEFINED TERMS.

 

(a)                                  All capitalized terms used (including in
the recitals hereto) but not otherwise defined herein have the meanings given to
them in the Credit Agreement or in Annex A thereto.  All other terms contained
in this Security Agreement, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein.

 

(b)                                 “Uniform Commercial Code jurisdiction” means
any jurisdiction that has adopted all or substantially all of Article 9 as
contained in the 2000 Official Text of the Uniform Commercial Code, as
recommended by the National Conference of Commissioners on Uniform State Laws
and the American Law Institute, together with any subsequent amendments or
modifications to the Official Text.

 

2.                                       GRANT OF LIEN.

 

(a)                                  To secure the prompt and complete payment,
performance and observance of all of the Obligations and to induce Agent and
Lenders to continue to make the extensions of credit provided for in the Credit
Agreement in accordance with the terms thereof, each Grantor hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to Agent, for
itself and the benefit of Lenders, a Lien upon all of its right, title and
interest in, to and under all personal property and other assets, whether now
owned by or owing to such Grantor, or hereafter acquired by or arising in favor
of such Grantor (including under any trade names, styles or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which, with respect to all
Grantors, being hereinafter collectively referred to as the “Collateral”),
including:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Documents;

 

(iv)                              all General Intangibles (including payment
intangibles and Software);

 

(v)                                 all Goods (including Inventory);

 

(vi)                              all Instruments;

 

(vii)                           all Investment Property;

 

(viii)                        all Deposit Accounts, including all Blocked
Accounts, Concentration Accounts, Disbursement Accounts, and all other bank
accounts and all deposits therein;

 

(ix)                                all money, cash or cash equivalents;

 

(x)                                   all Supporting Obligations and
Letter-of-Credit Rights;

 

--------------------------------------------------------------------------------


 

(xi)                                the commercial tort claims set forth on
Schedule A hereto;

 

(xii)                             without limiting the foregoing, all property
held by Agent or any Lender including, without limitation, all property of every
description now or hereafter in the possession or custody of, or in transit to
Agent or any Lender for any purpose, including safekeeping, collection or
pledge, for the account, or as to which such Grantor may have any right or
power; and

 

(xiii)                          to the extent not otherwise included, all
Proceeds, tort claims, insurance claims and other rights to payments not
otherwise included in the foregoing and products of the foregoing and all
accessions to, substitutions and replacements for, and rents and profits of,
each of the foregoing.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, neither Agent nor any Lender shall have any security interest
in (i) any Equipment or Fixtures, and (ii) prior to the consummation of the
Merger, any Investment Property consisting of Stock of Galyan’s.

 

3.                                       AGENT’S AND LENDERS’ RIGHTS:
LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.

 

(a)                                  It is expressly agreed by Grantors that,
anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of its Contracts and each of its Licenses to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, except where such failure or failures to so perform and enforce,
individually or in the aggregate, would not reasonably be expected to have or
result in a Material Adverse Effect.  Neither Agent nor any Lender shall have
any obligation or liability under any Contract or License by reason of or
arising out of this Security Agreement or the granting herein of a Lien thereon
or the receipt by Agent or any Lender of any payment relating to any Contract or
License pursuant hereto.  Neither Agent nor any Lender shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(b)                                 Agent may at any time after an Event of
Default has occurred and be continuing (or if any rights of set-off (other than
set-offs against an Account arising under the Contract giving rise to the same
Account) or contra accounts may be asserted with respect to the following),
without prior notice to any Grantor, notify Account Debtors and other Persons
obligated on the Collateral that Agent has a security interest therein, and that
payments shall be made directly to Agent.  Upon the request of Agent after the
occurrence of an Event of Default, each Grantor shall so notify Account Debtors
and other Persons obligated on Collateral.  Once any such notice has been given
to any Account Debtor or other Person obligated on the Collateral, the affected
Grantor shall not give any contrary instructions to such Account Debtor or other
Person without Agent’s prior written consent.

 

--------------------------------------------------------------------------------

 


 

(c)                                  Without limiting the provisions of
Section 1.16 of the Credit Agreement, Agent may at any time after the occurrence
and during the continuance of an Event of Default, in Agent’s own name, in the
name of a nominee of Agent or in the name of each applicable Grantor communicate
(by mail, telephone, facsimile or otherwise) with Account Debtors, parties to
Contracts and obligors in respect of Instruments to verify with such Persons, to
Agent’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, payment intangibles, Instruments or Chattel Paper.  If a
Default or Event of Default shall have occurred and be continuing, each Grantor,
at its own expense, shall, or, if a Default or Event of Default shall not have
occurred, at the Agent’s reasonable request, cause the independent certified
public accountants then engaged by such Grantor to, prepare and deliver to Agent
and each Lender at any time and from time to time promptly upon Agent’s request
the following reports with respect to such Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request.  Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.

 

4.                                       REPRESENTATIONS AND WARRANTIES.  After
giving effect to this Security Agreement, the Grantors executing this Security
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Grantors:

 

(a)                                  Each Grantor has rights in and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder free and clear of any and all Liens other than Permitted Encumbrances,
other than as set forth in Schedule 3.3 to the Credit Agreement.

 

(b)                                 No effective security agreement, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is on file or of record in any public
office, except such as may have been filed (i) by any Grantor in favor of Agent
pursuant to this Security Agreement or the other Loan Documents, and (ii) in
connection with any other Permitted Encumbrances.

 

(c)                                  This Security Agreement is effective to
create a valid and continuing Lien on and, upon the filing of the appropriate
financing statements listed on Schedule I hereto, a perfected Lien in favor of
Agent, for itself and the benefit of Lenders, on the Collateral with respect to
which a Lien may be perfected by filing pursuant to the Code.  Such Lien is
prior to all other Liens, except Permitted Encumbrances that would be prior to
Liens in favor of Agent for the benefit of Agent and Lenders as a matter of law,
and is enforceable as such as against any and all creditors of and purchasers
from any Grantor (other than purchasers and lessees of Inventory in the ordinary
course of business and non-exclusive licensees of General Intangibles in the
ordinary course of business).  All action by Grantors necessary or desirable to
protect and perfect such Lien on each item of the Collateral has been duly
taken.

 

(d)                                 Schedule II hereto lists all Instruments,
Letter of Credit Rights and Chattel Paper of each Grantor.  All action by any
Grantor necessary or desirable to protect and perfect the Lien of Agent on each
item set forth on Schedule II (including the delivery of all originals

 

--------------------------------------------------------------------------------


 

thereof to Agent and the legending of all Chattel Paper as required by
Section 5(b) hereof) has been duly taken.  The Lien of Agent, for the benefit of
Agent and Lenders, on the Collateral listed on Schedule II hereto is prior to
all other Liens, except Permitted Encumbrances that would be prior to the Liens
in favor of Agent as a matter of law, and is enforceable as such against any and
all creditors of and purchasers from any Grantor.

 

(e)                                  Each Grantor’s name as it appears in
official filings in the state of its incorporation or other organization, the
type of entity of each Grantor (including corporation, partnership, limited
partnership or limited liability company), organizational identification number
issued by each Grantor’s state of incorporation or organization or a statement
that no such number has been issued, each Grantor’s state of organization or
incorporation, the location of each Grantor’s chief executive office, principal
place of business, offices, all warehouses and premises where Collateral is
stored or located, and the locations of its books and records concerning the
Collateral are set forth on Schedule III hereto.  Each Grantor has only one
state of incorporation or organization.

 

(f)                                    With respect to the Accounts, except as
specifically disclosed in the most recent of those certain reports with respect
to Collateral as required to be delivered to Agent pursuant to Annex D of the
Credit Agreement (each a “Collateral Report”) (i) they represent bona fide sales
of Inventory or rendering of services to Account Debtors in the ordinary course
of each Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and no Grantor has made any agreement with any
Account Debtor for any extension of time for the payment thereof, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance allowed by such Grantor in the ordinary course of its business for
prompt payment and disclosed to Agent; (iii) to each Grantor’s knowledge, there
are no facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on any Grantor’s books and records (other than
reserves against Accounts in the ordinary course of business and in accordance
with GAAP) and any invoices, statements and Collateral Reports delivered to
Agent and Lenders with respect thereto; (iv) no Grantor has received any notice
of proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (v) no Grantor has knowledge that any Account Debtor is
unable generally to pay its debts as they become due.  Further with respect to
the Accounts (x) the amounts shown on all invoices, statements and Collateral
Reports which may be delivered to the Agent with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent; (y) no payments have been or shall be made thereon except payments
immediately delivered to the Blocked Accounts or the Agent as required pursuant
to the terms of Annex B to the Credit Agreement; and (z) to each Grantor’s
knowledge, all Account Debtors have the capacity to contract.

 

(g)                                 With respect to any Inventory scheduled or
listed on the most recent Collateral Report delivered to Agent pursuant to the
terms of this Security Agreement or the Credit Agreement, (i) such Inventory is
located at one of the applicable Grantor’s locations set forth on Schedule III
hereto, as applicable, (ii) no Inventory is now, or shall at any time or times
hereafter be stored at any other location without Agent’s prior consent, and if
Agent gives such

 

--------------------------------------------------------------------------------


 

consent, each applicable Grantor will concurrently therewith obtain, to the
extent required by the Credit Agreement, bailee, landlord and mortgagee
agreements, (iii) the applicable Grantor has good, indefeasible and merchantable
title to such Inventory and such Inventory is not subject to any Lien or
security interest or document whatsoever except for the Lien granted to Agent,
for the benefit of Agent and Lenders, and except for Permitted Encumbrances,
(iv) except as specifically disclosed in the most recent Collateral Report
delivered to Agent, such Inventory is Eligible Inventory of good and
merchantable quality, free from any defects, (v) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, and (vi) except as set forth on
Schedule III, the completion of manufacture, sale or other disposition of such
Inventory by Agent following an Event of Default shall not require the consent
of any Person and shall not constitute a breach or default under any contract or
agreement to which the applicable Grantor is a party or to which such property
is subject.

 

(h)                                 No Grantor has any interest in, or title to,
any Patent, Trademark or Copyright, except as set forth in Schedule V hereto. 
This Security Agreement is effective to create a valid and continuing Lien on
and, upon filing of an Intellectual Property Security Agreement/Trademark
Security Agreement with the United State Patent and Trademark Office, perfected
Liens in favor of Agent on each Grantor’s Patents, Trademarks and Copyrights and
such perfected Liens are enforceable as such as against any and all creditors of
and purchasers from such Grantor.  Upon filing of a Intellectual Property
Security Agreement/Trademark Security Agreements with the appropriate office and
the filing of appropriate financing statements listed on Schedule I hereto, all
action necessary or desirable to protect and perfect Agent’s Lien on each
Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.

 

5.                                       COVENANTS.  Each Grantor covenants and
agrees with Agent, for the benefit of Agent and Lenders, that from and after the
date of this Security Agreement and until the Termination Date:

 

(a)                                  Further Assurances: Pledge of Instruments;
Chattel Paper.

 

(i)                                     At any time and from time to time, upon
the written request of Agent and at the sole expense of Grantors, each Grantor
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further actions as Agent may deem desirable to
obtain the full benefits of this Security Agreement and of the rights and powers
herein granted, including (A) using its commercially reasonable efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of Agent of any License or Contract held by such Grantor and
to enforce the security interests granted hereunder; and (B) filing any
financing or continuation statements under the Code with respect to the Liens
granted hereunder or under any other Loan Document as to those jurisdictions
that are not Uniform Commercial Code jurisdictions.

 

(ii)                                  Unless Agent shall otherwise consent in
writing (which consent may be revoked), each Grantor shall deliver to Agent all
Collateral consisting of negotiable Documents, certificated securities, Chattel
Paper and Instruments (in each case, accompanied by stock powers, allonges or
other instruments of transfer executed in blank) promptly after such

 

--------------------------------------------------------------------------------


 

Loan Party receives the same, but in no case shall such Grantor be required to
deliver any certificated securities representing investments in Global Sports
Inc. permitted by Section 6.2 of the Credit Agreement.

 

(iii)                               Each Grantor shall, in accordance with the
terms of the Credit Agreement, obtain or use commercially reasonable best
efforts to obtain waivers or subordinations of Liens from landlords, mortgagees
and bailees having possession of Grantor’s Goods.

 

(iv)                              If required by the terms of the Credit
Agreement and not waived by Agent in writing (which waiver may be revoked), each
Grantor shall obtain authenticated Control Letters from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for Grantor.

 

(v)                                 Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly, and in any event within two
(2) Business Days after becoming a beneficiary, notify Agent thereof and enter
into a tri-party agreement with Agent and the issuer and/or confirmation bank
with respect to Letter-of-Credit Rights assigning such Letter-of-Credit Rights
to Agent and directing all payments thereunder to the Collection Account, all in
form and substance reasonably satisfactory to Agent.

 

(vi)                              Each Grantor shall take all steps necessary to
grant the Agent control of all electronic chattel paper in accordance with the
Code and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

 

(vii)                           Each Grantor hereby irrevocably authorizes the
Agent at any time and from time to time to file in any filing office in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets (other
than Equipment and Fixtures) of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Code or such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor.  Each Grantor agrees
to furnish any such information to the Agent promptly upon request.  Each
Grantor also ratifies its authorization for the Agent to have filed in any
Uniform Commercial Code jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

 

(viii)                        Each Grantor shall promptly, and in any event
within two (2) Business Days after such Grantor has notice of the acquisition
of, notify Agent of any commercial tort claim (as defined in the Code) acquired
by it and unless otherwise consented by Agent, such Grantor shall enter into a
supplement to this Security Agreement, granting to Agent a Lien in such
commercial tort claim.

 

--------------------------------------------------------------------------------


 

(b)                                 Maintenance of Records.  Grantors shall keep
and maintain, at their own cost and expense, satisfactory and complete records
of the Collateral, including a record of any and all payments received and any
and all credits granted with respect to the Collateral and all other dealings
with the Collateral.  Grantors shall mark their books and records pertaining to
the Collateral to evidence this Security Agreement and the Liens granted
hereby.  If any Grantor retains possession of any Chattel Paper or Instruments
with Agent’s consent, such Chattel Paper and Instruments shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the security interest of General Electric Capital
Corporation, as Agent, for the benefit of Agent and certain Lenders.”

 

(c)                                  Covenants Regarding Patent, Trademark and
Copyright Collateral.

 

(i)                                     Grantors shall notify Agent promptly if
they know or have reason to know that any material application or material
registration relating to any Patent, Trademark or Copyright (now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding any Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

 

(ii)                                  If any Grantor, either itself or through
any agent, employee, licensee or designee, shall file an application for the
registration of any Patent, Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency, such Grantor shall give Agent prior written notice thereof, and, upon
request of Agent, each Grantor shall execute and deliver any and Intellectual
Property Security Agreements as Agent may request to evidence Agent’s Lien on
such Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.

 

(iii)                               Grantors shall take all actions reasonably
necessary or requested by Agent to maintain and pursue each application, to
obtain the relevant registration and to maintain the registration of each of the
Patents, Trademarks and Copyrights (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings.

 

(iv)                              In the event that any of the Patent, Trademark
or Copyright Collateral is infringed upon, or misappropriated or diluted by a
third party, each Grantor shall comply with Section 5(a)(viii) of this Security
Agreement.  Such Grantor shall, unless such Grantor shall reasonably determine
that such Patent, Trademark or Copyright Collateral is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
Agent shall deem appropriate under the circumstances to protect such Patent,
Trademark or Copyright Collateral.

 

(d)                                 Indemnification.  In any suit, proceeding or
action brought by Agent or any Lender relating to any Collateral for any sum
owing with respect thereto or to enforce any rights or claims with respect
thereto, each Grantor will save, indemnify and keep Agent and Lenders harmless
from and against all expense (including reasonable attorneys’ fees and

 

--------------------------------------------------------------------------------


 

expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from such Grantor, except in the case of Agent or any Lender, to
the extent such expense, loss, or damage is attributable solely to the gross
negligence or willful misconduct of Agent or such Lender as finally determined
by a court of competent jurisdiction. All such obligations of Grantors shall be
and remain enforceable against and only against Grantors and shall not be
enforceable against Agent or any Lender.

 

(e)                                  Compliance with Terms of Accounts, etc.  In
all material respects and subject to the Credit Agreement, each Grantor will
perform and comply with all obligations in respect of the Collateral and all
other agreements to which it is a party or by which it is bound relating to the
Collateral.

 

(f)                                    Limitation on Liens on Collateral. No
Grantor will create, permit or suffer to exist, and each Grantor will defend the
Collateral against, and take such other action as is necessary to remove, any
Lien on the Collateral except Permitted Encumbrances, and will defend the right,
title and interest of Agent and Lenders in and to any of such Grantor’s rights
under the Collateral against the claims and demands of all Persons whomsoever.

 

(g)                                 Limitations on Disposition.  No Grantor will
sell, license, lease, transfer or otherwise dispose of any of the Collateral, or
attempt or contract to do so except as permitted by the Credit Agreement.

 

(h)                                 Further Identification of Collateral. 
Grantors will, if so requested by Agent, furnish to Agent, as often as Agent
requests, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as Agent may
reasonably request, all in such detail as Agent may specify.

 

(i)                                     Notices.  Grantors will advise Agent
promptly, in reasonable detail, (i) of any Lien (other than Permitted
Encumbrances) or claim made or asserted against any of the Collateral, and
(ii) of the occurrence of any other event which would have a material adverse
effect on the aggregate value of the Collateral or on the Liens created
hereunder or under any other Loan Document.

 

(j)                                     Good Standing Certificates.  Not less
frequently than once during each calendar year, each Grantor shall, unless Agent
shall otherwise consent, provide to Agent a certificate of good standing from
its state of incorporation or organization.

 

(k)                                  No Reincorporation.  Without limiting the
prohibitions on mergers involving the Grantors contained in the Credit
Agreement, no Grantor shall reincorporate or reorganize itself under the laws of
any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof without the prior written consent of Agent.

 

(l)                                     Terminations; Amendments Not
Authorized.  Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Agent and agrees

 

--------------------------------------------------------------------------------


 

that it will not do so without the prior written consent of Agent, subject to
such Grantor’s rights under Section 9-509(d)(2) of the Code.

 

6.                                       AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT.

 

On the Closing Date each Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date.  The powers conferred on Agent, for the benefit of Agent and Lenders,
under the Power of Attorney are solely to protect Agent’s interests (for the
benefit of Agent and Lenders) in the Collateral and shall not impose any duty
upon Agent or any Lender to exercise any such powers.  Agent agrees that
(a) except for the powers granted in clause (h) of the Power of Attorney, it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing, and (b) Agent shall
account for any moneys received by Agent in respect of any foreclosure on or
disposition of Collateral pursuant to the Power of Attorney provided that none
of Agent or any Lender shall have any duty as to any Collateral, and Agent and
Lenders shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers.  NONE OF AGENT, LENDERS OR THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY
TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

7.                                       REMEDIES:  RIGHTS UPON DEFAULT.

 

(a)                                  In addition to all other rights and
remedies granted to it under this Security Agreement, the Credit Agreement, the
other Loan Documents and under any other instrument or agreement securing,
evidencing or relating to any of the Obligations, if any Event of Default shall
have occurred and be continuing, Agent may exercise all rights and remedies of a
secured party under the Code.  Without limiting the generality of the foregoing,
each Grantor expressly agrees that in any such event Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code and other applicable law), may forthwith enter upon the premises of such
Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Agent’s claim or action and
may collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, license, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at a public or private sale or sales, at any exchange at such
prices as it may deem acceptable, for cash or on credit or for future delivery
without assumption of any credit risk.  Agent or any Lender shall have the right
upon any such public sale or sales and, to the extent permitted by law, upon any
such private sale

 

--------------------------------------------------------------------------------


 

or sales, to purchase for the benefit of Agent and Lenders, the whole or any
part of said Collateral so sold, free of any right or equity of redemption,
which equity of redemption each Grantor hereby releases.  Such sales may be
adjourned and continued from time to time with or without notice.  Agent shall
have the right to conduct such sales on any Grantor’s premises or elsewhere and
shall have the right to use any Grantor’s premises without charge for such time
or times as Agent deems necessary or advisable.

 

If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Agent’s request, to assemble the Collateral and make it
available to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere.  Until Agent is able to effect a sale, lease, or other disposition of
Collateral, Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by Agent. 
Agent shall have no obligation to any Grantor to maintain or preserve the rights
of such Grantor as against third parties with respect to Collateral while
Collateral is in the possession of Agent.  Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent’s remedies (for the benefit of Agent and Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment.  Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to any Grantor. 
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction.  Each Grantor agrees
that five (5) days prior notice by Agent of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters.  Grantors shall remain liable for any deficiency
if the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations, including any attorneys’ fees and other expenses incurred
by Agent or any Lender to collect such deficiency.

 

(b)                                 Except as otherwise specifically provided
herein, Grantor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.

 

(c)                                  To the extent that applicable law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for the Agent (i) to fail to incur expenses reasonably deemed significant by the
Agent to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and

 

--------------------------------------------------------------------------------


 

other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Grantor acknowledges
that the purpose of this Section 8I is to provide non-exhaustive indications of
what actions or omissions by the Agent would not be commercially unreasonable in
the Agent’s exercise of remedies against the Collateral and that other actions
or omissions by the Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 8I.  Without limitation upon
the foregoing, nothing contained in this Section 8I shall be construed to grant
any rights to any Grantor or to impose any duties on Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8I.

 

(d)                                 Neither the Agent nor the Lenders shall be
required to make any demand upon, or pursue or exhaust any of their rights or
remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any of their rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof.  Neither the Agent nor the Lenders
shall be required to marshal the Collateral or any guarantee of the Obligations
or to resort to the Collateral or any such guarantee in any particular order,
and all of its and their rights hereunder or under any other Loan Document shall
be cumulative.  To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Agent or any Lender, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.

 

8.                                       GRANT OF LICENSE TO USE INTELLECTUAL
PROPERTY COLLATERAL.  For the purpose of enabling Agent to exercise rights and
remedies under Section 8 hereof (including, without limiting the terms of
Section 8 hereof, in order to take possession of, hold, preserve, process,
assemble, prepare for sale, market for sale, sell or otherwise dispose of
Collateral) at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to Agent, for the benefit of
Agent and Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in

 

--------------------------------------------------------------------------------


 

such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

9.                                       LIMITATION ON AGENT’S AND LENDERS’ DUTY
IN RESPECT OF COLLATERAL.  Agent and each Lender shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither Agent
nor any Lender shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of Agent or
such Lender, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.

 

10.                                 REINSTATEMENT.  This Security Agreement
shall remain in full force and effect and continue to be effective should any
petition be filed by or against any Grantor for liquidation or reorganization,
should any Grantor become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of any Grantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Obligations, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the Obligations, whether as a “voidable preference,” “fraudulent conveyance,”
or otherwise, all as though such payment or performance had not been made.  In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.                                 NOTICES.  Except as otherwise provided
herein, whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Security Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Credit
Agreement (other than with respect to American Sports Licensing, Inc. (“ASL”)). 
Notices to any Grantor (other than ASL) may be made to Borrower and any such
notice when delivered to Borrower in accordance with the provisions of the
Credit Agreement shall be deemed made on the applicable Grantor.  Any notice,
demand, request, consent, approval, declaration or other communication to ASL
shall be addressed to it 300 Delaware Avenue, Suite 548, Wilmington, Delaware
19801, Attention: Gordon Stewart, Telecopy No. (302) 652-7211.

 

12.                                 SEVERABILITY.  Whenever possible, each
provision of this Security Agreement shall be interpreted in a manner as to be
effective and valid under applicable law, but if any provision of this Security
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement.  This Security Agreement is to be read, construed and
applied together with the Credit Agreement and the other Loan Documents which,
taken together, set forth the complete understanding and agreement of Agent,
Lenders and Grantors with respect to the matters referred to herein and therein.

 

--------------------------------------------------------------------------------

 


 

13.                                 NO WAIVER; CUMULATIVE REMEDIES.  Neither
Agent nor any Lender shall by any act, delay, omission or otherwise be deemed to
have waived any of its rights or remedies hereunder, and no waiver shall be
valid unless in writing, signed by Agent and then only to the extent therein set
forth.  A waiver by Agent of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which Agent would
otherwise have had on any future occasion.  No failure to exercise nor any delay
in exercising on the part of Agent or any Lender, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law.  None of the terms or provisions of this Security Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by Agent and Grantors.

 

14.                                 LIMITATION BY LAW.  All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.

 

15.                                 TERMINATION OF THIS SECURITY AGREEMENT. 
Subject to Section 10 hereof, this Security Agreement shall terminate upon the
Termination Date.

 

16.                                 SUCCESSORS AND ASSIGNS.  This Security
Agreement and all obligations of Grantors hereunder shall be binding upon the
successors and assigns of each Grantor (including any debtor-in-possession on
behalf of such Grantor) and shall, together with the rights and remedies of
Agent, for the benefit of Agent and Lenders, hereunder, inure to the benefit of
Agent and Lenders, all future holders of any instrument evidencing any of the
Obligations and their respective successors and assigns, in accordance with
Section 10 of the Credit Agreement.  No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
made in accordance with Section 10 of the Credit Agreement shall in any manner
impair the Lien granted to Agent, for the benefit of Agent and Lenders,
hereunder. No Grantor may assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Security Agreement.  Notwithstanding
anything to the contrary contained herein, unless an Event of Default has
occurred and is continuing, Agent shall from time to time execute and deliver,
upon the written request of any Grantor, any and all instruments, certificates
or other documents, in the form so requested, necessary or appropriate in the
judgment of Grantor to permit Grantor to continue to exploit, license, use,
enjoy and protect the Patents, Copyrights and Trademarks.

 

17.                                 AUTHORITY OF AGENT.  Each Grantor
acknowledges that the rights and responsibilities of Agent under this Agreement
with respect to any action taken by Agent or the exercise or non-exercise by
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as

 

--------------------------------------------------------------------------------


 

between Agent and Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Agent and any Grantor, Agent shall be conclusively presumed to be
acting as agent for Lenders with full and valid authority so to act or refrain
from acting, and such Grantor shall be under no obligation, or entitlement, to
make any inquiry respecting such authority.

 

18.                                 COUNTERPARTS.  This Security Agreement may
be authenticated in any number of separate counterparts, each of which shall
collectively and separately constitute one agreement.  This Security Agreement
may be authenticated by manual signature, facsimile or, if approved in writing
by Agent, electronic means, all of which shall be equally valid.

 

19.                                 GOVERNING LAW.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.  EACH GRANTOR HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK,
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN GRANTORS, AGENT AND LENDERS PERTAINING TO THIS SECURITY AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT,
LENDERS AND GRANTORS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER,
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.  EACH GRANTOR EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT.  EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS OF
THE BORROWER SET FORTH IN SECTION 11.9 OF THE CREDIT AGREEMENT (OTHER THAN ASL)
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID; PROVIDED THAT SERVICE OF THE SUMMONS, COMPLAINTS

 

--------------------------------------------------------------------------------


 

AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT ON ASL MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO ASL AT DELAWARE INCORPORATORS &
REGISTRATION SERVICE, 1007 ORANGE STREET, SUITE 1410, NEMOURS BUILDING,
WILMINGTON, DELAWARE 19801.  THIS SECURITY AGREEMENT AND EACH OTHER LOAN
DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW 5-1401, FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

20.                                 WAIVER OF JURY TRIAL.  BECAUSE DISPUTES
ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT DISPUTES ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY
A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST
COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, AMONG AGENT, LENDERS, AND GRANTORS ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH,
THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO.

 

21.                                 SECTION TITLES.  The Section titles
contained in this Security Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

22.                                 NO STRICT CONSTRUCTION.  The parties hereto
have participated jointly in the negotiation and drafting of this Security
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Security Agreement shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Security Agreement.

 

23.                                 ADVICE OF COUNSEL.  Each of the parties
represents to each other party hereto that it has discussed this Security
Agreement and, specifically, the provisions of Section 18 and Section 19, with
its counsel.

 

24.                                 BENEFIT OF LENDERS.  All Liens granted or
contemplated hereby shall be for the benefit of Agent, individually, and
Lenders, and all proceeds or payments realized from Collateral in accordance
herewith shall be applied to the Obligations in accordance with the terms of the
Credit Agreement.

 

25.                                 EFFECT OF AMENDMENT AND RESTATEMENT.  From
and after the date hereof (the “Effective Date”):  (a) the terms and conditions
of the Existing Security

 

--------------------------------------------------------------------------------


 

Agreement shall be amended as set forth herein and, as so amended, shall be
restated in its entirety, but only with respect to the rights, duties and
obligations among Grantors and the Agent accruing from and after the Effective
Date; (b) this Security Agreement shall not in any way release or impair the
rights, duties, Obligations or Liens created pursuant to the Existing Security
Agreement (and such Liens shall continue without any diminution thereof and
shall remain in full force and effect on and after the Effective Date) or affect
the relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Effective Date, and all of such rights, duties, Obligations
and Liens are assumed, ratified and affirmed by each Grantor; (c) the execution,
delivery and effectiveness of this Security Agreement shall not operate as a
waiver of any right, power or remedy of the Lenders or the Agent under the
Existing Security Agreement, nor constitute a waiver of any covenant, agreement
or obligation under the Existing Security Agreement, except to the extent that
any such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (d) any and all references to the Existing Security
Agreement in any Loan Document shall, without further action of the parties, be
deemed a reference to the Existing Security Agreement, as amended and restated
by this Security Agreement, and as this Security Agreement shall be further
amended, restated, supplemented or otherwise modified from time to time.

 

26.                                 ADDITIONAL GRANTORS.  The initial Grantors
hereunder shall be the Loan Parties as are signatory hereto.  Loan Parties may
become parties hereto, as additional Grantors (each, an “Additional Grantor”),
by executing a counterpart of this Security Agreement substantially in the form
of Exhibit B attached hereto. Upon delivery of any such counterpart to Agent,
notice of which is hereby waived by the Grantors, each Additional Grantor shall
be a Grantor and shall be as fully a party hereto as if such Additional Grantor
were an original signatory hereto.  Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder nor by any election of Agent
not to cause any Loan Party of any other Person to become an Additional Grantor
hereunder.  This Security Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

 

AMERICAN SPORTS LICENSING, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

DSG OF VIRGINIA, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

DIAMONDBACKS ACQUISITION INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[GALYAN’S TRADING COMPANY, INC.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[GALYAN’S NEVADA, INC.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[GALYAN’S OF VIRGINIA, INC.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
SECURITY AGREEMENT

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
SECURITY AGREEMENT

 

FILING JURISDICTIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
SECURITY AGREEMENT

 

INSTRUMENTS
CHATTEL PAPER
AND
LETTER OF CREDIT RIGHTS

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

to

SECURITY AGREEMENT

 

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING GRANTOR’S COLLATERAL

 

I.

Grantor’s official name: [                                 ]

 

 

II.

Type of entity:

 

 

III.

Organizational identification number issued by Grantor’s state of incorporation
or organization or a statement that no such number has been issued:
[                                 ]

 

 

IV.

State of incorporation or organization of Grantor:

 

 

V.

Chief Executive Office and principal place of business of Grantor:

 

 

 

[                                 ]

 

 

VI.

Corporate offices of Grantor:

 

 

 

[                                 ]

 

 

VII.

Warehouses: [See Exhibit A attached.]

 

 

VIII.

Other premises at which Collateral is stored or located: [See Exhibit A
attached.]

 

 

IX.

Locations of records concerning Collateral:

 

--------------------------------------------------------------------------------

 


 

SCHEDULE IV
to
SECURITY AGREEMENT

 

REQUIRED CONSENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE V
to
SECURITY AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by
[                                      ], a
[                                      ] (“Grantor”) to GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (hereinafter referred to as “Attorney”), as
Agent for the benefit of Agent and Lenders, under that certain Second Amended
and Restated Credit Agreement, dated as of July 28, 2004, by and among Dick’s
Sporting Goods, Inc., a Delaware corporation, Attorney and Lenders (including
all annexes, exhibits and schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified) and that certain Amended and
Restated Security Agreement, dated as of the date hereof, by and among Borrower
and Agent (the “Security Agreement”), and other related documents (the “Loan
Documents”).  No person to whom this Power of Attorney is presented, as
authority for Attorney to take any action or actions contemplated hereby, shall
be required to inquire into or seek confirmation from Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and Grantor irrevocable waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney.  The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Grantor without Attorney’ s
written consent.

 

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Loan Documents and, without limiting the generality of the foregoing,
Grantor hereby grants to Attorney, subject to the provisions of Section 7 of the
Security Agreement, the power and right, on behalf of Grantor, without notice to
or assent by Grantor, and at any time, to do the following: (a) change the
mailing address of Grantor, open a post office box on behalf of Grantor, open
mail for Grantor, and ask, demand, collect, give acquittances and receipts for,
take possession of, endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any property of Grantor;
(b) effect any repairs to any asset of Grantor, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies; (c) pay or
discharge any taxes, liens, security interests, or other encumbrances levied or
placed on or threatened against Grantor or its property; (d) defend any suit,
action or proceeding brought against Grantor if Grantor does not defend such
suit, action or proceeding or if Attorney believes that Grantor is not pursuing
such defense in a manner that will maximize the recovery to Attorney, and
settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e)

 

--------------------------------------------------------------------------------


 

file or prosecute any claim, litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due to Grantor whenever payable and to enforce any other right
in respect of Grantor’s property; (f) cause the certified public accountants
then engaged by Grantor to prepare and deliver to Attorney at any time and from
time to time, promptly upon Attorney’s request, the following reports: (1) a
reconciliation of all accounts, (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Attorney may request, and
(5) the results of each physical verification of inventory; (g) communicate in
its own name with any party to any Contract with regard to the assignment of the
right, title and interest of such Grantor in and under the Contracts and other
matters relating thereto; (h) to file such financing statements with respect to
the Security Agreement, with or without Grantor’s signature, or to file a
photocopy of the Security Agreement in substitution for a financing statement,
as the Agent may deem appropriate and to execute in Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require the Grantor’s signature; and (i) execute, in connection with any
sale provided for in any Loan Document, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral and to
otherwise direct such sale or resale, all as though Attorney were the absolute
owner of the property of Grantor for all purposes, and to do, at Attorney’s
option and Grantor’s expense, at any time or from time to time, all acts and
other things that Attorney reasonably deems necessary to perfect, preserve, or
realize upon Grantor’s property or assets and Attorney’s Liens thereon, all as
fully and effectively as Grantor might do.  Grantor hereby ratifies, to the
extent permitted by law, all that said Attorney shall lawfully do or cause to be
done by virtue hereof.

 

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this                            day of
                                            .

 

 

 

[                                                                  ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

NOTARY PUBLIC CERTIFICATE

 

On this            day of July, 2004,                              who is
personally known to me appeared before me in his/her capacity as the
                           of [                     ] of (“Grantor”) and
executed on behalf of Grantor the Power of Attorney in favor of General Electric
Capital Corporation to which this Certificate is attached.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COUNTERPART TO SECURITY AGREEMENT

 

This counterpart, dated                   ,200    , is delivered pursuant to
Section 24 of that certain Second Amended and Restated Security Agreement dated
as of July 28, 2004 (as from time to time amended, modified or supplemented, the
“Security Agreement”; the terms defined therein and not otherwise defined herein
being used as therein defined), among Dick’s Sporting Goods, Inc., a Delaware
corporation, the other Loan Parties signatory thereto, the Persons signatory
thereto from time to time as Lenders and General Electric Capital Corporation,
as Agent.  The undersigned hereby agrees (i) that this counterpart may be
attached to the Security Agreement, and (ii) that the undersigned will comply
with and be subject to, including representations and warranties, all the terms
and conditions of the Security Agreement as if it were an original signatory
thereto.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E- INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

This AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of July 28, 2004 (together
with all amendments, if any, from time to time hereto, this “Agreement”), is
made among EACH OF THE PLEDGORS SIGNATORY HERETO AND EACH ADDITIONAL PARTY THAT
BECOMES A PLEDGOR HERETO PURSUANT TO SECTION 20 HEREOF (together with their
respective successors and assigns, collectively, “Pledgors” and each
individually, “Pledgor”), and GENERAL ELECTRIC CAPITAL CORPORATION, in its
capacity as Agent for Lenders (“Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 26, 2000 by and among Dick’s Sporting Goods, Inc., the Lenders signatory
thereto from time to time, and Agent (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Existing Credit Agreement”), Lenders agreed to continue
to make the Revolving Credit Loans and to incur Letter of Credit Obligations on
behalf of Borrower;

 

WHEREAS, pursuant to the Existing Credit Agreement, Borrower and Agent entered
into that certain Pledge Agreement dated as of February 1, 1996 (the “Existing
Pledge Agreement”);

 

WHEREAS, Borrower, Pledgors, Agent and Lenders have agreed to amend and restate
the Existing Credit Agreement pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of the date hereof (as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, each of the Pledgors have agreed to
amend and restate the Existing Pledge Agreement on the terms and conditions set
forth herein;

 

WHEREAS, Pledgors are the respective record and beneficial owners of the Pledged
Shares and Pledged Interests listed in Parts A and B of Schedule I hereto and
the respective owners of the promissory notes and instruments listed in Part B
of Schedule I hereto; and

 

WHEREAS, Pledgors directly or indirectly benefit from the credit facilities made
available to Borrower under the Credit Agreement and in order to induce Agent
and Lenders to continue to make the Revolving Credit Loans and incur the Letter
of Credit Obligations as provided for in the Credit Agreement, Pledgors have
agreed to pledge and/or continue to pledge the Pledged Collateral to Agent in
accordance herewith;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lenders to continue to make the Revolving Credit Loans
and continue to incur the Letter of Credit Obligations under the Credit
Agreement, it is agreed as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions.  Unless otherwise defined herein, terms defined in
the Credit Agreement or in Annex A thereto are used herein (including the
recitals hereof) as therein defined, and the following shall have (unless
otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):

 

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

 

“Operating Agreement” means, with respect to any Pledgor or Pledgors, each
limited liability company agreement, operating agreement or similar agreement
identified on Part A of Schedule I hereto relating to a Pledged Interest of such
Pledgor or Pledgors, in each case, as amended, supplemented or otherwise
modified from time to time.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

 

“Pledged Entity” means an issuer of Pledged Shares, Pledged Interests or Pledged
Indebtedness.

 

“Pledged Indebtedness” means, with respect to any Pledgor or Pledgors, the
Indebtedness held by such Pledgor or Pledgors evidenced by promissory notes and
instruments listed on Part C of Schedule I hereto.

 

“Pledged Interest” means, with respect to any Pledgor or Pledgors, the limited
liability company interests held by such Pledgor or Pledgors listed on Part B of
Schedule I hereto.

 

“Pledged Shares” means, with respect to any Pledgor or Pledgors, those shares of
Stock (other than any membership interests in any limited liability company)
held by such Pledgor or Pledgors listed on Part A of Schedule I hereto.

 

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

2.             Pledge.  Each Pledgor hereby pledges to Agent, and grants to
Agent for the benefit of Agent and Lenders, a first priority security interest
in all of the following (collectively, the “Pledged Collateral”):

 

(a)   such Pledgor’s Pledged Shares and the certificates representing such
Pledged Shares, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares;

 

--------------------------------------------------------------------------------


 

(b)   such Pledgor’s Pledged Interests and the certificates representing such
Pledged Interests, if any, including, without limitation, (i) all of such
Pledgor’s rights, powers and remedies under each Operating Agreement relating to
such Pledged Interests, and (ii) any rights to properties, assets,
distributions, liquidating distributions and allocations of profits and losses
in respect of such Pledged Interests;

 

(c)   any additional shares of Stock, or other right, title or interest in, any
Person from time to time acquired by such Pledgor in any manner (which shares
shall be deemed to be part of such Pledgor’s Pledged Shares or Pledged
Interests, as the case may be), and any certificates representing such Stock,
and all dividends, distributions, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Stock;

 

(d)   such Pledgor’s Pledged Indebtedness and the promissory notes or
instruments evidencing such Pledged Indebtedness, and all interest, cash,
instruments and other property and assets from time to time received, receivable
or otherwise distributed in respect of such Pledged Indebtedness; and

 

(e)   all additional Indebtedness arising after the date hereof and owing to
such Pledgor (which Indebtedness shall be deemed to be part of such Pledgor’s
Pledged Indebtedness) and evidenced by promissory notes or other instruments,
together with such promissory notes and instruments, and all interest, cash,
instruments and other property and assets from time to time received, receivable
or otherwise distributed in respect of such Pledged Indebtedness.

 

3.             Security for Obligations.

 

(a)   This Agreement secures, and the Pledged Collateral is security for, the
prompt payment in full when due, whether at stated maturity, by acceleration or
otherwise, and performance of all Obligations of any kind under or in connection
with the Credit Agreement and the other Loan Documents (including, without
limitation, the Obligations under the Guaranty) and all obligations of Pledgors
now or hereafter existing under this Agreement including, without limitation,
all fees, costs and expenses whether in connection with collection actions
hereunder or otherwise (collectively, the “Secured Obligations”).

 

(b)   Delivery of Pledged Collateral.  All certificates and all promissory notes
and instruments evidencing the Pledged Collateral shall be delivered to and held
by or on behalf of Agent, for the benefit of Agent and Lenders, pursuant
hereto.  All Pledged Shares and, if evidenced by certificates, all Pledged
Interests shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent and all
promissory notes or other instruments evidencing the Pledged Indebtedness shall
be endorsed by the applicable Pledgor, in form and substance reasonably
satisfactory to Agent.  Each Pledgor (i) with respect to such Pledgor’s Pledged
Interests, has delivered a Pledge Instruction in the form of Schedule III-A
hereto and (ii) with respect to such Pledgor’s Pledged Shares and Pledged
Interests of a Pledged Entity, has caused each such Pledged Entity to record on
its books and records the pledge created hereby and to execute and deliver the
Acknowledgment and Agreement in the form of Schedule III-B hereto.  Each Pledgor
hereby

 

--------------------------------------------------------------------------------


 

authorizes Agent to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Shares and Pledged Indebtedness listed on any Pledge Amendment
delivered to Agent shall for all purposes hereunder be considered Pledged
Collateral.

 

4.             Each Pledgor hereby authorizes and instructs each Pledged Entity
listed on Part B of Schedule I hereto to comply with any instruction received by
it from Agent without any further order or further consent or instructions from
any Pledgor and each Pledgor agrees that each Pledged Entity shall be fully
protected in so complying.

 

5.             Representations and Warranties.  Each Pledgor represents and
warrants to Agent that:

 

(a)   Such Pledgor is, and at the time of pledge of any Pledged Collateral
hereunder will be, the sole holder of record and the sole beneficial owner of
such Pledged Collateral free and clear of any Lien thereon or affecting the
title thereto, except for any Lien created by this Agreement;

 

(b)   All of such Pledgor’s Pledged Shares and Pledged Interests have been duly
authorized, validly issued, are fully paid and, in the case of Pledged Shares,
are non-assessable and, in the case of Pledged Interests, are not subject to
assessment for additional capital contributions; if the maker of such Pledgor’s
Pledged Indebtedness is an Affiliate of such Pledgor, to the best knowledge of
such Pledgor, all of such Pledgor’s Pledged Indebtedness has been duly
authorized, authenticated or issued and delivered by, and is the legal, valid
and binding obligation of such maker, and such maker is not in default
thereunder; if the maker of such Pledgor’s Pledged Indebtedness is other than an
Affiliate of such Pledgor, to the best of such Pledgor’s knowledge all of such
Pledgor’s Pledged Indebtedness has been duly authorized, authenticated or issued
and delivered by, and is the legal, valid and binding obligation of such maker,
and such maker is not in default thereunder;

 

(c)   Such Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral pledged by such
Pledgor to Agent as provided herein;

 

(d)   None of such Pledgor’s Pledged Collateral has been issued or transferred
in violation of the securities registration, securities disclosure or similar
laws of any jurisdiction to which such issuance or transfer may be subject;

 

(e)   As of the date hereof, there are no existing options, warrants, calls,
purchase rights or commitments of any character whatsoever relating to such
Pledgor’s Pledged Shares or Pledged Interests;

 

(f)    No consent, approval, authorization or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the pledge by such Pledgor of its Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by such Pledgor, or (ii) for the exercise by Agent of the voting or
other rights provided for in this Agreement or the remedies in respect of such
Pledgor’s Pledged Collateral pursuant to

 

--------------------------------------------------------------------------------


 

this Agreement, except as may be required in connection with such disposition by
laws affecting the offering and sale of securities generally;

 

(g)   The pledge, assignment and delivery of such Pledgor’s Pledged Collateral
pursuant to this Agreement will create a valid first priority Lien on and a
first priority perfected security interest in favor of the Agent for the benefit
of Agent and Lenders in such Pledged Collateral and the proceeds thereof,
securing the payment of the Secured Obligations, subject to no other Lien,
except Permitted Encumbrances referred to in clause (a) of the definition
thereof;

 

(h)   This Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(i)    Except as noted on Part A of Schedule I hereto, such Pledgor’s Pledged
Shares constitute 100% of the issued and outstanding shares of Stock of each
applicable Pledged Entity;

 

(j)    The Pledged Interests of such Pledgor represent a fully enforceable and
validly existing right of such Pledgor to share in the respective distributions,
profits and losses of each Pledged Entity listed in Part B of Schedule I hereto,
and, if applicable, rights to approve or consent to such Pledged Entity’s
actions in accordance with the relevant Operating Agreement, in accordance with
its percentage interest as set forth in Part B on Schedule I hereto;

 

(k)   A true and complete copy of each Operating Agreement, including all
amendments, supplements and other modifications thereto, has previously been
delivered to Agent.  Each Operating Agreement is a legal, valid and binding
agreement, enforceable by and against the applicable Pledgor (and, to such
Pledgor’s knowledge, each other party thereto) in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting creditors’ rights and to equitable principles of
general applicability.  No additional contributions are required to be made by
such Pledgor in respect of such Pledgor’s Pledged Interests and, except as
otherwise permitted under the Credit Agreement, there exist no liabilities or
obligations, monetary or otherwise, of such Pledgor to any Pledged Entity listed
in Part B of Schedule I hereto;

 

(l)    Except as noted in Part B of Schedule I hereto, none of such Pledgor’s
Pledged Interests are presently evidenced by any certificates or other
instruments and none of the Operating Agreements presently makes any provision
for the issuance of any such certificates or instruments; and

 

--------------------------------------------------------------------------------


 

(m)  None of such Pledgor’s Pledged Indebtedness is subordinated in right of
payment to other Indebtedness (except for the Secured Obligations) or subject to
the terms of an indenture.

 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

 

6.             Covenants.  Each Pledgor covenants and agrees that until the
Termination Date:

 

(a)   Without the prior written consent of Agent, no Pledgor will sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral, or any unpaid dividends, interest or other distributions or payments
with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless, in each case, otherwise permitted by the Credit Agreement;

 

(b)   Each Pledgor will, at its expense, (a) promptly execute, acknowledge and
deliver all such instruments and take all such actions as Agent from time to
time may request in order to ensure to Agent and Lenders the benefits of the
Liens in and to the Pledged Collateral intended to be created by this Agreement,
including (x) the filing of any necessary Code financing statements, which may
be filed by Agent with or (to the extent permitted by law) without the signature
of such Pledgor, and (y) the execution and delivery of any necessary foreign law
pledge agreements, and (b) will cooperate with Agent, at such Pledgor’s expense,
in obtaining all necessary approvals and making all necessary filings under
federal, state, local or foreign law in connection with such Liens or any sale
or transfer of the Pledged Collateral;

 

(c)   Each Pledgor has and will defend the title to the Pledged Collateral
pledged by it and the Liens of Agent in such Pledged Collateral against the
claim of any Person and will maintain and preserve such Liens; and

 

(d)   Each Pledgor will, upon obtaining ownership of any additional Stock or
promissory notes or instruments of any Person, which Stock, notes or instruments
are not already Pledged Collateral (except as may be otherwise provided in
Section 5(a)(ii) of the Subsidiary Security Agreement or Section 6(a)(ii) of the
Borrower Security Agreement, as the case may be), promptly (and in any event
within seven (7) Business Days) deliver to Agent a Pledge Amendment, duly
executed by such Pledgor, in substantially the form of Schedule II hereto (a
“Pledge Amendment”) in respect of any such additional Stock, notes or
instruments, pursuant to which such Pledgor shall pledge to Agent all of such
additional Stock, notes and instruments, and in connection with such pledge,
(i) with respect to any such Stock of a Pledged Entity which is a limited
liability company, provide a Pledge Instruction in the form of Schedule III-A
hereto, (ii) with respect to any such Stock of a Pledged Entity, cause each such
Pledged Entity to record on its books and records the pledge created hereby and
to execute and deliver the Acknowledgment and Agreement in the form of Schedule
III-B hereto, and (iii) with respect to any Pledged Collateral evidenced by
certificates or instruments, provide evidence that such Pledgors shall have
complied with Section 3(b) hereof.  Each Pledgor

 

--------------------------------------------------------------------------------


 

hereby authorizes Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Shares and Pledged Indebtedness listed on any Pledge
Amendment delivered to Agent shall for all purposes hereunder be considered
Pledged Collateral.

 

(e)   Each Pledgor shall comply in all respects with the terms and conditions of
each Operating Agreement and all other contracts and agreements relating to the
Pledged Collateral.  Without the prior written consent of Agent, no Pledgor
shall amend, supplement or otherwise modify (or consent to any such amendment,
supplement or modification) the terms of any Operating Agreement in a manner
which would adversely affect such Pledgor, Agent or Lenders or such Pledgor’s
duty or ability to repay the Secured Obligations; and

 

(f)    If the Pledged Interests become evidenced by certificates or any other
instrument, Pledgor shall immediately deliver all such certificates or
instruments to Agent together with duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent.

 

7.             Pledgors’ Rights.  As long as no Event of Default shall have
occurred and be continuing and until written notice shall be given to Pledgors
in accordance with Section 8(a) hereof:

 

(a)   Pledgors shall have the right, from time to time, to vote and give
consents with respect to the Pledged Collateral, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document; provided, however, that no vote shall be
cast, and no consent shall be given or action taken, which would have the effect
of impairing the position or interest of Agent in respect of the Pledged
Collateral or which would authorize, effect or consent to (unless and to the
extent permitted by the Credit Agreement or otherwise consented to by the Agent
in writing):

 

(i)            the dissolution or liquidation, in whole or in part, of a Pledged
Entity, except to the extent permitted by the Credit Agreement;

 

(ii)           the consolidation or merger of a Pledged Entity with any other
Person, except to the extent permitted by the Credit Agreement;

 

(iii)          the sale, disposition or encumbrance of all or substantially all
of the assets of a Pledged Entity, except for Liens in favor of Agent or except
to the extent permitted by the Credit Agreement;

 

(iv)          any change in the authorized number of shares, the stated capital
or the authorized share capital of a Pledged Entity or the issuance of any
additional shares of its Stock, except to the extent permitted by the Credit
Agreement;

 

(v)           the issuance of any limited liability company interests or other
equity interest of any nature or the issuance of any other interests convertible
into or granting the right to purchase or exchange for any limited liability
company interests or other equity interests of any nature of any Pledged Entity
or the issuance of any

 

--------------------------------------------------------------------------------


 

certificates representing any Pledged Interests, except to the extent permitted
by the Credit Agreement; or

 

(vi)          the alteration of the voting rights with respect to the Stock of a
Pledged Entity in any manner adverse to the rights and benefits of the Agent and
Lenders under the Loan Agreement or the ability of the Loan Parties to repay the
Obligations;

 

(b)   (i)    Pledgors shall be entitled, from time to time, to collect and
receive for its own use all cash dividends, other distributions and interest
paid in respect of the Pledged Collateral to the extent not in violation of the
Credit Agreement other than any and all: (A) dividends, other distributions and
interest paid or payable other than in cash in respect of any Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral, and not
otherwise permitted pursuant to Sections 6.1(a)(iv), 6.8 and 6.12 of the Credit
Agreement; (B) dividends and other distributions paid or payable in cash in
respect of any Pledged Shares or Pledged Interests in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in capital of a Pledged Entity, and not
otherwise permitted pursuant to Sections 6.1(a)(iv), 6.8 and 6.12 of the Credit
Agreement; and (C) cash paid, payable or otherwise distributed, in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral,
and not otherwise permitted pursuant to Sections 6.1(a)(iv), 6.8 and 6.12 of the
Credit Agreement; provided, however, that until actually paid all rights to such
distributions shall remain subject to the Lien created by this Agreement; and

 

(ii)           all dividends, other distributions and interest (other than such
cash dividends, other distributions and interest as are permitted to be paid to
Pledgors in accordance with clause (i) above of this subsection (b)) in respect
of any of the Pledged Shares or Pledged Indebtedness, whenever paid or made,
shall be delivered to Agent to hold as Pledged Collateral and shall, if received
by any Pledgor, be received in trust for the benefit of Agent, be segregated
from the other property or funds of such Pledgor, and be forthwith delivered to
Agent as Pledged Collateral in the same form as so received (with any necessary
indorsement).

 

8.             Defaults and Remedies; Proxy.

 

(a)   Upon the occurrence of an Event of Default and during the continuation of
such Event of Default, and concurrently with written notice to Pledgors, Agent
(personally or through an agent) is hereby authorized and empowered to transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon, to sell in one or more sales
after ten (10) days’ notice of the time and place of any public sale or of the
time at which a private sale is to take place (which notice Pledgors agree is
commercially reasonable) the whole or any part of the Pledged Collateral and to

 

--------------------------------------------------------------------------------


 

otherwise act with respect to the Pledged Collateral as though Agent was the
outright owner thereof.  Any sale shall be made at a public or private sale at
Agent’s place of business, or at any place to be named in the notice of sale,
either for cash or upon credit or for future delivery at such price as Agent may
deem fair, and Agent may be the purchaser of the whole or any part of the
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Pledgors or any right of redemption.  Each sale shall be made
to the highest bidder, but Agent reserves the right to reject any and all bids
at such sale which, in its discretion, it shall deem inadequate.  Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Agent.  EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS THE
PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR WITH RESPECT TO THE PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES AND PLEDGED INTERESTS
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH
FULL POWER OF SUBSTITUTION TO DO SO.  THE APPOINTMENT OF AGENT AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
TERMINATION DATE.  IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES AND
PLEDGED INTERESTS FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF THE PLEDGED SHARES AND PLEDGED INTERESTS WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS OR MEMBERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS OR MEMBERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AUTOMATICALLY AND WITHOUT THE NECESSITY OF
ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES OR PLEDGED INTERESTS ON
THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF
THE PLEDGED SHARES OR PLEDGED INTERESTS OR ANY OFFICER OR AGENT THEREOF). 
NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY
SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO.

 

(b)   If, at the original time or times appointed for the sale of the whole or
any part of the Pledged Collateral, the highest bid, if there be but one sale,
shall be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Agent, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured

 

--------------------------------------------------------------------------------


 

Obligations, Agent may, on one or more occasions and in its discretion, postpone
any of said sales by public announcement at the time of sale or the time of
previous postponement of sale, and no other notice of such postponement or
postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days’ notice to Pledgors.

 

(c)   If, at any time following the occurrence and during the continuance of an
Event of Default when Agent shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Securities Act of 1933, as amended (or any
similar statute then in effect) (the “Act”), Agent may, in its discretion
(subject only to applicable requirements of law), sell such Pledged Collateral
or part thereof by private sale in such manner and under such circumstances as
Agent may deem necessary or advisable, but subject to the other requirements of
this Section 8, and shall not be required to effect such registration or to
cause the same to be effected.  Without limiting the generality of the
foregoing, in any such event, Agent in its discretion (x) may, in accordance
with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
said Act (or similar statute), (y) may approach and negotiate with a single
possible purchaser to effect such sale, and (z) may restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof.  In addition to a private sale as provided above in this
Section 8, if any of the Pledged Collateral shall not be freely distributable to
the public without registration under the Act (or similar statute) at the time
of any proposed sale pursuant to this Section 8, then Agent shall not be
required to effect such registration or cause the same to be effected but, in
its discretion (subject only to applicable requirements of law), may require
that any sale hereunder (including a sale at auction) be conducted subject to
restrictions:

 

(i)            as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;

 

(ii)           as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;

 

(iii)          as to the representations required to be made by each Person
bidding or purchasing at such sale relating to that Person’s access to financial
information about any Pledgor and such Person’s intentions as to the holding of
the Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

 

(iv)          as to such other matters as Agent may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws

 

--------------------------------------------------------------------------------


 

affecting the enforcement of creditors’ rights and the Act and all applicable
state securities laws.

 

(d)   Pledgors recognize that Agent may be unable to effect a public sale of any
or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (c) above.  Pledgors also
acknowledge that any such private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  Agent shall be under no obligation to delay
a sale of any of the Pledged Collateral for the period of time necessary to
permit the Pledged Entity to register such securities for public sale under the
Act, or under applicable state securities laws, even if the applicable Pledgor
and the Pledged Entity would agree to do so.

 

(e)   Each Pledgor agrees to the maximum extent permitted by applicable law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and each Pledgor
waives the benefit of all such laws to the extent it lawfully may do so.  Each
Pledgor agrees that it will not interfere with any right, power and remedy of
Agent provided for in this Agreement or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by Agent of any one or more of such rights, powers or remedies.  No failure or
delay on the part of Agent to exercise any such right, power or remedy and no
notice or demand which may be given to or made upon any Pledgor by Agent with
respect to any such remedies shall operate as a waiver thereof, or limit or
impair Agent’s right to take any action or to exercise any power or remedy
hereunder, without notice or demand, or prejudice its rights as against any
Pledgor in any respect.

 

(f)    Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 8 will cause irreparable injury to Agent, that Agent
shall have no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 8
shall be specifically enforceable against each Pledgor, and each Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that the Secured Obligations
are not then due and payable in accordance with the agreements and instruments
governing and evidencing such obligations.

 

9.             Waiver.  No delay on Agent’s part in exercising any power of
sale, Lien, option or other right hereunder, and no notice or demand which may
be given to or made upon any Pledgor by Agent with respect to any power of sale,
Lien, option or other right hereunder, shall constitute a waiver thereof, or
limit or impair Agent’s right to take any action or to exercise any power of
sale, Lien, option, or any other right hereunder, without notice or demand, or
prejudice Agent’s rights as against any Pledgor in any respect.

 

--------------------------------------------------------------------------------


 

10.           Assignment. Agent may assign, indorse or transfer any instrument
evidencing all or any part of the Secured Obligations as provided in, and in
accordance with, the Credit Agreement, and the holder of such instrument shall
be entitled to the benefits of this Agreement.

 

11.           Termination.  Immediately following the Termination Date, Agent
shall deliver to each Pledgor the Pledged Collateral pledged by such Pledgor at
the time subject to this Agreement and all instruments of assignment executed in
connection therewith, free and clear of the Liens hereof and, except as
otherwise provided in Section 14 herein, all of Pledgors’ obligations hereunder
shall at such time terminate.

 

12.           Lien Absolute.  All rights of Agent hereunder, and all obligations
of Pledgors hereunder, shall be absolute and unconditional irrespective of:

 

(a)   any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

 

(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement,  any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

 

(c)   any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

 

(d)   the insolvency of any Loan Party; or

 

(e)   any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

13.           Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Pledgor or any Pledged Entity for liquidation or reorganization, should any
Pledgor or any Pledged Entity become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of any Pledgor’s or any Pledged Entity’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

--------------------------------------------------------------------------------


 

14.           Miscellaneous.

 

(a)   Agent may execute any of its duties hereunder by or through agents or
employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.

 

(b)   Pledgors jointly and severally agree to promptly reimburse Agent for
reasonable out-of-pocket expenses, including, without limitation, reasonable
counsel fees, incurred by Agent in connection with the administration and
enforcement of this Agreement.

 

(c)   No Agent, nor any of its respective officers, directors, employees, agents
or counsel shall be liable for any action lawfully taken or omitted to be taken
by it or them hereunder or in connection herewith, except for its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

 

(d)   THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH
PLEDGOR AND AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PURSUANT TO
SECTIONS 9 10 OF THE CREDIT AGREEMENT (INCLUDING IN THE CASE OF ANY PLEDGOR A
DEBTOR-IN-POSSESSION ON BEHALF OF SUCH PLEDGOR).  NO PLEDGOR MAY ASSIGN, SELL,
HYPOTHECATE OR OTHERWISE TRANSFER ANY INTEREST IN OR OBLIGATION UNDER THIS
AGREEMENT WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF AGENT.  NO SALES OF
PARTICIPATIONS, OTHER SALES, ASSIGNMENTS, TRANSFERS OR OTHER DISPOSITIONS OF ANY
AGREEMENT GOVERNING OR INSTRUMENT EVIDENCING THE SECURED OBLIGATIONS OR ANY
PORTION THEREIN OR INTEREST THEREON SHALL IN ANY MANNER IMPLY THE LIEN GRANTED
TO AGENT FOR THE BENEFIT OF AGENT AND LENDERS HEREUNDER.

 

(e)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY
SIGNED FOR AND ON BEHALF OF AGENT AND EACH PLEDGOR.  THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE
OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW 5-1401, FOR
ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

15.           Severability.  If for any reason any provision or provisions
hereof are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or effect those portions of
this Agreement which are valid.

 

16.           Notices.  Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon

 

--------------------------------------------------------------------------------


 

any of the parties by any other party, or whenever any of the parties desires to
give or serve upon another any such communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be addressed to the party to
be notified at the address set forth in Section 11.9 of the Credit Agreement (or
such other address as may be substituted by notice given in the manner required
by Section 11.9 of the Credit Agreement), and given in the manner required by
Section 11.9 of the Credit Agreement.

 

17.           Section Titles.  The Section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

 

18.           Counterparts.  This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
agreement.

 

19.           Benefit of Lenders.  All security interests granted or
contemplated hereby shall be for the benefit of Agent and Lenders, and all
proceeds or payments realized from the Pledged Collateral in accordance herewith
shall be applied to the Obligations in accordance with the terms of the Credit
Agreement.

 

20.           Additional Pledgors.  From time to time subsequent to the date
hereof, additional direct and indirect Subsidiaries of any Pledgor may become
parties hereto, as additional Pledgors (each, an “Additional Pledgor”), by
executing a counterpart of this Agreement substantially in the form of Exhibit A
attached hereto.  Upon delivery of any such counterpart to Agent, notice of
which is hereby waived by the Pledgors, each Additional Pledgor shall be a
Pledgor and shall be as fully a party hereto as if such Additional Pledgor were
an original signatory hereto.  Each Pledgor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Pledgor hereunder nor by any election of Agent
not to cause any Subsidiary of any Pledgor to become an Additional Pledgor
hereunder.  This Agreement shall be fully effective as to any Pledgor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Pledgor hereunder.

 

21.           Effect of Amendment and Restatement.  From and after the date
hereof (the “Effective Date”):  (a) the terms and conditions of the Existing
Pledge Agreement shall be amended as set forth herein and, as so amended, shall
be restated in its entirety, but only with respect to the rights, duties and
obligations among Pledgors and the Agent accruing from and after the Effective
Date; (b) this Agreement shall not in any way release or impair the rights,
duties, Obligations or Liens created pursuant to the Existing Pledge Agreement
(and such Liens shall continue without any diminution thereof and shall remain
in full force and effect on and after the Effective Date) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Effective Date, and all of such rights, duties, Obligations and Liens are
assumed, ratified and affirmed by each Pledgor; (c) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Lenders or the Agent under the Existing Pledge Agreement,
nor constitute a waiver of any covenant, agreement or obligation under the
Existing Pledge Agreement, except to the extent that any such covenant,
agreement or obligation is no longer set forth herein or is modified hereby;

 

--------------------------------------------------------------------------------


 

and (d) any and all references to the Existing Pledge Agreement in any Loan
Document shall, without further action of the parties, be deemed a reference to
the Existing Pledge Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended, restated, supplemented or otherwise
modified from time to time.

 

[SIGNATURE PAGES FOLLOW]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

By:

 

 

 

Name:

 

 

Its: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

PART A

 

PLEDGED SHARES

 

Pledgor

 

Pledged Entity

 

Class
of
Stock

 

Stock Cert.
No.(s)

 

Number
of
Shares

 

% of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B

 

PLEDGED INTERESTS

 

Pledgor

 

Pledged Entity

 

Description
of Pledged
Interest and
Operating
Agreement

 

Cert.
No.(s)

 

Number
of
Interests

 

% of
Outstanding
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART C

PLEDGED INDEBTEDNESS

 

Maker

 

Initial Principal
Amount

 

Issue Date

 

Maturity
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                                 ,        is
delivered pursuant to Section 6(d) of the Amended and Restated Pledge Agreement
referred to below.  All defined terms herein shall have the meanings ascribed
thereto or incorporated by reference in the Amended and Restated Pledge
Agreement.  The undersigned hereby certifies that the representations and
warranties in Section 5 of the Amended and Restated Pledge Agreement are and
continue to be true and correct, both as to the promissory notes, instruments,
shares and limited liability company interests pledged prior to this Pledge
Amendment and as to the promissory notes, instruments, shares and limited
liability company interests pledged pursuant to this Pledge Amendment.  The
undersigned further agrees that this Pledge Amendment may be attached to that
certain Amended and Restated Pledge Agreement, dated as of July 28, 2004, among
the signatories thereto, as Pledgors, and General Electric Capital Corporation,
as Agent, (the “Pledge Agreement”) and that the Pledged Collateral listed on
this Pledge Amendment shall be and become a part of the Pledged Collateral
referred to in said Amended and Restated Pledge Agreement and shall secure all
Secured Obligations referred to in said Amended and Restated Pledge Agreement. 
The undersigned acknowledges that any promissory notes, instruments, shares and
limited liability company interests not included in the Pledged Collateral at
the discretion of Agent may not otherwise be pledged by the undersigned to any
other Person or otherwise used as security for any obligations other than the
Secured Obligations.

 

 

[NAME OF PLEDGOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

PLEDGED SHARES:

 

Name and
Address of Pledgor

 

Pledged Entity

 

Class
of Stock

 

Certificate
 Number(s)

 

Number
of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED INTERESTS:

 

Pledgor

 

Pledged Entity

 

Description
of Pledged
Interest and
Operating
Agreement

 

Cert.
No.(s)

 

Number
of
Interests

 

% of
Outstanding
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED INDEBTEDNESS:

 

Maker

 

Initial
Principal Amount

 

Issue Date

 

Maturity
Date

 

Interest Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III-A

 

PLEDGE INSTRUCTION

 

BY THIS PLEDGE INSTRUCTION, dated as of [                          ] [Name of
Pledgor] (the “Interest Owner”) hereby instructs [Name of Pledged Entity] (the
“Company”) to register in favor of General Electric Capital Corporation, as
Agent under that certain Credit Agreement dated as July 28, 2004 (the
“Pledgee”), a pledge against and a security interest in all of the Interest
Owner’s rights in connection with any limited liability company interest in the
Company now and hereafter owned by the Interest Owner (the “Membership
Interest”).

 

1.             Pledge Instructions.  The Company is hereby instructed by the
Interest Owner to register all of the Interest Owner’s right, title and interest
in and to all of the Interest Owner’s Membership Interest as subject to a pledge
and security interest in favor of the Pledgee who, upon such registration of
pledge, shall become the registered pledgee of the Membership Interest with all
rights incident thereto.

 

2.             Initial Transaction Statement.  The Company is further instructed
by the Interest Owner to execute and deliver the attached Acknowledgment and
Consent to the Pledgee at its office located at 201 Merritt 7, Norwalk,
Connecticut 06851, Attn:  Dick’s Account Manager.  [Note:  attach completed
Schedule III-B to Pledge Agreement.]

 

3.             Warranties of the Interest Owner.  The Interest Owner hereby
warrants that (i) the Interest Owner is an appropriate person to originate this
instruction; and (ii) the Interest Owner is entitled to effect the instruction
here given.

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III-B

ACKNOWLEDGMENT AND CONSENT

 

General Electric Capital Corporation
201 Merritt 7
Norwalk, Connecticut 06851
Attn:  Dick’s Account Manager

 

[Name of Pledged Entity] (“Company”) hereby (i) acknowledges receipt of a fully
executed copy of the Amended and Restated Pledge Agreement, dated as of July 28,
2004 (the “Agreement”; capitalized terms used herein without definition have the
meanings provided therein), made by [Name of Pledgor] (“Pledgor”) and certain
other pledgors in favor of General Electric Capital Corporation, as Agent
(“Agent”); (ii) consents and agrees to the pledge by Pledgor of the Pledged
Collateral pursuant to the Agreement and to all of the other terms and
provisions of the Agreement; (iii) agrees to comply with all instructions
received by it from Agent without further consent by Pledgor; [(iv) irrevocably
waives any breach or default under the Operating Agreement as a result of the
execution, delivery and performance by Pledgor and Agent of the Agreement;
(v) advises Pledgor and Agent that a pledge of the Pledged Interests set forth
on Schedule I to the Agreement has been registered on the books of Company and
in the name of the Agent and agrees to so register any additional Pledged
Interests; (vi) represents and warrants that, except for the pledge in favor of
Agent, there are no liens, restrictions or adverse claims to which the Pledged
Collateral is or may be subject as of the date hereof; (vii) except with the
prior written consent of Agent, agrees not to admit any new Members to
Company;](1) and (viii) [(iv)] consents and agrees to any transfer of the
Pledged Collateral pursuant to Section 8 of the Agreement.

 

 

IN WITNESS WHEREOF, a duly authorized officer of the undersigned has executed
and delivered this Acknowledgment and Consent as of this        day of         ,
200  .

 

 

 

[NAME OF PLEDGED ENTITY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)           Insert clauses (iv) to (vii) only for Pledged Entities which are
limited liability companies.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

PLEDGE AGREEMENT

 

COUNTERPART TO PLEDGE AGREEMENT

 

This counterpart, dated                   , [200    ], is delivered pursuant to
Section 20 of that certain Amended and Restated Pledge Agreement dated as of
July 28, 2004 (as from time to time amended, modified or supplemented, the
“Pledge Agreement”; the terms defined therein and not otherwise defined herein
being used as therein defined), among the signatories thereto, as Pledgors, and
General Electric Capital Corporation, as Agent.  The undersigned hereby agrees
(i) that this counterpart may be attached to the Pledge Agreement, and (ii) that
the undersigned will comply with and be subject to, including representations
and warranties, all the terms and conditions of the Pledge Agreement as if it
were an original signatory thereto.

 

 

[NAME OF ADDITIONAL PLEDGOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Agreement”) is made as of
                           ,          by and between
                                            (“Assignor Lender”) and
                                       (“Assignee Lender”) and acknowledged and
consented to by GENERAL ELECTRIC CAPITAL CORPORATION, as agent (“Agent”).  All
capitalized terms used in this Agreement and not otherwise defined herein will
have the respective meanings set forth in the Credit Agreement as hereinafter
defined.

 

RECITALS:

 

WHEREAS, Dick’s Sporting Goods, Inc., a Delaware corporation (the “Borrower”),
the other Loan Parties signatory thereto, Agent, Assignor Lender and other
Persons signatory thereto as Lenders have entered into that certain Second
Amended and Restated Credit Agreement dated as of July 28, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which Assignor Lender has agreed to make certain
Revolving Credit Advances to, and incur certain Letter of Credit Obligations
for, Borrower;

 

WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Revolving Credit Loan (as described below), the Letter of
Credit Obligations and the Collateral and to delegate to Assignee Lender [all/a
portion] of its Revolving Credit Commitment and other duties with respect to
such Revolving Credit Loan, Letter of Credit Obligations and Collateral;

 

WHEREAS, Assignee Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assignor Lender; and

 

WHEREAS, Assignee Lender desires to appoint Agent to serve as agent for Assignee
Lender under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:

 

1.             ASSIGNMENT, DELEGATION, AND ACCEPTANCE

 

1.1           Assignment.  Assignor Lender hereby transfers and assigns to
Assignee Lender, without recourse and without representations or warranties of
any kind (except as set forth in Section 3.2), [all/such percentage] of Assignor
Lender’s right, title, and interest in the Revolving Credit Loan , Letter of
Credit Obligations, Loan Documents and Collateral as will result in Assignee
Lender having as of the Effective Date (as hereinafter defined) a Pro Rata Share
thereof, as follows:

 

--------------------------------------------------------------------------------


 

Assignee Lender’s Revolving
Credit Loan

 

Principal Amount

 

Pro Rata Share

 

Revolving Credit Loan

 

$

          

 

         

%

 

1.2           Delegation.  Assignor Lender hereby irrevocably assigns and
delegates to Assignee Lender [all/a portion] of its Revolving Credit Commitment
and its other duties and obligations as a Lender under the Loan Documents
equivalent to [100%/      %] of Assignor Lender’s Revolving Credit Commitment
(such percentage representing a commitment of $                       ).

 

1.3           Acceptance by Assignee Lender.  By its execution of this
Agreement, Assignee Lender irrevocably purchases, assumes and accepts such
assignment and delegation and hereby becomes a Lender with respect to the
delegated interest under the Loan Documents and to be bound by the terms and
conditions thereof.  By its execution of this Agreement, Assignor Lender agrees,
to the extent provided herein, to relinquish its rights and be released from its
obligations and duties under the Credit Agreement.

 

1.4           Effective Date.  Such assignment and delegation by Assignor Lender
and acceptance by Assignee Lender will be effective and Assignee Lender hereby
becomes a Lender under the Loan Documents as of [the date of this Agreement]
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below).  [Interest and Fees accrued prior to the
Effective Date are for the account of Assignor Lender, and Interest and Fees
accrued from and after the Effective Date are for the account of Assignee
Lender.]

 

2.             INITIAL PAYMENT AND DELIVERY OF REVOLVING CREDIT NOTES

 

2.1           Payment of the Assigned Amount.  Assignee Lender will pay to
Assignor Lender, in immediately available funds, not later than 12:00 noon (New
York time) on the Effective Date, an amount equal to its Pro Rata Share of the
then outstanding principal amount of the Revolving Credit Loan as set forth
above in Section 1.1 [together with accrued interest, fees and other amounts as
set forth on Schedule 2.1] (the “Assigned Amount”).

 

2.2           Payment of Assignment Fee.  [Assignor Lender and/or Assignee
Lender] will pay to Agent, for its own account in immediately available funds,
not later than 12:00 noon (New York time) on the Effective Date, the assignment
fee in the amount of $3,500 (the “Assignment Fee”) as required pursuant to
Section 10.1(d) of the Credit Agreement.

 

2.3           Execution and Delivery of Revolving Credit Notes.  Following
payment of the Assigned Amount and the Assignment Fee, Assignor Lender will
deliver to Agent the Revolving Credit Note previously delivered to Assignor
Lender for redelivery to Borrower and Agent will obtain from Borrower for
delivery to [Assignor Lender and] Assignee Lender, new executed Revolving Credit
Note evidencing Assignee Lender’s [and Assignor Lender’s respective] Pro Rata
Share[s] in the Revolving Credit Loan after giving effect to the assignment
described in Section 1.  Each new Revolving Credit Note will be issued in the
aggregate maximum principal amount of the Revolving Credit Commitment [of the
Lender to whom such Revolving Credit Note is issued] OR [the Assignee Lender].

 

--------------------------------------------------------------------------------


 

3.             REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1           Assignee Lender’s Representations, Warranties and Covenants. 
Assignee Lender hereby represents, warrants, and covenants the following to
Assignor Lender and Agent:

 

(a)           This Agreement is a legal, valid, and binding agreement of
Assignee Lender, enforceable according to its terms;

 

(b)           The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Loan Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;

 

(c)           Assignee Lender is familiar with transactions of the kind and
scope reflected in the Loan Documents and in this Agreement;

 

(d)           Assignee Lender has made its own independent investigation and
appraisal of the financial condition and affairs of each Loan Party, has
conducted its own evaluation of the Revolving Credit Loan and Letter of Credit
Obligations, the Loan Documents and each Loan Party’s creditworthiness, has made
its decision to become a Lender to Borrowers under the Credit Agreement
independently and without reliance upon Assignor Lender or Agent, and will
continue to do so;

 

(e)           Assignee Lender is entering into this Agreement in the ordinary
course of its business, and is acquiring its interest in the Revolving Credit
Loan and Letter of Credit Obligations for its own account and not with a view to
or for sale in connection with any subsequent distribution; provided, however,
that at all times the distribution of Assignee Lender’s property shall, subject
to the terms of the Credit Agreement, be and remain within its control;

 

(f)            No future assignment or participation granted by Assignee Lender
pursuant to Section 10.1 of the Credit Agreement will require Assignor Lender,
Agent, or Borrower to file any registration statement with the Securities and
Exchange Commission or to apply to qualify under the blue sky laws of any state;

 

(g)           Assignee Lender has no loans to, written or oral agreements with,
or equity or other ownership interest in any Loan Party;

 

(h)           Assignee Lender will not enter into any written or oral agreement
with, or acquire any equity or other ownership interest in, any Loan Party
without the prior written consent of Agent; and

 

(i)            As of the Effective Date, Assignee Lender is entitled to receive
payments of principal and interest in respect of the Obligations without
deduction for or on account of any taxes imposed by the United States of America
or any political subdivision thereof, and Assignee Lender will indemnify Agent
from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, or expenses that result from Assignee Lender’s
failure to fulfill its obligations under the terms of Section 1.17(f) of the
Credit Agreement or from any other inaccuracy in the foregoing.

 

--------------------------------------------------------------------------------


 

3.2           Assignor Lender’s Representations, Warranties and Covenants. 
Assignor Lender hereby represents, warrants and covenants the following to
Assignee Lender:

 

(a)           Assignor Lender is the legal and beneficial owner of the Assigned
Amount;

 

(b)           This Agreement is a legal, valid and binding agreement of Assignor
Lender, enforceable according to its terms;

 

(c)           The execution and performance by Assignor Lender of its duties and
obligations under this Agreement and the Loan Documents will not require any
registration with, notice to or consent or approval by any Governmental
Authority;

 

(d)           Assignor Lender has full power and authority, and has taken all
action necessary to execute and deliver this Agreement and to fulfill the
obligations hereunder and to consummate the transactions contemplated hereby;

 

(e)           Assignor Lender is the legal and beneficial owner of the interests
being assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

 

(f)            This Assignment by Assignor Lender to Assignee Lender complies,
in all material respects, with the terms of the Loan Documents.

 

4.             LIMITATIONS OF LIABILITY

 

Neither Assignor Lender (except as provided in Section 3.2) nor Agent makes any
representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Loan Documents or any other
document or instrument furnished pursuant thereto or the Revolving Credit Loan,
Letter of Credit Obligations or other Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectibility of any of
them, (c) the amount, value or existence of the Collateral,  (d) the perfection
or priority of any Lien upon the Collateral, or (e) the financial condition of
any Loan Party or other obligor or the performance or observance by any Loan
Party of its obligations under any of the Loan Documents.  Neither Assignor
Lender nor Agent has or will have any duty, either initially or on a continuing
basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or Agent by any Loan Party.  Nothing in this Agreement or in the Loan
Documents shall impose upon the Assignor Lender or Agent any fiduciary
relationship in respect of the Assignee Lender.

 

5.             FAILURE TO ENFORCE

 

No failure or delay on the part of Agent or Assignor Lender in the exercise of
any power, right, or privilege hereunder or under any Loan Document will impair
such power, right, or privilege or be construed to be a waiver of any default or
acquiescence therein.  No single or partial exercise of any such power, right,
or privilege will preclude further exercise thereof or of any

 

--------------------------------------------------------------------------------


 

other right, power, or privilege.  All rights and remedies existing under this
Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.

 

6.             NOTICES

 

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

7.             AMENDMENTS AND WAIVERS

 

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
Agent and Assignee Lender.

 

8.             SEVERABILITY

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law.  In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement.  In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

 

9.             SECTION TITLES

 

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

10.           SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11.           APPLICABLE LAW

 

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

12.           COUNTERPARTS

 

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which,

 

--------------------------------------------------------------------------------


 

when so executed and delivered, will be deemed an original and all of which
shall together constitute one and the same instrument.

 

[signature page follows]

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

ASSIGNEE LENDER:

 

ASSIGNOR LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

Notice Address:

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION, as Agent

 

 

 

 

 

By:

 

 

 

Title: Its Duly Authorized Signatory

 

 

 

 

 

 

 

 

[DICK’S SPORTING GOODS, INC.

 

 

 

 

 

By:

 

 

 

Title:

]

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

Assignor Lender’s Revolving Credit Loan

 

Principal Amount

 

 

 

 

 

 

 

Revolving Credit Loan

 

$

 

 

 

 

 

 

Accrued Interest

 

$

 

 

 

 

 

 

Unused Line Fee

 

$

 

 

 

 

 

 

Other + or -

 

$

 

 

 

 

 

 

Total

 

$

 

 

 

All determined as of the Effective Date.

 

--------------------------------------------------------------------------------